Exhibit 10.80

 

Execution Copy

 

ASSET PURCHASE AGREEMENT

 

By and Among

 

OCCAM NETWORKS, INC.,

 

and

 

TERAWAVE COMMUNICATIONS, INC.

 

September 27, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

1.1

Capitalized Terms

1

 

1.2

Construction

12

 

 

ARTICLE II SALE AND PURCHASE OF ASSETS

13

 

 

 

2.1

Purchase and Sale of Assets

13

 

2.2

Excluded Assets

14

 

2.3

Liabilities Not Assumed

15

 

2.4

Assumed Liabilities

16

 

2.5

Licensing Arrangements.

17

 

2.6

Purchase Price and Purchase Price Adjustment.

17

 

 

ARTICLE III CLOSING AND CLOSING DELIVERIES

18

 

 

 

3.1

Closing

18

 

3.2

Buyer Deliveries

18

 

3.3

Delivery of Acquired Assets.

19

 

3.4

Sales, Transfer, and Use Taxes

20

 

3.5

Further Assurances

20

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

20

 

 

 

4.1

Organization

21

 

4.2

Authority.

21

 

4.3

Conflicts

22

 

4.4

Capitalization

22

 

4.5

Financial Statements; Financial Information Relating to Acquired Assets

23

 

4.6

Absence of Changes

25

 

4.7

Legal and Other Compliance

27

 

4.8

Material Contracts; Assigned Contracts

28

 

4.9

Restrictions on Business Activities

30

 

4.10

Title to Properties, Absence of Liens, Condition of Equipment

31

 

4.11

Intellectual Property

32

 

4.12

Product Defects and Warranties

35

 

4.13

[Reserved]

35

 

4.14

Insurance

35

 

4.15

Tax Matters

36

 

4.16

Powers of Attorney

36

 

4.17

Litigation

37

 

4.18

Permits; Environmental Matters.

37

 

4.19

Brokers’ and Finders’ Fees

37

 

4.20

Employee Matters

37

 

4.21

Labor Matters

41

 

4.22

Consents

42

 

4.23

Books and Records; Minute Books

42

 

4.24

Affiliate Transactions

42

 

4.25

Avoidable Transfer; Solvency

42

 

i

--------------------------------------------------------------------------------


 

Page

 

 

 

4.26

Information Supplied

43

 

4.27

SEC Filings of Buyer

43

 

4.28

Disclosure

43

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

43

 

 

 

5.1

Organization and Standing

43

 

5.2

Authority

43

 

 

ARTICLE VI ADDITIONAL AGREEMENTS

44

 

 

 

6.1

Access

44

 

6.2

Affirmative Covenants

44

 

6.3

Negative Covenants

45

 

6.4

Confidentiality

47

 

6.5

Notification of Certain Matters

47

 

6.6

Public Disclosure

48

 

6.7

Consents

48

 

6.8

Legal Requirements

48

 

6.9

Additional Documents and Further Assurances

49

 

6.10

Covenants Regarding Employees

49

 

6.11

Attorney-in-Fact

49

 

6.12

Allocation of Purchase Price

50

 

6.13

No Solicitation

50

 

6.14

Liquidation of Seller

51

 

6.15

Termination of 401(k) Plan

51

 

6.17

Protection of Seller Creditors

51

 

6.17

Bulk Transfer Law Compliance

51

 

 

ARTICLE VII CONDITIONS TO THE CLOSING

52

 

 

 

7.1

Conditions to Obligations of Each Party

52

 

7.2

Additional Conditions to the Obligations of Buyer

52

 

7.3

Additional Conditions to Obligations of Seller

53

 

 

ARTICLE VIII INDEMNIFICATION; ESCROW FUND

54

 

 

 

8.1

Survival of Representations, Warranties, and Covenants

54

 

8.2

Escrow Arrangements

54

 

8.3

Third-Party Claims

55

 

 

ARTICLE IX TERMINATION; AMENDMENT AND WAIVER

56

 

 

 

9.1

Termination

56

 

9.2

Effect of Termination

56

 

9.3

Amendment

56

 

9.4

Extension; Waiver

57

 

 

ARTICLE X GENERAL PROVISIONS

57

 

 

 

10.1

Notices

57

 

ii

--------------------------------------------------------------------------------


 

Page

 

 

 

10.2

Expenses

58

 

10.3

Successors and Assigns

59

 

10.4

Entire Agreement; Assignment

59

 

10.5

Severability

59

 

10.6

Other Remedies

59

 

10.7

Governing Law

59

 

10.8

No Third Party Beneficiaries

59

 

10.9

Specific Performance

59

 

10.10

Counterparts

60

 

iii

--------------------------------------------------------------------------------


 

INDEX OF EXHIBITS

 

Exhibit

 

Description

A

 

Form of Accounts Certificate

B

 

Form of Assignment and Assumption Agreement

C

 

Form of Buyer Officers’ Certificate

D

 

Form of Closing Liabilities Certificate

E

 

Form of Escrow Agreement

F

 

Form of Seller Officers’ Certificate

G

 

Form of Transaction Expense Certificate

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
September 27, 2007 among Occam Networks, Inc., a Delaware corporation (“Buyer”),
and Terawave Communications, Inc., a California corporation (“Seller”).

 

RECITALS

 

A.                                   Buyer desires to purchase from Seller, and
Seller desires to sell to Buyer, the Acquired Assets (as defined below) in
exchange for the Purchase Price (as defined below) as consideration for such
purchase (the foregoing transactions being referred to collectively herein as
the “Acquisition” or the “Acquisition Transactions”);

 

B.                                     Immediately following the consummation of
the Acquisition Transactions, Seller will effectuate its dissolution and
liquidation under applicable provisions of California Law.

 

NOW, THEREFORE, in consideration of the covenants, promises, and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1                                 Capitalized Terms.  The following
capitalized terms shall have the meanings set forth below:

 

“Accounts Certificate” shall mean the certificate in the form attached hereto as
Exhibit A setting forth supplemental, detailed information concerning Seller’s
accounts receivable, prepaid expenses, inventory and accounts payable (in each
case, relating solely to product revenue and excluding in the case of accounts
payable Realizable Inventory Purchase Commitments) as of August 17, 2007 and the
Closing Date.  To be eligible for inclusion in the Accounts Certificate,
accounts payable amounts incurred after August 17, 2007 must be approved in
writing by Buyer.

 

“Acquired Assets” shall have the meaning set forth in Section 2.1.

 

“Acquisition” or “Acquisition Transactions” shall have the meaning set forth in
the recitals to this Agreement.

 

“Acquisition Proposal” shall have the meaning set forth in Section 6.13.

 

“Actions or Proceedings” shall have the meaning set forth in Section 6.11.

 

“Additional Assigned Contracts” shall have the meaning set forth in
Section 2.1(c).

 

--------------------------------------------------------------------------------


 

“Affiliate” shall have, with respect to a Person, the meaning set forth in
Rule 12b-2 promulgated by the Securities and Exchange Commission under the
Exchange Act.

 

“Agreement” or “this Agreement” shall mean this Asset Purchase Agreement, dated
as of September 27, 2007, between Buyer and Seller (including all Exhibits
hereto and the Seller Disclosure Schedule) and all amendments hereto in
accordance with Section 9.3.

 

“Allocation” shall have the meaning set forth in Section 6.12.

 

“Assigned In-License Contracts” shall have the meaning set forth in
Section 2.1(b).

 

“Assigned Permits” shall have the meaning set forth in Section 2.1(i).

 

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement to be executed by Buyer and Seller, in the form attached hereto as
Exhibit B.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.4.

 

“Books and Records” shall mean all books, records, papers, files, documents, or
correspondence of any kind, whether in printed or electronic format, in the
care, custody, or control of Seller that relate to the Acquired Assets and the
Assumed Liabilities, including, without limitation, copies of all Contracts,
purchasing and sales records, customer and vendor lists, accounting and
financial records, invention disclosures, applications, registrations,
certificates, grants, and all other files and records relating to Intellectual
Property, and with respect to any of the foregoing, any related documentation
and/or specifications.

 

“Business Day” shall mean a day other than a Saturday, Sunday, or other day on
which commercial banks in San Francisco, California are authorized or required
by law to close.

 

“Buyer Indemnitee” and “Buyer Indemnitees” shall have the meaning set forth in
Section 8.2(b).

 

“Bulk Sales Laws” shall have the meaning set forth in Section 6.17.

 

“Buyer Officers’ Certificate” shall mean the certificate in the form attached
hereto as Exhibit C to be executed and delivered at the Closing by the President
and Chief Executive Officer, the Chief Financial Officer, and the Secretary of
Buyer.

 

“California Law” shall mean the California General Corporation Law, as amended,
and such other provisions of the laws of the State of California as may be
applicable under the circumstances.

 

“Cash Consideration” shall mean the cash purchase consideration in the amount of
Three Million Four Hundred Thousand Dollars ($3,400,000), subject to the
Purchase Price Adjustment.

 

“Certificate of Dissolution” shall have the meaning set forth in Section 6.14.

 

“Chemical Substance” shall mean any chemical substance that is identified or
regulated under any Environmental Law or any Law relating to health or safety
(including the United States

 

2

--------------------------------------------------------------------------------


 

Occupational Health and Safety Act, as amended) as defined below, including but
not limited to any (i) pollutant, contaminant, irritant, chemical, raw material,
intermediate, product, by-product, slag, construction debris; (ii) industrial,
solid, liquid or gaseous toxic or hazardous substance, material or waste;
(iii) petroleum or any fraction thereof; (iv) asbestos or asbestos-containing
material; (v) polychlorinated biphenyl; (vi) chlorofluorocarbons; and (vii) any
other similarly regulated substance, material or waste.

 

“Closing” shall have the meaning set forth in Section 3.1.

 

“Closing Accounts Certificate” shall have the meaning set forth in
Section 2.6(b).

 

“Closing Date” shall have the meaning set forth in Section 3.1.

 

“Closing Liabilities Certificate” shall mean the certificate in the form
attached hereto as Exhibit D setting forth supplemental information concerning
Seller’s accounts payable, Employee Termination Liabilities and all other
Liabilities of Seller as of the Closing Date, including wire instructions for
making payment to any listed creditor owed more than $10,000.

 

“COBRA” shall refer to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

 

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

“Collateral Agreements” shall have the meaning set forth in
Section 3.3(a)(xiii).

 

“Commercial Software Rights” shall have the meaning set forth in
Section 4.11(v).

 

“Confidentiality Agreement” shall mean the Non-Disclosure Agreement dated as of
March 7, 2007 between Buyer and Seller.

 

“Conflict” shall mean any event or circumstance that would constitute a
conflict, breach, violation or default (with or without notice or lapse of time,
or both) or give rise to a right of termination, cancellation, modification or
acceleration of any obligation or loss of any benefit.

 

“Contract” shall mean any written or oral contract, agreement, plan,
arrangement, undertaking, commitment, warranty, representation, or understanding
of any nature, including, without limitation, any license, sublicense, lease,
sublease, commitment, sale and purchase order, invoice, franchise, note, bond,
mortgage, indenture, or covenant

 

“Contract Consent Payments” shall mean any fee, expense, charge, or other
payment made or required to be made (i) by Seller or Buyer (whether before or
after the Closing) to any third party as an inducement or consideration for the
execution and delivery by such third party of any Contract Consent and
Assignment and (ii) in connection with any license to Seller of Material
Software where an assignment of Seller’s current license is not or cannot be
made (whether before or within 30 days after the Closing), the amount of any
license fee Buyer is required to pay in order to acquire a license comparable to
the current license held by Seller to such Material Software, provided, however,
that ongoing fees, royalties, or payments which Seller would otherwise have been
required to pay

 

3

--------------------------------------------------------------------------------


 

pursuant to the terms of Contracts in the absence of the Transaction with such
third parties shall not be a Contract Consent Payment.

 

“Contract Consents and Assignments” shall refer, with respect to any required
consent, waiver, assignment, or approval set forth in Schedule 4.3 of the Seller
Disclosure Schedule, to the written form thereto necessary to vest in Buyer all
rights of Seller under any Assigned In-License Contract or any Additional
Assigned Contract.

 

“Copyrights” shall mean all works of authorship, copyrights, copyright
registrations and applications therefor, including all moral rights and any
other rights corresponding thereto anywhere in the world.

 

“Creditor Releases” shall have the meaning set forth in Section 6.16.

 

“Customer Information” shall have the meaning set forth in Section 4.10(g).

 

“Employee” shall mean any current or former or retired employee, consultant,
contractor, or director of Seller.

 

“Employee Bonus Plan” shall mean the Employee Retention Plan adopted by Seller
on October 27, 2004, as amended on June 26, 2007.

 

“Employee Contract” shall mean each written or oral management, employment,
severance, consulting, relocation, repatriation, expatriation, visa, work permit
or other agreement, contract or understanding between Seller or any ERISA
Affiliate and any Employee.

 

“Employee Plan” shall mean any plan, program, policy, practice, contract,
agreement or other arrangement providing for compensation, severance,
termination pay, deferred compensation, performance awards, stock or
stock-related awards, fringe benefits or other employee benefits or remuneration
of any kind, whether written, unwritten or otherwise, funded or unfunded,
including each “employee benefit plan” within the meaning of Section 3(3) of
ERISA, which is or has been maintained, contributed to, or required to be
contributed to, by Seller or any ERISA Affiliate for the benefit of Employees or
with respect to which Seller or any ERISA Affiliate has or may have any Employee
Plan liability or obligation.

 

“Employee Plan Liability” means, with respect to any Employee Plan, any and all
claims, debts, Liabilities, commitments and obligations, whether fixed,
contingent or absolute, matured or unmatured, liquidated or unliquidated,
accrued or unaccrued, known or unknown, whenever or however arising, including
all costs and expenses relating thereto, and including (without limitation)
those debts, Liabilities and obligations arising under applicable Law, any
Action or Proceeding, any award of any arbitrator of any kind, and those arising
under any Contract.

 

“Employee Termination Liability” shall mean any and all Liabilities for
severance payments; termination payments; deferred compensation; forgiveness of
Indebtedness; change of control payments; accrued vacation or paid time-off;
accrued bonuses (including any retention or similar bonuses); employer paid
Taxes (including, without limitation, any employer contribution required under
FICA or any similar requirement for an employer contribution under any other Law

 

4

--------------------------------------------------------------------------------


 

or Employee Plan) and any “gross-up” for Taxes to which a Person may be entitled
by Contract or which may otherwise be provided; any fees, expenses,
contributions, payments, or other Employee Plan Liabilities resulting from
accrual of benefits under any Employee Plan; or any other Liabilities to or for
the benefit of any Employee, in the case of any of the foregoing to the extent
that such Liability accrues or becomes payable as a result of this Agreement,
the Acquisition, or upon any voluntary or involuntary termination of any such
Employee.

 

“Environmental Laws” shall mean any applicable Law or Governmental Order, in
either case relating to (i) the protection, investigation, or restoration of the
environment, health and safety, or natural resources; (ii) the handling, use,
presence, disposal, release, or threatened release of any Hazardous Material; or
(iii) noise, odor, wetlands, pollution, contamination or injury or threat of
injury to Persons or property, as in effect on or prior to the Closing Date.

 

“ERISA” shall mean the United States Employee Retirement Income Security Act of
1974, as amended.

 

“ERISA Affiliate” shall mean each other person or entity under common control
with Seller within the meaning of Sections 414(b), (c), (m) or (o) of the Code
and the regulations thereunder.

 

“Escrow Agent” shall mean U.S. Bank Corporate Trust Services.

 

“Escrow Agreement” shall mean the Escrow Agreement in the form attached hereto
as Exhibit E to be entered between Seller and Buyer, and the Escrow Agent prior
to the Closing Date.

 

“Escrow Amount” shall mean $400,000, which shall come from the Cash
Consideration.

 

“Escrow Fund” shall have the meaning set forth in Section 8.2(a).

 

“Escrow Period” shall mean the period beginning as of the Closing Date and
ending on the first Business Day on or after the first anniversary of the
Closing Date.

 

“Excess Bridge Loan Amount” shall mean the principal amount of all Secured
Bridge Loans advanced by Buyer to Seller in excess of $1,900,000, and all
interest accrued on such excess principal amount, plus the principal amount of
any Secured Bridge Loans that are specifically designated for use in payment of
Employee Termination Liabilities at the time such loans are funded.

 

“Exchange Act” shall mean the United States Securities and Exchange Act of 1934,
as amended.

 

“Excluded Assets” shall have the meaning set forth in Section 2.2.

 

“Excluded Liabilities” shall have the meaning set forth in Section 2.3.

 

“FICA” shall refer to the Federal Insurance Contributions Act.

 

“FUTA” shall mean the Federal Unemployment Tax Act.

 

5

--------------------------------------------------------------------------------


 

“GAAP” shall mean United States generally accepted accounting principles and
practices in effect from time to time and applied consistently throughout the
periods involved.

 

“Government Permit” shall mean any franchise, permit, license, agreement,
waiver, or authorization held or used in the conduct of a Person’s business and
obtained from a Governmental Entity.

 

“Governmental Entity” shall mean any court, tribunal, judicial or arbitral body,
administrative agency, or commission or any similar federal, state, county,
local, municipal, or foreign or supranational governmental authority,
instrumentality, agency, or commission.

 

“Governmental Order” shall mean any order, writ, judgment, injunction, decree,
stipulation, determination, ruling or award entered by or with any Governmental
Entity.

 

“Hazardous Material” shall mean any hazardous substance, the use,
transportation, or disposition of which is regulated by Law or by any
Governmental Authority, including, without limitation, any petroleum product or
by-product, material containing asbestos, lead, or polychlorinated biphenyls,
radioactive material, or radon.

 

“Identified Employee” shall mean those Employees of Seller identified on
Schedule 6.10(c).

 

“Indebtedness” shall mean, with respect to any Person, all Liabilities,
indebtedness, or obligations of any kind or nature, contingent or otherwise,
related to (i) indebtedness for borrowed money or for the deferred purchase
price of property or services; (ii) any other indebtedness that is evidenced by
a note, bond, debenture, letter of credit or similar instrument or facility;
(iii) obligations under financing and operating leases; and (iv) all
indebtedness referred to in clauses (i) through (iii) above secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including, without
limitation, accounts and Contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness.

 

“Indemnifying Party” shall have the meaning set forth in Section 8.2(b).

 

“Information Statement” shall have the meaning set forth in Section 6.2(g).

 

“Initial Accounts Certificate” shall have the meaning set forth in Section 2.6.

 

“Initial Cash Consideration” shall mean the Cash Consideration less the Escrow
Amount.

 

“Intellectual Property” shall mean, collectively, Technology and Intellectual
Property Rights.

 

“Intellectual Property Rights” shall mean any or all of the following and all
statutory and/or common law rights throughout the world in, arising out of, or
associated with any or all of the following: (i) Patents; (ii) Copyrights;
(iii) Maskworks; (iv) Trade Secrets; (v) Trademarks: (vi) Internet Properties;
and (vii) any similar, corresponding, or equivalent rights to any of the
foregoing anywhere in the world.

 

6

--------------------------------------------------------------------------------


 

“Internet Properties” shall mean all Uniform Resource Locators, world wide web
addresses, sites, and domain names, and all applications and registrations
therefor, occurring anywhere in the world.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Law” shall mean any national, federal, state, municipal, local, foreign,
supranational, or other statute, law, ordinance, rule, code, Governmental Order,
or other requirement or rule of law.

 

“Liability” shall mean any and all debts, liabilities, obligations, and
Indebtedness (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, whether incurred or consequential and whether due or to become due
and whether or not required to be presented on a balance sheet prepared in
accordance with GAAP), including without limitation those arising under any Law,
Actions or Proceedings, or Governmental Order, those arising under any Contract,
and any off-balance sheet liabilities.

 

“Lien” shall mean any mortgage, pledge, lien, security interest, charge, claim,
equity, encumbrance, restriction on transfer, conditional sale or other title
retention device or arrangement (including, without limitation, a capital
lease), transfer for the purpose of subjection to the payment of any
indebtedness, preferential arrangement, or restriction on the creation of any of
the foregoing, whether relating to any property or right or the income or
profits therefrom, including, without limitation, any restriction on the use,
voting, transfer, receipt of income, or other exercise of any attributes of
ownership.

 

“Loss” and “Losses” shall have the meanings set forth in Section 8.2(b).

 

“M&A Qualified Beneficiaries” shall have the meaning set forth in Section
6.10(b).

 

“Maskworks” shall mean all mask works, mask work registrations, and applications
therefor, and any equivalent or similar rights in semiconductor masks, layouts,
architectures, or topology.

 

“Material Contracts” shall have the meaning set forth in Section 4.8(a).

 

“Material Software” shall mean all Software that is subject to any of the
Software license agreements set forth under the caption “Material Software” on
Schedule 4.11(m) of the Seller Disclosure Schedule.

 

“Ordinary Course of Business” shall mean the usual, regular and ordinary course
of business, as presently conducted consistent with past practice (including
with respect to quantity and frequency).

 

“Patents” shall mean all United States, international, and foreign patents,
utility models, design patents, and design registrations, and applications for
any of the foregoing, including provisional and Patent Cooperation Treaty (PCT)
applications, all rights to file applications for any inventions or designs, and
all reissues, re-examinations, divisions, renewals, extensions,

 

7

--------------------------------------------------------------------------------


 

provisionals, continuations, and continuations-in-part thereof, and equivalent
or similar rights anywhere in the world in inventions, discoveries, and
industrial designs.

 

“Permitted Encumbrances” shall mean (i) mechanics, materialmens’ and similar
Liens and Liens for Taxes, in each case arising in the Ordinary Course of
Business and securing amounts not yet due and payable but properly accrued and
identified in the Reference Balance Sheet and the Closing Liabilities
Certificate, (ii) Liens securing rental payments under capital lease
arrangements assumed by Buyer pursuant to this Agreement and (iii) Liens granted
in favor of Buyer pursuant to the Loan Agreement and the Security Agreement each
dated August 21, 2007.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group of any of the foregoing that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

 

“PTO” shall mean the United States Patent and Trademark Office.

 

“Purchase Price” shall have the meaning set forth in Section 2.6(a).

 

“Purchase Price Adjustment” shall have the meaning set forth in Section 2.6.

 

“Realizable Inventory Purchase Commitments” up to $440,000 of Seller’s contract
manufacturer or component supplier purchase commitments outstanding on the
Closing Date for product deemed by Buyer to be profitably saleable in the
Ordinary Course of Business, including any such purchase commitments entered
into by Seller with the written approval of Buyer on or after August 17, 2007.

 

“Reference Balance Sheet” and “Reference Balance Sheet Date” shall have the
meanings set forth in Section 4.5(a).

 

“Registered Intellectual Property Rights” shall mean all United States,
international and foreign: (i) Patents and Patent applications (including
provisional applications); (ii) registered Trademarks and applications for
Trademarks, including intent-to-use applications, or other registrations or
applications related to Trademarks; (iii) registered Copyrights and applications
for Copyrights; (iv) domain name registrations; and (v) any other Intellectual
Property Rights that are the subject of an application, certificate, filing,
registration or other document issued, filed with or recorded by any
Governmental Entity.

 

“Required Shareholder Approvals” shall have the meaning set forth in
Section 4.2(b).

 

“Required Supermajority Approvals” shall mean the approval of this Agreement,
the Collateral Agreements, the Acquisition and the transactions contemplated
hereby and thereby by (i) at least 66 2/3% of the outstanding common stock of
Seller, (ii) at least 66 2/3% of the outstanding preferred stock of Seller,
(iii) a least a majority of the outstanding preferred stock of Seller (excluding
any shares held by Alta California Partners, Alta Embarcadero Partners and their
affiliates), and (iv) all members of Seller’s board of directors.

 

8

--------------------------------------------------------------------------------


 

“Russian Receivables” shall mean the accounts receivable payable to Seller from
the following parties based in Russia or the Commonwealth of Independent States:
Comcor, Teralink, Mirsilos and Concept.

 

“Secured Bridge Loans” shall mean all amounts owed by Buyer to Seller on the
Closing Date under the Loan Agreement dated August 21, 2007, as amended.

 

“Securities Act” shall mean the United States Securities Act of 1933, as
amended.

 

“Seller Charter Documents” shall mean Seller’s Articles of Incorporation
(including any Articles of Designation) and Bylaws, as in effect on the date of
this Agreement.

 

“Seller Disclosure Schedule” shall have the meaning set forth in the preamble to
Article IV.

 

“Seller Financial Statements” shall have the meaning set forth in
Section 4.5(a).

 

“Seller Intellectual Property” shall mean any and all Intellectual Property that
is owned (whether exclusively or jointly with third parties) by Seller (or any
Subsidiary of Seller); that is licensed to Seller or any Subsidiary of Seller
from any third party; for which Seller, or any Subsidiary of Seller has obtained
a covenant not to sue or similar covenant from any third party; or that
otherwise is, or at any prior time, was, related to, used in, or necessary for,
the operation of the business of Seller as currently conducted or planned to be
conducted, including the development, manufacture, use, sale, distribution and
other exploitation of the Seller Products, and including all Intellectual
Property delivered or disclosed to Buyer as a result of the transactions
contemplated hereby.

 

“Seller Licensed Intellectual Property” shall mean Seller Intellectual Property
that is not Seller Owned Intellectual Property.

 

“Seller Liquidation” shall mean the dissolution and liquidation of Seller
pursuant to the provisions of California Law.

 

“Seller Material Adverse Effect” shall mean any circumstance, change in, fact,
event, or effect on any Acquired Asset or Assumed Liability that, individually
or in the aggregate with any other circumstance, change in, fact, event, or
effect on any Acquired Asset or Assumed Liability, (i)  is, or could reasonably
be expected to be, materially adverse to the Intellectual Property, taken as a
whole; (ii) is, or could reasonably be expected to be, materially adverse to the
Acquired Assets, taken as a whole, or the Assumed Liabilities, taken as a whole;
(iii) has resulted in, or could reasonably be expected to result in Seller’s
incurring any material Liability; or (iv) has had, or could reasonably be
expected to have, a material adverse effect on Buyer’s ability to own and
operate the Acquired Assets following the Closing in the same manner as the
Acquired Assets are owned and operated by Seller prior to the Closing; provided,
however, that the foregoing shall exclude for all purposes (A) changes in
general economic or regulatory conditions and (B) changes in events, facts, or
circumstances relating to the industries in which Seller operates that affect
Seller in a manner consistent with their effect on other companies in such
industry.

 

9

--------------------------------------------------------------------------------


 

“Seller Officers’ Certificate” shall mean the certificate in the form attached
hereto as Exhibit F to be executed and delivered at the Closing by the President
and Chief Executive Officer and the Secretary of Seller.

 

“Seller Owned Intellectual Property” shall mean all Intellectual Property that
is owned (whether exclusively or jointly with third parties) by Seller.

 

“Seller Products” shall mean all products, Software, and service offerings,
including algorithms and digital signal processing code, of Seller (or any
Subsidiary of Seller) (i) that have been licensed, sold, distributed, or
otherwise disposed of by Seller, or any such Subsidiary, preceding the date
hereof; (ii) for which Seller, or any such Subsidiary, has any maintenance,
support, or other obligation relating thereto; (iii) that Seller, or any such
Subsidiary, intend to license, sell, distribute, or otherwise dispose of; or
(iv) that have been developed or are under development by or for Seller, or any
such Subsidiary. Without limiting the foregoing, the Seller Products shall
include (i) all versions of any of the foregoing, including prior releases,
alpha and beta test versions, new versions under development or proposed to be
developed, (ii) all designs, packaging, displays, and documentation relating to
any of the foregoing, and (iii) all products, Software, and services listed in
Schedule 4.11(a) of the Seller Disclosure Schedule.

 

“Seller Registered Intellectual Property Rights” shall have the meaning set
forth in Section 4.11(b).

 

“Seller Shares” shall have the meaning set forth in Section 4.4.

 

“Seller Source Code” shall mean, collectively, Source Code, any material portion
or aspect of Source Code, or any proprietary information or algorithm contained
in or relating to any Source Code, of any Seller Intellectual Property or any
Seller Product.

 

“Seller Transaction Expenses” shall mean the reasonable fees and expenses of
Seller accrued in connection with the Acquisition through the Closing Date to
(i) Fenwick & West LLP, as legal counsel to Seller, and (ii) the independent
accountants to Seller, in each case as certified by Seller on the Closing Date
in the Transactions Expense Certificate.

 

“Software” shall mean any and all software and code, including digital signal
processing code, array processing code, format conversion code, video and image
processing code, programmable gate array code, algorithms, firmware, assemblers,
applets, compilers, source code, object code, data structures, data (including
image and sound data), design tools and user interfaces, in any form or format,
however fixed.  Without limiting the foregoing, Software includes all programmer
comments and annotations, help text, flow charts, specifications and
documentation.

 

“Source Code” shall mean Software, in form other than non-human readable object
code form, including related programmer comments and annotations, help text,
data and data structures, instructions and procedural, object-oriented and other
code, which may be printed out or displayed in human readable form.

 

“Subsidiary” shall mean, with respect to any Person, any entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or

 

10

--------------------------------------------------------------------------------


 

other persons performing similar functions are at any time directly or
indirectly owned by such Person.

 

“Tangible Assets” shall have the meaning set forth in Section 2.1(d).

 

“Tax” or “Taxes” shall mean (i) any and all federal, state, local or foreign
taxes (including estimated taxes), assessments, and other governmental charges,
duties, impositions and liabilities, including taxes based upon or measured by
gross receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes, together with all interest, penalties and additions
imposed with respect to such amounts, (ii) any liability for the payment of any
amounts of the type described in clause (i) of this definition as a result of
being a member of an affiliated, consolidated, combined or unitary group for any
period, and (iii) any liability for the payment of any amounts of the type
described in clauses (i) or (ii) of this definition as a result of any express
or implied obligation to indemnify any other person or as a result of any
obligations under any agreements or arrangements with any other person with
respect to such amounts and including any liability for taxes of a predecessor
or transferor entity.

 

“Tax Return” shall mean any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Technology” shall mean any and all of the following tangible or intangible
items or things, in any format: (i) Software, including all related algorithms,
interfaces, data, data structures and documentation; (ii) information, invention
disclosures, know-how, show-how, techniques, algorithms (including compression
and noise reduction algorithms and all other video, image and data processing
algorithms), converters, filters, enhancers, detectors, formats and formatters,
digitizers, samplers, interlacers, de-interlacers, routines, works of
authorship, processes, devices, prototypes, masks, processors (including array
processors), pre-processors, computers, products, modules, boards, systems,
circuits, architectures, semiconductors, components, equipment, platforms,
upgrades, updates, improvements, modifications, test  and other methodologies,
hardware development tools, specifications and other materials that document
design or design processes (including failed designs), or that document research
or testing (both design, processes, and results); (iii) databases, data
collections, and libraries; (iv) Internet Properties; (v) all other technology
and technical information; and (vi) all media on which any of the foregoing is
recorded, and all other tangible embodiments and copies of any of the foregoing.

 

“Termination Date” shall mean the date twelve months after the Closing Date.

 

“Third-Party Claim” shall have the meaning set forth in Section 8.3.

 

“Trade Secrets” shall mean all inventions (whether patentable or not), invention
disclosures, and improvements; all trade secret rights; all rights (other than
Patents, Copyrights, and Mask-Works) in know-how, show-how, and Technology; all
Customer Information; and any other proprietary or confidential information, in
the case of any of the foregoing, occurring anywhere in the world.

 

11

--------------------------------------------------------------------------------


 

“Trademarks” shall mean any of the following occurring anywhere in the world:
trade names, logos, common law trademarks, and service marks, trademark, and
service mark registrations and applications therefor (including intent to use
applications), and all goodwill associated therewith throughout the world.

 

“Transactions Expense Certificate” shall mean the certificate in the form
attached hereto as Exhibit G setting forth the particulars of the Seller
Transaction Expenses, including the attachment of the final invoices of Fenwick
& West LLP and any other specialist legal counsel as Seller shall have
identified to Buyer prior to the engagement thereof and whose retention shall be
reasonably necessary to permit Seller to enter this Agreement and the Collateral
Agreements and consummate the transactions contemplated hereby and thereby, for
all services rendered to Seller in connection with this Agreement and the
transactions contemplated hereby.

 

“Transfer Taxes” shall have the meaning set forth in Section 3.4.

 

1.2                                 Construction.

 


(A)                                  FOR PURPOSES OF THIS AGREEMENT, WHENEVER
THE CONTEXT REQUIRES, THE SINGULAR NUMBER WILL INCLUDE THE PLURAL, AND VICE
VERSA; THE MASCULINE GENDER WILL INCLUDE THE FEMININE AND NEUTER GENDERS; THE
FEMININE GENDER WILL INCLUDE THE MASCULINE AND NEUTER GENDERS; AND THE NEUTER
GENDER WILL INCLUDE THE MASCULINE AND FEMININE GENDERS.  WHERE A WORD OR PHRASE
IS DEFINED HEREIN, EACH OF ITS OTHER GRAMMATICAL FORMS SHALL HAVE A
CORRESPONDING MEANING.


 


(B)                                 EACH OF THE PARTIES HERETO HAS PARTICIPATED
ACTIVELY IN THE NEGOTIATION AND DRAFTING OF THIS AGREEMENT AND EACH PARTY HAS
BEEN AT ALL TIMES DURING SUCH NEGOTIATION REPRESENTED BY COUNSEL.  EACH PARTY
THEREFORE WAIVES THE APPLICATION OF ANY LAW, REGULATION, HOLDING, OR RULE OF
CONSTRUCTION PROVIDING THAT AMBIGUITIES IN AN AGREEMENT OR OTHER DOCUMENT WILL
BE CONSTRUED AGAINST THE PARTY DRAFTING SUCH AGREEMENT OR DOCUMENT.


 


(C)                                  AS USED IN THIS AGREEMENT, THE WORDS
“INCLUDE” AND “INCLUDING” AND VARIATIONS THEREOF WILL NOT BE DEEMED TO BE TERMS
OF LIMITATION, BUT RATHER WILL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”


 


(D)                                 THE WORDS “HEREOF,” “HEREIN,” AND “HEREWITH”
AND WORDS OF SIMILAR IMPORT SHALL, UNLESS OTHERWISE STATED, BE CONSTRUED TO
REFER TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT.


 


(E)                                  EXCEPT AS OTHERWISE INDICATED, ALL
REFERENCES IN THIS AGREEMENT TO “ARTICLES,” “SCHEDULES,” “SECTIONS” AND
“EXHIBITS” ARE INTENDED TO REFER TO ARTICLES, SCHEDULES, SECTIONS AND EXHIBITS
TO THIS AGREEMENT.


 


(F)                                    REFERENCES IN THIS AGREEMENT TO THE
“KNOWLEDGE” OF SELLER WILL BE DEEMED TO REFER TO THE ACTUAL KNOWLEDGE OF EACH OF
RAYMOND LIN, BOB DILFER, BORIS AUERBUCH, FRANK LOCKWOOD, TONY FLORES AND BRIAN
BROWN AND TO THE CONSTRUCTIVE KNOWLEDGE THAT EACH SUCH INDIVIDUAL, AS AN OFFICER
OF SELLER, WOULD REASONABLY BE EXPECTED TO HAVE WITH RESPECT TO ANY MATTER IF HE
OR SHE CONDUCTED A REASONABLE INQUIRY OF SELLER’S RECORDS RELATING TO SUCH
MATTER AND THE EMPLOYEES CHARGED WITH ADMINISTRATIVE OR OPERATIONAL
RESPONSIBILITY FOR SUCH MATTER.

 

12

--------------------------------------------------------------------------------


 


(G)                                 REFERENCES IN THIS AGREEMENT TO THE
“KNOWLEDGE” OF BUYER WILL BE DEEMED TO REFER TO THE ACTUAL KNOWLEDGE OF EACH OF
ROBERT L. HOWARD-ANDERSON AND CHRISTOPHER B. FARRELL AND TO THE CONSTRUCTIVE
KNOWLEDGE THAT EACH SUCH INDIVIDUAL, AS AN OFFICER OF BUYER, WOULD REASONABLY BE
EXPECTED TO HAVE WITH RESPECT TO ANY MATTER IF HE OR SHE CONDUCTED A REASONABLE
INQUIRY OF BUYER’S RECORDS RELATING TO SUCH MATTER AND THE EMPLOYEES CHARGED
WITH ADMINISTRATIVE OR OPERATIONAL RESPONSIBILITY FOR SUCH MATTER.


 


(H)                                 ALL REFERENCES IN THIS AGREEMENT TO
“DOLLARS” OR “$” SHALL REFER TO THE LAWFUL CURRENCY OF THE UNITED STATES.


 


(I)                                     THE TABLE OF CONTENTS AND HEADINGS IN
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY, WILL NOT BE DEEMED TO BE A
PART OF THIS AGREEMENT, AND WILL NOT BE REFERRED TO IN CONNECTION WITH THE
CONSTRUCTION OR INTERPRETATION OF THIS AGREEMENT.


 

ARTICLE II

 

SALE AND PURCHASE OF ASSETS

 

2.1                                 Purchase and Sale of Assets.  On the Closing
Date and subject to the terms and conditions set forth in this Agreement, Seller
will sell, assign, transfer, and convey to Buyer, and Buyer will purchase from
Seller, all of Seller’s right, title, and interest in and to all of the
following assets, rights, and properties, free and clear of any Liens
(collectively, the “Acquired Assets”):

 


(A)                                  ALL SELLER OWNED INTELLECTUAL PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE SELLER OWNED INTELLECTUAL PROPERTY IDENTIFIED
ON SCHEDULE 2.1(A);


 


(B)                                 ALL RIGHTS OF SELLER IN SELLER LICENSED
INTELLECTUAL PROPERTY, INCLUDING WITHOUT LIMITATION, ALL RIGHTS OF SELLER UNDER
THE CONTRACTS RELATING TO SELLER LICENSED INTELLECTUAL PROPERTY SET FORTH ON
SCHEDULE 2.1(B), AS SUCH SCHEDULE MAY BE AMENDED AND SUPPLEMENTED BY BUYER ON OR
PRIOR TO CLOSING (THE “ASSIGNED IN-LICENSE CONTRACTS”);


 


(C)                                  ALL RIGHTS OF SELLER UNDER THE ADDITIONAL
CONTRACTS SET FORTH ON SCHEDULE 2.1(C), INCLUDING ALL RIGHTS TO ANY DEPOSITS
MADE WITH THIRD PARTIES THEREUNDER, AS SUCH SCHEDULE MAY BE AMENDED OR
SUPPLEMENTED BY BUYER ON OR PRIOR TO CLOSING (THE “ADDITIONAL ASSIGNED
CONTRACTS”);


 


(D)                                 ALL TANGIBLE PERSONAL PROPERTY OF SELLER
(WHETHER OR NOT LOCATED ON THE PREMISES THEREOF), INCLUDING, WITHOUT LIMITATION,
ALL MACHINERY, EQUIPMENT AND TOOLS, FURNITURE AND FURNISHINGS, COMPUTERS,
COMPUTER EQUIPMENT, AND COMPUTER SUPPLIES, OFFICE MATERIALS AND SUPPLIES,
INVENTORIES OF ANY KIND OR NATURE, RAW MATERIALS AND SUPPLIES, MANUFACTURED AND
PURCHASED GOODS, ALL GOODS IN PROCESS AND FINISHED GOODS, AND ALL TANGIBLE
EMBODIMENTS OF TECHNOLOGY, INCLUDING, WITHOUT LIMITATION, THOSE ASSETS AND
PROPERTIES SPECIFICALLY IDENTIFIED ON SCHEDULE 2.1(D) (THE “TANGIBLE ASSETS”);


 


(E)                                  ALL CASH AND CASH EQUIVALENTS OF SELLER;

 

13

--------------------------------------------------------------------------------


 

(f)                                    all accounts, notes, and other
receivables, including the Russian Receivables, and all prepaid assets and
expenses;

 

(g)                                 all investments and securities;

 

(h)                                 all Books and Records (except as set forth
in Section 2.2(a) and Section 2.2.(e)); all customer, supplier, advertiser, or
other lists; all sales data; all creative, advertising, or other promotional
materials, including all brochures, sales literature, graphics, artwork, user
manuals, and similar documentation; all studies or reports; all labels and
packaging materials; and all other printed, electronic, or written materials or
data (including, without limitation, any and all documentation relating to
Seller Products and Seller Intellectual Property, whether for use internally or
externally), in the case of any of the foregoing, whether in printed or
electronic format;

 

(i)                                     all Government Permits held or used by
Seller in connection with, or required for, the operation of the Acquired Assets
as currently conducted or proposed to be conducted (the “Assigned Permits”);

 

(j)                                     all claims, causes of action, choses in
action, deposits, prepayments, refunds, rights of recovery, rights of set-off,
and rights of recoupment, of any kind or character which either (i) arise under
the Assigned-In License Contracts or the Additional Assigned Contracts or (ii)
which arise with respect to past misappropriation or infringement of Seller
Intellectual Property and rights to damages and other remedies for past
misappropriation or infringement of Seller Intellectual Property; and

 

(k)                                  all goodwill associated with any of the
foregoing and the business of the Seller.

 

2.2                                 Excluded Assets.  The Acquired Assets shall
not include any of the following (collectively, the “Excluded Assets”):

 

(a)                                  the Seller Charter Documents,
qualifications to transact business as foreign corporations, arrangements with
registered agents relating to foreign qualifications, taxpayer and other
identification numbers, seals, minute books, stock transfer books, blank stock
certificates, and other documents relating to the organization, maintenance, and
existence of Seller as a corporation;

 

(b)                                 Seller’s insurance policies listed on
Schedule 2.2(b) (including any proceeds thereof and any rights to refunds of
unearned premiums upon cancellation of such policies in connection with Seller’s
Liquidation);

 

(c)                                  pension, profit sharing, or savings plans
and trusts and the assets thereof and any other benefit plan of Seller;

 

(d)                                 the rights of Seller under this Agreement
and the Collateral Agreements;;

 

(e)                                  all tangible personal property of Seller
located outside the United States and Canada as of September 24, 2007, all
Government Permits issued to Seller by Government Entities

 

14

--------------------------------------------------------------------------------


 

outside the United States and Canada, all Contracts of Seller relating solely to
its business outside the United States and Canada and all accounts and records
relating solely to Seller’s business outside the United States and Canada
(except, in each case, as specifically included in Section 2.1);

 

(f)                                    all Books and Records of Seller that
relate solely to Taxes or Excluded Assets; provided, however, Seller agrees that
it will provide Buyer with copies of, or reasonable access to, such Books and
Records to the extent that any such Books and Records relate to any Acquired
Asset or any Assumed Liability;

 

(g)                                 all Seller Contracts other than the Assigned
In-License Contracts and the Additional Assigned Contracts; and

 

(h)                                 such other assets of Seller as are
specifically excluded by Buyer in a signed notice delivered to Seller on or
prior to the Closing.

 

2.3                                 Liabilities Not Assumed.  Other than the
Assumed Liabilities (as defined in Section 2.4 below), Buyer shall not assume by
virtue of this Agreement, and shall have no liability or obligation for, any
Liability of Seller (the “Excluded Liabilities”), including (without limitation)
those listed below, and Seller shall, as the case may require, retain and pay,
satisfy, discharge, and perform all such Liabilities of Seller other than the
Assumed Liabilities, including (without limitation) the following Excluded
Liabilities:

 

(a)                                  Any Liability for Transfer Taxes that are
the responsibility of Seller pursuant to Section 3.4 hereof, and any Liability
for Taxes of Seller for any taxable period, including any Liability for Taxes
relating to the Acquired Assets attributable to any taxable period or portion
thereof ending on or prior to the Closing Date (with any real or personal
property Taxes allocated to such taxable period on a per diem basis);

 

(b)                                 Any Liability to indemnify any Person by
reason of the fact that such Person was a director, officer, employee,
stockholder, consultant, or agent of Seller, or that such Person was serving at
the request of Seller, as a partner, trustee, director, officer, employee,
stockholder, consultant, or agent of another entity;

 

(c)                                  Any Liability as a result of any legal or
equitable action or judicial or administrative proceeding initiated at any time
caused by any action that occurred or condition that existed on or prior to the
Closing Date and in respect of anything done, suffered to be done, or omitted to
be done by Seller, or any of its directors, officers, employees, stockholders,
consultants, or agents;

 

(d)                                 Any Liability pertaining to Seller or its
business and arising out of or resulting from noncompliance with any Laws,
whether legislatively, judicially or administratively promulgated (including,
without limitation, any Liability arising out of or resulting from noncompliance
with Environmental Laws by Seller);

 

(e)                                  Any Liability of Seller under any Assigned
In-License Contract and Additional Assumed Contract for any acts or events
occurring prior to the Closing or any breaches or defaults existing under such
Contracts as of the Closing (including without limitation, any such

 

15

--------------------------------------------------------------------------------


 

Liability arising under any Contract for Intellectual Property), other than
(i) as set forth in Section 2.4(b) and (ii) Liability under the Assigned
In-License Contracts and the Additional Assumed Contracts, arising out of, or
relating to, events occurring on and after the Closing Date;

 

(f)                                    Any Liability under any Contract that is
not an Assigned In-License Contract and Additional Assumed Contract, including
but not limited to any Liability for express or implied representations,
warranties, guarantees or other service commitments under any Contract that is
not an Assigned In-License Contract and Additional Assumed Contract;

 

(g)                                 Any Liability of Seller for any violation,
misappropriation, or infringement (whether contributory, by inducement, willful,
or otherwise) of any Intellectual Property of any third party; and

 

(h)                                 Any Employee Plan Liability (including, but
not limited to, Employee Termination Liabilities set forth on Schedule
4.20(a)(iii) of the Seller Disclosure Schedule as supplemented pursuant to the
Closing Liabilities Certificate); and

 

(i)                                     Any Employee Termination Liability and
any other Liability of Seller to any Employee.

 

2.4                                 Assumed Liabilities.  As of the Closing,
Buyer hereby agrees to assume the following, and only the following, Liabilities
of Seller (collectively, the “Assumed Liabilities”):

 

(a)                                  The executory obligations of Seller under
the Assigned In-License Contracts and the Additional Assumed Contracts, in each
case solely on a going-forward basis from and after the Closing Date with
respect to executory obligations of Seller that accrue on and after the Closing
Date; provided, however, Buyer shall not have any obligation pursuant to any
Assigned In-License Contract or Additional Assumed Contract that by its terms or
under applicable Law requires, prior to assignment, a consent to assignment
unless a written consent and/or assignment thereof has been obtained on or prior
to the Closing Date. With respect to each such Contract not assigned to Buyer,
which would have been acquired by Buyer pursuant to Section 2.1 but for the
failure to obtain such required consent and/or assignment and Buyer’s waiver of
any requirement to obtain such consent and/or assignment prior to the Closing,
Seller shall use commercially reasonable efforts to obtain the consents of all
required parties to the assignment of such Contract(s).  Such Contract(s) shall
be promptly assigned by Seller to Buyer upon receipt of any such consents and/or
assignments after the Closing Date and thereafter shall be deemed to be an
Assumed Liability hereunder as if such consent had been obtained prior to the
Closing Date.  Notwithstanding the absence of any such consent and/or
assignment, Buyer shall be entitled, upon the Closing, to the benefits of such
Contract(s) accruing after the Closing Date to the extent that Seller may
provide Buyer with such benefits without violating the terms of such
Contract(s).  Buyer agrees to perform, at its sole discretion and expense, all
of the obligations of Seller to be performed under such Contract(s) from the
Closing Date until such time as Buyer reasonably determines that such consents
cannot be obtained, after which Buyer shall have no further obligation with
respect to the performance of such Contracts.

 

(b)                                 The Realizable Inventory Purchase
Commitments set forth in the Closing Liabilities Certificate that are
specifically approved by Buyer.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Up to $200,000 in Seller Transaction
Expenses.

 

(d)                                 Any Liability for Transfer Taxes that are
the responsibility of Buyer pursuant to Section 3.4 hereof.

 

2.5                                 Licensing Arrangements.

 

(a)                                  License to Acquired Assets.  Effective as
of the Closing, without limiting the obligation of Seller to assign all of its
right, title, and interest in and to Intellectual Property to Buyer and without
limiting any of its representations, warranties, or other obligations under this
Agreement, if and to the extent that any Intellectual Property is not fully and
effectively assigned to Buyer as of the Closing, Seller (and any Subsidiary of
Seller) agrees to grant, and do hereby grant, to Buyer and its Subsidiaries, to
and under any such Intellectual Property, a royalty-free, fully-paid,
world-wide, perpetual, irrevocable, non-terminable, transferable, exclusive
right and license, with the right to grant and authorize sublicenses, to fully
exercise, use and exploit the Acquired Assets in any manner and without
limitation, including the right and license under Copyrights to copy, create
derivative works from, distribute, publicly perform and display and transmit,
under Mask Works to distribute, import and copy, under Trade Secrets to use and
disclose and under Patents to make, have made, use, sell, offer for sale and
import.  If Seller (or any Subsidiary of Seller) does not have the right to
grant a license under any Intellectual Property of the full scope set forth
above, then the license granted under such Intellectual Property shall be of the
broadest scope that Seller (or any Subsidiary of Seller) has the right to grant.

 

(b)                                 Bankruptcy.  This license is, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the United States
Bankruptcy Code, a license to rights of “Intellectual Property Rights” as
defined thereunder.  Notwithstanding any provision contained herein to the
contrary, if Seller, following consummation of the transactions contemplated by
this Agreement, is under any proceeding under the Bankruptcy Code and the
trustee in bankruptcy of Seller, as a debtor in possession, rightfully elects to
reject the licenses granted to Buyer under this Agreement, Buyer may, pursuant
to 11 U.S.C. Section 365(n)(1) and (2), retain any and all of Buyer’s rights
under such licenses, to the maximum extent permitted by Law.

 

2.6                                 Purchase Price and Purchase Price
Adjustment.

 

(a)                                  The purchase price for the Acquired Assets
(the “Purchase Price”) shall consist of (i) the assumption of the Assumed
Liabilities pursuant to Section 2.4, (ii) the Cash Consideration less the Excess
Bridge Loan Amount, and (iii) the forgiveness and cancellation of the Secured
Bridge Loans (excluding the Excess Bridge Loan Amount which shall be repaid in
full on the Closing out of the Initial Cash Consideration) pursuant to Section
3.2(d).

 

(b)                                 Seller has previously prepared and delivered
to Buyer an Accounts Certificate as of August 17, 2007 (the “Initial Accounts
Certificate”).  Seller shall prepare and deliver to Buyer on the Closing Date an
Accounts Certificate as of the Closing Date (the “Closing Accounts
Certificate”).  In the event that accounts payable reported in the Closing
Accounts Certificate is greater than accounts payable as reported in the Initial
Accounts Certificate, the Cash Consideration shall be increased by the amount of
such increase in accounts payable to the extent, and only to the extent, that
such increase in accounts payable is not assumed by Buyer as Realizable
Inventory

 

17

--------------------------------------------------------------------------------


 

Purchase Commitments and is in fact matched by an equal or greater increase in
accounts receivable and realizable inventory (excluding inventory acquired
pursuant to Realizable Inventory Purchase Commitments) as reported in the
Initial Accounts Certificate and the Closing Accounts Certificate (such
adjustment, the “Purchase Price Adjustment”).  No adjustment to the Cash
Consideration will be made pursuant to this Section 2.6(b) with respect to
accounts payable incurred by Seller after August 17, 2007 without the written
approval of Buyer.

 

ARTICLE III

 

CLOSING AND CLOSING DELIVERIES

 

3.1                                 Closing.  The closing of the transactions
contemplated by this Agreement and the Collateral Agreements (the “Closing”)
will take place at the offices of Wilson Sonsini Goodrich & Rosati, Professional
Corporation, 650 Page Mill Road, Palo Alto, California 94304-1050, commencing at
10:00 a.m. (Pacific Time), two Business Days following the satisfaction or
written waiver of the last of the conditions of Closing as set forth in
Article VII hereof, or at such other place or on such other date as the parties
may mutually determine (the “Closing Date”).

 

3.2                                 Buyer Deliveries.  As consideration for the
sale of the Acquired Assets, Buyer shall deliver the following at the Closing
against delivery by Seller of the items and documents described in Section 3.3
and Section 3.4:

 

(a)                                  Buyer shall deliver a duly executed copy of
the Assignment and Assumption Agreement in the form attached hereto as
Exhibit B; and

 

(b)                                 Buyer shall deliver a duly executed copy of
the Buyer Officers’ Certificate in the form attached hereto as Exhibit C.

 

(c)                                  Buyer shall deliver by wire transfer the
Escrow Amount to the Escrow Agent pursuant to Section 8.2(a) and Buyer shall
deliver the Initial Cash Consideration less the Excess Bridge Loan Amount in
accordance with a funds flow memorandum to be agreed upon by the parties, which
funds flow memorandum shall include a wire transfer to Seller at an account
designated in writing by Seller and additional wires to creditors of Seller in
accordance with the amounts and wire instructions set forth on the Closing
Liabilities Certificate provided by Seller.  The parties acknowledge and agree
that all wires sent by Buyer to creditors of Seller pursuant to this Agreement
will be made at the direction and for the account of Seller and Buyer assumes no
responsibility for the allocation of the Cash Consideration among creditors of
Seller.  Seller represents and warrants to Buyer that Seller has reached
agreements with all of its creditors on the amounts being wired to them
hereunder. Any portion of the Initial Cash Consideration wired by Buyer to
creditors of Seller in accordance with the amounts and wire instructions set
forth on the Closing Liabilities Certificate and any portion of the Initial Cash
Consideration retained by Buyer in satisfaction of the Excess Bridge Loan Amount
shall be deemed to have been paid to Seller for all purposes under this
Agreement.

 

(d)                                 Buyer shall deliver to Seller an inventory
resale certificate in a form mutually agreed to by the parties; and

 

18

--------------------------------------------------------------------------------


 

(e)                                  Buyer shall deliver for cancellation
pursuant to this Agreement a signed original copy of the Promissory Note issued
by Seller to Buyer evidencing the Secured Bridge Loans.

 

3.3                                 Delivery of Acquired Assets.

 

(a)                                  At the Closing, Seller shall, at its sole
cost and expense, deliver the following to Buyer:

 

(i)                                     all of the Tangible Assets;

 

(ii)                                  all Books and Records and other documents
contemplated pursuant to Section 2.1(h) above and except as permitted by
Section 2.2(a) and Section 2.2(e);

 

(iii)                               duly executed copies of the Assignment and
Assumption Agreement in the form attached hereto as Exhibit B;

 

(iv)                              duly executed assignments of Seller
Intellectual Property in forms reasonably acceptable to Buyer, and in the case
of Seller Registered Intellectual Property Rights, otherwise suitable for filing
in all relevant jurisdictions;

 

(v)                                 the duly executed Contract Consents and
Assignments;

 

(vi)                              the Closing Balance Sheet;

 

(vii)                           the duly executed Closing Accounts Certificate;

 

(viii)                        the duly executed Closing Liabilities Certificate;

 

(ix)                                the duly executed Creditor Releases;

 

(x)                                   the duly executed Seller Officers’
Certificate;

 

(xi)                                the duly executed Transaction Expense
Certificate;

 

(xii)                             evidence of the release of any and all Liens
affecting any of the Acquired Assets (including, without limitation, evidence of
the filing of all UCC Termination Statements), other than Permitted
Encumbrances; and

 

(xiii)                          such other instruments, documents, or
certifications as Buyer may reasonably request to document and transfer title to
any Acquired Assets to Buyer in accordance with this Agreement or to permit
Buyer properly to identify and account for each Assumed Liability (the
instruments referred to in Sections 3.3(iii) through (xiii), together with the
Escrow Agreement, being referred to herein as the “Collateral Agreements”).  The
Acquired Assets shall be delivered to the Buyer at the Seller’s principal place
of business.

 

(b)                                 To the extent that Buyer cannot be granted
possession by Seller of any Acquired Assets at the Closing or to the extent
Seller comes into possession of any Acquired Asset

 

19

--------------------------------------------------------------------------------


 

after the Closing (such as cash receipts representing payment for accounts
receivable acquired by Buyer), such Acquired Assets shall be held by Seller in
trust for and on behalf of Buyer, and Seller shall bear all risk of loss
thereof.  Seller shall promptly notify Buyer in writing at such time as it is
able to deliver possession of such Acquired Asset to Buyer, and shall
thereafter, at its sole cost and expense, promptly deliver such Acquired Asset
to a location reasonably specified by Buyer; provided, however, that in
connection with any immediately available funds received by Seller that relate
to any accounts receivable or other Acquired Assets, Seller, as the case may
require, shall deliver readily available funds to Buyer in an amount equal to
such cash receipts not later than 24 hours after receipt thereof by Seller (or
in the case of cash receipts received after 2:00 p.m. (Pacific Time) on any
Friday, not later than 1:00 p.m. (Pacific Time) on the next Business Day),
either by delivery of a certified bank check made payable to Buyer or by wire
transfer in accordance with Buyer’s instructions, in either case with a notice
setting forth the source, nature, and circumstances of such cash receipt,
provided further, that, in connection with any instruments received by Seller
that represent payment for any accounts receivable or other Acquired Assets,
Seller shall deliver such instruments to Buyer endorsed with Seller’s
endorsement not later than two Business days after receipt thereof by Seller,
together with a notice setting forth the source, nature, and circumstances of
Buyer’s receipt of such instrument.  The parties agree that with respect to any
such instrument, Buyer is transferring such instrument to Seller as an
accommodation under this Agreement and Buyer’s delivery of such instrument shall
not constitute a guarantee from Buyer of the validity or collectability of such
instrument.

 

3.4                                 Sales, Transfer, and Use Taxes.  Buyer and
Seller shall each bear and pay 50% of any sales, use, or transfer Taxes arising
out of the sale and assignment of the Acquired Assets to Buyer (the “Transfer
Taxes”).  To the extent permitted by Law, Buyer and Seller shall cooperate fully
with each other in minimizing such Transfer Taxes, including without limitation,
through the electronic transfer of software and other assets where reasonably
possible.  To the extent a Taxing authority provides notice to a party of an
audit of Transfer Taxes, such party shall promptly notify the other, and both
Buyer and Seller shall assume responsibility for such audit and shall each bear
and pay when due 50% of any additional Transfer Taxes (plus interest and
penalties) ultimately assessed with respect to the assignments and transfers
contemplated by this Agreement.

 

3.5                                 Further Assurances.  If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest Buyer with full right and title to and
possession of any Acquired Asset, free and clear of all Liens, the officers and
directors of Seller, as the case may require, or any successor to the assets and
liabilities of Seller shall be fully authorized to take in the name of Seller,
and will take, all such lawful and necessary and/or desirable action (including
obtaining any required consents or approvals).

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants to Buyer, subject to the exceptions
specifically disclosed in the disclosure letter and schedules thereto delivered
by Seller to Buyer and dated as of the date of this Agreement (the “Seller
Disclosure Schedule”), as follows.  With respect to exceptions or disclosure
relating to Sections 4.1, 4.2, 4.3, 4.5, 4.8, 4.10, 4.11, 4.12, 4.15, 4.18,
4.20,

 

20

--------------------------------------------------------------------------------


 

and 4.22, each exception or disclosure set forth in the Seller Disclosure
Schedule shall reference the specific section, subsection, and paragraph number
of this Article IV to which such exception or disclosure relates, and in no
event will any disclosure or information set forth in the Seller Disclosure
Schedule that is not identified under appropriate caption referencing such
section, subsection, and paragraph be deemed to qualify any of the foregoing
representations.  With respect to exceptions or disclosure relating to any
section of this Article IV not specifically identified in the preceding
sentence, each exception or disclosure shall also identify the corresponding
section, subsection, and paragraph number to which such exception or disclosure
relates, provided that information disclosed under any paragraph of the Seller
Disclosure Schedule shall be deemed to qualify any section or subsection of this
Article IV (other than sections and subsections identified in the preceding
sentence) if it is reasonably apparent that such disclosure, without reference
to any extrinsic information, would limit, alter or qualify another section or
subsection.

 

4.1                                 Organization.

 

(a)                                  Seller is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of
California.  Seller has the power and authority to own, lease, and operate its
assets and properties and to carry on its business as now being conducted, and
as currently proposed to be conducted, is duly qualified or licensed to do
business and to perform its obligations under all Contracts by which it is
bound, and is in good standing in the State of California and in each other
jurisdiction where the character of the properties owned, leased, or operated by
it, or the nature of its activities, makes such qualification or licensing
necessary, except where the failure to be so qualified or licensed would not
reasonably be expected to have a Seller Material Adverse Effect.  Seller has
provided to Buyer a true and correct copy of the Seller Charter Documents, each
as amended to date.  No resolution of the board of directors or stockholders of
Seller to amend any provision of the Seller Charter Documents has been approved
or is pending.

 

(b)                                 Seller does not have, and has never had, any
Subsidiary and has no parent corporation.

 

4.2                                 Authority.

 

(a)                                  Seller has all requisite corporate power
and authority to execute and deliver this Agreement and the Collateral
Agreements to which it is a signatory, to perform its obligations under this
Agreement and the Collateral Agreements, and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery of this Agreement
and the Collateral Agreements by Seller and the performance by Seller of its
obligations under this Agreement and the Collateral Agreements to which Seller
is a signatory, and consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Seller, and no further corporate action is required on the part of Seller to
approve this Agreement, the Collateral Agreements, and the transactions
contemplated hereby and thereby.

 

(b)                                 This Agreement and the Collateral Agreements
to which Seller is a party, the Acquisition, and the transactions contemplated
hereby and thereby have been unanimously approved by the Boards of Directors of
Seller.  The vote of Seller’s shareholders required to approve this Agreement,
the Collateral Agreements, the Acquisition, and the transactions contemplated
hereby and thereby is a majority of (i) the outstanding capital stock and (ii)
the outstanding preferred stock

 

21

--------------------------------------------------------------------------------


 

of Seller (collectively, the “Required Shareholder Approvals”).  Holders of a
sufficient number of shares of the outstanding capital stock of Seller necessary
to obtain the Required Shareholder Approvals have, contemporaneously with the
execution and delivery of this Agreement, approved the Acquisition, this
Agreement and the Collateral Agreements.  Holders of a sufficient number of
shares of the outstanding capital stock of Seller necessary to obtain the
Required Supermajority Approvals will, prior to the Closing, approve the
Acquisition, this Agreement and the Collateral Agreements.

 

(c)                                  This Agreement has been, and the Collateral
Agreements, to which Seller is a signatory, will be, duly executed and validly
delivered by Seller.  This Agreement constitutes a valid and binding obligation
of Seller, enforceable against Seller in accordance with the terms, except as
such enforceability may be limited by principles of public policy and subject to
the rules of law governing specific performance, injunctive relief or other
equitable remedies.  The Collateral Agreements will, upon execution and
delivery, constitute valid and binding agreements of Seller, enforceable against
Seller in accordance with their respective terms, except as such enforceability
may be limited by principles of public policy and subject to the rules of law
governing specific performance, injunctive relief or other equitable remedies.

 

4.3                                 Conflicts.  The execution and delivery of
this Agreement by Seller does not, and the execution and delivery of the
Collateral Agreements by Seller (when and as required pursuant to this
Agreement) and the performance of this Agreement and the Collateral Agreements
by Seller will not, (i) Conflict with or violate any of the Seller Charter
Documents; (ii) Conflict with or violate any Law applicable to Seller or by
which its properties (including, without limitation, the Acquired Assets) is
bound or affected; or (iii) result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or impair the rights of Seller, or alter the rights or obligations of any
third party under, or give to others any rights of termination, amendment,
acceleration, or cancellation of, or result in the creation of a Lien on, any of
the Acquired Assets pursuant to any Contract to which Seller is a party or by
which any Acquired Asset is bound or affected.  Without limiting the foregoing,
there are no existing Contracts, options, or commitments, whether written or
oral, granting to any Person the right to acquire any of Seller’s right, title,
or interest in or to any of the Acquired Assets or any interest therein. 
Schedule 4.3 of the Seller Disclosure Schedule lists all consents, assignments,
waivers, and approvals under any Contracts to which Seller is a party that are
required to be obtained in connection with the consummation of the transactions
contemplated hereby.  No Contract Consent Payment will be required in order to
obtain any such consent, assignment, waiver, or approval.

 

4.4                                 Capitalization.  The authorized capital
stock of Seller consists of 80,000,000 shares of Common Stock, no par value per
share, of which 70,810 shares are issued and outstanding and 62,000,000 shares
of Preferred Stock, no par value per share, of which 41,517,250 shares are
issued and outstanding (the “Seller Shares”).  The outstanding Seller Shares are
duly authorized, validly issued, fully paid, and non-assessable and were not
issued in violation of any preemptive rights created by applicable Law, any of
the Seller Charter Documents, or any Contract to which Seller is or was a party
or by which Seller is or was bound.  Seller has never granted to any Person, and
there are not outstanding, any options, warrants, conversion rights, preemptive
rights, rights of first refusal, or any similar rights to acquire from Seller
any shares of Seller’s capital stock.  There are no Contracts between or among
Seller and any other Person with respect to the voting of the

 

22

--------------------------------------------------------------------------------


 

outstanding shares of Seller’s capital stock.  Stockholders of Seller are not
entitled to require that Seller redeem any shares of its capital stock under the
Seller Charter Documents, any Contract between Seller and such stockholders, or
under applicable Law.  There are no declared or accrued but unpaid dividends
with respect to any shares of Seller’s capital stock, and Seller has not at any
time repurchased or redeemed any such shares or made any cash distribution or
paid any cash dividend with respect thereto.  The Seller Shares were issued in
compliance with all applicable Laws, including, without limitation, all
applicable securities Laws.

 

4.5                                 Financial Statements; Financial Information
Relating to Acquired Assets.

 

(a)                                  Seller Financial Statements. 
Schedule 4.5(a) of the Seller Disclosure Schedule sets forth a true and complete
copy of the following financial statements of Seller (collectively, the “Seller
Financial Statements”): (i) Seller’s unaudited balance sheet and statements of
income and cash flows as of and for the fiscal years ended December 31, 2006 and
December 31, 2005 (ii) Seller’s unaudited balance sheet and statements of income
and cash flows as of and for the eight months ended August 24, 2007 (the
“Reference Balance Sheet” and the date thereof being the “Reference Balance
Sheet Date”).  Each of the Seller Financial Statements (i) was prepared in
accordance with the books of account and other financial records of Seller;
(ii) presents fairly in all material respects the financial condition or results
of operations of Seller, as the case may require, as of the dates thereof or for
the periods covered thereby; (iii) was prepared in accordance with GAAP applied
on a basis consistent with past practices of Seller, provided that the unaudited
financial statements do not contain footnotes and may be subject to normal
year-end adjustments that will not be material in amount, individually or in the
aggregate; and (iv) includes all adjustments that are necessary for a fair
presentation of the financial condition of Seller and the results of operations
of Seller as of the dates thereof and for the periods covered thereby.  All
reserves that are set forth and reflected on the Reference Balance Sheet are
adequate and have been established in accordance with GAAP.

 

(b)                                 Accounts Receivable.  Schedule 4.5(b) of the
Seller Disclosure Schedule sets forth an accurate and complete list of each
outstanding account receivable, including the Russian Receivables, as of the
Reference Balance Sheet Date, together with an aging of such accounts
receivable.  All accounts receivable of Seller reflected on the Reference
Balance Sheet, which have not been collected by the date of this Agreement, on
the Accounts Certificates and on Schedule 4.5(b) represent valid obligations
arising from sales actually made or services actually performed by Seller in the
Ordinary Course of Business.  Other than the Russian Receivables, as to which
Seller makes no representation, unless paid prior to the Closing Date, each such
account receivable is, and will be as of the Closing Date, current and, assuming
commercially reasonable collection efforts by Buyer, collectible net of the
specific reserves with respect to each such receivable as shown on Schedule
4.5(b) or, in the case of accounts receivable accrued between the date hereof
and the Closing Date, as set forth on the Closing Accounts Certificate (which
reserves are, and in the case of the Closing Accounts Certificate, will be,
adequate and calculated consistent with past practice).  Subject to such
reserves, each such account receivable either has been or will be collected in
full, without any set off, prior to March 31, 2008.  Except as set forth on
Schedule 4.5(b), none of the accounts receivable of Seller is or will be subject
to any claim of offset, recoupment, set-off, or counterclaim, and to the
knowledge of Seller, there are and will be no facts or circumstances (whether
asserted or unasserted) that would give rise to any such claim.  No Person

 

23

--------------------------------------------------------------------------------


 

has or will have any Lien (other than Permitted Liens) on any such accounts
receivable, and no agreement for deduction or discount has been or will have
been made with respect to any such accounts receivable.

 

(c)                                  Inventory.  Schedule 4.5(c) of the Seller
Disclosure Schedule sets forth all items of inventory shown on the Reference
Balance Sheet and acquired since the date thereof which have not been sold or
consumed in the operation of the Seller’s business as of the date of this
Agreement.  All inventory of Seller, whether or not reflected in the Reference
Balance Sheet or the Closing Accounts Certificate, consists of a quality and
quantity usable and salable in the Ordinary Course of Business, except for
obsolete items and items of below-standard quality, all of which have been
written off or written down to their net realizable value as set forth in the
Reference Balance Sheet or in the case of inventory acquired after the date of
the Reference Balance Sheet, the net realizable value set forth in the Closing
Accounts Certificate.  All inventories shown on the Reference Balance Sheet
have, and all inventories shown on the Closing Accounts Certificate will be,
priced at the lower of cost or market.  The quantities of each item of inventory
(whether raw materials, work-in-process, or finished goods) are not excessive
but are reasonable in the present circumstances of Seller.

 

(d)                                 Accounts Payable and Accrued Liabilities. 
Schedule 4.5(d) of the Seller Disclosure Schedule provides as of the date
hereof, and as of the Closing, the Closing Balance Sheet and the Closing
Liabilities Certificate will provide as of the Closing Date, an accurate and
complete list of (i) each outstanding account payable; (ii) each Liability
classified as an “Accrued Liability;” (iii) each account payable created,
recorded or accrued since the Reference Balance Sheet Date or the Closing
Balance Sheet and Closing Liabilities Certificate as the case may require (with
all invoices and other payment obligations received and recorded since the
Reference Balance Sheet Date having been accurately and properly recorded and
accrued); and (iv) all other outstanding Liabilities of Seller.  For each
outstanding account payable, Schedule 4.5(d) identifies the vendor or other
party to whom Seller has a payment obligation, the nature of the product or
service provided, the original due date of such payment obligation, the
availability of discounts of any kind, wire instructions for payment of such
obligation, and whether Seller is entitled to any off-set, recoupment, or set
off and whether Seller disputes any portion of the account payable. 
Schedule 4.5(d) further identifies the twenty largest vendors and suppliers to
Seller during the 12 months preceding the Reference Balance Sheet Date, and the
amounts accrued and paid to each such vendor or supplier.  The Liabilities
identified on the Closing Liabilities Certificate as a Realizable Inventory
Purchase Commitments shall be limited to commitments to purchase product that is
profitably saleable in the Ordinary Course of Business following the Closing.

 

(e)                                  Contract Obligations.  Schedule 4.5(e) of
the Seller Disclosure Schedule sets forth for each Assigned In-License Contract
and each Additional Assigned Contract with respect to any cash payment
obligations under such Contracts, a table setting forth the amount(s) of such
payment(s) obligations and the due dates therefor.

 

(f)                                    Tangible Assets.  Schedule 4.5(f) of the
Seller Disclosure Schedule sets forth for each Tangible Asset (i) the aggregate
purchase price paid therefor; (ii) the current book value of such Tangible Asset
as set forth on the Reference Balance Sheet; (iii) whether such Tangible Asset
is subject to any Lien (including a Lien that is a purchase money lien but
excluding Permitted Encumbrances); (iv) whether such Tangible Asset is the
subject of any Contract for service or

 

24

--------------------------------------------------------------------------------


 

maintenance and, if so, Seller’s obligations, including payment obligations,
thereunder; and (v) whether such Tangible Asset is covered under any written
warranty and, if so, a brief description of the terms and duration thereof and a
reference to the location of such written warranty in the Books and Records.

 

(g)                                 No Undisclosed Liabilities.  Seller has no
Liabilities not reflected in the Reference Balance Sheet, and Seller will not
have as of the Closing any Liabilities not reflected in the Reference Balance
Sheet, as the case may require, other than (i) Liabilities incurred by Seller in
the Ordinary Course of Business since the Reference Balance Sheet Date, (ii)
Liabilities not required to be reflected on the Reference Balance Sheet or the
Closing Balance Sheet under GAAP, and (iii) liabilities otherwise disclosed in
Schedule 4.5(g) of the Seller’s Disclosure Schedule.  As of the Closing, Seller
will have no Liabilities other than those reflected in the Closing Balance Sheet
and the Closing Liabilities Certificate.

 

(h)                                 Payments and Accounts Certificates.  Except
as set forth on Schedule 4.5(h) of the Seller Disclosure Schedules, since June
30, 2007, Seller has not paid, or as of the Closing will have paid, any Seller
Transaction Expenses to any third party (regardless of whether such third party
is specifically identified within the definition of “Seller Transaction
Expenses”) pursuant to this Agreement.  Since June 30, 2007, Seller has not
made, or as of the Closing will have made, any payment to any Employee other
than payments for accrued wages and reimbursable expenses, in each case in the
Ordinary Course of Business.  Since June 30, 2007, no assets of Seller have been
used, or will be used (except for any amounts to be paid pursuant to the
Employee Bonus Plan on or after the Closing, as set forth on the Closing
Liabilities Certificate), to pay any bonuses to any Employee.  Without limiting
the foregoing, no bonuses of any nature have been paid or accrued with respect
to any Employee, and there exists no Contract that obligates or has obligated
Seller to pay any bonus to any Employee for any period beginning after June 30,
2007.  The Accounts Certificates were prepared in accordance with the books and
records of Seller, present fairly the financial information set forth therein,
and were prepared in accordance with GAAP applied on a consistent basis.

 

4.6                                 Absence of Changes.  Since June 30, 2007,
and except as contemplated by this Agreement, Seller has conducted its business
only in the Ordinary Course of Business and, without limiting the generality of
the foregoing:

 

(a)                                  There has been no event, circumstance, or
condition (whether or not involving Seller) that has had or could reasonably be
expected to have a Seller Material Adverse Effect;

 

(b)                                 Seller has not mortgaged, pledged, or
otherwise encumbered any of the Acquired Assets (other than Permitted
Encumbrances);

 

(c)                                  Other than in the ordinary course of
business, Seller has not sold, assigned, licensed, leased, transferred,
conveyed, or committed itself to sell, assign, license, lease, transfer, or
convey any of the Acquired Assets; and Seller has not sold, assigned, licensed,
leased, transferred, conveyed or committed itself to sell, assign, license,
lease, transfer or convey any other asset or property, whether real, personal,
or mixed, that would otherwise be included in the Acquired Assets if they were
held by Seller as of the Closing Date;

 

25

--------------------------------------------------------------------------------


 

(d)                                 Without limiting any other provision of this
Section 4.6, Seller has not (i) transferred, assigned, or licensed to any Person
or otherwise extended, amended, or modified any rights to any Seller
Intellectual Property, or entered into any Contract to transfer or license to
any Person future rights to any Seller Intellectual Property; (ii) purchased or
in-licensed any Intellectual Property or executed any Contract with respect to
the Intellectual Property of any Person other than Commercial Software Rights
for internal operations licensed in the Ordinary Course of Business;
(iii) entered into any Contract with respect to the development of any
Intellectual Property with any third party; (iv) changed any prices or royalties
set or charged by Seller to any customers or licensees; or (v) agreed to change
or received any notice of a pending change in the prices or royalties set or
charged by any Person who has licensed Intellectual Property to Seller;

 

(e)                                  Seller has not merged with, entered into
any consolidation with, or acquired an equity interest in any Person or acquired
a substantial portion of the assets or business of any Person or any division,
line or business thereof, or otherwise acquired any material assets;

 

(f)                                    Seller has not made any material changes
in its customary methods of operations, including without limitation, practices
and policies relating to marketing, selling, and pricing;

 

(g)                                 Seller has not entered into any Contract
with any Employee (or with any relative, beneficiary, spouse, or Affiliate of
such Employee);

 

(h)                                 Seller has not allowed any permit that would
constitute an Assigned Permit if in place on the Closing Date to lapse or
terminate;

 

(i)                                     Seller has not failed to maintain any
Acquired Asset in good repair and operation condition, ordinary wear and tear
accepted;

 

(j)                                     There has been no destruction of, damage
to, or loss of any of the Acquired Assets, and no event, circumstance, or
condition has occurred that has impaired or reduced the value of any Acquired
Asset, and Seller has not written down or written up the value of any Acquired
Asset or revalued any Acquired Asset, nor has it failed to write down, write up,
or revalue any Acquired Asset under circumstances where it would have been
required to do so under GAAP.

 

(k)                                  There has been no acceleration,
termination, modification, cancellation, or amendment of any Assigned In-License
Contract or any Additional Assigned Contract;

 

(l)                                     Seller has not cancelled, compromised,
waived, or released any right or claim (or series of related rights and claims)
relating to any Acquired Asset;

 

(m)                               Seller has not made any express or deemed
election with respect to Taxes;

 

(n)                                 Seller has not repurchased or redeemed, or
otherwise paid any dividend or made any distribution with respect to, any shares
of its outstanding capital stock or any other outstanding securities;

 

26

--------------------------------------------------------------------------------


 

(o)                                 Seller has not failed to pay any creditor
any amount owed to such creditor when due, delayed or postponed the payment of
accounts payable or other Liabilities or requested that any vendor or service
provider hold or delay any invoices or billing statements;

 

(p)                                 Seller has not (i) granted any increase, or
announced any increase, in the wages, salaries, compensation, bonuses,
incentives, severance, pension or any other benefits payable by Seller to any
Employee, including, without limitation, any increase or change pursuant to any
Employee Plan; (ii) established or increased or promised to increase any
benefits under any Employee Plan with respect to any Employee, except as
required by Law; or (iii) otherwise amended in any manner its obligations to or
relationship with any Employee, including, without limitation, any amendment to
any other Employee Contract;

 

(q)                                 No Action or Proceeding has been commenced
or threatened and to the knowledge of Seller, no reasonable basis exists for any
Action or Proceeding against Seller or any Employee;

 

(r)                                    There has been no notice of any claim or
potential claim of ownership by any Person other than Seller of any Acquired
Asset, nor has there been any notice of any claim or potential claim that the
ownership, operation, maintenance, or use of any Acquired Asset, or the sale,
license, assignment, or transfer of any Acquired Asset, infringes or will
infringe the Intellectual Property Rights of any other Person;

 

(s)                                  Seller has not received any notice of
(i) any claim or potential claim of ownership by any Person other than Seller of
any Seller Intellectual Property or any Intellectual Property that was developed
by or created by Seller; (ii) any direct, indirect, or contributory infringement
or misappropriation of any Intellectual Property of any Person (or of unfair
competition or trade practices); or (iii) any offer to license from any Person
any Intellectual Property Rights in the context of a possible need to do so to
avoid infringement; and

 

(t)                                    There has been no agreement, whether in
writing or otherwise, by Seller or any Employee to take any of the actions
specified in this Section 4.6, and none of Seller or any Employee has granted
any options to purchase, rights of first refusal, rights of first offer, or any
similar rights with respect to any of such actions (in each case, other than
negotiations with Buyer and its representatives regarding the transactions
contemplated by this Agreement).

 

4.7                                 Legal and Other Compliance.  Seller has at
all times conducted, and will continue to conduct, its business and has at all
times operated and will continue to operate the Acquired Assets, in all material
respects in accordance with all applicable Laws and Governmental Orders
(including Environmental Laws).  Seller has not at any time been in violation of
any such Law or Governmental Order that has had or could reasonably be expected
to have a Seller Material Adverse Effect.  No Action or Proceeding has been
filed or commenced or, to the knowledge of Seller, threatened, against Seller
alleging any failure to comply with any such Law or Governmental Order, nor to
the knowledge of Seller, is there any reasonable basis therefor or threat
thereof.  Section 4.7 sets forth a brief description of each Governmental Order,
if any, applicable to Seller.

 

27

--------------------------------------------------------------------------------


 

4.8                                 Material Contracts; Assigned Contracts.

 

(a)                                  Schedule 4.8(a) of the Seller Disclosure
Schedule lists, as of the date of this Agreement, each of the following
Contracts (identified by the subclause of this Section 4.8(a) to which such
Contract applies) to which Seller is a party or by which any of the Acquired
Assets or business of Seller are bound or that otherwise relate to the Acquired
Assets (such Contracts, and to the extent not contemplated pursuant to this
Section 4.8, all Contracts relating to Intellectual Property set forth on
Schedule 4.10 of the Seller Disclosure Schedule and each Assigned In-License
Contract or Additional Assigned Contract, being “Material Contracts”):

 

(i)                                     each Contract for the sale, license, or
other provision of any Seller Products or any other products or services by
Seller or the sale, license, or other provision of any products or services to
Seller;

 

(ii)                                  any Contract in which Seller has granted
or received exclusive rights, most favored customer pricing provisions, rights
of first refusal, rights of first negotiation, or similar rights with respect to
any product, service, Technology, or Intellectual Property Right that is now or
hereafter owned by Seller or provided to or by Seller;

 

(iii)                               all Contracts with any Employee, including,
without limitation, any collective bargaining agreement, any loan agreements
with any Employee, or any Contract that contains any severance pay or otherwise
provides for post-employment Liabilities or obligations of Seller or Employee;

 

(iv)                              all Employee Plans and all Contracts relating
to any Employee Plans;

 

(v)                                 all Contracts or Employee Plans, the
benefits of which will be increased, or the vesting of benefits of which will be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the Collateral Agreements;

 

(vi)                              all Contracts providing for the development of
any Software, content (including textual, visual, or graphics content),
Technology, or Intellectual Property Rights by or for (or for the benefit or use
of) Seller;

 

(vii)                           all Contracts relating to Indebtedness;

 

(viii)                        all Contracts with any Governmental Entity;

 

(ix)                                all Contracts providing for the lease of
real or personal property;

 

(x)                                   all purchase orders or Contracts for the
purchase of supplies or materials;

 

(xi)                                all Contracts relating to capital
expenditures;

 

(xii)                             all Contracts concerning confidentiality;

 

28

--------------------------------------------------------------------------------


 

(XIII)                          ALL CONTRACTS OR ANY GROUP OF RELATED CONTRACTS
UNDER WHICH PAYMENT HAS ALREADY BEEN RECEIVED BY SELLER (WHETHER IN WHOLE OR IN
PART) BUT WHICH REQUIRES THAT SELLER PERFORM SERVICES OR DELIVER PRODUCTS AFTER
THE CLOSING DATE;

 

(XIV)                         ANY FIDELITY OR SURETY BOND OR COMPLETION BOND;

 

(XV)                            ANY CONTRACT PURSUANT TO WHICH SELLER HAS
GRANTED, OR MAY GRANT IN THE FUTURE, TO ANY PERSON A SOURCE-CODE LICENSE OR
OPTION OR OTHER RIGHT TO USE OR ACQUIRE SELLER SOURCE CODE;

 

(XVI)                         ANY CONTRACT PROVIDING FOR INDEMNIFICATION BY
SELLER, OR ANY REPRESENTATION, WARRANTY, OR GUARANTY BY ANY OF THEM;

 

(XVII)                      ANY CONTRACT RELATING TO THE DISPOSITION OR
ACQUISITION OF ANY ASSETS THAT WOULD CONSTITUTE A SALE OR TRANSFER OF ASSETS NOT
IN THE ORDINARY COURSE OF BUSINESS;

 

(XVIII)                   ANY JOINT MARKETING, DEVELOPMENT, STRATEGIC ALLIANCE,
JOINT VENTURE OR SIMILAR CONTRACT UNDER WHICH SELLER HAS OBLIGATIONS TO JOINTLY
MARKET ANY PRODUCT, TECHNOLOGY, OR SERVICE, OR ANY CONTRACT PURSUANT TO WHICH
SELLER HAS ANY OBLIGATIONS TO JOINTLY DEVELOP ANY INTELLECTUAL PROPERTY;

 

(XIX)                           ANY CONTRACT UNDER WHICH SELLER IS A LICENSOR OF
INTELLECTUAL PROPERTY RIGHTS;

 

(XX)                              ANY CONTRACT UNDER WHICH SELLER IS A LICENSEE
OF INTELLECTUAL PROPERTY RIGHTS OF ANY OTHER PERSON (OTHER THAN WITH RESPECT TO
COMMERCIAL SOFTWARE RIGHTS);

 

(XXI)                           ANY SETTLEMENT AGREEMENT UNDER WHICH SELLER HAS
ANY ONGOING OBLIGATIONS;

 

(XXII)                        ANY CONTRACT THAT (I) REQUIRES ONGOING PAYMENT OF
ROYALTIES OR PERIODIC FEES BY SELLER OR (II) THAT OTHERWISE RELATES TO SELLER
INTELLECTUAL PROPERTY OR SELLER PRODUCTS.  ALL SELLER INTELLECTUAL PROPERTY THAT
IS NOT EXCLUSIVELY OWNED BY SELLER IS SET FORTH IN SCHEDULE 4.8(A)(XXII) OF THE
SELLER DISCLOSURE SCHEDULE, WHICH IDENTIFIES SELLER IS PARTY TO THE CONTRACTS
FOR SUCH SELLER INTELLECTUAL PROPERTY.  ALL SELLER INTELLECTUAL PROPERTY THAT IS
NOT EXCLUSIVELY OWNED BY SELLER THAT IS EMBEDDED IN OR PROVIDED TO ANY CUSTOMER
WITH SELLER PRODUCTS IS ALSO IDENTIFIED IN SCHEDULE 4.8(A)(XXII) OF THE SELLER
DISCLOSURE SCHEDULE;

 

(XXIII)                     ANY APPLICATION HOSTING, APPLICATION MANAGEMENT,
APPLICATION USAGE, WEBSITE HOSTING, OR DATA SHARING, DATA FEED, INFORMATION
EXCHANGE, FEE SHARING, LEAD OR CUSTOMER REFERRAL, CO-BRANDING, FRAMING, SERVICE,
ORDER OR TRANSACTION PROCESSING OR SIMILAR CONTRACT RELATING TO ANY ASPECT OR
ELEMENT OF ANY OF THE INTERNET PROPERTIES OF SELLER OR ANY OTHER INTERNET
PROPERTY OR USE OF THE PUBLIC INTERNET, OR THE EXTRANET OR INTERNET OF ANY
PERSON;

 

(XXIV)                    ANY CONTRACT WITH ANY DISTRIBUTOR, RESELLER, DEALER,
SALES REPRESENTATIVE OR ANY OTHER SIMILAR CONTRACTS;

 

29

--------------------------------------------------------------------------------


 

(XXV)                       ANY CONTRACT PURSUANT TO WHICH SELLER HAS ACQUIRED A
BUSINESS OR ENTITY, OR ANY MATERIAL PORTION OF THE ASSETS OF A BUSINESS OR
ENTITY, WHETHER BY WAY OF MERGER, CONSOLIDATION, PURCHASE OF STOCK, PURCHASE OF
ASSETS, EXCLUSIVE LICENSE, OR OTHERWISE;

 

(XXVI)                    ANY CONTRACT UNDER WHICH SELLER (I) IS COMMITTED TO
PROVIDE PRODUCTS OR SERVICES AT A LATER DATE AT A FIXED PRICE OR (II) HAS
PROVIDED PRODUCTS OR SERVICES, BUT WHICH HAVE NOT YET BEEN ACCEPTED THEREUNDER;

 

(XXVII)                 ALL CONTRACTS BETWEEN OR AMONG SELLER AND ANY OF ITS
AFFILIATES; AND

 

(XXVIII)              ALL OTHER CONTRACTS, WHETHER OR NOT MADE IN THE ORDINARY
COURSE OF BUSINESS, WHICH ARE MATERIAL TO SELLER OR THE CONDUCT OF ITS BUSINESS,
OR THE ABSENCE OF WHICH COULD, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED HAVE A SELLER MATERIAL ADVERSE EFFECT.

 


(B)                                 TRUE AND COMPLETE COPIES OF EACH MATERIAL
CONTRACT HAVE BEEN DELIVERED TO BUYER OR ITS COUNSEL.


 


(C)                                  EACH MATERIAL CONTRACT IS IN FULL FORCE AND
EFFECT, AND IS NOT SUBJECT TO ANY DEFAULT OR BREACH BY SELLER OR ANY OTHER PARTY
THERETO.  EACH MATERIAL CONTRACT WILL BE ON THE CLOSING DATE, IN FULL FORCE AND
EFFECT AND WILL NOT BE ON THE CLOSING DATE, SUBJECT TO ANY DEFAULT OR BREACH BY
SELLER OR ANY OTHER PARTY THERETO.  NONE OF SELLER OR ANY AFFILIATE OF SELLER
HAS RECEIVED NOTICE FROM ANY PARTY TO A MATERIAL CONTRACT INDICATING SUCH
PERSON’S INTENT TO TERMINATE SUCH MATERIAL CONTRACT OR SEEKING TO RENEGOTIATE
THE TERMS OF SUCH MATERIAL CONTRACT.  SELLER HAS NOT BREACHED, VIOLATED, OR
DEFAULTED UNDER, NOR RECEIVED ANY NOTICE THAT SELLER HAS BREACHED, VIOLATED OR
DEFAULTED UNDER, ANY TERM OR CONDITION OF ANY MATERIAL CONTRACT.  SELLER HAS
OBTAINED, OR WILL HAVE OBTAINED ON OR PRIOR TO THE CLOSING, IN EACH CASE AT ITS
OWN COST WITHOUT ANY REQUIREMENT FOR A CONTRACT CONSENT PAYMENT, ALL NECESSARY
CONSENTS, ASSIGNMENTS, WAIVERS, AND APPROVALS OF PARTIES TO ANY MATERIAL
CONTRACT AS MAY BE REQUIRED (I) IN CONNECTION WITH THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL AGREEMENTS;
(II) IN ORDER THAT ANY ASSIGNED IN-LICENSE CONTRACT AND ADDITIONAL ASSIGNED
CONTRACT WILL REMAIN IN FULL FORCE AND EFFECT, WITHOUT LIMITATION, MODIFICATION,
OR ALTERATION (OTHER THAN THE ASSIGNMENT TO BUYER), AFTER THE CLOSING; AND
(III) IN ORDER THAT EACH ASSIGNED IN-LICENSE CONTRACT AND ADDITIONAL ASSIGNED
CONTRACT WILL BE FREELY AND FULLY ASSIGNED TO BUYER, WITHOUT PENALTY OR OTHER
ADVERSE CONSEQUENCES.  FOLLOWING THE CLOSING, BUYER WILL BE PERMITTED TO
EXERCISE ANY AND ALL THE RIGHTS OF SELLER UNDER THE ASSIGNED IN-LICENSE
CONTRACTS AND THE ADDITIONAL ASSIGNED CONTRACTS HELD IMMEDIATELY PRIOR TO THE
ASSIGNMENT AND TRANSFER THEREOF TO BUYER, WITHOUT PAYMENT OF ANY ADDITIONAL
AMOUNTS OR CONSIDERATION (INCLUDING ANY CONTRACT CONSENT PAYMENT) OTHER THAN
ONGOING FEES, ROYALTIES, OR PAYMENTS WHICH SELLER WOULD OTHERWISE HAVE BEEN
REQUIRED TO PAY PURSUANT TO THE TERMS OF SUCH CONTRACTS HAD THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL AGREEMENTS NOT OCCURRED, AND
ALL SUCH FEES, ROYALTIES, OR OTHER PAYMENTS ARE ACCURATELY AND COMPLETELY
DESCRIBED IN SCHEDULE 4.8(A) OR SCHEDULE 4.8(C) OF THE SELLER DISCLOSURE
SCHEDULE.


 


(D)                                 THERE IS NO CONTRACT GRANTING ANY PERSON ANY
PREFERENTIAL RIGHT TO PURCHASE ANY ASSET OF SELLER OR ANY SECURITIES OF SELLER.


 

4.9                                 Restrictions on Business Activities.  There
is no Contract relating to noncompetition, exclusivity, field of use, most
favored nation, or otherwise or any Governmental Order to which

 

30

--------------------------------------------------------------------------------


 

Seller is a party, or which is otherwise binding upon Seller, or which relates
directly or indirectly to any Acquired Asset, in any case which has or
reasonably could be expected to have the effect of prohibiting or impairing
(i) the Acquisition or any other transaction contemplated by this Agreement or
the Collateral Agreements or (ii) as a result of the Acquisition Transactions,
(A) any business practice of Buyer or (B) any acquisition of property (tangible
or intangible) by Buyer.

 

4.10                           Title to Properties, Absence of Liens, Condition
of Equipment.

 


(A)                                  SELLER HAS GOOD, VALID, AND MARKETABLE
TITLE TO, OR IN THE CASE OF LEASEHOLD INTERESTS, VALID AND SUBSISTING LEASEHOLD
INTERESTS IN, EACH ACQUIRED ASSET, FREE AND CLEAR OF ALL LIENS (EXCLUDING
PERMITTED ENCUMBRANCES).  EXCEPT AS SET FORTH IN SCHEDULE 4.3 OR SCHEDULE 4.10
OF THE SELLER DISCLOSURE SCHEDULE, SELLER HAS THE COMPLETE AND UNRESTRICTED
POWER AND UNQUALIFIED RIGHT TO SELL, ASSIGN, TRANSFER, CONVEY, AND DELIVER THE
ACQUIRED ASSETS TO BUYER WITHOUT PENALTY OR OTHER ADVERSE CONSEQUENCES.  AS OF
THE CLOSING, BUYER WILL HAVE GOOD, VALID, AND MARKETABLE TITLE, OR IN THE CASE
OF LEASEHOLD INTERESTS, VALID AND SUBSISTING LEASEHOLD INTERESTS IN, EACH
ACQUIRED ASSET, FREE AND CLEAR OF ALL LIENS (EXCLUDING PERMITTED ENCUMBRANCES),
WITHOUT INCURRING ANY PENALTY OR OTHER ADVERSE CONSEQUENCE, INCLUDING, WITHOUT
LIMITATION, ANY INCREASE IN RENTALS, ROYALTIES, OR LICENSE OR OTHER FEES IMPOSED
AS A RESULT OF, OR ARISING FROM, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND THE COLLATERAL AGREEMENTS.


 


(B)                                 TO THE KNOWLEDGE OF SELLER, NO REASONABLE
BASIS EXISTS FOR THE ASSERTION OF ANY CLAIM WHICH, IF ADVERSELY DETERMINED,
COULD RESULT IN A LIEN (OTHER THAN PERMITTED ENCUMBRANCES) ON ANY ACQUIRED ASSET
OR OTHERWISE ADVERSELY AFFECT ANY ACQUIRED ASSET OR THE OWNERSHIP, OPERATION,
MAINTENANCE, OR USE BY BUYER OF ANY ACQUIRED ASSET OR THE ABILITY OF BUYER TO
MARKET, SELL, LEASE, LICENSE, ASSIGN, OR TRANSFER ANY ACQUIRED ASSET.


 


(C)                                  THE ACQUIRED ASSETS CONSTITUTE ALL OF THE
PROPERTIES, ASSETS, AND RIGHTS THAT (I) FORM A PART OF THE BUSINESS OF SELLER;
(II) ARE USED, HELD FOR USE, OR INTENDED TO BE HELD FOR USE IN SUCH BUSINESS;
AND (III) ARE NECESSARY TO CONDUCT SUCH BUSINESS AS CURRENTLY CONDUCTED OR
CURRENTLY CONTEMPLATED TO BE CONDUCTED.


 


(D)                                 EACH ACQUIRED ASSET THAT IS A TANGIBLE ASSET
IS AND WILL BE AT THE CLOSING IN GOOD OPERATING CONDITION, REGULARLY AND
PROPERLY MAINTAINED, SUBJECT TO NORMAL WEAR AND TEAR.  SCHEDULE 4.10(D)
IDENTIFIES WHERE EACH OF THE TANGIBLE ASSETS IS CURRENTLY LOCATED AND WILL BE
LOCATED AS OF THE CLOSING DATE.


 


(E)                                  SELLER IS IN CUSTODY AND CONTROL OF EACH OF
THE ACQUIRED ASSETS BEING SOLD AND TRANSFERRED BY SELLER TO BUYER PURSUANT TO
THIS AGREEMENT AND THE COLLATERAL AGREEMENTS.  NO OTHER PERSON HAS ANY RECORD OR
POSSESSORY INTEREST IN ANY ACQUIRED ASSET.


 


(F)                                    BUYER WILL BE ABLE TO USE THE ACQUIRED
ASSETS AND EXERCISE, AND ENJOY THE BENEFITS OF, THE ACQUIRED ASSETS, IN
SUBSTANTIALLY THE SAME MANNER AS SELLER PRIOR TO THE CLOSING, WITHOUT INFRINGING
THE RIGHTS OF ANY THIRD PARTY.


 


(G)                                 SELLER HAS SOLE AND EXCLUSIVE OWNERSHIP,
FREE AND CLEAR OF ANY LIENS (OTHER THAN PERMITTED ENCUMBRANCES), OF ALL CUSTOMER
LISTS, CUSTOMER CONTACT INFORMATION, CUSTOMER CORRESPONDENCE, AND CUSTOMER
PAYMENT HISTORIES RELATING TO THE ACQUIRED ASSETS (THE “CUSTOMER

 

31

--------------------------------------------------------------------------------


 


INFORMATION”).  NO PERSON OTHER THAN SELLER POSSESSES ANY CLAIMS OR RIGHTS WITH
RESPECT TO USE OF THE CUSTOMER INFORMATION, EXCEPT WITH RESPECT TO THE RIGHTS OF
CUSTOMERS, IF ANY, TO ENFORCE RESTRICTIONS ON USE OF CUSTOMER INFORMATION
ARISING UNDER APPLICABLE PRIVACY OR SIMILAR LAWS.


 

4.11                           Intellectual Property.

 


(A)                                  SCHEDULE 4.11(A) CONTAINS A COMPLETE AND
ACCURATE LIST AND BRIEF DESCRIPTION OF ALL SELLER PRODUCTS.  ALL SELLER OWNED
INTELLECTUAL PROPERTY IS OWNED BY OR LICENSED TO SELLER.


 


(B)                                 SCHEDULE 4.11(B) OF THE SELLER DISCLOSURE
SCHEDULE LISTS ALL REGISTERED INTELLECTUAL PROPERTY RIGHTS OWNED BY, FILED IN
THE NAME OF, OR APPLIED FOR, BY THE SELLER (THE “SELLER REGISTERED INTELLECTUAL
PROPERTY RIGHTS”) AND LISTS ALL PROCEEDINGS OR ACTIONS BEFORE ANY GOVERNMENTAL
ENTITY (INCLUDING THE PTO OR ANY EQUIVALENT AUTHORITY ANYWHERE IN THE WORLD)
RELATED TO ANY SELLER REGISTERED INTELLECTUAL PROPERTY RIGHTS.


 


(C)                                  EACH ITEM OF SELLER REGISTERED INTELLECTUAL
PROPERTY RIGHTS IS VALID AND SUBSISTING, AND ALL NECESSARY REGISTRATION,
MAINTENANCE, AND RENEWAL FEES IN CONNECTION WITH SUCH SELLER REGISTERED
INTELLECTUAL PROPERTY RIGHTS HAVE BEEN PAID, AND ALL NECESSARY DOCUMENTS AND
CERTIFICATES IN CONNECTION WITH SUCH SELLER REGISTERED INTELLECTUAL PROPERTY
RIGHTS HAVE BEEN FILED WITH THE RELEVANT PATENT, COPYRIGHT, TRADEMARK, AND OTHER
AUTHORITIES IN THE UNITED STATES AND FOREIGN JURISDICTIONS, AS THE CASE MAY
REQUIRE, FOR THE PURPOSES OF PERFECTING, PROSECUTING, AND MAINTAINING SUCH
SELLER REGISTERED INTELLECTUAL PROPERTY RIGHTS.  THERE ARE NO ACTIONS THAT MUST
BE TAKEN BY SELLER WITHIN ONE HUNDRED TWENTY (120) DAYS OF THE CLOSING DATE,
INCLUDING THE PAYMENT OF ANY REGISTRATION, MAINTENANCE OR RENEWAL FEES OR THE
FILING OF ANY RESPONSES TO PTO OFFICE ACTIONS (OR ACTIONS OF ANY EQUIVALENT
AUTHORITY ANYWHERE IN THE WORLD), DOCUMENTS, APPLICATIONS OR CERTIFICATES FOR
THE PURPOSES OF OBTAINING, MAINTAINING, PERFECTING OR PRESERVING OR RENEWING ANY
REGISTERED INTELLECTUAL PROPERTY RIGHTS.  IN EACH CASE IN WHICH SELLER HAS
ACQUIRED OWNERSHIP OF ANY INTELLECTUAL PROPERTY RIGHT FROM ANY PERSON, SELLER
HAS OBTAINED A VALID AND ENFORCEABLE ASSIGNMENT SUFFICIENT TO IRREVOCABLY
TRANSFER ALL RIGHTS IN SUCH INTELLECTUAL PROPERTY RIGHTS (INCLUDING THE RIGHT TO
SEEK PAST AND FUTURE DAMAGES WITH RESPECT THERETO) TO SELLER.  SELLER HAS
RECORDED EACH SUCH ASSIGNMENT OF A REGISTERED INTELLECTUAL PROPERTY RIGHT WITH
THE RELEVANT GOVERNMENTAL ENTITY, INCLUDING THE PTO, THE U.S. COPYRIGHT OFFICE,
OR THEIR RESPECTIVE EQUIVALENTS IN ANY RELEVANT FOREIGN JURISDICTION, AS THE
CASE MAY REQUIRE.  EXCEPT AS SET FORTH ON SCHEDULE 4.11(C), SELLER HAS NOT
CLAIMED A PARTICULAR STATUS, INCLUDING “SMALL BUSINESS STATUS,” IN ANY
APPLICATION WITH RESPECT TO ANY INTELLECTUAL PROPERTY RIGHTS, WHICH CLAIM OF
STATUS WAS NOT AT THE TIME MADE, OR WHICH HAS SINCE BECOME, INACCURATE OR FALSE
OR THAT WILL NO LONGER BE TRUE AND ACCURATE AS A RESULT OF THE CLOSING.


 


(D)                                 SELLER DOES NOT HAVE ANY KNOWLEDGE OF ANY
FACTS OR CIRCUMSTANCES THAT WOULD RENDER ANY SELLER INTELLECTUAL PROPERTY
INVALID OR UNENFORCEABLE.  WITHOUT LIMITING THE FOREGOING, SELLER DOES NOT KNOW
OF ANY INFORMATION, MATERIALS, FACTS OR CIRCUMSTANCES, INCLUDING ANY INFORMATION
OR FACT THAT WOULD CONSTITUTE PRIOR ART, THAT WOULD RENDER ANY OF THE SELLER
REGISTERED INTELLECTUAL PROPERTY RIGHTS INVALID OR UNENFORCEABLE, OR WOULD
ADVERSELY AFFECT ANY PENDING APPLICATION FOR ANY SELLER REGISTERED INTELLECTUAL
PROPERTY RIGHT, AND SELLER HAS NOT MISREPRESENTED, OR FAILED TO DISCLOSE, AND
HAS NO KNOWLEDGE OF ANY MISREPRESENTATION OR FAILURE TO DISCLOSE, ANY FACT OR
CIRCUMSTANCES IN ANY APPLICATION FOR ANY SELLER REGISTERED INTELLECTUAL PROPERTY
RIGHT THAT WOULD CONSTITUTE FRAUD OR A MISREPRESENTATION WITH RESPECT TO SUCH
APPLICATION OR THAT WOULD OTHERWISE AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY
SELLER REGISTERED INTELLECTUAL PROPERTY RIGHT.

 

32

--------------------------------------------------------------------------------


 


(E)                                  EACH ITEM OF SELLER INTELLECTUAL PROPERTY
IS FREE AND CLEAR OF ALL LIENS.  SELLER IS THE EXCLUSIVE OWNER, AND HAS GOOD
TITLE AGAINST ALL OTHERS, OF ALL RIGHT, TITLE, AND INTEREST IN, TO, AND UNDER
ALL SELLER OWNED INTELLECTUAL PROPERTY.


 


(F)                                    ALL SELLER INTELLECTUAL PROPERTY WILL BE
FULLY TRANSFERABLE, ALIENABLE, AND LICENSABLE BY BUYER, WITHOUT RESTRICTION AND
WITHOUT PAYMENT OF ANY KIND TO ANY THIRD PARTY.


 


(G)                                 TO THE EXTENT THAT ANY INTELLECTUAL PROPERTY
HAS BEEN DEVELOPED OR CREATED BY A THIRD PARTY FOR SELLER, INCLUDING ANY
CONTRACTOR OR EMPLOYEE OF SELLER AND ANY PREDECESSOR OF SELLER, SELLER HAS A
WRITTEN AGREEMENT WITH SUCH THIRD PARTY WITH RESPECT THERETO, AND SELLER THEREBY
EITHER (I) HAS OBTAINED OWNERSHIP OF, AND IS THE EXCLUSIVE OWNER OF, OR (II) HAS
OBTAINED A LICENSE (SUFFICIENT FOR THE CONDUCT OF ITS BUSINESS AS CURRENTLY
CONDUCTED AND AS CURRENTLY PROPOSED TO BE CONDUCTED) TO, ALL SUCH THIRD PARTY’S
INTELLECTUAL PROPERTY BY OPERATION OF LAW OR BY VALID ASSIGNMENT OR LICENSE.


 


(H)                                 EXCEPT FOR “SHRINK-WRAP” OR SIMILAR
COMMERCIAL SOFTWARE RIGHTS, ALL INTELLECTUAL PROPERTY USED IN OR NECESSARY TO
THE CONDUCT OF THE BUSINESS OF SELLER AS PRESENTLY CONDUCTED OR CURRENTLY
CONTEMPLATED TO BE CONDUCTED BY SELLER WAS WRITTEN AND CREATED SOLELY BY EITHER
(I) EMPLOYEES OF SELLER ACTING WITHIN THE SCOPE OF THEIR EMPLOYMENT OR (II) BY
THIRD PARTIES WHO HAVE VALIDLY AND IRREVOCABLY ASSIGNED ALL OF THEIR RIGHTS,
INCLUDING INTELLECTUAL PROPERTY RIGHTS THEREIN, TO SELLER, AND NO THIRD PARTY
OWNS OR HAS ANY RIGHTS TO ANY OF THE SELLER INTELLECTUAL PROPERTY.


 


(I)                                     ALL EMPLOYEES HAVE ENTERED INTO A VALID
AND BINDING WRITTEN AGREEMENT WITH SELLER SUFFICIENT TO VEST TITLE IN SELLER OF
ALL INTELLECTUAL PROPERTY RIGHTS CREATED BY SUCH EMPLOYEE IN THE SCOPE OF HIS OR
HER EMPLOYMENT WITH SELLER.


 


(J)                                     SELLER HAS TAKEN ALL STEPS THAT ARE
REASONABLY REQUIRED TO PROTECT ITS RIGHTS IN CONFIDENTIAL INFORMATION AND TRADE
SECRETS OF SELLER OR PROVIDED BY ANY OTHER PERSON TO SELLER.  WITHOUT LIMITING
THE FOREGOING, SELLER HAS, AND ENFORCES, A POLICY REQUIRING EACH EMPLOYEE TO
EXECUTE A PROPRIETARY INFORMATION, CONFIDENTIALITY AND ASSIGNMENT AGREEMENT, IN
THE FORM ATTACHED AS SCHEDULE 4.11(J) TO THE SELLER DISCLOSURE SCHEDULE, AND ALL
CURRENT AND FORMER EMPLOYEES HAVE EXECUTED SUCH AN AGREEMENT IN SUCH FORM.


 


(K)                                  NO PERSON WHO HAS LICENSED INTELLECTUAL
PROPERTY TO SELLER HAS OWNERSHIP RIGHTS OR LICENSE RIGHTS TO IMPROVEMENTS MADE
BY SELLER IN SUCH INTELLECTUAL PROPERTY.


 


(L)                                     SELLER HAS NOT TRANSFERRED OWNERSHIP OF,
OR GRANTED ANY EXCLUSIVE LICENSE OF OR RIGHT TO USE, OR AUTHORIZED THE RETENTION
OF ANY EXCLUSIVE RIGHTS TO USE OR JOINT OWNERSHIP OF, ANY INTELLECTUAL PROPERTY
RIGHT THAT IS OR WAS SELLER INTELLECTUAL PROPERTY, TO ANY OTHER PERSON.


 


(M)                               SCHEDULE 4.11(M) LISTS ALL CONTRACTS TO WHICH
SELLER IS A PARTY WITH RESPECT TO ANY INTELLECTUAL PROPERTY RIGHTS (INCLUDING,
AS SPECIFIED UNDER THE SEPARATE CAPTION “MATERIAL SOFTWARE,” A SUMMARY
DESCRIPTION OF ALL SOFTWARE THAT IS MATERIAL TO THE BUSINESS OR OPERATIONS OF
SELLER AND A SUMMARY OF TERMS OF ANY AND ALL LICENSES OR OTHER CONTRACTS
RELATING THERETO).  SELLER IS NOT IN BREACH OF OR DEFAULT UNDER ANY OF THE
FOREGOING CONTRACTS, AND, TO THE KNOWLEDGE OF SELLER, NO OTHER PARTY TO ANY SUCH
CONTRACT IS IN BREACH THEREOF OR DEFAULT THEREUNDER.  OTHER THAN AS SET FORTH
UNDER THE CAPTION “MATERIAL SOFTWARE” ON SCHEDULE 4.11(M) OF THE SELLER
DISCLOSURE SCHEDULE THERE

 

33

--------------------------------------------------------------------------------


 


EXISTS NO SOFTWARE THAT IS MATERIAL TO THE BUSINESS OR OPERATIONS OF SELLER OR
THAT AFFECTS IN ANY MATERIAL WAY ANY OF THE ACQUIRED ASSETS.


 


(N)                                 OTHER THAN THE STANDARD INDEMNITIES AND
WARRANTIES SET FORTH IN THE CONTRACTS LISTED ON SCHEDULE 4.11(M), AND SUBJECT TO
SUCH REASONABLE VARIATIONS THEREIN AS WOULD NOT RESULT IN A MATERIAL ADVERSE
EFFECT, SCHEDULE 4.11(N) LISTS ALL CONTRACTS BETWEEN SELLER AND ANY OTHER PERSON
WHEREIN OR WHEREBY SELLER HAS AGREED TO, OR ASSUMED, ANY OBLIGATION OR DUTY TO
WARRANT, INDEMNIFY, REIMBURSE, HOLD HARMLESS, GUARANTY OR OTHERWISE ASSUME OR
INCUR ANY OBLIGATION OR LIABILITY OR PROVIDE A RIGHT OF RESCISSION WITH RESPECT
TO THE INFRINGEMENT OR MISAPPROPRIATION BY SELLER OF THE INTELLECTUAL PROPERTY
RIGHTS OF ANY PERSON OTHER THAN SELLER.


 


(O)                                 THERE ARE NO CONTRACTS BETWEEN OR AMONG
SELLER AND ANY OTHER PERSON WITH RESPECT TO SELLER INTELLECTUAL PROPERTY UNDER
WHICH THERE IS, TO THE KNOWLEDGE OF SELLER, ANY DISPUTE REGARDING THE SCOPE OF
SUCH CONTRACT OR RIGHTS UNDER SUCH CONTRACT, INCLUDING WITH RESPECT TO ANY
PAYMENTS TO BE MADE OR RECEIVED BY SELLER THEREUNDER.


 


(P)                                 THE OPERATION OF THE BUSINESS OF SELLER AS
CURRENTLY CONDUCTED OR AS CURRENTLY CONTEMPLATED TO BE CONDUCTED, INCLUDING BUT
NOT LIMITED TO THE DESIGN, DEVELOPMENT, USE, IMPORT, BRANDING, ADVERTISING,
PROMOTION, MARKETING, MANUFACTURE AND SALE OF SELLER PRODUCTS AND THE USE OF
SELLER INTELLECTUAL PROPERTY BY BUYER HAS NOT, DOES NOT, AND WILL NOT WHEN
CONDUCTED BY BUYER IN SUBSTANTIALLY THE SAME MANNER FOLLOWING THE CLOSING,
INFRINGE OR MISAPPROPRIATE ANY INTELLECTUAL PROPERTY RIGHT OF ANY PERSON,
VIOLATE ANY RIGHT OF ANY PERSON (INCLUDING ANY RIGHT TO PRIVACY OR PUBLICITY) OR
CONSTITUTE UNFAIR COMPETITION OR TRADE PRACTICES UNDER THE LAWS OF ANY
JURISDICTION, AND SELLER HAS NOT RECEIVED NOTICE FROM ANY PERSON CLAIMING THAT
SUCH OPERATION OR ANY SUCH SELLER PRODUCT INFRINGES OR MISAPPROPRIATES ANY
INTELLECTUAL PROPERTY RIGHT OF ANY PERSON OR CONSTITUTES UNFAIR COMPETITION OR
TRADE PRACTICES UNDER THE LAWS OF ANY JURISDICTION (NOR DOES SELLER HAVE
KNOWLEDGE OF ANY BASIS THEREFOR).


 


(Q)                                 TO THE KNOWLEDGE OF SELLER, NO PERSON IS
INFRINGING OR MISAPPROPRIATING ANY SELLER INTELLECTUAL PROPERTY.


 


(R)                                    NO SELLER INTELLECTUAL PROPERTY OR SELLER
PRODUCT IS SUBJECT TO ANY PROCEEDING OR OUTSTANDING GOVERNMENTAL ORDER OR ANY
SETTLEMENT AGREEMENT OR STIPULATION THAT RESTRICTS IN ANY MANNER THE USE,
TRANSFER OR LICENSING THEREOF BY SELLER OR THAT MAY AFFECT THE VALIDITY, USE OR
ENFORCEABILITY OF SUCH SELLER INTELLECTUAL PROPERTY.


 


(S)                                  NO (I) SELLER PRODUCT, (II) MATERIAL
PUBLISHED OR DISTRIBUTED BY SELLER, OR (III) CONDUCT OR STATEMENT OF SELLER
CONSTITUTES A DEFAMATORY STATEMENT OR MATERIAL OR FALSE ADVERTISING OR, TO THE
KNOWLEDGE OF SELLER, OTHERWISE VIOLATES IN ANY MATERIAL RESPECT ANY LAW.


 


(T)                                    EXCEPT FOR COMMERCIAL SOFTWARE RIGHTS,
THE SELLER INTELLECTUAL PROPERTY CONSTITUTES ALL INTELLECTUAL PROPERTY RIGHTS
USED IN, RELATED TO, AND/OR NECESSARY TO THE CONDUCT OF THE BUSINESS OF SELLER
AS CURRENTLY CONDUCTED, INCLUDING, WITHOUT LIMITATION, THE DESIGN, DEVELOPMENT,
MANUFACTURE, USE, IMPORT AND SALE OF PRODUCTS, TECHNOLOGY AND PERFORMANCE OF
SERVICES (INCLUDING PRODUCTS, TECHNOLOGY OR SERVICES CURRENTLY UNDER
DEVELOPMENT).

 

34

--------------------------------------------------------------------------------


 


(U)                                 NEITHER THIS AGREEMENT NOR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING THE ASSIGNMENT TO BUYER, BY OPERATION
OF LAW OR OTHERWISE, OF ANY CONTRACTS TO WHICH SELLER IS A PARTY, WILL RESULT IN
BUYER’S (I) GRANTING TO ANY PERSON ANY RIGHT TO ANY INTELLECTUAL PROPERTY THAT
IS OWNED BY, OR LICENSED TO, BUYER; (II) BEING BOUND BY, OR SUBJECT TO, ANY
NON-COMPETE, EXCLUSIVITY, OR OTHER RESTRICTION ON THE OPERATION OR SCOPE OF THE
BUSINESS OF BUYER; OR (III) BEING OBLIGATED TO PAY ANY ROYALTIES OR OTHER
AMOUNTS TO ANY THIRD PARTY.


 


(V)                                 SELLER HAS NOT BREACHED OR VIOLATED THE
TERMS OF ANY CONTRACT RELATING TO THE LICENSE OF PACKAGED, COMMERCIALLY
AVAILABLE SOFTWARE PROGRAMS (“COMMERCIAL SOFTWARE RIGHTS”) AND WILL NOT BREACH
OR VIOLATE THE TERMS THEREOF IN CONNECTION WITH ANY ASSIGNMENT AND SALE THEREOF
TO BUYER PURSUANT TO THIS AGREEMENT AND THE COLLATERAL AGREEMENTS, AND NO CLAIMS
WITH RESPECT TO SUCH COMMERCIAL SOFTWARE RIGHTS HAVE BEEN ASSERTED OR, TO THE
KNOWLEDGE OF SELLER, ARE THREATENED.  TO THE KNOWLEDGE OF SELLER, THERE HAS BEEN
NO UNAUTHORIZED USE, INFRINGEMENT, OR MISAPPROPRIATION OF ANY SUCH COMMERCIAL
SOFTWARE RIGHT BY ANY EMPLOYEE OF SELLER.


 


(W)                               SELLER HAS NOT RECEIVED ANY GRANT, LOAN,
SUBSIDY, INVESTMENT OR OTHER SOURCE OF FUNDING FROM ANY GOVERNMENTAL ENTITY.  NO
FACILITIES OF A UNIVERSITY, COLLEGE, OTHER EDUCATIONAL INSTITUTION OR RESEARCH
CENTER OR GOVERNMENTAL ENTITY OR FUNDING FROM ANY GOVERNMENTAL ENTITY OR OTHER
THIRD PARTIES WAS USED IN THE DEVELOPMENT OF THE SELLER OWNED INTELLECTUAL
PROPERTY.  NO CURRENT OR FORMER EMPLOYEE, CONSULTANT OR INDEPENDENT CONTRACTOR
OF SELLER OR ANY PRIOR OWNER OF THE SELLER INTELLECTUAL PROPERTY, WHO WAS
INVOLVED IN, OR WHO CONTRIBUTED TO, THE CREATION OR DEVELOPMENT OF ANY SELLER
OWNED INTELLECTUAL PROPERTY, HAS PERFORMED SERVICES FOR ANY GOVERNMENTAL ENTITY,
A UNIVERSITY, COLLEGE, OR OTHER EDUCATIONAL INSTITUTION, OR A RESEARCH CENTER,
DURING A PERIOD OF TIME DURING WHICH SUCH EMPLOYEE, CONSULTANT OR INDEPENDENT
CONTRACTOR WAS CREATING OR DEVELOPING ANY SELLER OWNED INTELLECTUAL PROPERTY.


 

4.12                           Product Defects and Warranties.  Each Seller
Product has been in conformity with all applicable Contract commitments and all
express and implied warranties provided therefor.  Seller does not have any
Liability (and to the knowledge of Seller, there is no current reasonable basis
for any present or future Action or Proceeding against Seller giving rise to any
Liability) for replacement or repair thereof or other damages in connection
therewith.  No Seller Product is subject to any guaranty, warranty, or other
indemnity beyond the applicable standard terms and conditions of sale, license
or lease set forth in the Contract between Seller and each of its customers
(complete and correct copies of which have been provided to Parent).

 

4.13                           [Reserved]

 

4.14                           Insurance.  Schedule 4.14 lists all insurance
policies and fidelity bonds covering the Acquired Assets, as well as all claims
made under any insurance policy by Seller within the prior three years.  There
is no claim by Seller pending under any of such policies or bonds as to which
coverage has been questioned, denied, or disputed by the underwriters of such
policies or bonds.  All premiums payable under all such policies and bonds have
been paid, and Seller is otherwise in compliance with the terms of such policies
and bonds.  Such policies of insurance and bonds are of the type and in the
amounts customarily carried by Person conducting business similar to that of
Seller in the jurisdictions in which Seller operates.

 

35

--------------------------------------------------------------------------------


 

4.15                           Tax Matters.

 


(A)                                  SELLER HAS (I) ACCURATELY PREPARED AND
TIMELY FILED ALL REQUIRED TAX RETURNS AND (II) PAID ANY AND ALL TAXES IT IS
REQUIRED TO PAY (WHETHER OR NOT SHOWN TO BE DUE ON SUCH TAX RETURNS).  SUCH TAX
RETURNS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AND HAVE BEEN COMPLETED IN
ACCORDANCE WITH APPLICABLE LAW.


 


(B)                                 SELLER HAS TIMELY PAID OR WITHHELD WITH
RESPECT TO ITS EMPLOYEES (AND TIMELY PAID ANY SUCH WITHHELD AMOUNTS OVER TO THE
APPROPRIATE TAXING AUTHORITY), ALL TAXES REQUIRED TO BE PAID OR WITHHELD
(INCLUDING, WITHOUT LIMITATION, FICA, FUTA, AND SIMILAR TAXES).


 


(C)                                  SELLER HAS NOT BEEN DELINQUENT IN THE
PAYMENT OF ANY TAX, NOR IS THERE ANY TAX DEFICIENCY OUTSTANDING, PROPOSED, OR
ASSESSED AGAINST SELLER.  SELLER HAS NOT EXECUTED ANY WAIVER OF ANY STATUTE OF
LIMITATIONS ON OR EXTENDED THE PERIOD FOR THE ASSESSMENT OR COLLECTION OF ANY
TAX.


 


(D)                                 NO AUDIT OR OTHER EXAMINATION OF ANY TAX
RETURN OF SELLER IS CURRENTLY IN PROCESS, NOR HAS SELLER BEEN NOTIFIED OF ANY
REQUEST FOR SUCH AN AUDIT OR OTHER EXAMINATION.


 


(E)                                  SELLER DOES NOT HAVE ANY LIABILITY FOR
UNPAID TAXES, WHETHER ASSERTED OR UNASSERTED, CONTINGENT OR OTHERWISE, WHICH HAS
NOT BEEN PROPERLY ACCRUED OR RESERVED AGAINST ON THE REFERENCE BALANCE SHEET,
AND AS OF CLOSING, SELLER WILL NOT HAVE ANY LIABILITY FOR UNPAID TAXES WHICH HAS
NOT BEEN PROPERLY ACCRUED OR RESERVED AGAINST ON THE CLOSING BALANCE SHEET.  THE
ACCRUALS FOR TAXES SHOWN ON THE REFERENCE BALANCE SHEET ARE, AND THE ACCRUALS
SHOWN ON THE CLOSING BALANCE SHEET WILL BE, SUFFICIENT TO DISCHARGE THE TAXES
FOR ALL PERIODS (OR THE PORTION OF ANY PERIOD) ENDING ON OR PRIOR TO THE DATE
THEREOF, AND NO TAXES WILL BE INCURRED BY SELLER BETWEEN THE REFERENCE BALANCE
SHEET DATE AND THE CLOSING DATE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS AND
EXCEPT FOR ANY LIABILITY FOR TRANSFER TAXES.


 


(F)                                    SELLER DOES NOT KNOW OF ANY FACTUAL BASIS
FOR THE ASSERTION OF ANY CLAIM FOR ANY LIABILITIES FOR UNPAID TAXES FOR WHICH
BUYER WOULD BECOME LIABLE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, OR THE COLLATERAL AGREEMENTS.


 


(G)                                 THERE ARE (AND IMMEDIATELY FOLLOWING THE
CLOSING THERE WILL BE) NO LIENS ON ANY OF THE ACQUIRED ASSETS RELATING TO OR
ATTRIBUTABLE TO TAXES, OTHER THAN LIENS FOR TAXES NOT YET DUE AND PAYABLE.


 


(H)                                 NONE OF THE ASSETS OF SELLER IS PROPERTY
REQUIRED TO BE OWNED BY ANY OTHER PERSON PURSUANT TO THE “SAFE HARBOR LEASE”
PROVISIONS OF FORMER SECTION 168(F)(8) OF THE CODE OR IS TREATED AS “TAX-EXEMPT
USE PROPERTY” WITHIN THE MEANING OF SECTION 168(H) OF THE CODE.


 


(I)                                     SELLER IS NOT OR HAS NOT EVER BEEN A
PART OF A CONSOLIDATED, COMBINED, OR AFFILIATED GROUP OF CORPORATIONS FOR TAX
PURPOSES, IS NOT PARTY TO A TAX SHARING OR ALLOCATION CONTRACT, OR HAS ANY
LIABILITY UNDER ANY SUCH CONTRACT.


 


(J)                                     SELLER HAS PROVIDED TO BUYER ALL TAX
RETURNS, TAX AUDIT RECORDS, TAX ELECTIONS, TAX PLANNING MEMORANDA, AND OTHER
DOCUMENTS RELATED TO THE LIABILITIES FOR TAXES OF SELLER.


 

4.16                           Powers of Attorney.  There are no outstanding
powers of attorney executed on behalf of Seller in respect of the Acquired
Assets, except as granted to Buyer hereunder.

 

36

--------------------------------------------------------------------------------


 

4.17                           Litigation.  There is no Action or Proceeding of
any nature pending, or to the knowledge of Seller, threatened, against Seller,
its properties, or any officer, director, or other Employee thereof (in their
capacity as such), nor to the knowledge of Seller is there any reasonable basis
therefor or threat thereof.  There is no investigation pending or, to the
knowledge of Seller, threatened, by or before any Governmental Entity against
Seller or its properties or any of its officers, directors, or Employees (in
their capacity as such), nor to the knowledge of Seller, is there any reasonable
basis therefor or threat thereof.  Seller is not subject to any Government
Order, and Seller is not in breach of or default under any Government Order.  No
Government Entity has at any time challenged or questioned the legal right of
Seller to conduct its operations as presently or previously conducted.

 

4.18                           Permits; Environmental Matters.

 


(A)                                  SCHEDULE 4.18(A) OF THE SELLER DISCLOSURE
SCHEDULE SETS FORTH AN ACCURATE AND COMPLETE LIST OF ALL GOVERNMENT PERMITS HELD
BY SELLER, WHICH CONSTITUTE ALL GOVERNMENT PERMITS NECESSARY OR PROPER FOR THE
CONDUCT OF THE BUSINESS OF SELLER IN THE MANNER CURRENTLY CONDUCTED OR THE
CURRENT USE AND OPERATION OF THE ACQUIRED ASSETS.  ALL SUCH GOVERNMENT PERMITS
ARE IN FULL FORCE AND EFFECT, AND SELLER, AS APPLICABLE, IS IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH SUCH GOVERNMENT PERMITS AND THE REQUIREMENTS THEREOF.


 


(B)                                 TO THE KNOWLEDGE OF SELLER, NO CHEMICAL
SUBSTANCE OR HAZARDOUS MATERIAL IS PRESENT IN, ON, OR UNDER ANY PROPERTY THAT
SELLER HAS AT ANY TIME OWNED, OPERATED, OCCUPIED, OR LEASED OR THAT HAS BEEN
USED IN CONNECTION WITH ANY ACQUIRED ASSET.  SELLER HAS NOT TRANSPORTED, STORED,
USED, MANUFACTURED, RELEASED OR EXPOSED ANY EMPLOYEES OR ANY OTHER PERSON TO ANY
CHEMICAL SUBSTANCE OR HAZARDOUS MATERIAL IN VIOLATION OF ANY ENVIRONMENTAL LAW. 
SELLER IS AND HAS BEEN IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH APPLICABLE
ENVIRONMENTAL LAWS.  SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE AND, TO THE
KNOWLEDGE OF SELLER, THERE IS NO PAST OR PRESENT CONDITION OR PRACTICE OF SELLER
WHICH FORMS OR COULD BE REASONABLY EXPECTED TO FORM THE BASIS OF ANY ACTION OR
PROCEEDING ARISING OUT OF THE MANUFACTURE, PROCESSING, DISTRIBUTION, USE,
TREATMENT, STORAGE, TRANSPORT, OR HANDLING, OR THE RELEASE OR THREATENED RELEASE
INTO THE ENVIRONMENT, OF ANY CHEMICAL SUBSTANCE OR HAZARDOUS MATERIAL BY SELLER.


 

4.19                           Brokers’ and Finders’ Fees.  Seller has not
incurred, and neither will incur, directly or indirectly, any Liability for
brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement, the Collateral Agreements, or any transaction
contemplated hereby or thereby.

 

4.20                           Employee Matters.

 


(A)                                  EMPLOYEES.  SCHEDULE 4.20(A) OF THE SELLER
DISCLOSURE SCHEDULE CONTAINS A COMPLETE AND ACCURATE LIST OF EACH EMPLOYEE AS OF
AUGUST 31, 2007 SHOWING FOR EACH SUCH EMPLOYEE:


 

(I)                                     THE AGGREGATE COMPENSATION AND OTHER
REMUNERATION OR BENEFITS PAID TO SUCH EMPLOYEE IN ANY FORM FOR THE YEAR ENDED
DECEMBER 31, 2006 AND FOR THE PERIOD BEGINNING JANUARY 1, 2007 AND ENDING AUGUST
31, 2007;

 

37

--------------------------------------------------------------------------------


 

(II)                                  THE AGGREGATE COMPENSATION AND OTHER
REMUNERATION AND ANY OTHER BENEFITS THAT SELLER IS OBLIGATED TO PROVIDE TO SUCH
EMPLOYEE (WHETHER AT PRESENT OR IN THE FUTURE), INCLUDING, IF ANY, PARTICULARS
OF ALL PROFIT SHARING, INCENTIVE, AND BONUS ARRANGEMENTS, WHETHER LEGALLY
BINDING OR NOT;

 

(III)                               ALL COMPENSATION, REMUNERATION, AND BENEFITS
TO WHICH SUCH EMPLOYEE WILL BECOME ENTITLED UNDER HIS OR HER EMPLOYEE CONTRACT
AND THE EMPLOYEE PLANS UPON A TERMINATION OF EMPLOYMENT, WHETHER VOLUNTARY OR
INVOLUNTARY, OR UPON A MERGER, ACQUISITION, OR OTHER CHANGE OF CONTROL
TRANSACTION INVOLVING SELLER OR A SALE OF ASSETS OF SELLER, INCLUDING AS A
RESULT OF THE ACQUISITION AND REGARDLESS OF WHETHER SUCH EMPLOYEE BECOMES AN
EMPLOYEE OF BUYER (FOR PURPOSES OF THE ACQUISITION, SCHEDULE 4.20(A)(III) SHALL
INCLUDE IN TABULAR FORMAT A SCHEDULE IDENTIFYING THE AGGREGATE EMPLOYEE
TERMINATION LIABILITY WITH RESPECT TO EACH SUCH EMPLOYEE UPON A TERMINATION OF
EMPLOYMENT WITH SELLER ON OR PRIOR TO THE CLOSING AND SHALL IDENTIFY AND
QUANTIFY THE INDIVIDUAL COMPONENTS OF SUCH EMPLOYEE TERMINATION LIABILITY AND
VARIANCES, IF ANY, IN THE AMOUNT OF SUCH EMPLOYEE TERMINATION LIABILITY IN THE
EVENT SUCH EMPLOYEE BECOMES AN EMPLOYEE OF BUYER ON OR AFTER THE CLOSING);

 

(IV)                              THE DATE OF HIRE OF SUCH EMPLOYEE;

 

(V)                                 IF APPLICABLE, SUCH EMPLOYEE’S LEAVE STATUS
(INCLUDING TYPE OF LEAVE); AND

 

(VI)                              SUCH EMPLOYEE’S STATUS AS A U.S. CITIZEN OR,
IF APPLICABLE, THE PARTICULARS OF SUCH EMPLOYEE’S VISA STATUS AND RIGHT TO WORK
IN THE UNITED STATES;

 


(B)                                 EMPLOYEE PLANS.  SCHEDULE 4.20(B) CONTAINS
AN ACCURATE AND COMPLETE LIST OF ALL EMPLOYEE PLANS THAT SELLER MAINTAINS OR HAS
MAINTAINED AT ANY TIME AND EACH EMPLOYEE CONTRACT.  SELLER HAS NOT ADOPTED OR
COMMITTED TO ESTABLISH, NOR DOES EITHER HAVE ANY INTENTION OF ADOPTING OR
COMMITTING TO ESTABLISH, ANY NEW EMPLOYEE PLAN.  SELLER DOES NOT HAVE ANY
PRESENT INTENTION TO MODIFY OR AMEND, NOR WILL SELLER MODIFY OR AMEND, ANY
EMPLOYEE PLAN, EXCEPT AS MAY BE REQUIRED TO CONFORM SUCH EMPLOYEE PLAN TO
APPLICABLE LAW, IN EACH CASE AS DISCLOSED IN WRITING TO BUYER, OR PURSUANT TO
THIS AGREEMENT OR TO COMPLETE SELLER’S LIQUIDATION.  SELLER DOES NOT HAVE ANY
PRESENT INTENTION TO ENTER INTO ANY NEW EMPLOYEE CONTRACT OR MODIFY OR AMEND ANY
EXISTING EMPLOYEE CONTRACT, AND SELLER WILL NOT ENTER INTO, MODIFY, OR AMEND ANY
EMPLOYEE CONTRACT, EXCEPT AS MAY BE REQUIRED BY APPLICABLE LAW, IN EACH CASE AS
DISCLOSED IN WRITING TO BUYER AND EXCEPT FOR THE TERMINATION OF EMPLOYMENT OF
SELLER EMPLOYEES IN CONNECTION WITH THE CLOSING OR THE SELLER LIQUIDATION.


 


(C)                                  EMPLOYEE PLAN DOCUMENTATION.  SELLER HAS
PROVIDED TO BUYER CORRECT AND COMPLETE COPIES OF (I) ALL DOCUMENTS EMBODYING ANY
EMPLOYEE PLAN AND EACH EMPLOYEE CONTRACT, INCLUDING (WITHOUT LIMITATION) ALL
AMENDMENTS THERETO AND ALL RELATED TRUST DOCUMENTS, ADMINISTRATIVE SERVICE
AGREEMENTS, GROUP ANNUITY CONTRACTS, GROUP INSURANCE CONTRACTS, AND POLICIES
PERTAINING TO FIDUCIARY LIABILITY INSURANCE COVERING THE FIDUCIARIES FOR EACH
SUCH EMPLOYEE PLAN; (II) THE MOST RECENT ANNUAL ACTUARIAL VALUATIONS, IF ANY,
PREPARED FOR EACH EMPLOYEE PLAN; (III) IF APPLICABLE, THE THREE (3) MOST RECENT
ANNUAL REPORTS (FORM SERIES 5500 AND ALL SCHEDULES AND FINANCIAL STATEMENTS
ATTACHED THERETO) REQUIRED UNDER ERISA OR THE CODE IN CONNECTION WITH EACH
EMPLOYEE PLAN; (IV) IF THE EMPLOYEE PLAN IS FUNDED, THE MOST RECENT ANNUAL AND
PERIODIC ACCOUNTING OF EMPLOYEE PLAN

 

38

--------------------------------------------------------------------------------


 


ASSETS; (V) THE MOST RECENT SUMMARY PLAN DESCRIPTION TOGETHER WITH THE
SUMMARY(IES) OF MATERIAL MODIFICATIONS THERETO, IF ANY REQUIRED UNDER ERISA WITH
RESPECT TO EACH EMPLOYEE PLAN; (VI) IF APPLICABLE, ALL IRS DETERMINATION,
OPINION, NOTIFICATION, AND ADVISORY LETTERS AND ALL APPLICATIONS AND
CORRESPONDENCE TO OR FROM THE IRS OR THE DEPARTMENT OF LABOR WITH RESPECT TO ANY
SUCH APPLICATION OR LETTER; (VII) ALL COMMUNICATIONS MATERIAL TO ANY EMPLOYEE OR
EMPLOYEES RELATING TO ANY EMPLOYEE PLAN AND ANY PROPOSED EMPLOYEE PLANS, IN EACH
CASE, RELATING TO ANY AMENDMENTS, TERMINATIONS, ESTABLISHMENTS, INCREASES OR
DECREASES IN BENEFITS, ACCELERATION OF PAYMENTS OR VESTING SCHEDULES OR OTHER
EVENTS WHICH COULD RESULT IN ANY LIABILITY TO SELLER OR OTHERWISE AFFECT THE
TERMS AND CONDITIONS OF ANY EMPLOYMENT OFFER BUYER MAY MAKE TO ANY EMPLOYEE;
(VIII) ALL CORRESPONDENCE TO OR FROM ANY GOVERNMENTAL ENTITY RELATING TO ANY
EMPLOYEE PLAN; (IX) MODEL COBRA FORMS AND RELATED NOTICES (OR SUCH FORMS AND
NOTICES AS REQUIRED UNDER COMPARABLE LAW); (X) IF APPLICABLE, THE THREE (3) MOST
RECENT PLAN YEARS DISCRIMINATION TESTS FOR EACH EMPLOYEE PLAN; AND (XI) ALL
REGISTRATION STATEMENTS, ANNUAL REPORTS (FORM 11-K AND ALL ATTACHMENTS THERETO)
AND PROSPECTUSES PREPARED IN CONNECTION WITH EACH EMPLOYEE PLAN.


 


(D)                                 EMPLOYEE PLAN COMPLIANCE.  SELLER AND EACH
ERISA AFFILIATE HAS PERFORMED IN ALL MATERIAL RESPECTS ALL OBLIGATIONS REQUIRED
TO BE PERFORMED BY IT UNDER, IS NOT IN DEFAULT OR VIOLATION OF, AND HAS NO
KNOWLEDGE OF ANY DEFAULT OR VIOLATION BY ANY OTHER PARTY TO ANY EMPLOYEE PLAN,
AND EACH EMPLOYEE PLAN HAS BEEN ESTABLISHED AND MAINTAINED IN ACCORDANCE WITH
ITS TERMS AND IN COMPLIANCE WITH ALL APPLICABLE LAWS, INCLUDING BUT NOT LIMITED
TO ERISA AND THE CODE.  EACH EMPLOYEE PLAN INTENDED TO QUALIFY UNDER
SECTION 401(A) OF THE CODE AND EACH TRUST INTENDED TO QUALIFY UNDER
SECTION 501(A) OF THE CODE HAS RECEIVED A FAVORABLE DETERMINATION, OPINION,
NOTIFICATION, OR ADVISORY LETTER FROM THE IRS AS TO SUCH EMPLOYEE PLAN’S
QUALIFIED STATUS UNDER THE CODE, INCLUDING ALL AMENDMENTS TO THE CODE EFFECTED
BY THE TAX REFORM ACT OF 1986 AND SUBSEQUENT LEGISLATION.  NO “PROHIBITED
TRANSACTION,” WITHIN THE MEANING OF SECTION 4975 OF THE CODE OR SECTIONS 406 AND
407 OF ERISA, AND NOT OTHERWISE EXEMPT UNDER SECTION 4975 OF THE CODE OR
SECTION 408 OF ERISA (OR ANY ADMINISTRATIVE CLASS EXEMPTION ISSUED THEREUNDER)
HAS OCCURRED WITH RESPECT TO ANY EMPLOYEE PLAN.  THERE ARE NO ACTIONS OR
PROCEEDINGS PENDING, OR, TO THE KNOWLEDGE OF SELLER OR ERISA AFFILIATE,
THREATENED OR REASONABLY ANTICIPATED AGAINST ANY EMPLOYEE PLAN OR AGAINST THE
ASSETS OF ANY EMPLOYEE PLAN.  EACH EMPLOYEE PLAN MAY BE AMENDED, TERMINATED OR
OTHERWISE DISCONTINUED AFTER THE CLOSING, WITHOUT MATERIAL LIABILITY TO BUYER OR
ANY OF ITS AFFILIATES.  THERE ARE NO AUDITS, INQUIRIES, OR PROCEEDINGS PENDING
OR, TO THE KNOWLEDGE OF SELLER OR ITS ERISA AFFILIATES, THREATENED BY THE IRS OR
DEPARTMENT OF LABOR WITH RESPECT TO ANY EMPLOYEE PLAN, AND NONE OF SELLER OR ITS
ERISA AFFILIATES IS SUBJECT TO ANY PENALTY OR TAX WITH RESPECT TO ANY EMPLOYEE
PLAN UNDER SECTION 502(I) OF ERISA OR SECTIONS 4975 THROUGH 4980 OF THE CODE.


 


(E)                                  NO PENSION PLAN.  NEITHER SELLER NOR ANY OF
ITS ERISA AFFILIATES MAINTAINS OR HAS ANY OBLIGATION TO CONTRIBUTE TO, AND
NEITHER SELLER NOR ANY OF ITS ERISA AFFILIATES, HAS EVER MAINTAINED,
ESTABLISHED, SPONSORED, PARTICIPATED IN, OR CONTRIBUTED TO, ANY EMPLOYEE PLAN
WHICH IS AN “EMPLOYEE PENSION BENEFIT PLAN,” WITHIN THE MEANING OF SECTION 3(2)
OF ERISA AND WHICH IS SUBJECT TO TITLE IV OF ERISA OR SECTION 412 OF THE CODE.


 


(F)                                    NO COLLECTIVELY BARGAINED, MULTIEMPLOYER,
AND MULTIPLE EMPLOYER PLANS.  AT NO TIME HAS SELLER OR ANY OF ITS ERISA
AFFILIATES CONTRIBUTED TO OR BEEN OBLIGATED TO CONTRIBUTE TO ANY PENSION PLAN
WHICH IS A “MULTIEMPLOYER PLAN,” AS DEFINED IN SECTION 3(37) OF ERISA.  NEITHER
SELLER

 

39

--------------------------------------------------------------------------------


 


NOR ANY OF ITS ERISA AFFILIATES HAS AT ANY TIME MAINTAINED, ESTABLISHED,
SPONSORED, PARTICIPATED IN, OR CONTRIBUTED TO ANY MULTIPLE EMPLOYER PLAN OR TO
ANY PLAN DESCRIBED IN SECTION 413 OF THE CODE.


 


(G)                                 NO POST-EMPLOYMENT OBLIGATIONS.  NO EMPLOYEE
PLAN PROVIDES, OR IMPOSES ANY OBLIGATION TO PROVIDE, LIFE INSURANCE, HEALTH
INSURANCE, OR ANY OTHER EMPLOYEE BENEFITS TO ANY EMPLOYEE UPON A TERMINATION OF
HIS OR HER EMPLOYMENT FOR ANY REASON (INCLUDING RETIREMENT), EXCEPT AS MAY BE
REQUIRED BY COBRA OR OTHER APPLICABLE LAWS.  SELLER HAS NOT EVER REPRESENTED,
PROMISED, OR CONTRACTED (WHETHER IN ORAL OR WRITTEN FORM) TO ANY EMPLOYEE
(EITHER INDIVIDUALLY OR TO EMPLOYEES AS A GROUP) OR ANY OTHER PERSON THAT SUCH
EMPLOYEE(S) OR OTHER PERSON(S) WOULD BE PROVIDED WITH LIFE INSURANCE, HEALTH
INSURANCE, OR ANY OTHER EMPLOYEE BENEFITS UPON A TERMINATION OF HIS OR HER
EMPLOYMENT FOR ANY REASON (INCLUDING RETIREMENT), EXCEPT TO THE EXTENT REQUIRED
BY COBRA OR OTHER APPLICABLE LAWS.


 


(H)                                 HEALTH CARE COMPLIANCE.  NEITHER SELLER NOR
ANY OF ITS ERISA AFFILIATES HAS, OR WILL PRIOR TO THE CLOSING, VIOLATE ANY OF
THE HEALTH CARE CONTINUATION REQUIREMENTS OF COBRA, THE REQUIREMENTS OF THE
FAMILY MEDICAL LEAVE ACT, THE REQUIREMENTS OF THE HEALTH INSURANCE PORTABILITY
AND ACCOUNTABILITY ACT OF 1996, THE REQUIREMENTS OF THE WOMEN’S HEALTH AND
CANCER RIGHTS ACT OF 1998, THE REQUIREMENTS OF THE NEWBORNS AND MOTHERS’ HEALTH
PROTECTION ACT OF 1996, OR ANY AMENDMENT TO EACH SUCH ACT, OR ANY SIMILAR
PROVISIONS OF THE LAWS OF ANY OTHER JURISDICTION APPLICABLE TO ANY EMPLOYEE


 


(I)                                     WARN ACT LIABILITIES.  SELLER IS IN
COMPLIANCE WITH THE REQUIREMENTS OF THE WORKERS ADJUSTMENT AND RETRAINING
NOTIFICATION ACT (“WARN”) AND HAS, AND WILL NOT HAVE AS A RESULT OF THE
ACQUISITION OR ANY OTHER TRANSACTION CONTEMPLATED PURSUANT THERETO OR PURSUANT
TO THIS AGREEMENT OR THE COLLATERAL AGREEMENTS, ANY LIABILITY PURSUANT TO WARN.


 


(J)                                     PARACHUTE PAYMENTS.  EXCEPT AS PROVIDED
IN SCHEDULE 4.20(J), NO PAYMENT OR BENEFIT WHICH WILL OR MAY BE MADE BY SELLER
WITH RESPECT TO ANY CURRENT OR FORMER EMPLOYEE, DIRECTOR, OR CONSULTANT OR ANY
OTHER “DISQUALIFIED INDIVIDUAL” (AS DEFINED IN SECTION 280G OF THE CODE AND THE
REGULATIONS THEREUNDER) WILL BE CHARACTERIZED AS A “PARACHUTE PAYMENT” WITHIN
THE MEANING OF SECTION 280G(B)(2) OF THE CODE.


 


(K)                                  LEGAL COMPLIANCE.  SELLER AND EACH OF ITS
ERISA AFFILIATES (I) IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL
APPLICABLE LAWS RESPECTING EMPLOYMENT, EMPLOYMENT PRACTICES, TERMS AND
CONDITIONS OF EMPLOYMENT AND WAGES AND HOURS, IN EACH CASE, WITH RESPECT TO ALL
EMPLOYEES; (II) HAS WITHHELD AND REPORTED, AND WILL HAVE WITHHELD AND REPORTED
AS OF THE CLOSING DATE, ALL AMOUNTS REQUIRED BY LAW OR AGREEMENT TO BE WITHHELD
AND REPORTED WITH RESPECT TO WAGES, SALARIES, AND OTHER PAYMENTS TO EMPLOYEES;
(III) IS NOT LIABLE FOR ANY ARREARS OF WAGES OR ANY TAXES OR ANY PENALTY FOR
FAILURE TO COMPLY WITH ANY OF THE FOREGOING; (IV) IS NOT LIABLE FOR ANY PAYMENT
TO ANY TRUST OR OTHER FUND GOVERNED BY OR MAINTAINED BY OR ON BEHALF OF ANY
GOVERNMENTAL ENTITY, WITH RESPECT TO UNEMPLOYMENT COMPENSATION BENEFITS, SOCIAL
SECURITY, OR OTHER BENEFITS OR OBLIGATIONS FOR ANY EMPLOYEES; AND (V) HAS MADE
OR ACCRUED ALL REQUIRED CONTRIBUTIONS, RESERVES, OR PREMIUM PAYMENTS TO ALL
EMPLOYEE PLANS THAT ARE REQUIRED TO BE MADE OR ACCRUED AS OF THE DATE HEREOF AND
AS OF THE CLOSING.  THERE ARE NO PENDING, REASONABLY ANTICIPATED OR, TO THE
KNOWLEDGE OF SELLER, THREATENED, ACTIONS OR PROCEEDINGS AGAINST SELLER OR ANY OF
ITS ERISA AFFILIATES UNDER ANY WORKER’S COMPENSATION POLICY OR LONG-TERM
DISABILITY POLICY.

 

40

--------------------------------------------------------------------------------


 


(L)                                     EMPLOYEE TERMINATION LIABILITY.  PRIOR
TO AND EFFECTIVE NOT LATER THAN THE CLOSING DATE, SELLER WILL HAVE TERMINATED
THE EMPLOYMENT OF ALL CURRENT EMPLOYEES OF SELLER, OTHER THAN SUCH EMPLOYEES AS
SELLER REASONABLY DETERMINES ARE REQUIRED TO EFFECT THE ORDERLY WINDING-DOWN OF
SELLER AND THE SELLER LIQUIDATION, AND WILL HAVE SATISFIED ALL LIABILITIES AND
OBLIGATIONS TO SUCH TERMINATED EMPLOYEES IN CONNECTION THEREWITH, OTHER THAN
PAYMENTS TO EMPLOYEES PURSUANT TO THE EMPLOYEE BONUS PLAN AND THE EMPLOYEE
TERMINATION LIABILITIES SET FORTH IN SCHEDULE 4.20(A)(III) OF THE SELLER
DISCLOSURE SCHEDULE AS SUPPLEMENTED BY THE CERTIFICATION OF EMPLOYEE TERMINATION
LIABILITIES AS OF THE CLOSING DATE PURSUANT TO THE CLOSING LIABILITIES
CERTIFICATE, PROVIDED THAT IN NO EVENT SHALL EMPLOYEE TERMINATION LIABILITIES AS
SET FORTH IN THE CLOSING LIABILITIES CERTIFICATE EXCEED, WITH RESPECT TO ANY
INDIVIDUAL EMPLOYEE OR IN THE AGGREGATE, THE AMOUNT(S) IDENTIFIED IN SCHEDULE
4.20(A)(III) OF THE SELLER DISCLOSURE SCHEDULE.  OTHER THAN ANY FUTURE LIABILITY
OF BUYER ARISING SOLELY FROM BUYER’S SUBSEQUENT EMPLOYMENT OF ANY FORMER
EMPLOYEE, BUYER WILL NOT HAVE ANY LIABILITY FOR MAKING PAYMENTS OR PROVIDING
BENEFITS OF ANY KIND TO ANY EMPLOYEE (WHETHER CURRENT OR FORMER) OF SELLER
RELATING TO OR ARISING FROM SUCH INDIVIDUAL’S STATUS AT ANY TIME AS AN EMPLOYEE
OF SELLER (INCLUDING, WITHOUT LIMITATION, (A) AS A RESULT OF THE CONSUMMATION OF
THE ACQUISITION OR AS A RESULT OF THE TERMINATION BY SELLER OF ANY EMPLOYEE OR
ANY DECISION BY BUYER NOT TO HIRE ANY SUCH EMPLOYEE; (B) ANY LIABILITY IN
RESPECT OF MEDICAL AND OTHER BENEFITS FOR EXISTING AND FUTURE RETIREES OF SELLER
OR FOR ANY CLAIMS MADE AFTER CLOSING BY EMPLOYEES IN RESPECT OF COSTS AND
EXPENSES INCURRED PRIOR TO CLOSING; (C) ANY LIABILITY IN RESPECT OF WORK-RELATED
EMPLOYEE INJURIES OR WORKER’S COMPENSATION CLAIMS BY EMPLOYEES; AND (D) ANY
LIABILITY IN RESPECT OF ANY SALARY OR WAGES (INCLUDING ANY VACATION OR
PAID-TIME-OFF OR OTHER ACCRUED BUT UNPAID SALARY OR WAGES) OR ANY BONUSES
PAYABLE TO ANY EMPLOYEES).  WITHOUT LIMITING THE FOREGOING, THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND, AS OF THE CLOSING DATE, THE COLLATERAL
AGREEMENTS AND THE CONSUMMATION OF THE ACQUISITION AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY WILL NOT (EITHER ALONE OR UPON THE OCCURRENCE OF
ANY ADDITIONAL OR SUBSEQUENT EVENTS) CONSTITUTE AN EVENT UNDER ANY EMPLOYEE
PLAN, EMPLOYEE CONTRACT, TRUST, OR LOAN THAT WILL OR MAY RESULT IN ANY PAYMENT
(WHETHER OF SEVERANCE PAY OR OTHERWISE), ACCELERATION, FORGIVENESS OF
INDEBTEDNESS, VESTING, DISTRIBUTION, INCREASE IN BENEFITS OR OBLIGATION TO FUND
BENEFITS WITH RESPECT TO ANY EMPLOYEE.


 

4.21                           Labor Matters.

 


(A)                                  SELLER IS NOT PARTY TO ANY COLLECTIVE
BARGAINING AGREEMENT OR OTHER LABOR UNION CONTRACT APPLICABLE TO ANY EMPLOYEES. 
TO THE KNOWLEDGE OF SELLER, THERE ARE NO ORGANIZATIONAL CAMPAIGNS, PETITIONS, OR
OTHER UNIONIZATION ACTIVITIES SEEKING RECOGNITION OF A COLLECTIVE BARGAINING
UNIT.


 


(B)                                 THERE ARE NO CONTROVERSIES, STRIKES,
SLOWDOWNS, OR WORK STOPPAGES PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED
BY ANY EMPLOYEE OR GROUP OF EMPLOYEES, AND SELLER HAS NOT EVER EXPERIENCED ANY
SUCH CONTROVERSY, STRIKE, SLOWDOWN, OR WORK STOPPAGE.


 


(C)                                  THERE ARE NO PENDING OR THREATENED ACTIONS
OR PROCEEDINGS AGAINST SELLER, AND TO THE KNOWLEDGE OF SELLER, NO FACT OR
CIRCUMSTANCE EXISTS THAT COULD REASONABLY BE EXPECTED TO RESULT IN ANY SUCH
ACTION OR PROCEEDING, IN ANY CASE RELATING TO ANY OF THE FOLLOWING MATTERS:
(I) COMPLAINTS OF UNFAIR LABOR PRACTICES, INCLUDING, WITHOUT LIMITATION, ANY
COMPLAINTS PENDING BEFORE THE NATIONAL LABOR RELATIONS BOARD OR ANY OTHER
GOVERNMENTAL ENTITY; (II) CHARGES OF DISCRIMINATION IN EMPLOYMENT OR EMPLOYMENT
PRACTICES FOR ANY REASON (INCLUDING, WITHOUT LIMITATION, CHARGES OF
DISCRIMINATION BASED ON AGE, GENDER, RACE, RELIGION, NATION ORIGIN, OR ANY OTHER

 

41

--------------------------------------------------------------------------------


 


LEGALLY PROTECTED CLASS AND CHARGES OF SEX DISCRIMINATION OR SEXUAL HARASSMENT,
INCLUDING CLAIMS OF A “HOSTILE ENVIRONMENT”), INCLUDING, WITHOUT LIMITATION, ANY
COMPLAINTS PENDING BEFORE THE UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER GOVERNMENTAL ENTITY; OR (III) CHARGES OR PROCEEDINGS
WITH RESPECT TO A VIOLATION OF APPLICABLE OCCUPATIONAL SAFETY AND HEALTH
STANDARDS.


 


(D)                                 SELLER DOES NOT CURRENTLY HAVE, AND NOR DOES
SELLER HAVE EVER HAD, ANY EMPLOYEES BASED OUTSIDE THE UNITED STATES, AND SELLER
HAS NOT EVER BEEN SUBJECT TO THE EMPLOYMENT LAWS OF ANY FOREIGN JURISDICTION.


 

4.22                           Consents.  No consent, waiver, approval, order or
authorization of, or registration, declaration or filing with any Governmental
Entity or any third party, including a party to any Contract with Seller, is
required by or with respect to Seller in connection with the execution and
delivery of this Agreement or the Collateral Agreements or the consummation of
the transactions contemplated hereby or thereby, except for the consents listed
on Schedule 4.3 of the Seller Disclosure Schedule.

 

4.23                           Books and Records; Minute Books.  The Books and
Records (i) are complete and accurate in all material respects; (ii) have been
maintained in accordance with applicable Laws and with generally accepted
practices and standards in the jurisdiction(s) in which Seller operates; and
(iii) are in Seller’s possession or under its control.  The Acquired Assets
include all rights necessary to maintain such Books and Records, and Buyer will
not be dependant upon any other rights or to enable it to continue to maintain
the same consistent with the current practices of Seller.  The minute books of
Seller provided to counsel for Buyer are the only minute books of Seller and
contain an accurate summary of all meetings of directors (or committees thereof)
and its stockholders or actions by written consent since the time of Seller.

 

4.24                           Affiliate Transactions.  No director or officer
or former director or officer of Seller nor any holder of more than five percent
(5%) of the outstanding voting stock of Seller (nor any ancestor, descendant,
sibling, or spouse of any of such Persons or any trust, partnership, or
corporation controlled by any such Person) (i) owns, directly or indirectly, on
an individual or joint basis, any interest in any Acquired Asset; (ii) serves as
an officer, director, or employee of any Person that is a supplier, customer, or
competitor of Seller; (iii) is a party to or otherwise has any interest in any
Material Contract; or (iv) has received any loan from or is otherwise a debtor
of or has made any loan to or is otherwise a creditor of Seller.

 

4.25                           Avoidable Transfer; Solvency.  The following
statements are, after giving effect to the Acquisition and the other
transactions contemplated hereby, and will be true and correct:

 


(A)                                  THE AGGREGATE VALUE OF ALL ASSETS AND
PROPERTIES OF SELLER, AT THEIR RESPECTIVE THEN PRESENT FAIR SALEABLE VALUES,
EXCEEDS THE AMOUNT OF ALL THE DEBTS AND LIABILITIES OF SELLER.  SELLER
UNDERSTANDS THAT, IN THIS CONTEXT, “PRESENT FAIR SALEABLE VALUE” MEANS THE
AMOUNT WHICH MAY BE REALIZED WITHIN A REASONABLE TIME THROUGH A SALE WITHIN SUCH
PERIOD BY A CAPABLE AND DILIGENT BUSINESSPERSON FROM AN INTERESTED BUYER WHO IS
WILLING TO PURCHASE UNDER ORDINARY SELLING CONDITIONS.  IN DETERMINING THE
PRESENT FAIR SALEABLE VALUE OF SELLER’S CONTINGENT LIABILITIES (SUCH AS
LITIGATION, GUARANTEES AND PENSION PLAN LIABILITIES), SELLER HAS CONSIDERED SUCH
LIABILITIES THAT COULD POSSIBLY BECOME ACTUAL OR MATURED LIABILITIES.

 

42

--------------------------------------------------------------------------------



 


(B)                                 SELLER IS NOT INSOLVENT AS SUCH TERM IS USED
IN SECTION 548 OF THE BANKRUPTCY CODE AND THE UNIFORM FRAUDULENT TRANSFERS ACT
AS ADOPTED IN THE STATE OF CALIFORNIA AND ALL OTHER APPLICABLE FRAUDULENT
TRANSFER OR FRAUDULENT CONVEYANCE LAWS, STATUTES, RULES OR REGULATIONS
APPLICABLE TO SELLER.


 


(C)                                  THE AGGREGATE CONSIDERATION RECEIVED BY
SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY CONSTITUTES
REASONABLY EQUIVALENT CONSIDERATION FOR THE ACQUIRED ASSETS.


 

(d)                                 Following the Closing, after payment of all
Liabilities of Seller, Seller will have sufficient funds to carry out its
orderly dissolution in accordance with California Law.

 

4.26                           Information Supplied.  The information set forth
in the Information Statement to be sent to the stockholders of Seller shall not,
on the date the Information Statement is first mailed to such stockholders and
on the Closing Date, contain any untrue statement of material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein not misleading or omit to state any material fact
necessary to correct any statement in any earlier communication with respect to
the solicitation of consents for the approval of the transactions contemplated
by this Agreement which has become false or misleading.

 

4.27                           SEC Filings of Buyer.  Seller hereby acknowledges
and agrees that (i) Buyer is delinquent in the filing of its most recent Annual
Report on Form 10-K and Quarterly Report on Form 10-Q with the Securities and
Exchange Commission (SEC); (ii) Buyer has received a notice of delisting of its
Common Stock from the Nasdaq Global Market; and (iii) the Audit Committee of
Buyer’s Board of Directors is currently conducting a review of various
accounting matters, including Buyer’s historic revenue recognition practices.

 

4.28                           Disclosure.  None of the representations or
warranties made by Seller (as modified by the Seller Disclosure Schedule), nor
any representation made in any closing certificate furnished by Seller to Buyer
pursuant to this Agreement or in connection with the transactions contemplated
by this Agreement contains or will contain at the Closing any untrue statement
of a material fact or omits to state any material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

5.1                                 Organization and Standing.  Buyer is a
corporation duly organized, validly existing, and in good standing under the
laws of Delaware.

 

5.2                                 Authority.  Buyer has all requisite
corporate power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby and thereby.  The execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby and

 

43

--------------------------------------------------------------------------------


 

thereby have been duly authorized by all necessary corporate action on the part
of Buyer.  This Agreement has been duly executed and delivered by Buyer and
constitutes the valid and binding obligation of Buyer, enforceable in accordance
with its terms, except as such enforceability may be limited by principles of
public policy and subject to the rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

ARTICLE VI

 

ADDITIONAL AGREEMENTS

 

6.1                                 Access.

 


(A)                                  PENDING THE CLOSING.  FROM AND AFTER THE
DATE OF THIS AGREEMENT UNTIL THE EARLIER TO OCCUR OF THE CLOSING AND THE
TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, SELLER WILL, UPON
REASONABLE PRIOR NOTICE FROM BUYER, (I) AFFORD TO BUYER AND ITS REPRESENTATIVES,
AT ALL REASONABLE TIMES DURING NORMAL BUSINESS HOURS, FULL AND COMPLETE ACCESS
TO SELLER’S PERSONNEL (INCLUDING ALL OFFICERS), PROFESSIONAL ADVISORS,
PROPERTIES, CONTRACTS, BOOKS AND RECORDS, AND OTHER DOCUMENTS AND DATA;
(II) FURNISH BUYER AND ITS REPRESENTATIVES WITH TRUE, CORRECT, AND COMPLETE
COPIES OF ALL SUCH CONTRACTS, BOOKS AND RECORDS, AND OTHER EXISTING DOCUMENTS
AND DATA AS BUYER MAY REASONABLY REQUEST; AND (III) FURNISH BUYER AND ITS
REPRESENTATIVES WITH SUCH ADDITIONAL FINANCIAL, OPERATING, AND OTHER DATA AND
INFORMATION (INCLUDING TAX RETURNS AND SUPPORTING DOCUMENTATION) AS BUYER MAY
REASONABLY REQUEST, IN EACH CASE RELATING TO THE ACQUIRED ASSETS.  NO
INFORMATION OR KNOWLEDGE OBTAINED IN ANY INVESTIGATION PURSUANT TO THIS
SECTION 6.1(A) SHALL AFFECT OR BE DEEMED TO MODIFY ANY REPRESENTATION OR
WARRANTY CONTAINED HEREIN OR THE CONDITIONS TO THE OBLIGATIONS OF THE PARTIES
HERETO TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY.


 


(B)                                 POST-CLOSING.  FOLLOWING THE CLOSING, EACH
PARTY WILL AFFORD THE OTHER PARTY, ITS COUNSEL, AND ITS ACCOUNTANTS, DURING
NORMAL BUSINESS HOURS, REASONABLE ACCESS TO THE BOOKS AND RECORDS AND OTHER DATA
RELATING TO THE ACQUIRED ASSETS, THE ASSUMED LIABILITIES, THE EXCLUDED ASSETS,
THE EXCLUDED LIABILITIES AND THE BUSINESS OF THE SELLER BEFORE THE CLOSING, IN
EACH CASE IN ITS POSSESSION WITH RESPECT TO PERIODS PRIOR TO THE CLOSING AND THE
RIGHT TO MAKE COPIES AND EXTRACTS THEREFROM, TO THE EXTENT THAT SUCH ACCESS MAY
BE REASONABLY REQUIRED BY THE OTHER PARTY IN CONNECTION WITH (I) THE PREPARATION
OF TAX RETURNS; (II) THE DETERMINATION OR ENFORCEMENT OF RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT; (III) COMPLIANCE WITH THE REQUIREMENTS OF ANY GOVERNMENTAL
ENTITY; (IV) IN CONNECTION WITH ANY ACTUAL OR THREATENED ACTION OR PROCEEDING OR
(V) FOR SELLER, TO COMPLETE THE SELLER LIQUIDATION.


 

6.2                                 Affirmative Covenants.  From and after the
date of this Agreement until the earlier to occur of the Closing and the
termination of this Agreement in accordance with its terms, except as expressly
contemplated by this Agreement and except as Buyer may otherwise agree in
writing, Seller shall:

 


(A)                                  CONDUCT ITS BUSINESS RELATING TO THE
ACQUIRED ASSETS IN THE ORDINARY COURSE OF BUSINESS;

 

44

--------------------------------------------------------------------------------


 


(B)                                 USE COMMERCIALLY REASONABLE, GOOD FAITH
EFFORTS TO PRESERVE INTACT THE CURRENT BUSINESS ORGANIZATION OF SELLER RELATING
TO THE ACQUIRED ASSETS, KEEP AVAILABLE THROUGH THE CLOSING THE SERVICES OF ALL
CURRENT EMPLOYEES, AND MAINTAIN THE RELATIONS AND GOODWILL WITH SUPPLIERS,
CUSTOMERS, DISTRIBUTORS, LICENSORS, LICENSEES, LANDLORDS, TRADE CREDITORS,
EMPLOYEES, AGENTS AND OTHERS HAVING BUSINESS RELATIONSHIPS WITH SELLER RELATING
TO THE ACQUIRED ASSETS, ALL WITH THE GOAL OF PRESERVING UNIMPAIRED THE CURRENT
STATUS AND CONDITION OF THE ACQUIRED ASSETS AT THE CLOSING FOR THE BENEFIT OF
BUYER;


 


(C)                                  CONFER WITH BUYER PRIOR TO MAKING OR
IMPLEMENTING BUSINESS OR OPERATIONAL DECISIONS OF A MATERIAL NATURE RELATING TO
THE ACQUIRED ASSETS;


 


(D)                                 CAUSE APPROPRIATE PERSONNEL TO DELIVER TO
BUYER ON OR BEFORE THE CLOSING DOCUMENTATION OF ALL SELLER INTELLECTUAL PROPERTY
IN A FORM AND WITH DETAIL REASONABLY ACCEPTABLE TO BUYER;


 


(E)                                  MAINTAIN THE BOOKS AND RECORDS IN THE
ORDINARY COURSE OF BUSINESS;


 


(F)                                    REPORT PROMPTLY TO BUYER CONCERNING ANY
MATERIAL EVENT OR OCCURRENCE RELATING TO THE BUSINESS OF SELLER THAT IS NOT IN
THE ORDINARY COURSE OF BUSINESS, AND REPORT PROMPTLY TO BUYER ANY MATERIAL EVENT
RELATING TO ANY ACQUIRED ASSET OR ANY EMPLOYEE;


 


(G)                                 PREPARE A COMPLETE AND ACCURATE INFORMATION
STATEMENT REGARDING THE ACQUISITION, THIS AGREEMENT AND THE COLLATERAL
AGREEMENTS FOR PURPOSES OF SOLICITING THE REQUIRED SUPERMAJORITY APPROVALS (THE
“INFORMATION STATEMENT”).


 

6.3                                 Negative Covenants.  Expect as otherwise
expressly permitted herein, from and after the date of this Agreement until the
earlier to occur of the Closing and the termination of this Agreement in
accordance with its terms, Seller will not take, without the prior written
consent of Buyer, any action, or fail or omit to take any reasonable action
within its control, as a result of which any of the changes or events described
in Section 4.6 of this Agreement would occur.  In addition, without the prior
written consent of Buyer, Seller agrees not to do any of the following:

 


(A)                                  TAKE ANY ACTION TO IMPAIR, ENCUMBER, CREATE
A LIEN AGAINST, OR OTHERWISE ADVERSELY AFFECT ANY ACQUIRED ASSET;


 


(B)                                 ENTER INTO ANY CONTRACT(S) (OTHER THAN
COLLATERAL AGREEMENTS) IF (I) SUCH CONTRACT IS OUTSIDE THE ORDINARY COURSE OF
BUSINESS; (II) SUCH CONTRACT CREATES ANY LIABILITY(IES) FOR BUYER OR SELLER IN
EXCESS OF $5,000 INDIVIDUALLY OR, IF ALL SUCH CONTRACTS ARE AGGREGATED, IN
EXCESS OF $25,000; OR (III) SUCH CONTRACT IS NOT TERMINABLE AT THE WILL OF
SELLER WITHOUT PENALTY OR RECOURSE;


 


(C)                                  AMEND, MODIFY, OR WAIVE ANY RIGHT WITH
RESPECT TO, OR BREACH, VIOLATE, OR DEFAULT UNDER ANY ASSIGNED-IN LICENSE
CONTRACT, ADDITIONAL ASSIGNED CONTRACT OR ANY OTHER MATERIAL CONTRACT;


 


(D)                                 SELL, LEASE, LICENSE, OR OTHERWISE TRANSFER
OR DISPOSE OF ANY SELLER INTELLECTUAL PROPERTY (OTHER THAN IN THE ORDINARY
COURSE OF BUSINESS), OR PURCHASE, LEASE, LICENSE, OR OTHERWISE ACQUIRE ANY
INTELLECTUAL PROPERTY FROM ANY PERSON ;

 

45

--------------------------------------------------------------------------------


 


(E)                                  GRANT TO ANY PERSON ANY MARKET,
DISTRIBUTION, OR SIMILAR RIGHTS OF ANY TYPE OR SCOPE WITH RESPECT TO ANY PRODUCT
OR TECHNOLOGY OF SELLER (INCLUDING, WITHOUT LIMITATION, ANY SELLER PRODUCT);


 


(F)                                    COMMENCE OR SETTLE ANY ACTIONS OR
PROCEEDINGS OR OBTAIN ANY RELEASE OF ANY THREATENED ACTIONS OR PROCEEDINGS;


 


(G)                                 DECLARE, SET ASIDE OR PAY ANY DIVIDENDS ON
OR MAKE ANY OTHER DISTRIBUTIONS (WHETHER IN CASH, STOCK, OR PROPERTY) IN RESPECT
OF ANY SHARES OF ITS CAPITAL STOCK, OR SPLIT, COMBINE, OR RECLASSIFY ANY OF ITS
CAPITAL STOCK OR ISSUE OR AUTHORIZE THE ISSUANCE OF ANY OTHER SECURITIES IN
RESPECT OF, IN LIEU OF, OR IN SUBSTITUTION FOR SHARES OF ITS CAPITAL STOCK, OR
REPURCHASE, REDEEM, OR OTHERWISE ACQUIRE, DIRECTLY OR INDIRECTLY, ANY SHARES OF
ITS CAPITAL STOCK OR ANY OPTIONS, WARRANTS, OR OTHER RIGHTS EXERCISABLE
THEREFOR;


 


(H)                                 ISSUE, GRANT, DELIVER, OR SELL OR AUTHORIZE
OR PROPOSE THE ISSUANCE, GRANT, DELIVERY OR SALE OF, OR PURCHASE OR PROPOSE THE
PURCHASE OF, ANY SHARES OF ITS CAPITAL STOCK OR SECURITIES CONVERTIBLE INTO, OR
SUBSCRIPTIONS, RIGHTS, WARRANTS, OR OPTIONS TO ACQUIRE, OR OTHER AGREEMENTS OR
COMMITMENTS OF ANY CHARACTER OBLIGATING IT TO ISSUE, ANY SUCH SHARES OR OTHER
CONVERTIBLE SECURITIES, EXCEPT UPON EXERCISE OF OPTIONS OR WARRANTS TO ACQUIRE
SELLER CAPITAL STOCK OUTSTANDING ON THE DATE OF THIS AGREEMENT AND THE
CONVERSION OF ANY SHARES OF SELLER CAPITAL STOCK OUTSTANDING ON THE DATE OF THIS
AGREEMENT PURSUANT TO THE SELLER CHARTER DOCUMENTS;


 


(I)                                     CAUSE OR PERMIT ANY AMENDMENT TO ANY OF
THE SELLER CHARTER DOCUMENTS;


 


(J)                                     ACQUIRE OR AGREE TO ACQUIRE BY MERGING
OR CONSOLIDATING WITH, OR BY PURCHASING ANY ASSETS OR EQUITY SECURITIES OF, OR
BY ANY OTHER MANNER, ANY BUSINESS OR ANY CORPORATION, PARTNERSHIP, ASSOCIATION,
OR OTHER BUSINESS ORGANIZATION OR DIVISION THEREOF, OR OTHERWISE ACQUIRE OR
AGREE TO ACQUIRE ANY ASSETS FROM ANY PERSON;


 


(K)                                  SELL, LEASE, LICENSE, OR OTHERWISE TRANSFER
OR DISPOSE OF ANY OF ITS PROPERTIES OR ASSETS, EXCEPT FOR THE SALE OF INVENTORY
IN THE ORDINARY COURSE OF BUSINESS;


 


(L)                                     INCUR ANY INDEBTEDNESS OR GUARANTEE ANY
INDEBTEDNESS OR ISSUE OR SELL ANY DEBT SECURITIES OR GUARANTEE ANY DEBT
SECURITIES OF ANY OTHER PERSON;


 


(M)                               MAKE OR GRANT ANY LOAN TO ANY PERSON OR AMEND
THE TERMS OF ANY OUTSTANDING CONTRACT RELATING TO INDEBTEDNESS;


 


(N)                                 CHANGE OR AMEND THE SALARIES, RATES OF
REMUNERATION, OR AMOUNT OR TERMS OF ANY BONUSES OR OTHER BENEFITS OR ANY OTHER
TERMS OF SELLER’S RELATIONSHIP WITH ANY EMPLOYEE (WHETHER PAYABLE IN CASH,
EQUITY COMPENSATION, OR OTHERWISE) OR OTHERWISE AMEND ANY EMPLOYEE CONTRACT;

 


(O)                                 GRANT ANY SEVERANCE OR TERMINATION PAY TO
ANY EMPLOYEE (WHETHER PAYABLE IN CASH, EQUITY COMPENSATION, OR OTHERWISE), OFFER
ANY RETENTION OR OTHER SPECIAL BONUS TO ANY EMPLOYEE, OR ADOPT ANY SEVERANCE,
TERMINATION, OR RETENTION PLAN, OR AMEND, MODIFY OR ALTER ANY EXISTING SEVERANCE
OR TERMINATION OR RETENTION PLAN, AGREEMENT, OR ARRANGEMENT RELATING TO ANY
EMPLOYEE;

 

46

--------------------------------------------------------------------------------


 


(P)                                 EXCEPT IN CONNECTION WITH TERMINATION OF
EMPLOYEE PLANS AS OF THE CLOSING, ADOPT OR AMEND, EXCEPT AS REQUIRED BY LAW OR
PREPARATIONS FOR THE SELLER LIQUIDATION, ANY EMPLOYEE PLAN (INCLUDING TAKING ANY
ACTION TO ACCELERATE OR MODIFY THE ACCRUAL OF RIGHTS OR BENEFITS UNDER ANY
EMPLOYEE PLAN);


 


(Q)                                 REVALUE ANY OF ITS ASSETS;


 


(R)                                    TAKE ANY ACTION TO ACCELERATE OR MODIFY
THE VESTING OF ANY OPTIONS, WARRANTS, RESTRICTED STOCK, OR OTHER RIGHTS TO
ACQUIRE SHARES OF THE CAPITAL STOCK OF SELLER;


 


(S)                                  EXCEPT AS CONTEMPLATED BY THIS AGREEMENT,
PAY, DISCHARGE, OR SATISFY ANY LIABILITY NOT INCURRED IN THE ORDINARY COURSE OF
BUSINESS OR PAY, DISCHARGE, OR SATISFY ANY OTHER LIABILITY IN AN INDIVIDUAL
AMOUNT IN EXCESS OF $5,000 OR AN AGGREGATE AMOUNT OF $25,000, OTHER THAN THE
PAYMENT, DISCHARGE, OR SATISFACTION IN THE ORDINARY COURSE OF BUSINESS OF
ACCOUNTS PAYABLE AND ACCRUED LIABILITIES TO THE PERSONS AND IN THE AMOUNTS SHOWN
ON SCHEDULE 4.5(D) OF THE SELLER DISCLOSURE SCHEDULE;


 


(T)                                    ENTER INTO ANY STRATEGIC ALLIANCE OR
JOINT MARKETING ARRANGEMENT;


 


(U)                                 HIRE OR, EXCEPT AS CONTEMPLATED BY THIS
AGREEMENT, TERMINATE ANY EMPLOYEE OR ENCOURAGE THE RESIGNATION OF ANY EMPLOYEE;


 


(V)                                 TAKE ANY ACTION, OR FAIL OR OMIT TO TAKE ANY
REASONABLE ACTION WITHIN ITS CONTROL, THAT WOULD RESULT IN ANY OF THE
REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN ARTICLE IV CEASING TO BE
TRUE OR CORRECT OR THAT WOULD REASONABLY BE EXPECTED TO RESULT IN SUCH
REPRESENTATIONS AND WARRANTIES NOT BEING TRUE AND CORRECT ON AND AS OF THE
CLOSING DATE WITH THE SAME FORCE AND EFFECT AS IF MADE ON THE CLOSING DATE:


 


(W)                               TAKE ANY ACTION PROHIBITED BY SECTION 5.2 OF
THE LOAN AGREEMENT EXECUTED IN CONNECTION WITH THE SECURED BRIDGE LOANS;


 


(X)                                   TAKE, OR AGREE IN WRITING OR OTHERWISE TO
TAKE, ANY OF THE ACTIONS DESCRIBED IN SECTIONS 6.3(A) THROUGH 6.3(W) ABOVE, OR
ANY OTHER ACTION THAT WOULD PREVENT SELLER FROM PERFORMING, OR CAUSE SELLER NOT
TO PERFORM, ANY COVENANT SET FORTH HEREIN.


 

6.4                                 Confidentiality.  The parties acknowledge
that Buyer and Seller have previously entered into the Confidentiality Agreement
dated as of March 7, 2007, which shall remain in full force and effect in
accordance with its terms; provided, however, that as of the Closing, non-public
information regarding the Acquired Assets shall be deemed to be Confidential
Information of Buyer and not Confidential Information of Seller.

 

6.5                                 Notification of Certain Matters.   From and
after the date of this Agreement until the earlier to occur of the Closing and
the termination of this Agreement in accordance with its terms:

 


(A)                                  SELLER SHALL USE ITS GOOD FAITH EFFORTS TO
GIVE PROMPT NOTICE TO BUYER OF (I) THE OCCURRENCE OR NON-OCCURRENCE OF ANY
EVENT, THE OCCURRENCE OR NON-OCCURRENCE OF WHICH IS LIKELY TO CAUSE ANY
REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN THIS AGREEMENT TO BE UNTRUE OR
INACCURATE

 

47

--------------------------------------------------------------------------------


 


AT ANY TIME PRIOR TO THE CLOSING, AND (II) ANY FAILURE OF SELLER TO COMPLY WITH
OR SATISFY ANY COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH OR SATISFIED
BY IT HEREUNDER; PROVIDED, HOWEVER, THAT THE DELIVERY OF ANY NOTICE PURSUANT TO
THIS SECTION 6.5(A) SHALL NOT (I) LIMIT OR OTHERWISE AFFECT ANY REMEDIES
AVAILABLE TO BUYER OR (II) CONSTITUTE AN ACKNOWLEDGMENT OR ADMISSION OF A BREACH
OF THIS AGREEMENT.  NO DISCLOSURE BY SELLER PURSUANT TO THIS SECTION 6.5 SHALL
BE DEEMED TO AMEND OR SUPPLEMENT THE SELLER DISCLOSURE SCHEDULE OR PREVENT OR
CURE ANY MISREPRESENTATION, BREACH OF WARRANTY, OR BREACH OF COVENANT.


 


(B)                                 BUYER SHALL USE ITS GOOD FAITH EFFORTS TO
GIVE PROMPT NOTICE TO SELLER OF (I) THE OCCURRENCE OR NON-OCCURRENCE OF ANY
EVENT, THE OCCURRENCE OR NON-OCCURRENCE OF WHICH IS LIKELY TO CAUSE ANY
REPRESENTATION OR WARRANTY OF BUYER CONTAINED IN THIS AGREEMENT TO BE UNTRUE OR
INACCURATE AT ANY TIME PRIOR TO THE CLOSING, AND (II) ANY FAILURE OF BUYER TO
COMPLY WITH OR SATISFY ANY COVENANT, CONDITION OR AGREEMENT TO BE COMPLIED WITH
OR SATISFIED BY IT HEREUNDER; PROVIDED, HOWEVER, THAT THE DELIVERY OF ANY NOTICE
PURSUANT TO THIS SECTION 6.5(B) SHALL NOT (I) LIMIT OR OTHERWISE AFFECT ANY
REMEDIES AVAILABLE TO SELLER OR (II) CONSTITUTE AN ACKNOWLEDGEMENT OR ADMISSION
OF A BREACH OF THIS AGREEMENT.


 

6.6                                 Public Disclosure.  Unless otherwise
required by Law, neither Buyer nor Seller shall issue any statement or
communication to any third party (whether or not in response to an inquiry)
regarding the subject matter of this Agreement or the transactions contemplated
hereby, including, if applicable, the termination of this Agreement and the
reasons therefor, without the consent of the other parties hereto.  Seller
acknowledges and agrees that Buyer shall be entitled to make such disclosures
and public filings regarding this Agreement and the Asset Acquisition as are
required by the Securities and Exchange Act of 1934, as amended, the rules
promulgated thereunder and the Rules of the NASDAQ Stock Market.  Nothing in
this Section 6.6 shall bar Seller from informing third parties as necessary of
the pendancy of the Acquisition Transaction in order to effect actions which are
required by this Agreement (including, by way of example, obtaining contractual
consents and terminating Employees or the mailing of the Information Statement).

 

6.7                                 Consents.  Seller shall use its commercially
reasonable best efforts to obtain the Required Supermajority Approvals and all
consents, waivers, and approvals required under any of the Material Contracts so
as to permit the sale and transfer of all the Acquired Assets to Buyer pursuant
to this Agreement.

 

6.8                                 Legal Requirements.  Seller and Buyer will
take all reasonable actions necessary to comply promptly with all legal
requirements which may be imposed on such party with respect to this Agreement
and the Collateral Agreements and the transactions contemplated hereby and
thereby and will promptly cooperate with and furnish information to any other
party hereto in connection with any such requirements imposed upon such other
party in connection herewith or therewith.  Each party will take all reasonable
actions to obtain (and will cooperate with the other parties in obtaining) any
consent, authorization, order or approval of, or any registration, declaration,
or filing with, or an exemption by, any Governmental Entity, or other third
party, required to be obtained or made by such party in connection with this
Agreement and the Collateral Agreements and consummating the transactions
contemplated hereby and thereby or the taking of any action contemplated by this
Agreement or the Collateral Agreements.

 

48

--------------------------------------------------------------------------------


 

6.9                                 Additional Documents and Further
Assurances.  At any time or from time to time after the Closing, at the request
of Buyer and without any further consideration, Seller, as the case may require,
shall (i) execute and deliver to Buyer such other instruments of sale, transfer,
conveyance, assignment and confirmation; (ii) provide such materials and
information; (iii) assign such additional Seller Contracts as reasonably
requested by Buyer to provide Buyer with the reasonably anticipated benefits of
the Acquired Assets, subject to any required third party consents, which Buyer
shall be responsible for obtaining, provided such Contracts have not been
terminated by Seller, and (iv) take such other actions, as Buyer may reasonably
deem necessary or desirable in order more effectively to transfer, convey, and
assign to Buyer and to confirm its title to all of the Acquired Assets, and, to
the fullest extent permitted by Law, to put Buyer in actual possession and
operating control of each of the Acquired Assets and to assist Buyer in
exercising all rights with respect thereto, and otherwise to cause Seller to
fulfill its obligations under this Agreement and the Collateral Agreements.

 

6.10                           Covenants Regarding Employees.

 


(A)                                  EFFECTIVE AS OF THE CLOSING DATE, SELLER
SHALL TERMINATE (I) THE EMPLOYMENT OF EACH IDENTIFIED EMPLOYEE OF SELLER AND
(II) ALL EMPLOYEE CONTRACTS, EMPLOYEE PLANS, AND ALL OTHER COMMITMENTS AND
ARRANGEMENTS RELATING TO IDENTIFIED EMPLOYEES OF SELLER.  ON OR PRIOR TO THE
CLOSING DATE, SELLER SHALL (I) HAVE FULLY SATISFIED ANY AND ALL LIABILITIES OF
SELLER TO THE IDENTIFIED EMPLOYEES AND ANY OTHER EMPLOYEES OF SELLER, INCLUDING
BUT NOT LIMITED TO, LIABILITIES OF SELLER UNDER THE EMPLOYEE BONUS PLAN, IF ANY,
AND (II) SHALL HAVE OBTAINED SIGNED RELEASES OF SELLER AND BUYER AND SIGNED
NON-SOLICITATION AGREEMENTS FROM AT LEAST 90% OF SUCH EMPLOYEES IN A FORM
SATISFACTORY TO BUYER.  ALL DOCUMENTATION RELATING TO THE TERMINATION OF
EMPLOYEES AND SETTLEMENT OF SELLER OBLIGATIONS TO EMPLOYEES SHALL BE PROVIDED TO
BUYER IN ADVANCE OF DISTRIBUTION TO EMPLOYEES.


 


(B)                                 BUYER SHALL OFFER COVERAGE UNDER ITS GROUP
HEALTH PLAN TO “M&A QUALIFIED BENEFICIARIES” OF THE ACQUISITION (WITHIN THE
MEANING OF TREASURY REGULATION 54.4980B-9, Q&A 4) UNDER COBRA OR AN APPLICABLE
STATE STATUTE FOR THE MINIMUM STATUTORILY REQUIRED PERIOD FOLLOWING THE CLOSING,
PROVIDED THAT THE M&A QUALIFIED BENEFICIARIES SHALL REMAIN PERSONALLY
RESPONSIBLE FOR MAKING ALL TIMELY ELECTIONS AND PAYING ALL ASSOCIATED PREMIUMS. 
SELLER SHALL RETAIN RESPONSIBILITY FOR, PAY OR OTHERWISE DISCHARGE, AND
INDEMNIFY AND HOLD HARMLESS, BUYER AND THE BUYER INDEMNITEES AGAINST ANY LOSSES
THEY SUFFER AS A RESULT OF BUYER’S COMPLIANCE WITH THIS SECTION 6.10(B).


 


(C)                                  BUYER MAY AT ITS OPTION MAKE OFFERS OF
EMPLOYMENT TO EACH OF THE CURRENT EMPLOYEES LISTED ON SCHEDULE 6.10(C) (THE
“IDENTIFIED EMPLOYEES”), SUCH OFFERS TO BE ON SUCH TERMS AND CONDITIONS AS BUYER
MAY REASONABLY DETERMINE TO BE APPROPRIATE, BASED ON SUCH IDENTIFIED EMPLOYEE’S
ANTICIPATED RESPONSIBILITY WITH BUYER, AND HIS OR HER EXPERIENCE, EDUCATION, AND
PERFORMANCE STATUS.  SELLER SHALL USE ALL COMMERCIALLY REASONABLE EFFORTS TO
SUPPORT BUYER IN EXTENDING EMPLOYMENT OFFERS TO THE IDENTIFIED EMPLOYEES AND
ENCOURAGING IDENTIFIED EMPLOYEES TO ACCEPT SUCH OFFERS FROM BUYER.


 

6.11                           Attorney-in-Fact.  Effective on the Closing Date,
Seller hereby constitutes and appoints Buyer the true and lawful attorney of
Seller, with full power of substitution, in the name of Seller, but on behalf of
and for the benefit of Buyer, (i) to demand and receive from time to time any
and all of the Acquired Assets and to make endorsements and give receipts and
releases for and in respect of the same and any part thereof; (ii) to institute,
prosecute, compromise and settle any and

 

49

--------------------------------------------------------------------------------


 

all actions, suits, proceedings, arbitration, or governmental or regulatory
investigations or audits (“Actions or Proceedings”) that Buyer may deem proper
in order to collect, assert or enforce any claim, right or title of any kind in
or to the Acquired Assets; (iii) to defend or compromise any or all Actions or
Proceedings in respect of any of the Acquired Assets; and (iv) to do all such
acts and things in relation to the matters set forth in the preceding
clauses (i) through (iii) as Buyer shall deem desirable.  Seller hereby
acknowledges that the appointment hereby made and the powers hereby granted are
coupled with an interest and are not and shall not be revocable by it in any
manner or for any reason.  Seller shall deliver to Buyer at the Closing an
acknowledged power of attorney to the foregoing effect executed by Seller, as
the case may require.

 

6.12                           Allocation of Purchase Price.  The parties hereto
intend that the purchase be treated as a taxable transaction for federal and
state income tax purposes.  Within 30 days of the Closing Date, Buyer shall
submit to Seller in writing a proposed allocation of the Purchase Price among
the Acquired Assets (the “Allocation”).  The Allocation, if agreed to, shall be
conclusive and binding upon Buyer and Seller for all purposes, and the parties
agree that all returns and reports (including IRS Form 8594) and all financial
statements shall be prepared in a manner consistent with (and the parties shall
not otherwise file a Tax Return position inconsistent with) the Allocation
unless required by the IRS or any other applicable taxing authority.  If no
agreement with respect to the Allocation is reached, each party shall provide
the other party with its final version of Form 8594 and shall timely file its
final version of such Form 8594 in the time and manner required by law.

 

6.13                           No Solicitation .  From and after the date of
this Agreement until the earlier to occur of the Closing and the termination of
this Agreement in accordance with its terms, Seller will not, and Seller will
each cause its directors, officers, Employees, representatives, investment
bankers or financial advisors, agents and Affiliates not to, directly or
indirectly (a) solicit, initiate, or encourage the submission of any Acquisition
Proposal (as defined herein) by any Person or group (other than Buyer and its
Affiliates, agents and representatives) or (b) participate in any discussions or
negotiations with, or disclose any information concerning Seller to, or afford
access to the properties, Books and Records of Seller, or otherwise assist or
facilitate, or enter into any Contract with, any Person or group (other than
Buyer and its Affiliates, agents, and representatives) in connection with any
Acquisition Proposal.  For purposes of this Agreement, an “Acquisition Proposal”
shall mean any proposal or offer relating to (a) any merger, consolidation,
recapitalization, sale, transfer, lease, or license of any assets, or similar
transactions involving Seller; (b) sales by Seller of any shares of its capital
stock; (c) raising capital for Seller in the form of debt or equity; or (d) any
partnership, joint venture, strategic relationship, or other material
transaction with any Person.  Seller will immediately cease any and all existing
activities, discussions, or negotiations with any parties conducted heretofore
with respect to any of the foregoing.  Seller will promptly (a) notify Buyer if
it receives any proposal or written inquiry or written request for information
in connection with an Acquisition Proposal or potential Acquisition Proposal and
(b) notify Buyer of the significant terms and conditions of any such Acquisition
Proposal including the identity of the party making the Acquisition Proposal. 
In addition, from and after the date of this Agreement, until the earlier to
occur of the Closing Date or termination of this Agreement pursuant to its
terms, Seller will not, and will instruct its officers, directors, Employees,
representatives, investment bankers, agents, and affiliates not to, directly or
indirectly, make or authorize any public statement, recommendation, or
solicitation in support of any Acquisition Proposal made by any Person or group
of Persons other than Buyer.

 

50

--------------------------------------------------------------------------------


 

6.14                           Liquidation of Seller.  In connection with the
solicitation of shareholder approval of the Acquisition Transaction, the Seller
shall seek approval for the voluntary winding up and dissolution of the Seller
from and after the Closing pursuant to Chapters 19 and 20 of the California
Law.  Subject to such approval being obtained, promptly after the Closing, the
Seller shall file a certificate of election to wind up with the California
Secretary of State and shall, from and after the Closing, cease to carry on
business except to the extent necessary for the winding up of the Seller as a
California corporation.  Seller shall use commercially reasonable efforts to
complete its winding up as expeditiously as reasonably possible after the
Closing.  When Seller may attest to the matters required under Section 1905 of
the California law, including, without limitation, having actually paid or made
adequate provision for as far as assets permit all known debts and liabilities
of the Seller, Seller shall file a Certificate of Dissolution (the “Certificate
of Dissolution”) with the Secretary of State of California pursuant to
California Law.  Buyer acknowledges that Seller’s Board of Directors may elect
to await termination of the Escrow Period and resolution under Article 8 of all
timely filed claims of Losses against the Escrow Fund before filing its
Certificate of Dissolution as contemplated under this Section 6.14.

 

6.15                           Termination of 401(k) Plan.  Seller agrees to
adopt resolutions to terminate its 401(k) plan prior to Closing.  Seller’s Board
of Directors shall have adopted resolutions to terminate all 401(k) plans,
effective no later than the day immediately preceding the Closing Date.

 

6.16                           Creditor Releases.  Seller shall use its
commercially reasonable efforts to obtain a signed settlement and release
agreement in a form satisfactory to Buyer from each of the creditors of Seller
set forth on the Closing Liabilities Certificate, which release agreements shall
include a general release of Seller and Buyer from all claims arising from or
related to events that occurred prior to the Closing Date, which release shall
be subject only to the payment to the creditor of the amount designated by
Seller for payment to such creditor on Closing pursuant to Section 3.2(c) (the
“Creditor Releases”).  Seller shall also cause all unexpired UCC financing
statements filed with the State of California or Alameda County naming Seller as
a debtor (other than such statements filed by Buyer) to be terminated prior to
the Closing or provide Buyer with evidence prior to Closing that all security
interests reflected in such UCC financing statements have been terminated and
released by the named secured parties.

 

6.17                           Protection of Seller Creditors.  From and after
the Closing Date, Seller will not make any distribution, dividend, liquidation
disbursement or other payment of cash, stock or property to its shareholders
until the date at which Seller has satisfied in full or, in the reasonable
judgment of Seller’s Board of Directors, has made adequate provision to satisfy
in full, each Liability set forth on the Closing Liabilities Certificate and any
other Liabilities of Seller.

 

6.17                           Bulk Transfer Law Compliance.  Immediately upon
execution of this Agreement, Seller shall provide Buyer all information required
by Buyer to comply with the requirements of Division 6 of the California
Commercial Code, as amended (the “Bulk Sales Laws”).  Seller agrees to indemnify
Buyer and the Buyer Indemnitiees pursuant to Article VIII of this Agreement for
all Losses (that are not Assumed Liabilities) that arise as a result of the Bulk
Sales Laws or any other bulk sales and/or bulk transfer laws which apply to the
transactions contemplated by this Agreement.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VII

 

CONDITIONS TO THE CLOSING

 

7.1                                 Conditions to Obligations of Each Party. 
The respective obligations of each party to this Agreement to effect the
transactions contemplated hereby shall be subject to the satisfaction, at or
prior to the Closing, of the following conditions:

 


(A)                                  NO ORDER.  NO GOVERNMENTAL ORDER SHALL BE
IN EFFECT THAT HAS THE EFFECT OF MAKING THE TRANSACTIONS CONTEMPLATED HEREBY
ILLEGAL OR OTHERWISE PROHIBITS THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


(B)                                 NO INJUNCTIONS OR RESTRAINTS; ILLEGALITY. 
NO TEMPORARY RESTRAINING ORDER, PRELIMINARY OR PERMANENT INJUNCTION OR OTHER
ORDER ISSUED BY ANY COURT OF COMPETENT JURISDICTION OR OTHER LEGAL RESTRAINT OR
PROHIBITION PREVENTING THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE IN EFFECT, NOR SHALL ANY PROCEEDING BROUGHT BY A GOVERNMENTAL ENTITY
SEEKING ANY OF THE FOREGOING BE PENDING.


 

7.2                                 Additional Conditions to the Obligations of
Buyer.  The obligation of Buyer to effect the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions, any of which may be waived, in writing, exclusively by
Buyer:

 


(A)                                  REPRESENTATIONS, WARRANTIES AND COVENANTS. 
 THE REPRESENTATIONS AND WARRANTIES OF SELLER IN THIS AGREEMENT (INCLUDING IN
THE SELLER DISCLOSURE SCHEDULE, THE COLLATERAL AGREEMENTS, AND ANY EXHIBIT,
SCHEDULE OR CERTIFICATE DELIVERED PURSUANT HERETO) SHALL BE TRUE AND CORRECT IN
ALL RESPECTS.  SELLER SHALL HAVE PERFORMED AND COMPLIED IN ALL RESPECTS WITH ALL
COVENANTS, OBLIGATIONS, AND CONDITIONS SET FORTH IN THIS AGREEMENT (INCLUDING
THE SELLER DISCLOSURE SCHEDULE, THE COLLATERAL AGREEMENTS, AND ANY EXHIBIT,
SCHEDULE OR CERTIFICATE DELIVERED PURSUANT HERETO) THAT IS REQUIRED TO BE
PERFORMED AND COMPLIED WITH BY SELLER AS OF THE CLOSING.


 


(B)                                 CONSENTS.  ALL CONTRACT CONSENTS AND
ASSIGNMENTS DESCRIBED ON SCHEDULE 7.2(B) OF THE SELLER DISCLOSURE SCHEDULE AND
ANY OTHER CONSENTS REQUIRED TO ASSIGN TO BUYER ALL RIGHTS OF SELLER UNDER THE
ASSIGNED IN-LICENSE CONTRACTS AND THE ADDITIONAL ASSIGNED CONTRACTS (EXCLUDING
ANY SUCH CONSENTS REQUIRED TO ASSIGN CONTRACTS THAT WERE ADDED TO OR REMOVED
FROM SCHEDULE 2.1(B) OR SCHEDULE 2.1(C) BY BUYER FOLLOWING THE EXECUTION OF THIS
AGREEMENT AND PRIOR TO CLOSING, SHALL HAVE BEEN OBTAINED (WITHOUT ANY
LIMITATION, RESTRICTION, OR CONDITION NOT OTHERWISE APPLICABLE TO SELLER BEING
IMPOSED ON BUYER OR ITS OWNERSHIP OR USE OF ANY ACQUIRED ASSET).


 


(C)                                  NO SELLER MATERIAL ADVERSE EFFECT.  NO
EVENT, CIRCUMSTANCE, OR CONDITION OF ANY CHARACTER SHALL HAVE OCCURRED SINCE THE
DATE OF THIS AGREEMENT THAT HAS RESULTED OR WOULD REASONABLY BE EXPECTED TO
RESULT IN A SELLER MATERIAL ADVERSE EFFECT.


 


(D)                                 COLLATERAL AGREEMENTS; DELIVERIES.  SELLER
SHALL HAVE DELIVERED TO BUYER ORIGINALLY EXECUTED COPIES OF EACH OF THE
COLLATERAL AGREEMENTS AND SHALL HAVE DELIVERED, TRANSFERRED, AND ASSIGNED (AS
THE CASE MAY BE) ALL OF THE ACQUIRED ASSETS AS SET FORTH IN ARTICLE II HEREOF

 

52

--------------------------------------------------------------------------------


 


(E)                                  RELEASE OF LIENS.  ANY AND ALL LIENS
AFFECTING ANY OF THE ACQUIRED ASSETS SHALL HAVE BEEN RELEASED (OTHER THAN
PERMITTED ENCUMBRANCES), INCLUDING ANY SUCH LIENS REFERENCED IN UCC FINANCING
STATEMENTS FILED IN CALIFORNIA THAT NAME SELLER AS THE DEBTOR.


 


(F)                                    EMPLOYEE MATTERS.  BUYER SHALL HAVE
RECEIVED (I) EVIDENCE THAT ALL EXISTING AND FORMER EMPLOYEES OF SELLER HAVE
RECEIVED OR WILL RECEIVE SIMULTANEOUSLY WITH THE CLOSING ALL AMOUNTS OWNING TO
THEM BY SELLER INCLUDING AMOUNTS PAYABLE PURSUANT TO SELLER’S EMPLOYEE BONUS
PLAN, IF ANY, (II) SIGNED RELEASES OF BUYER AND SELLER FROM AT LEAST 90% OF
SELLER’S EMPLOYEES, (III) EVIDENCE THAT ALL EXISTING AND FORMER EMPLOYEES OF
SELLER HAVE EXECUTED SELLER’S FORM OF PROPRIETARY INFORMATION, CONFIDENTIALITY
AND ASSIGNMENT AGREEMENT IN THE FORM ATTACHED AS SCHEDULE 4.11(J) OR SUCH OTHER
AGREEMENT REGARDING PROPRIETARY INFORMATION, CONFIDENTIALITY AND ASSIGNMENT OF
INVENTIONS AS IS REASONABLY SATISFACTORY TO BUYER, AND (IV) ACCEPTED OFFER
LETTERS, CONFIDENTIALITY AND PROTECTION OF INVENTION AND NON-SOLICITATION
AGREEMENTS FROM EACH OF THE IDENTIFIED EMPLOYEES (OTHER THAN SUCH IDENTIFIED
EMPLOYEES THAT BUYER ELECTS NOT TO MAKE AN EMPLOYMENT OFFER TO PRIOR TO THE
CLOSING).


 


(G)                                 CREDITOR RELEASES.  BUYER SHALL HAVE
RECEIVED SIGNED CREDITOR RELEASES FROM EACH CREDITOR OF SELLER LISTED ON THE
CLOSING LIABILITIES CERTIFICATE, OTHER THAN CREDITORS TO WHOM SELLER’S LIABILITY
IS LESS THAN $10,000 INDIVIDUALLY OR $100,000 IN THE AGGREGATE FOR ALL SUCH
CREDITORS.


 


(H)                                 BULK SALES LAWS.  THE REQUIREMENTS OF THE
BULK SALES LAWS SHALL HAVE BEEN MET TO BUYER’S SATISFACTION.


 


(I)                                     BRIDGE FINANCING AGREEMENTS.  BUYER
SHALL HAVE RECEIVED COMPLETE FULLY-EXECUTED COPIES OF ALL NOTES AND AGREEMENTS
RELATING TO ALL OUTSTANDING PROMISSORY NOTES OF SELLER.


 

7.3                                 Additional Conditions to Obligations of
Seller.  The obligations of Seller to consummate and effect the transactions
contemplated hereby shall be subject to the satisfaction at or prior to the
Closing of each of the following conditions, any of which may be waived, in
writing, exclusively by Seller:

 

(a)                                  Representations, Warranties and Covenants. 
The representations and warranties of Buyer in this Agreement (including in the
Collateral Agreements and any exhibit, schedule or certificate delivered
pursuant hereto) shall be true and correct in all respects.  Buyer shall have
performed and complied in all respects with all covenants, obligations, and
conditions set forth in this Agreement (including the Collateral Agreements and
any exhibit, schedule or certificate delivered pursuant hereto) that is required
to be performed and complied with by Buyer as of the Closing.

 

(b)                                 Officer’s Certificate.  Buyer shall have
delivered the Buyer’s Officers’ Certificate, dated as of the Closing Date.

 

(c)                                  Deliveries.  Buyer shall have delivered the
Initial Cash Consideration less the Excess Bridge Loan Amount to Seller and/or
creditors of Seller in accordance with Section 3.2(c) and shall have delivered
the Escrow Amount to the Escrow Agent, all as set forth in Section 3.2 (c).

 

53

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

INDEMNIFICATION; ESCROW FUND

 

8.1                                 Survival of Representations, Warranties, and
Covenants.  The representations and warranties of Buyer contained in this
Agreement, or in any certificate or other instrument delivered pursuant to this
Agreement (including any Collateral Agreement), shall terminate on the Closing
Date.  The representations and warranties of Seller contained in this Agreement,
or in any certificate or other instrument delivered pursuant to this Agreement
(including any Collateral Agreement) shall terminate on the first Business Day
falling on or after the one year anniversary of the Closing Date.  Neither the
period of survival nor the Liability of Seller or any Indemnifying Party shall
be reduced by any investigation made at any time by or on behalf of Buyer.  If a
written notice of claim pursuant to this Article VIII and the Escrow Agreement
has been given prior to the Termination Date by Buyer, then the relevant
representations and warranties shall continue to survive as to such claim until
the claim has been finally resolved.

 

8.2                                 Escrow Arrangements.

 


(A)                                  CREATION OF ESCROW FUND.  AT THE CLOSING,
(I) BUYER SHALL DELIVER THE ESCROW AMOUNT TO THE ESCROW AGENT IN ACCORDANCE WITH
THE ESCROW AGREEMENT AND SECTION 3.2(C) OF THIS AGREEMENT, AND (II) SELLER SHALL
BE DEEMED, WITHOUT ANY ACT OF SELLER, TO HAVE RECEIVED AND DEPOSITED THE ESCROW
AMOUNT WITH THE ESCROW AGENT.  DEPOSIT OF THE ESCROW AMOUNT WITH THE ESCROW
AGENT PURSUANT TO THE ESCROW AGREEMENT AND THIS AGREEMENT SHALL CONSTITUTE THE
CREATION OF AN ESCROW FUND (THE “ESCROW FUND”) TO BE GOVERNED BY THE TERMS AND
CONDITIONS SET FORTH IN THIS ARTICLE VIII AND THE ESCROW AGREEMENT.  THE ESCROW
FUND SHALL BE AVAILABLE TO COMPENSATE BUYER FOR LOSSES AS DESCRIBED BELOW.


 


(B)                                 INDEMNIFICATION.  SELLER (THE “INDEMNIFYING
PARTY”) SHALL INDEMNIFY AND HOLD HARMLESS BUYER AND ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, AND AFFILIATES (EACH, A “BUYER INDEMNITEE” AND COLLECTIVELY,
THE “BUYER INDEMNITEES”) AGAINST ANY AND ALL LOSSES (AS DEFINED BELOW) INCURRED
OR SUSTAINED BY A BUYER INDEMNITEE OR BUYER INDEMNITEES, DIRECTLY OR INDIRECTLY,
AS A RESULT OF (I) ANY INACCURACY IN OR BREACH OF (OR ANY CLAIM BY ANY THIRD
PARTY ALLEGING, CONSTITUTING, OR INVOLVING AN INACCURACY IN OR BREACH OF) ANY
REPRESENTATION OR WARRANTY OF SELLER CONTAINED IN THIS AGREEMENT OR IN ANY
COLLATERAL AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT, OR OTHER DOCUMENT
DELIVERED BY SELLER PURSUANT TO THIS AGREEMENT OR ANY COLLATERAL AGREEMENT (IT
BEING UNDERSTOOD THAT FOR PURPOSES OF DETERMINING THE ACCURACY OF SUCH
REPRESENTATIONS AND WARRANTIES, ANY UPDATE, OR SUPPLEMENT TO, OR MODIFICATION OF
THE SELLER DISCLOSURE SCHEDULE MADE OR PURPORTED TO BE MADE AFTER THE DATE OF
THIS AGREEMENT SHALL BE DISREGARDED, REGARDLESS OF WHETHER SUCH UPDATE,
SUPPLEMENT, OR MODIFICATION IS OTHERWISE REQUIRED PURSUANT TO THIS AGREEMENT OR
A COLLATERAL AGREEMENT); (II) ANY FAILURE BY SELLER TO PERFORM OR COMPLY WITH
ANY COVENANT APPLICABLE TO IT CONTAINED IN THIS AGREEMENT OR ANY COLLATERAL
AGREEMENT OR IN ANY CERTIFICATE, INSTRUMENT, OR OTHER DOCUMENT DELIVERED BY
SELLER PURSUANT TO THIS AGREEMENT OR ANY COLLATERAL AGREEMENT; (III) ANY
EXCLUDED LIABILITIES OR EXCLUDED ASSETS, INCLUDING WITHOUT LIMITATION, ANY
LIABILITIES ARISING FROM OR RELATING TO SELLER’S OWNERSHIP, USE, AND OPERATION
OF THE ACQUIRED ASSETS PRIOR TO THE CLOSING; (IV) ANY CONTRACT CONSENT PAYMENT
PAID BY BUYER AFTER THE CLOSING; (V) ANY EMPLOYEE TERMINATION LIABILITY, ANY
OTHER LIABILITY TO EMPLOYEES OF SELLER AND ANY LOSSES RESULTING DIRECTLY OR
INDIRECTLY FROM SELLER’S FAILURE TO OBTAIN RELEASE AGREEMENTS FROM ANY EMPLOYEES
OF SELLER, (VI) ANY LOSSES

 

54

--------------------------------------------------------------------------------


 


ASSOCIATED WITH ACCOUNTS RECEIVABLE OF SELLER, AS REPORTED IN THE CLOSING DATE
ACCOUNTS CERTIFICATE, OTHER THAN THE RUSSIAN RECEIVABLES, THAT REMAIN
UNCOLLECTED AS OF MARCH 1, 2008 DESPITE BUYER’S COMMERCIALLY REASONABLE
COLLECTION EFFORTS, (VII) ANY LOSSES ARISING OUT OF OR RELATED TO THE BULK SALES
LAWS OR ANY SIMILAR BULK SALES OR BULK TRANSFER LAWS, WHETHER OR NOT BUYER
ATTEMPTS TO COMPLY WITH THE REQUIREMENTS OF SUCH LAWS, AND (VIII) ANY ACTUAL OR
ALLEGED INFRINGEMENT OR MISAPPROPRIATION OF ANY THIRD PARTY INTELLECTUAL
PROPERTY RIGHTS, PROVIDED THAT (A) THE CLAIM, DEMAND, ASSERTION OF LIABILITY,
ACTION, SUIT OR PROCEEDING ALLEGING SUCH INFRINGEMENT OR MISAPPROPRIATION
(“ESCROW IP CLAIM”) IS FIRST MADE OR BROUGHT BY AN UNRELATED THIRD PARTY AGAINST
BUYER BETWEEN THE CLOSING DATE AND THE TWELVE-MONTH ANNIVERSARY OF THE CLOSING
DATE AND (B) THE THIRD PARTY SEEKS (INCLUDING BY WAY OF DEMAND LETTER OR SIMILAR
COMMUNICATION TO BUYER) OR OBTAINS (BY WAY OF COURT ORDER, JUDGMENT OR DECREE OR
SETTLEMENT AGREEMENT) EITHER INJUNCTIVE RELIEF OR MONETARY DAMAGES RELATING TO
ANY SELLER PRODUCT OR SELLER INTELLECTUAL PROPERTY (PROVIDED THAT BUYER WILL NOT
ENTER INTO ANY SUCH SETTLEMENT AGREEMENT WITHOUT THE CONSENT OF SELLER, WHICH
WILL NOT UNREASONABLY BE WITHHELD) (AND FOR THE AVOIDANCE OF DOUBT, THE
INDEMNITY PROVIDED IN THIS CLAUSE (VIII) SHALL APPLY IRRESPECTIVE OF ANY
DISCLOSURES IN THE SELLER DISCLOSURE SCHEDULE, WHETHER OR NOT SELLER HAD
KNOWLEDGE OF SUCH POTENTIAL CLAIM, DEMAND, ASSERTION OF LIABILITY, ACTION, SUIT
OR PROCEEDING OR OF ANY BASIS THEREFOR), AND WHETHER OR NOT THE THIRD PARTY
PREVAILS IN OBTAINING INJUNCTIVE RELIEF OR MONETARY DAMAGES (BY WAY OF COURT
ORDER, JUDGMENT OR DECREE OR SETTLEMENT AGREEMENT) (SUCH EVENTS, THE “ESCROW IP
CLAIM EVENTS”), AND PROVIDED FURTHER THAT SELLER SHALL REIMBURSE BUYER FOR ALL
COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES, OTHER PROFESSIONALS’
AND EXPERTS’ FEES, COSTS OF INVESTIGATION AND COURT COSTS) TO EVALUATE, RESPOND
TO AND DEFEND AGAINST ESCROW IP CLAIMS EVENTS AS THEY ARE INCURRED.  THE
CALCULATION OF LOSSES PURSUANT TO THIS SECTION 8.2(B) SHALL BE MADE WITHOUT
GIVING EFFECT TO ANY LIMITATION AS TO “MATERIALITY” OR “MATERIAL ADVERSE EFFECT”
SET FORTH IN THIS AGREEMENT, THE COLLATERAL AGREEMENTS, OR IN ANY CERTIFICATE,
INSTRUMENT, OR OTHER DOCUMENT DELIVERED BY SELLER PURSUANT TO THIS AGREEMENT. 
FOR PURPOSES OF THIS AGREEMENT, “LOSS” OR “LOSSES” SHALL MEAN ANY CLAIMS,
LOSSES, LIABILITIES, DAMAGES, DEFICIENCIES, COSTS, AND EXPENSES, INCLUDING
REASONABLE ATTORNEYS’ FEES AND THE EXPENSES OF INVESTIGATION AND DEFENSE.


 


(C)                                  COMPENSATION FOR LOSSES.  THE ESCROW FUND
SHALL BE AVAILABLE TO COMPENSATE THE BUYER INDEMNITEES FOR LOSSES IN ACCORDANCE
WITH THIS AGREEMENT AND THE ESCROW AGREEMENT. THE BUYER INDEMNITEES MAY RECOVER
ALL LOSSES FOR WHICH THERE IS NO OBJECTION FROM SELLER OR ANY OBJECTION HAS BEEN
RESOLVED IN ACCORDANCE WITH THE PROVISIONS OF THIS ARTICLE VIII AND THE ESCROW
AGREEMENT.  THE PROCEDURES FOR THE BUYER INDEMNITEES TO MAKE CLAIMS FOR LOSSES
AGAINST THE ESCROW FUND, FOR SELLER TO OBJECT TO SUCH CLAIMS, AND FOR BUYER AND
SELLER TO RESOLVE ANY SUCH OBJECTIONS SHALL BE AS SET FORTH IN THE ESCROW
AGREEMENT.


 


(D)                                 NATURE OF REMEDY; LIMITATION OF LIABILITY. 
OTHER THAN LOSSES ATTRIBUTABLE TO FRAUD OR INTENTIONAL OR WILLFUL BREACH OR
INTENTIONAL OR WILLFUL MISREPRESENTATION OR THE MATTERS REFERRED TO IN SECTION
8.2(B)(II) OR (III), CLAIMS AGAINST THE ESCROW FUND SHALL BE THE SOLE AND
EXCLUSIVE REMEDY OF THE BUYER INDEMNITEES FOR RECOVERY OF LOSSES.  BUYER OR THE
BUYER INDEMNITEES MUST ASSERT CLAIMS FOR LOSSES HEREUNDER ON OR BEFORE 5:00 P.M.
(PACIFIC TIME) ON THE LAST DAY OF THE ESCROW PERIOD.


 

8.3                                 Third-Party Claims.  In the event Buyer
becomes aware of a third-party claim (a “Third-Party Claim”) which Buyer
reasonably believes may result in a claim for indemnification for Losses
pursuant to this Article VIII and the Escrow Agreement, Buyer shall promptly
notify Seller

 

55

--------------------------------------------------------------------------------


 

of such claim, and Seller shall be entitled, at its expense, to participate in,
but not to determine or conduct, the defense of such claim.  Buyer shall have
the right in its sole discretion to conduct the defense of and to settle any
such Third-Party Claim; provided, however, that except with the consent of
Seller, no settlement of any such Third-Party Claim shall be determinative of
the amount of Losses or the indemnification obligation of the Indemnifying
Parties with respect to such Losses.  In the event that Seller consents to any
such settlement of a Third-Party Claim, no Indemnifying Party shall have any
power or authority under this Article VIII or the Escrow Agreement to object to
the amount of Buyer’s claim for Losses with respect thereto.

 

ARTICLE IX

 

TERMINATION; AMENDMENT AND WAIVER

 

9.1                                 Termination.  This Agreement may be
terminated and the transactions contemplated hereby abandoned at any time prior
to the Closing:

 


(A)                                  BY THE MUTUAL WRITTEN AGREEMENT OF EACH OF
BUYER AND SELLER;


 


(B)                                 BY EITHER BUYER OR SELLER, IF


 

(i)                                     there shall be in effect a final
nonappealable order of a federal or state court preventing consummation of the
transactions contemplated hereby;

 

(ii)                                  there shall be any legal requirement
enacted, promulgated, or issued or deemed applicable to the transactions
contemplated hereby by any Governmental Entity that would make consummation of
the transactions contemplated hereby illegal; or

 

(iii)                               the Closing shall not have occurred on or
before October 19, 2007.

 


(C)                                  BY BUYER, IF IT IS NOT IN MATERIAL BREACH
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND:


 

(i)                                     there has been a breach of any
representation, warranty, covenant or agreement contained in this Agreement on
the part of Seller and as a result of such breach the conditions set forth in
Sections 7.2(a) or 7.2(d) would not then be satisfied; provided, however, if
such breach is curable by Seller within ten (10) days through the exercise of
reasonable efforts, then for so long as Seller continues to exercise such
reasonable efforts, Buyer may not terminate this Agreement pursuant to this
Section 9.1(c)(i) unless such breach is not cured within ten (10) days (but no
cure period shall be required for any breach which by its nature cannot be
cured); or

 

(ii)                                  any event or circumstance shall have
occurred since the date of this Agreement which has had or is reasonably likely
to have, independently or together with other events or circumstances, a Seller
Material Adverse Effect; or

 

(iii)                               there shall be any action taken, or any
legal requirement enacted, promulgated, or issued after the date of this
Agreement by any Governmental Entity, which would (i) prohibit or adversely
restrict ownership or use of the Acquired Assets by Buyer or (ii) compel

 

56

--------------------------------------------------------------------------------


 

Buyer to dispose of or hold separate all or any portion of the Acquired Assets
or any assets of Buyer as a result of the transactions contemplated by this
Agreement.

 


(D)                                 BY SELLER, IF IT IS NOT IN MATERIAL BREACH
OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THERE HAS BEEN A BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED IN THIS AGREEMENT ON
THE PART OF BUYER AND AS A RESULT OF SUCH BREACH THE CONDITIONS SET FORTH IN
SECTIONS 7.3(A) OR 7.3(B) WOULD NOT THEN BE SATISFIED; PROVIDED, HOWEVER, IF
SUCH BREACH IS CURABLE BY BUYER WITHIN TEN (10) DAYS THROUGH THE EXERCISE OF
REASONABLE EFFORTS, THEN FOR SO LONG AS BUYER CONTINUES TO EXERCISE SUCH
REASONABLE EFFORTS, SELLER MAY NOT TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 9.1(D)(I) UNLESS SUCH BREACH IS NOT CURED WITHIN TEN (10) DAYS;
PROVIDED, HOWEVER, THAT NO CURE PERIOD SHALL BE REQUIRED FOR ANY SUCH BREACH
WHICH BY ITS NATURE CANNOT BE CURED.


 

9.2                                 Effect of Termination.  In the event of
termination and abandonment of the transactions contemplated hereby pursuant to
Section 9.1, written notice thereof shall forthwith be given to the other
parties to this Agreement, this Agreement shall terminate (subject to the
provisions of this Section 9.2), and the transactions contemplated hereby shall
be abandoned without further action by any of the parties hereto.  If this
Agreement is terminated as provided herein:

 


(A)                                  UPON REQUEST THEREFOR, EACH PARTY SHALL
DELIVER ALL DOCUMENTS, WORK PAPERS, DILIGENCE MATERIALS, AND OTHER MATERIALS OF
ANY OTHER PARTY RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER
OBTAINED ON OR AFTER THE EXECUTION HEREOF, TO THE PARTY FURNISHING THE SAME; AND


 


(B)                                 NO PARTY HERETO SHALL HAVE ANY LIABILITY OR
FURTHER OBLIGATION TO ANY OTHER PARTY TO THIS AGREEMENT RESULTING FROM SUCH
TERMINATION, EXCEPT (I) THAT THE PROVISIONS OF SECTION 6.4 (CONFIDENTIALITY),
SECTION 6.6 (PUBLIC DISCLOSURE), THIS SECTION 9.2 (EFFECT OF TERMINATION), AND
ARTICLE X SHALL REMAIN IN FULL FORCE AND EFFECT AND SURVIVE ANY TERMINATION OF
THIS AGREEMENT, AND (II) NOTHING HEREIN SHALL RELIEVE ANY PARTY FROM LIABILITY
FOR FRAUD IN CONNECTION WITH, OR ANY WILLFUL OR INTENTIONAL BREACH OF, THIS
AGREEMENT.


 

9.3                                 Amendment.  This Agreement may be amended by
the parties hereto at any time by execution of an instrument in writing signed
on behalf of each of the parties hereto.

 

9.4                                 Extension; Waiver.  At any time prior to the
Closing, Buyer, on the one hand, and Seller, on the other hand, may, to the
extent legally allowed, (i) extend the time for the performance of any of the
obligations of the other party hereto; (ii) waive any inaccuracies in the
representations and warranties made to such party contained herein; and
(iii) waive compliance with any of the agreements or conditions for the benefit
of such party contained herein or in any of the Collateral Agreements.  Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1                           Notices.  All notices, requests, demands, claims,
and other communications required or permitted hereunder shall be in writing and
shall be deemed given upon receipt if delivered

 

57

--------------------------------------------------------------------------------


 

personally or by recognized commercial delivery service, or mailed by registered
or certified mail (return receipt requested), or sent via facsimile (with
acknowledgment of complete transmission and confirmed in writing by mail
simultaneously dispatched) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

 


(A)                                  IF TO BUYER, TO:


 

Occam Networks, Inc.

6868 Cortona Dr., Santa Barbara, CA 93117

Attention: Chris Farrell, CFO

Telephone No.:   (805) 692-2900

Facsimile No.:     (805) 692-2999

 

with a copy (which shall not constitute notice) to:

 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Robert F. Kornegay

Telephone No.:   (650) 493-9300

Facsimile No.:     (650) 493-6811

 


(B)                                 IF TO SELLER, TO:


 

Terawave Communications, Inc.

30680 Huntwood Avenue

Hayward, CA 94544

Attention:  Chief Executive Officer

Telephone No.:   (510) 429-5300

Facsimile No.:     (510) 401-6513

 

with a copy (which shall not constitute notice) to:

 

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Attention:  Richard Dickson

Telephone No.:   (650) 335-7679

Facsimile No.:     (650) 938-5200

 

10.2                           Expenses.  All fees and expenses incurred in
connection with this Agreement and the Collateral Agreements, including, without
limitation, all legal, accounting, financial advisory, consulting and all other
fees and expenses of third parties incurred by a party hereto, in connection
with the negotiation and effectuation of the terms and conditions of this
Agreement, the Collateral Agreements, and the transactions contemplated hereby
and thereby, shall be the obligation of the respective party incurring such fees
and expenses; provided, however, in the event the Acquisition is completed,
Buyer will pay, at the Closing, the reasonable fees and expenses, not to exceed
in the

 

58

--------------------------------------------------------------------------------


 

aggregate Two Hundred Thousand Dollars ($200,000), of legal counsel and
accountants to Seller incurred in connection with the Acquisition.

 

10.3                           Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors (including, without limitation, any trustee appointed for Seller) and
permitted assigns, but shall not be assignable or delegable by any party without
the prior written consent of the other party.

 

10.4                           Entire Agreement; Assignment.  This Agreement,
the Exhibits hereto, the Collateral Agreements, the Seller Disclosure Schedule,
and the closing certificates referenced herein constitute the entire agreement
among the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings both written and oral, among
the parties with respect to the subject matter hereof and thereof.  This
Agreement may not be assigned by Seller by operation of Law or otherwise without
the express written consent of Buyer (which consent may be granted or withheld
in the sole discretion of Buyer).  Buyer must remain liable for the performance
of its obligations hereunder in the event it elects to assign this Agreement
before the Closing to any entity which is not an affiliate or subsidiary of
Buyer without Seller’s express written consent (which consent shall not be
unreasonably withheld).

 

10.5                           Severability.  In the event that any provision of
this Agreement or the application thereof, becomes or is declared by a court of
competent jurisdiction to be illegal, void or unenforceable, the remainder of
this Agreement will continue in full force and effect and the application of
such provision to other persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto.  The parties further
agree to replace such void or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.

 

10.6                           Other Remedies.  Any and all remedies herein
expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

 

10.7                           Governing Law.  This Agreement shall be governed
by and construed in accordance with the internal laws of the State of
California, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

 

10.8                           No Third Party Beneficiaries.  This Agreement
shall not confer any rights or remedies upon any person or entity other than the
parties hereto and their respective successors and permitted assigns.

 

10.9                           Specific Performance.  The parties hereto agree
that irreparable damage will occur in the event that any of the provisions of
this Agreement are not performed in accordance with their specific terms or are
otherwise breached.  It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

 

59

--------------------------------------------------------------------------------


 

10.10                     Counterparts.  This Agreement may be executed in one
or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.  Delivery of
executed signature pages by facsimile or electronic transmission shall have the
same legal effect as delivery of an original executed signature page by the
transmitting party to the receiving party.

 

*****

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Buyer and Seller have caused this Asset Purchase Agreement
to be signed as of the date first written above.

 

 

“BUYER”

OCCAM NETWORKS, INC.

 

a Delaware corporation

 

 

 

By:

 Bob Howard-Anderson

 

 

 

 

 

 President and Chief Executive Officer

 

 

 

 

“SELLER”

TERAWAVE COMMUNICATIONS, INC.

 

a California corporation

 

 

 

By:

 Raymond Lin

 

 

 

 

 

 President and Chief Executive Officer

 

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


EXHIBIT A

 

TERAWAVE COMMUNICATIONS, INC.

 

FORM OF ACCOUNTS CERTIFICATE

 

October   , 2007

 

Pursuant to Section 3.3(vii) of that certain Asset Purchase Agreement, dated as
of September 27, 2007, by and among Occam Networks, Inc., a Delaware corporation
(“Purchaser”) and Terawave Communications, Inc., a California corporation
(“Seller”) (the “Purchase Agreement”), I, Robert Dilfer, Chief Financial Officer
of Seller do hereby certify on behalf of Seller that:

 

(1)           The following represents a complete and accurate summary of the
following accounts of Seller (in each case, relating solely to product revenue)
as of the date hereof:

 

Accounts Receivable, net of reserves

 

$

 

 

 

 

 

 

Prepaid Expenses

 

$

 

 

 

 

 

 

Realizable Inventory (excluding inventory acquired pursuant to Realizable
Inventory Purchase Commitments)

 

$

 

 

 

 

 

 

Accounts Payable (excluding Realizable Inventory Purchase Commitments and
excluding accounts payable incurred after August 17, 2007 without the prior
written consent of Buyer)

 

$

 

 

 

(2)           Attached as Exhibit A hereto is a true, complete and detailed
breakdown of the amounts set forth above.

 

(3)           Attached as Exhibit B is a true and correct copy of the Closing
Balance Sheet.

 

Capitalized terms not otherwise defined in this Closing Accounts Certificate
shall have such meaning ascribed to them in the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

TERAWAVE COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 Robert Dilfer

 

 

Title:

 Chief Financial Officer

 

[SIGNATURE PAGE TO TERAWAVE COMMUNICATIONS, INC. ACCOUNTS CERTIFICATE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DETAILED BREAKDOWN OF CLOSING ACCOUNTS

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CLOSING BALANCE SHEET

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Agreement”) is made and entered
into as of October    , 2007, by and between Terawave Communications, Inc., a
California corporation (“Terawave”), and Occam Networks, Inc., a Delaware
corporation (“Occam”). Terawave and Occam are herein referred to individually as
the “Party” or collectively as the “Parties.”

 

RECITALS

 

WHEREAS, Terawave and Occam are parties to an Asset Purchase Agreement dated
September 27, 2007 (the “Asset Purchase Agreement”) pursuant to which Terawave
agreed to sell, and Occam agreed to purchase, substantially all of the assets of
Terawave;

 

WHEREAS, this Agreement is contemplated by the Asset Purchase Agreement,
pursuant to which, Terawave has agreed to assign certain rights and agreements
to Occam, and Occam has agreed to assume certain obligations of Terawave as set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein and in the Asset Purchase Agreement and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Terawave and Occam agree as follows:

 

1.             Capitalized Terms. Capitalized terms used but not defined herein
shall have the meanings for such terms that are set forth in the Asset Purchase
Agreement.

 

2.             Assignment of Certain Assets. Effective as of 12:00 pm (Pacific
Time) on October 25, 2007 (the “Effective Time”), Terawave hereby assigns,
sells, conveys, transfers and sets over to Occam all of Terawave’s right, title,
benefit, privileges, and interest in, to, and under the agreements identified in
Exhibit A (the “Assigned Contracts”).

 

3.             Assumption of Certain Liabilities. Subject to the terms and
conditions of the Asset Purchase Agreement and effective at the Effective Time,
Occam hereby covenants and agrees to assume, perform and discharge the Assumed
Liabilities, including the executory obligations of Terawave under the Assigned
Contracts that accrue on or after the Effective Time, which Assumed Liabilities
shall specifically exclude, by way of illustration and not limitation, the
Excluded Liabilities. Terawave agrees and acknowledges that it shall remain
liable for all obligations, duties, and liabilities under the Assigned Contracts
other than the Assumed Liabilities.

 

--------------------------------------------------------------------------------


 

4.             Terms of the Asset Purchase Agreement. The terms of the Asset
Purchase Agreement, including, but not limited to, Terawave’s representations,
warranties, covenants, agreements, and indemnities relating to the Assumed
Liabilities, are incorporated herein by this reference. Terawave acknowledges
and agrees that the representations, warranties, covenants, agreements, and
indemnities contained in the Asset Purchase Agreement shall not be superseded
hereby and shall remain in full force and effect to the full extent provided
therein. In the event that any provision of this Agreement should be construed
to conflict with a provision of the Asset Purchase Agreement, the provision in
the Asset Purchase Agreement shall control.

 

5.             Further Actions. Each of the Parties hereto covenants and agrees,
at its own expense respectively, to execute and deliver, at the request of the
other Party, such further instruments of transfer and assignment and to take
such other action as such other Party may reasonably request to more effectively
consummate the assignments and assumptions contemplated by this Agreement.

 

6.             No Third Party Beneficiaries. This Agreement shall bind and inure
to the benefit of the respective Parties and their assigns, transferees and
successors. Nothing in this Agreement, express or implied, is intended or shall
be construed to confer upon or give to any person other than the Parties and
their respective assigns, transferees and successors, any remedy or claim under
or by reason of this Agreement.

 

7.             Notices. All notices and other communications under this
Agreement shall be pursuant to and in accordance with Section 10.1 of the Asset
Purchase Agreement.

 

8.             Headings. The headings contained in this Agreement are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement.

 

9.             Amendments. No amendment or modification of this Agreement shall
be effective unless it is set forth in writing, signed by each of the Parties,
and specifically references this Agreement.

 

10.           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.

 

11.           Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party, it being understood that all
Parties need not sign the same counterpart. Delivery of executed signature pages
by facsimile or electronic transmission shall have the same legal effect as
delivery of an original executed signature page by the transmitting Party to the
receiving Party.

 

[Remainder of Page Intentionally Left Blank.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Assignment and Assumption Agreement has been duly
executed and delivered by a duly authorized representative of each of the
Parties as of the date first above written.

 

TERAWAVE COMMUNICATIONS,
INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

OCCAM NETWORKS, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Assigned Contracts

 

Licensing and Supply Agreement between Terawave Communications, Inc. and Ikanos
Communications, Inc., dated June 28, 2007

 

ELCP OEM Source Code License Agreement between Terawave Communications, Inc. and
Tdsoft Ltd., dated November 2, 2005

 

Patent License Agreement between Terawave Communications, Inc. and Telcordia
Technologies, Inc., dated September 9, 2005

 

Software License Agreement between Terawave Communications, Inc. and Unicoi
Systems, Inc., dated November 27, 2006

 

Software License Agreement between Terawave Communications, Inc. and Flextronics
Software Systems, Ltd. dated December 22, 2005

 

Design, Development & Sales Agreement between Terawave Communications, Inc. and
Mindspeed Technologies, Inc. dated July 14, 2006

 

Object Design PSE Pro Royalty Agreement between Terawave Communications, Inc.
and Progress Software Corporation, dated August 12, 1999, as amended by First
Amendment to Object Design PSE Pro Royalty Agreement dated November 1, 2006

 

Asic Design, Development & Sales Agreement, dated February 1, 2005, by and
between Terawave and K-Micro (a/k/a Kawasaki Microelectronics America, Inc.)

 

All Proprietary Information, Confidentiality and Invention Assignment Agreements
(excluding employment agreements) with past and present employees of Terawave

 

Terawave Lease Agreement for its headquarters located at 30680 Huntwood Avenue,
Hayward, California, as amended.

 

Exhibit A to the Assignment and Assumption Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OCCAM NETWORKS, INC.

 

FORM OF BUYER OFFICER’S CERTIFICATE

 

October     , 2007

 

Reference is hereby made to that certain Asset Purchase Agreement (the “Asset
Purchase Agreement”) made and entered into as of September 27, 2007, by and
between Terawave Communications, Inc., a California corporation (“Terawave”) and
Occam Networks, Inc. (“Occam”), a Delaware corporation. Any capitalized terms
not defined herein shall have the meanings ascribed to them in the Asset
Purchase Agreement.

 

Pursuant to Section 7.3(b) of the Asset Purchase Agreement, the undersigned
hereby certify, for and on behalf of Occam, as follows:

 

1.             Chris Farrell is the Chief Financial Officer of Occam and is
authorized to execute and deliver this Certificate for and on behalf of Occam in
his capacity as the Chief Financial Officer of Terawave.

 

2.             The representations and warranties of Occam in the Asset Purchase
Agreement (including in the Collateral Agreements and any exhibit, schedule or
certificate, delivered pursuant thereto) are true and correct in all respects
(with respect to representations and warranties qualified or limited by
materiality or Buyer Material Adverse Effect) or in all material respects (with
respect to representations and warranties not so qualified or limited), in each
case when made and on and as of the date hereof as if made on and as of the date
hereof (other than any representations or warranties that speak only as of any
earlier date).

 

3.             Occam has performed and complied in all respects with all
covenants, obligations and conditions set forth in the Asset Purchase Agreement
(including in the Collateral Agreements and any exhibit, schedule or certificate
delivered pursuant thereto) that is required to be performed and complied with
by Occam as of the Closing.

 

[the remainder of this page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Officer’s Certificate as
of the date first written above.

 

OCCAM NETWORKS, INC.

 

 

 

By:

 

 

 

 

Chris Farrell

 

 

Chief Financial Officer

 

Signature Page to Officer’s Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TERAWAVE COMMUNICATIONS, INC.

 

CLOSING LIABILITIES CERTIFICATE

 

October    , 2007

 

Pursuant to Section 3.3(viii) of that certain Asset Purchase Agreement, dated as
of September 27, 2007, by and among Occam Networks, Inc., a Delaware corporation
(“Purchaser”) and Terawave Communications, Inc., a California corporation
(“Seller”) (the “Purchase Agreement”), I, Robert Dilfer, Chief Financial Officer
of Seller do hereby certify on behalf of Seller that:

 

(1)           The following summary information regarding the Seller’s
Liabilities is true and correct as of the date hereof:

 

Accounts Payable:

 

$

 

 

 

 

 

 

Employee Termination Liabilities

 

$

 

 

 

 

 

 

All other Liabilities of Seller

 

$

 

 

 

 

 

 

Realizable Inventory Purchase Commitments Approved by Buyer:

 

$

 

 

 

(2)           Attached hereto as Exhibit A is a complete and accurate breakdown
of each of Seller’s accounts payable, Employee Termination Liabilities and all
other Liabilities of Seller as of the Closing Date, including wire instructions
for making payment to any listed creditor owed more than $10,000.

 

Capitalized terms not otherwise defined in this Closing Liabilities Certificate
shall have such meaning ascribed to them in the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

TERAWAVE COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Robert Dilfer

 

 

Title:

Chief Financial Officer

 

[SIGNATURE PAGE TO TERAWAVE COMMUNICATIONS, INC. CLOSING LIABILITIES
CERTIFICATE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DETAILED BREAKDOWN OF SELLER’S OUTSTANDING LIABILITIES AS OF THE CLOSING DATE

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made as of this       day of
October, 2007 (the “Closing Date”), by and among Occam Networks, Inc., a
Delaware corporation (“Buyer”), Terawave Communications, Inc., a California
corporation (“Seller”), and U.S. Bank National Association, as escrow agent (the
“Escrow Agent”). Buyer and Seller agree between themselves that capitalized
terms used herein but not defined in this Agreement shall have the meanings
ascribed to them in the Purchase Agreement, as defined below. Capitalized words
required in order for the Escrow Agent to understand its duties under this
Agreement are defined herein.

 

RECITALS

 

WHEREAS, Buyer and Seller have entered into an Asset Purchase Agreement, dated
as of September 26, 2007 (the “Purchase Agreement”), pursuant to which Buyer
shall purchase from Seller the Acquired Assets described therein;

 

WHEREAS, it is contemplated under the Purchase Agreement that Buyer shall
deliver to the Escrow Agent a total of Four Hundred Thousand Dollars ($400,000)
(the “Escrow Amount”), to be held by the Escrow Agent in accordance with this
Agreement and Article VIII of the Purchase Agreement (which Article VIII is
attached to this Agreement as Appendix I and incorporated by reference into this
Agreement) (collectively, the “Escrow Provisions”) as a fund against which the
Buyer Indemnitees may recover Losses;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein and in the Purchase Agreement, and intending to be legally
bound hereby, the parties hereto hereby agree as follows:

 

Section 1. Appointment and Agreement of Escrow Agent. The Escrow Agent is hereby
appointed by the other parties hereto to serve as, and the Escrow Agent hereby
agrees to act as, escrow agent on the terms and conditions set forth in the
Escrow Provisions.

 

Section 2. Establishment of Escrow Fund. At the Closing, Buyer shall deliver the
Escrow Amount to the Escrow Agent. The Escrow Agent may assume without inquiry
that the Escrow Amount has been correctly determined in accordance with the
Purchase Agreement and that the Escrow Agent is not required to hold any other
funds pursuant to the Escrow Provisions, other than income earned on investments
made in accordance with Section 9(f). Deposit of the Escrow Amount with the
Escrow Agent shall constitute the creation of an escrow fund (together with such
investment income, the “Escrow Fund”). The Escrow Fund will be held by the
Escrow Agent to secure the indemnification obligations provided for in Article
VIII of the Purchase Agreement. The Escrow Agent shall treat the Escrow Fund as
a trust fund in accordance with the terms of the Escrow Provisions and shall
hold and dispose of the Escrow Fund only in accordance with the terms of the
Escrow Provisions.

 

--------------------------------------------------------------------------------


 

Section 3. Escrow Claims.

 

(a)       If, at any time on or prior to 5:00 p.m. (Pacific Time) on the date
twelve months after the Closing Date, (the “Termination Date”), a Buyer
Indemnitee wishes to make a claim (each, an “Indemnification Claim”) against the
Escrow Fund for which it reasonably believes it is entitled to recovery under
Article VIII of the Purchase Agreement, the Buyer Indemnitee shall deliver to
the Escrow Agent a certificate of such Buyer Indemnitee, executed by an
authorized signatory of such Buyer Indemnitee (a “Buyer Indemnitee’s
Certificate”), which Buyer Indemnitee’s Certificate shall:

 

(i)        state that such Buyer Indemnitee has paid, incurred or reasonably
anticipates incurring Losses for which Buyer Indemnitee is entitled to recovery
under Article VIII of the Purchase Agreement;

 

(ii)       state the facts or circumstances giving rise to such right of
indemnification in reasonable detail;

 

(iii)      state the specific provisions of the Purchase Agreement under which
such Buyer Indemnitee believes it is entitled to recovery; and

 

(iv)     state the amount of such Losses incurred or that such Buyer Indemnitee
reasonably anticipates to incur.

 

Buyer Indemnitee shall also deliver any documentation which it has which
reasonably supports its claim including, in the case of a third-party claim, any
demand letter or complaint which Buyer Indemnitee may have received.

 

(b)      When delivering said Buyer Indemnitee’s Certificate to the Escrow
Agent, the Buyer Indemnitee shall simultaneously deliver a copy of such Buyer
Indemnitee’s Certificate and supporting documentation to Seller.

 

Section 4. Objections to Claims; Resolution of Conflicts.

 

(a)       If Seller shall object to any amount, other than the settlement amount
of a Third-Party Claim to which Seller has consented, claimed in connection with
any Indemnification Claim specified in any Buyer Indemnitee’s Certificate (a
“Contested Claim”), Seller shall, within 20 Business Days after delivery to the
Escrow Agent of such Buyer Indemnitee’s Certificate, deliver to the Escrow Agent
a certificate, executed by an authorized officer of Seller (a “Indemnifying
Parties’ Certificate”),

 

(i)    specifying each such amount to which Seller objects; and

 

(ii)   specifying in reasonable detail the nature and basis for each such
objection.

 

(b)      Buyer and Seller shall negotiate in good faith and use commercially
reasonable efforts to agree upon the rights of the respective parties with
respect to any Contested Claim. If Buyer and Seller so agree, a memorandum
setting forth such agreement shall be prepared and

 

--------------------------------------------------------------------------------


 

signed by both parties and shall be furnished to the Escrow Agent. The Escrow
Agent shall be entitled to rely on any such memorandum and, if provided by the
memorandum, distribute funds from the Escrow Fund in accordance with the terms
thereof.

 

(c)       If no such agreement can be reached after good faith negotiation,
either Buyer or Seller may demand arbitration of the matter unless the claim or
claims is or are in pending litigation with a third party, in which event
arbitration shall not be commenced until such litigation is resolved, either by
settlement, final judgment or other termination; and in either such event the
Contested Claim shall be resolved by arbitration conducted by three arbitrators.
Buyer and Seller shall each select one arbitrator, and the two arbitrators so
selected shall select a third arbitrator, each of which arbitrators shall be
independent and have at least ten years relevant experience. The arbitrators
shall set a limited time period and establish procedures designed to reduce the
cost and time for discovery while allowing the parties an opportunity, adequate
in the sole judgment of the arbitrators, to discover relevant information from
the opposing parties about the subject matter of the dispute. The arbitrators
shall rule upon motions to compel or limit discovery and shall have the
authority to impose sanctions, including attorneys’ fees and costs, to the
extent as a competent court of law or equity, should the arbitrators determine
that discovery was sought without substantial justification or that discovery
was refused or objected to without substantial justification. The decision of a
majority of the three arbitrators as to the validity and amount of any claim in
such Indemnifying Parties’ Certificate and, if disputed, as to the liability of
Seller under the Escrow Provisions with respect thereto shall be binding and
conclusive upon the parties to this Agreement, and notwithstanding anything to
the contrary in this Agreement, the Escrow Agent shall be entitled to act in
accordance with such decision and make or withhold payments out of the Escrow
Fund in accordance therewith. Such decision shall be written and shall be
supported by written findings of fact and conclusions that shall set forth the
award, judgment, decree or order awarded by the arbitrators.

 

(d)      Any such arbitration shall be held in Santa Clara County, California,
under the rules then in effect of the American Arbitration Association. The
arbitrators shall determine how all expenses relating to the arbitration shall
be paid, including without limitation, the respective expenses of each party,
the fees of each arbitrator, and the administrative fee of the American
Arbitration Association.

 

Section 5. Payments from the Escrow Fund.

 

(a)       If the Escrow Agent shall not have received an Indemnifying Parties’
Certificate objecting to the amount claimed with respect to an Indemnification
Claim within 20 Business Days of delivery to the Escrow Agent and the Seller of
a Buyer Indemnitee’s Certificate specifying such Indemnification Claim, Seller
shall be deemed to have acknowledged the correctness of the amount claimed on
such Buyer Indemnitee’s Certificate with respect to such Indemnification Claim
and liability for the Indemnification Claim under the Escrow Provisions, and the
Escrow Agent shall thereafter transfer to Buyer as soon as administratively
permissible out of the Escrow Fund the amount as set forth in the Buyer
Indemnitee’s Certificate. The Escrow Amount shall then be reduced by the same
amount.

 

(b)      If the Escrow Agent receives, within 20 Business Days after delivery to
the Escrow Agent of a Buyer Indemnitee’s Certificate, an Indemnifying Parties’
Certificate objecting to the

 

--------------------------------------------------------------------------------


 

amount claimed with respect to any Indemnification Claim specified in such Buyer
Indemnitee’s Certificate, the amount so objected to shall be held by the Escrow
Agent and shall not be released from the Escrow Fund, except in accordance with
either:

 

(i)    a memorandum executed by Seller and Buyer in accordance with Section 4(b)
of this Agreement; or

 

(ii)   a final written decision of the arbitrators in accordance with Section
4(c) of this Agreement,

 

after which time the Escrow Agent shall transfer to Buyer as soon as
administratively practicable out of the Escrow Fund the amount as set forth in
the written memorandum or written decision of the arbitrators referred to in
subsections (i) or (ii) above, as the case may be. The Escrow Amount shall then
be reduced by the same amount.

 

Section 6. Distribution upon Termination of the Escrow Agreement.

 

(a)       Upon the termination of this Agreement in accordance with Section 10
and receipt of a notice from Buyer and Seller acknowledging such termination,
the Escrow Agent shall promptly, but in no event prior to the first Business Day
after the Termination Date, liquidate the Escrow Fund and transfer to Seller the
amount, if any, then remaining in the Escrow Fund. Escrow Agent’s last
distribution after termination of amounts remaining in the Escrow Fund after
resolution of all Indemnification Claims timely presented under the Escrow
Provisions shall be referred to herein as the “Final Distribution”.

 

(b)      Notwithstanding the limitations set forth in this Agreement, following
the Termination Date, any Buyer Indemnitee shall be entitled to prosecute any
Indemnification Claims set forth in all Buyer Indemnitee’s Certificates
delivered pursuant to Section 3(a) prior to the Termination Date until all such
claims are fully and finally resolved. For purposes of this Agreement, the
“Reserved Amount” shall be equal to the aggregate of the amounts claimed and
unpaid in the Buyer Indemnitee’s Certificates referred to in the preceding
sentence, to the extent such claims shall not have been fully and finally
resolved on or prior to the Termination Date.

 

(i)        If, on the Termination Date, the Reserved Amount is less than the
remaining Escrow Fund, then promptly after the Termination Date, the Escrow
Agent shall (A) retain in the Escrow Fund the Reserved Amount and (B) transfer
to Seller the amount, if any, then remaining in the Escrow Fund.

 

(ii)       If, on the Termination Date, the Reserved Amount is greater than or
equal to the Escrow Fund, the Escrow Agent shall retain all of the Escrow Fund
until all amounts claimed and unpaid with respect to all the Buyer Indemnitee
Certificates delivered to the Escrow Agent prior to the Termination Date are
paid or otherwise resolved.

 

(c)       Notwithstanding any other provision of this Agreement to the contrary,
at any time prior to the termination of this Agreement, the Escrow Agent shall,
if instructed in writing jointly by Buyer and Seller pay amounts from the Escrow
Fund as so instructed.

 

--------------------------------------------------------------------------------


 

Section 7. Maintenance of the Escrow Fund. The Escrow Agent shall continue to
maintain the Escrow Fund until the termination of this Agreement and completion
of Final Distribution, if any.

 

Section 8. Assignment of Rights to the Escrow Fund; Assignment of Obligations;
Successors. This Agreement may not be assigned by operation of law or otherwise
without the express written consent of the other parties hereto (which consent
may be granted or withheld in the sole discretion of such other parties);
provided, however, that Buyer may assign this Agreement to any Person who
purchases all or substantially all of the assets of Buyer, or any successor
corporation to Buyer by reason of a merger or other combination without the
consent of the other parties. This Agreement shall be binding upon and inure
solely to the benefit of the parties hereto and their permitted assigns.

 

Section 9. Escrow Agent.

 

(a)       Except as expressly contemplated by this Agreement or by joint written
instructions from Buyer and Seller, the Escrow Agent shall not transfer or
otherwise dispose of in any manner all or any portion of the Escrow Fund, except
pursuant to an order of a court of competent jurisdiction.

 

(b)      The duties and obligations of the Escrow Agent shall be determined
solely by the Escrow Provisions, and the Escrow Agent shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in the Escrow Provisions.

 

(c)       In the performance of its duties hereunder, the Escrow Agent shall be
entitled to rely upon any document, instrument or signature believed by it in
good faith to be genuine and signed by any party hereto or an authorized officer
or agent thereof, and shall not be required to investigate the truth or accuracy
of any statement contained in any such document or instrument. The Escrow Agent
may assume that any person purporting to give any notice in accordance with the
provisions of this Agreement or the Purchase Agreement has been duly authorized
to do so.

 

(d)      The Escrow Agent shall not be liable for any error of judgment, or any
action taken, suffered or omitted to be taken, hereunder except in the case of
its negligence, bad faith or willful misconduct. The Escrow Agent may consult
with counsel of its own choice and shall have full and complete authorization
and protection for any action taken or suffered by it hereunder in good faith
and in accordance with the opinion of such counsel.

 

(e)       The Escrow Agent shall have no duty as to the collection of the Escrow
Fund, nor as to the preservation of any rights pertaining thereto, beyond the
safe custody of the Escrow Fund actually in its possession.

 

(f)       The Escrow Agent shall invest and reinvest the Escrow Fund in such
Permitted Investments as the Buyer and Seller shall from time to time direct by
written notice to the Escrow Agent. A “Permitted Investment” is an investment in
(i) direct obligations of the United States or any agency thereof, or
obligations guaranteed fully as to payment of interest, principal and premium
(if any) by the United States or any agency thereof, that, in each case, mature
within one year from the date of its acquisition by the Escrow Fund, (ii) demand
or time deposits with or certificates of deposit or bankers’ acceptances issued
by any office located in the

 

--------------------------------------------------------------------------------


 

United States of any bank or trust company which is organized under the laws of
the United States or any state thereof, is a member of the Federal Reserve
System and has capital, surplus and undivided profits aggregating at least
$5,000,000,000, that, in each case, matures within one year from the date of its
acquisition by the Escrow Fund, (iii) repurchase agreements with respect to
securities described in clause (i) above entered into with an office of a bank
or trust company meeting the criteria specified in clause (ii) above,
(iv) common trust funds, mutual funds, or money market funds (including any
investment products maintained by the Escrow Agent) that invest solely in one or
more investments described in clauses (i) through (iii) above; provided that the
net asset value of any such fund as of any date is publicly available and that
the Escrow Fund’s investment in such fund may be redeemed by the Escrow Agent at
any time at 100% of the pro rata portion of such net asset value. The Escrow
Agent shall have no responsibility for the review of proposed investments or
otherwise to confirm whether any proposed investments meet the criteria for
Permitted Investments prescribed in the preceding sentence and may rely
conclusively upon a written investment instruction of Buyer and the Seller as
authorized in accordance with such criteria. If no such instructions are
provided, then the Escrow Agent shall invest the Escrow Fund in the Escrow
Agent’s Money Market Fund. Any income earned on the Escrow Amount while it is
part of the Escrow Fund shall be added to the Escrow Fund.

 

(g)      As compensation for its services to be rendered under this Agreement,
for each year or any portion thereof, the Escrow Agent shall receive a fee in
the amount specified in Schedule A to this Agreement and shall be reimbursed
upon request for all expenses, disbursements and advances, including reasonable
fees of outside counsel, if any, incurred or made by it in connection with the
preparation of this Agreement and the carrying out of its duties under this
Agreement. All such fees and expenses shall be paid by Buyer.

 

(h)      Buyer and Seller shall jointly and severally reimburse and indemnify
the Escrow Agent for, and hold it harmless against, any loss, liability or
expense, including, without limitation, reasonable attorneys’ fees, incurred
without negligence, bad faith or willful misconduct on the part of the Escrow
Agent arising out of, or in connection with the acceptance of, or the
performance of its duties and obligations under this Agreement;  provided that
to the extent that amounts paid by Buyer pursuant to this Section 9(h) are in
excess of half of the aggregate amount of any such reimbursement or
indemnification (an “Excess Payment”), such Excess Payment shall be a Loss
recoverable by Buyer from the Escrow Fund in accordance with the terms of this
Agreement; provided, however, that notwithstanding the foregoing, if any such
reimbursement or indemnification is a result of acts solely attributable to
Seller, the entire amount of such reimbursement or indemnification paid by Buyer
shall be a Loss recoverable by Buyer from the Escrow Fund in accordance with the
terms of this Agreement, and if any such reimbursement or indemnification is a
result of acts solely attributable to Buyer, Buyer shall not be entitled to
recover any of such reimbursement or indemnification paid by Buyer from the
Escrow Fund.

 

(i)        The Escrow Agent may at any time resign by giving 20 Business Days’
prior written notice of resignation to Buyer and Seller. If the Escrow Agent
shall resign, a successor Escrow Agent, which shall be a bank or trust company
having (or, in the case of a subsidiary of a bank holding company, its holding
company parent shall have) assets in excess of $500 million, and which shall be
reasonably acceptable to Buyer and Seller, shall be appointed by a written
instrument executed by Buyer and Seller and delivered to the Escrow Agent and to
such

 

--------------------------------------------------------------------------------


 

successor Escrow Agent and, thereupon, the resignation or removal of the
predecessor Escrow Agent shall become effective and such successor Escrow Agent,
without any further act, deed or conveyance, shall become vested with all right,
title and interest to all cash and property held hereunder of such predecessor
Escrow Agent, and such predecessor Escrow Agent shall, on the written request of
Buyer and Seller, execute and deliver to such successor Escrow Agent all the
right, title and interest hereunder in and to the Escrow Fund of such
predecessor Escrow Agent and all other rights hereunder of such predecessor
Escrow Agent. If no successor Escrow Agent shall have been appointed within 20
Business Days of a notice of resignation by the Escrow Agent, the Escrow Agent
may apply to a court of competent jurisdiction to appoint a successor and, until
such appointment has been made, the Escrow Agent’s sole responsibility shall be
to hold the Escrow Fund until the earlier of (i) its receipt of designation of a
successor Escrow Agent, a joint written instruction by Buyer and Seller or (ii)
termination of this Agreement in accordance with its terms and completion of
Final Distribution, if any.

 

(j)        If any controversy arises between the parties to this Agreement
concerning the subject matter of this Agreement, its terms or conditions, the
Escrow Agent will not be required to determine the controversy or to take any
action regarding it. The Escrow Agent may hold all documents and funds and may
wait for settlement of any such controversy by final appropriate legal
proceedings or other means. In such event, the Escrow Agent will not be liable
for interest or damages.

 

Section 10. Termination. This Agreement shall terminate on the occurrence of the
latest of (a) the date on which there are no funds or other property remaining
in the Escrow Account, (b) ten Business Days following the date on which all
claims made in Buyer Indemnitee’s Certificates delivered to the Escrow Agent
prior to the Termination Date shall have been resolved and the completion of the
Final Distribution, if any, or (c) the Termination Date and the completion of
the Final Distribution, if any.

 

Section 11. Notices. All notices, requests, demands, claims, and other
communications required or permitted hereunder shall be in writing and shall be
deemed given upon receipt if delivered personally or by recognized commercial
delivery service, or mailed by registered or certified mail (return receipt
requested), or sent via facsimile (with acknowledgment of complete transmission
and confirmed in writing by mail simultaneously dispatched) to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

(a)       if to Buyer, to:

 

Occam Networks, Inc.

6868 Cortona Dr., Santa Barbara, CA 93117

Attention: Chris Farrell, CFO

Telephone No.: (805) 692-2900

Facsimile No.:  (805) 692-2999

 

with a copy (which shall not constitute notice) to :

 

--------------------------------------------------------------------------------


 

Wilson Sonsini Goodrich & Rosati, P.C.

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Robert F. Kornegay

Telephone No.: (650) 493-9300

Facsimile No.:  (650) 493-6811

 

(b)      if to Seller, to:

 

Terawave Communications, Inc.

30680 Huntwood Avenue

Hayward, CA 94544

Attention:  Chief Executive Officer

Telephone No.: (510) 429-5300

Facsimile No.:  (510) 401-6513

 

with a copy (which shall not constitute notice) to:

 

Fenwick & West LLP

Silicon Valley Center

801 California Street

Mountain View, CA 94041

Attention:  Richard Dickson

Telephone No.: (650) 335-7679

Facsimile No.:  (650) 938-5200

 

(c)       if to Escrow Agent, to:

 

U.S. Bank National Association

633 West Fifth Street, 24th Floor

Los Angeles, CA 90071

Attention:  Corporate Trust Services

    (Occam/Terawave 2007 escrow)

Telephone No.:  (213) 615-6043

Facsimile No.:   (213) 615-6197

 

Notices to the Escrow Agent shall be effective only upon receipt. If any Buyer
Indemnitee’s Certificate, Indemnifying Parties’ Certificate or any other
document is required to be delivered to the Escrow Agent and any other party,
the Escrow Agent may assume without inquiry that such document was received by
such other party on the date on which it was received by the Escrow Agent.

 

--------------------------------------------------------------------------------


 

Section 12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of California, regardless of the laws
that might otherwise govern under applicable provisions of conflicts of laws
thereof.

 

Section 13. Amendments. This Agreement may not be amended or modified except (a)
by an instrument in writing signed by, or on behalf of, Buyer and Seller or (b)
by a waiver in accordance with Section 14 of this Agreement.

 

Section 14. Waiver. Any party hereto may (i) extend the time for the performance
of any obligation or other act of any other party hereto or (ii) waive
compliance with any agreement or condition contained herein. Any such extension
or waiver shall be valid only if set forth in an instrument in writing signed by
the party or parties to be bound thereby. Any waiver of any term or condition
shall not be construed as a waiver of any subsequent breach or a subsequent
waiver of the same term or condition, or a waiver of any other term or
condition, of this Agreement. The failure of any party to assert any of its
rights hereunder shall not constitute a waiver of any of such rights.

 

Section 15. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic and legal substance of
the transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

 

Section 16. Entire Agreement. The Escrow Provisions constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
Buyer and Seller with respect to the subject matter hereof. For the avoidance of
doubt, the provisions of this Agreement are not intended to alter in any manner
the provisions of the Purchase Agreement unrelated to the Escrow Provisions and
are intended, with respect to the provisions of Article VIII of the Purchase
Agreement to supplement but not amend such provisions.

 

Section 17. No Third Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

Section 18. Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

Section 19. Counterparts; Effectiveness; Facsimile. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become

 

--------------------------------------------------------------------------------


 

effective when each party hereto shall have received counterparts hereof signed
by all of the other parties hereto. Delivery of executed signature pages by
facsimile or electronic transmission shall have the same legal effect as
delivery of an original executed signature page by the transmitting party to the
receiving party.

 

Section 20. USA Patriot Act Information. To help the government fight the
funding of terrorism and money laundering activities, federal law requires all
financial institutions to obtain, verify and record information that identifies
each person who opens an account. For a non-individual person such as a business
entity, a charity, a trust or other legal entity the Escrow Agent will ask for
documentation to verify its formation and existence as a legal entity. The
Escrow Agent may also ask to see financial statements, licenses, identification
and authorization documents from individuals claiming authority to represent the
entity or other relevant documentation. The escrow parties each agree to provide
all such information and documentation as to themselves as requested by Escrow
Agent to ensure compliance with federal law.

 

Section 21. Tax Reporting Information and Certification of Tax Identification
Numbers.

 

(a)           Seller shall be treated as the owner of the Escrow Fund for
federal, state and local income tax purposes. Seller shall take into account in
determining its taxable income, and the Escrow Agent shall report to Seller, all
items of income, deduction and credit realized on the investment of the Escrow
Fund during the term hereof.

 

(b)           Buyer and Seller each agrees to provide the Escrow Agent with
certified tax identification numbers for each of them by furnishing appropriate
Forms W-9 or Forms W-8 (in the case of non-U.S. persons) and any other forms and
documents that the Escrow Agent may reasonably request (collectively, “Tax
Reporting Documentation”) to the Escrow Agent within 30 days after the date
hereof. The parties hereto understand that, if such Tax Reporting Documentation
is not so furnished to the Escrow Agent, the Escrow Agent shall be required by
the U.S. Internal Revenue Code of 1986, as amended, to withhold a portion of any
interest or other income earned on the investment of monies held by the Escrow
Agent pursuant to this Agreement, and to immediately remit such withholding to
the Internal Revenue Service.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Escrow Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

 

OCCAM NETWORKS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

TERAWAVE COMMUNICATIONS, INC.,

 

 

a California corporation

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

as Escrow Agent

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Escrow Agent Fees

 

 

 

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

ARTICLE VIII

 

INDEMNIFICATION; ESCROW FUND

 

8.1           Survival of Representations, Warranties, and Covenants. The
representations and warranties of Buyer contained in this Agreement, or in any
certificate or other instrument delivered pursuant to this Agreement (including
any Collateral Agreement), shall terminate on the Closing Date. The
representations and warranties of Seller contained in this Agreement, or in any
certificate or other instrument delivered pursuant to this Agreement (including
any Collateral Agreement) shall terminate on the first Business Day falling on
or after the one year anniversary of the Closing Date. Neither the period of
survival nor the Liability of Seller or any Indemnifying Party shall be reduced
by any investigation made at any time by or on behalf of Buyer. If a written
notice of claim pursuant to this Article VIII and the Escrow Agreement has been
given prior to the Termination Date by Buyer, then the relevant representations
and warranties shall continue to survive as to such claim until the claim has
been finally resolved.

 

8.2           Escrow Arrangements.

 

(a)           Creation of Escrow Fund. At the Closing, (i) Buyer shall deliver
the Escrow Amount to the Escrow Agent in accordance with the Escrow Agreement
and Section 3.2(c) of this Agreement, and (ii) Seller shall be deemed, without
any act of Seller, to have received and deposited the Escrow Amount with the
Escrow Agent. Deposit of the Escrow Amount with the Escrow Agent pursuant to the
Escrow Agreement and this Agreement shall constitute the creation of an escrow
fund (the “Escrow Fund”) to be governed by the terms and conditions set forth in
this Article VIII and the Escrow Agreement. The Escrow Fund shall be available
to compensate Buyer for Losses as described below.

 

(b)           Indemnification. Seller (the “Indemnifying Party”) shall indemnify
and hold harmless Buyer and its officers, directors, employees, agents, and
Affiliates (each, a “Buyer Indemnitee” and collectively, the “Buyer
Indemnitees”) against any and all Losses (as defined below) incurred or
sustained by a Buyer Indemnitee or Buyer Indemnitees, directly or indirectly, as
a result of (i) any inaccuracy in or breach of (or any claim by any third party
alleging, constituting, or involving an inaccuracy in or breach of) any
representation or warranty of Seller contained in this Agreement or in any
Collateral Agreement or in any certificate, instrument, or other document
delivered by Seller pursuant to this Agreement or any Collateral Agreement (it
being understood that for purposes of determining the accuracy of such
representations and warranties, any update, or supplement to, or modification of
the Seller Disclosure Schedule made or purported to be made after the date of
this Agreement shall be disregarded, regardless of whether such update,
supplement, or modification is otherwise required pursuant to this Agreement or
a Collateral Agreement); (ii) any failure by Seller to perform or comply with
any covenant applicable to it contained in this Agreement or any Collateral
Agreement or in any certificate, instrument, or other document delivered by
Seller pursuant to this Agreement

 

--------------------------------------------------------------------------------


 

or any Collateral Agreement; (iii) any Excluded Liabilities or Excluded Assets,
including without limitation, any Liabilities arising from or relating to
Seller’s ownership, use, and operation of the Acquired Assets prior to the
Closing; (iv) any Contract Consent Payment paid by Buyer after the Closing; (v)
any Employee Termination Liability, any other Liability to Employees of Seller
and any Losses resulting directly or indirectly from Seller’s failure to obtain
release agreements from any Employees of Seller, (vi) any Losses associated with
accounts receivable of Seller, as reported in the Closing Date Accounts
Certificate, other than the Russian Receivables, that remain uncollected as of
March 1, 2008 despite Buyer’s commercially reasonable collection efforts, (vii)
any Losses arising out of or related to the Bulk Sales Laws or any similar bulk
sales or bulk transfer laws, whether or not Buyer attempts to comply with the
requirements of such laws, and (viii) any actual or alleged infringement or
misappropriation of any third party Intellectual Property Rights, provided that
(A) the claim, demand, assertion of liability, action, suit or proceeding
alleging such infringement or misappropriation (“Escrow IP Claim”) is first made
or brought by an unrelated third party against Buyer between the Closing Date
and the twelve-month anniversary of the Closing Date and (B) the third party
seeks (including by way of demand letter or similar communication to Buyer) or
obtains (by way of court order, judgment or decree or settlement agreement)
either injunctive relief or monetary damages relating to any Seller Product or
Seller Intellectual Property (provided that Buyer will not enter into any such
settlement agreement without the consent of Seller, which will not unreasonably
be withheld) (and for the avoidance of doubt, the indemnity provided in this
clause (viii) shall apply irrespective of any disclosures in the Seller
Disclosure Schedule, whether or not Seller had knowledge of such potential
claim, demand, assertion of liability, action, suit or proceeding or of any
basis therefor), and whether or not the third party prevails in obtaining
injunctive relief or monetary damages (by way of court order, judgment or decree
or settlement agreement) (such events, the “Escrow IP Claim Events”), and
provided further that Seller shall reimburse Buyer for all costs and expenses
(including reasonable attorneys’ fees, other professionals’ and experts’ fees,
costs of investigation and court costs) to evaluate, respond to and defend
against Escrow IP Claims Events as they are incurred. The calculation of Losses
pursuant to this Section 8.2(b) shall be made without giving effect to any
limitation as to “materiality” or “Material Adverse Effect” set forth in this
Agreement, the Collateral Agreements, or in any certificate, instrument, or
other document delivered by Seller pursuant to this Agreement. For purposes of
this Agreement, “Loss” or “Losses” shall mean any claims, losses, Liabilities,
damages, deficiencies, costs, and expenses, including reasonable attorneys’ fees
and the expenses of investigation and defense.

 

(c)           Compensation for Losses. The Escrow Fund shall be available to
compensate the Buyer Indemnitees for Losses in accordance with this Agreement
and the Escrow Agreement. The Buyer Indemnitees may recover all Losses for which
there is no objection from Seller or any objection has been resolved in
accordance with the provisions of this Article VIII and the Escrow Agreement.
The procedures for the Buyer Indemnitees to make claims for Losses against the
Escrow Fund, for Seller to object to such claims, and for Buyer and Seller to
resolve any such objections shall be as set forth in the Escrow Agreement.

 

--------------------------------------------------------------------------------


 

(d)           Nature of Remedy; Limitation of Liability. Other than Losses
attributable to fraud or intentional or willful breach or intentional or willful
misrepresentation or the matters referred to in Section 8.2(b)(ii) or (iii),
claims against the Escrow Fund shall be the sole and exclusive remedy of the
Buyer Indemnitees for recovery of Losses. Buyer or the Buyer Indemnitees must
assert claims for Losses hereunder on or before 5:00 p.m. (Pacific Time) on the
last day of the Escrow Period.

 

8.3           Third Party Claims. In the event Buyer becomes aware of a
third-party claim (a “Third-Party Claim”) which Buyer reasonably believes may
result in a claim for indemnification for Losses pursuant to this Article VIII
and the Escrow Agreement, Buyer shall promptly notify Seller of such claim, and
Seller shall be entitled, at its expense, to participate in, but not to
determine or conduct, the defense of such claim. Buyer shall have the right in
its sole discretion to conduct the defense of and to settle any such Third-Party
Claim; provided, however, that except with the consent of Seller, no settlement
of any such Third-Party Claim shall be determinative of the amount of Losses or
the indemnification obligation of the Indemnifying Parties with respect to such
Losses. In the event that Seller consents to any such settlement of a
Third-Party Claim, no Indemnifying Party shall have any power or authority under
this Article VIII or the Escrow Agreement to object to the amount of Buyer’s
claim for Losses with respect thereto.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

TERAWAVE COMMUNICATIONS, INC.

 

FORM OF SELLER OFFICERS’ CERTIFICATE

 

October       , 2007

 

Reference is hereby made to that certain Asset Purchase Agreement (the “Asset
Purchase Agreement”) made and entered into as of September 27, 2007 by and
between Terawave Communications, Inc., a California corporation (“Terawave”) and
Occam Networks, Inc., a Delaware corporation (“Occam”). Any capitalized terms
not defined herein shall have the meanings ascribed to them in the Asset
Purchase Agreement.

 

Reference is also made to that certain Officer’s Certificate of Terawave dated
October 11, 2007 where certified copies of a list of Terawave’s current, past
and retired employees and a list of Terawave’s current and past contractors and
consultants are attached. The October 11, 2007 Officer’s Certificate including
the above-mentioned lists is hereby fully incorporated by reference as part of
this Certificate.

 

Pursuant to Section 3.3(a)(x) of the Asset Purchase Agreement, the undersigned
hereby certify, for and on behalf of Terawave, as follows:

 

1.             Raymond Lin is the President and Chief Executive Officer of
Terawave and is authorized to execute and deliver this Certificate for and on
behalf of Terawave in his capacity as the President and Chief Executive Officer
of Terawave.

 

2.             Robert Dilfer is the Secretary of Terawave and is authorized to
execute and deliver this Certificate on behalf of Terawave in his capacity as
the Secretary of Terawave.

 

3.             The representations and warranties of Terawave in the Asset
Purchase Agreement (including in the Seller Disclosure Schedule, the Collateral
Agreements, and any exhibit, schedule or certificate delivered pursuant thereto)
are true and correct in all respects (with respect to representations and
warranties qualified or limited by materiality or Seller Material Adverse
Effect) or in all material respects (with respect to representations and
warranties not so qualified or limited), in each case when made and on and as of
the date hereof as if made on and as of the date hereof (other than any
representations or warranties that speak only as of any earlier date).

 

4.             Terawave has performed and complied in all material respects with
all covenants, obligations and conditions set forth in the Asset Purchase
Agreement (including in the Seller Disclosure Schedule, the Collateral
Agreements, and any exhibit, schedule or certificate delivered pursuant thereto)
that is required to be performed and complied with by Terawave as of the
Closing, except such covenants, obligations and conditions as have been
expressly waived in a signed writing from Buyer to Seller referencing the
specific section or subsection being waived.

 

--------------------------------------------------------------------------------


 

5.             No event, circumstance, or condition of any character has
occurred since the date of the Asset Purchase Agreement, or exists as of the
Closing, that has resulted or would reasonably be expected to result in a Seller
Material Adverse Effect.

 

6.             Terawave has delivered, transferred and assigned (as the case may
be) all of the Acquired Assets as set forth in Article II of the Asset Purchase
Agreement. Pursuant to 3.3(a) of the Asset Purchase Agreement, Terawave has
caused all Acquired Assets to be delivered to Terawave’s principal place of
business located at 30680 Huntwood Ave., Hayward, CA 94544. The Acquired Assets
listed on Exhibit A were transmitted to Occam in electronic format only and were
not delivered to Occam in tangible form on any equipment or other media storage
device delivered to Occam.

 

7.             Attached hereto as Exhibit B is a true, complete and correct copy
of the Amended and Restated Articles of Incorporation of Terawave, as filed with
the Secretary of the State of California on September 8, 2005, which have not
been amended, modified or rescinded, and are in full force and effect on the
date hereof.

 

8.             Attached hereto as Exhibit C is a true, complete and correct copy
of the Bylaws of Terawave as adopted on January 4, 1999 and amended as of
February 26, 1999 ,  October 11, 2000 and September 7, 2005, which has not been
amended, modified or rescinded and are in full force and effect on the date
hereof.

 

9.             Attached hereto as Exhibit D is a true, complete and correct copy
of a certificate of good standing of Terawave obtained from the Secretary of
State of the State of California on October         , 2007.

 

10.           Attached hereto as Exhibit E is a true, complete and correct copy
of the resolutions duly adopted by the Board of Directors of Terawave in a
meeting held on September 26, 2007 authorizing and approving the execution,
delivery and performance of the Asset Purchase Agreement and the consummation of
the transactions contemplated thereby. Such resolutions have not been amended,
modified or rescinded, and are in full force and effect on the date hereof.

 

11.           Attached hereto as Exhibit F is a true, complete and correct copy
of the resolutions duly adopted by the shareholders of Terawave as of September
26, 2007 authorizing and approving the execution, delivery and performance of
the Asset Purchase Agreement and the consummation of the transactions
contemplated thereby. Such resolutions have not been amended, modified or
rescinded, and are in full force and effect on the date hereof.

 

[the remainder of this page intentionally left blank]

 

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Officers’ Certificate on
behalf of Terawave Communications, Inc.

 

Dated: October           , 2007

TERAWAVE COMMUNICATIONS, INC.

 

 

 

 

 

 

Raymond Lin

 

President and Chief Executive Officer

 

 

 

 

 

 

Robert Dilfer

 

Secretary

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Acquired Asset That Were Transferred In Electronic Format Only

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Articles of Incorporation

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Bylaws

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Good Standing Certificate

 

--------------------------------------------------------------------------------


 

Exhibit E

 

Board of Directors Resolutions

 

--------------------------------------------------------------------------------


 

Exhibit F

 

Shareholder Resolutions

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TERAWAVE COMMUNICATIONS, INC.

 

FORM OF TRANSACTION EXPENSE CERTIFICATE

 

October     , 2007

 

Pursuant to Section 3.3(xi) of that certain Asset Purchase Agreement, dated as
of September 27, 2007, by and among Occam Networks, Inc., a Delaware corporation
(“Purchaser”) and Terawave Communications, Inc., a California corporation
(“Seller”) (the “Purchase Agreement”), I, Robert Dilfer, Chief Financial Officer
of Seller do hereby certify on behalf of Seller that:

 

(1)           The aggregate amount of Transaction Expenses is $
                        .

 

(2)           Attached hereto as Exhibit A is the final detailed invoice of
Fenwick & West LLP evidencing the amount of Transaction Expenses incurred in
connection with this Agreement and the transactions contemplated hereby.

 

Capitalized terms not otherwise defined in this Transaction Expense Certificate
shall have such meaning ascribed to them in the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

TERAWAVE COMMUNICATIONS, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Robert Dilfer

 

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO TERAWAVE COMMUNICATIONS, INC. TRANSACTION EXPENSE
CERTIFICATE]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRANSACTION EXPENSES INVOICES

 

--------------------------------------------------------------------------------


SCHEDULE 2.1(a)

 

Seller Owned Intellectual Property

 

Patents

 

DOCKET #

 

SERIAL #

 

FILING DATE

 

PATENT NUMBER

 

ISSUE DATE

 

TITLE

 

INVENTORS

 

STATUS

21660-04934/US

 

9576984

 

22-May-00

 

6700903

 

2-Mar-04

 

Upstream Scrambler Seeding System And Method In A Pasive Optical Network

 

Barry A. Perkins, Douglas A. Puchalski, Edward W. Boyd

 

Issued

21660-05053/US

 

9614653

 

12-Jul-00

 

6785344

 

31-Aug-04

 

Fast Threshold Determination For Packet-Multiplexed Digital Communication

 

Jing Wen Jiang, Robert Joseph Deri

 

Issued

21660-04965/US

 

9576099

 

22-May-00

 

6801547

 

5-Oct-04

 

Ranging Cell Detection In A Noisy Environment

 

Barry A. Perkins, Edward W. Boyd, Jamie Riotto, Robert Joseph Deri, Ross G.
Werner, Wai Y. Kan

 

Issued

21660-05933/US

 

9833528

 

11-Apr-01

 

6996123

 

7-Feb-06

 

Adaptive Bit Rate Transponder

 

Jing Wen Jiang, Lawrence J. Pelz, Robert Joseph Deri, Xiaojun Fang

 

Issued

 

Trademarks

 

MARK

 

COUNTRY

 

CLASSES

 

APP. NUMBER

 

APP. DATE

 

REG. NUMBER

 

REG. DATE

 

STATUS

GIGAPON

 

United States

 

09

 

75/934,217

 

3/ 3/2000

 

 

 

 

 

Abandoned

IDWDM

 

United States

 

09

 

75/884,218

 

12/29/1999

 

 

 

 

 

Abandoned

IPON

 

United States

 

09

 

75/884,222

 

12/29/1999

 

 

 

 

 

Abandoned

IWDM

 

United States

 

09

 

75/884,470

 

12/29/1999

 

 

 

 

 

Abandoned

LIGHTING THE FIRST MILE

 

United States

 

09

 

75/937,938

 

3/7/2000

 

2,636,266

 

10/15/2002

 

Registered

Miscellaneous Design (Terawave Design)

 

United States

 

09

 

76/015,249

 

3/31/2000

 

2,526,066

 

1/ 1/2002

 

Registered

 

--------------------------------------------------------------------------------


 

PONNAVIGATOR

 

United States

 

09

 

76/085,098

 

7/6/2000

 

 

 

 

 

Abandoned

PONPILOT

 

United States

 

09

 

76,085,099

 

7/6/2000

 

 

 

 

 

Abandoned

REPEATERPON

 

United States

 

09

 

76/015,233

 

3/31/2000

 

 

 

 

 

Abandoned

SALSA

 

United States

 

09

 

75/934,204

 

3/3/2000

 

 

 

 

 

Abandoned

TERAPON

 

United States

 

09

 

75/934,201

 

3/3/2000

 

 

 

 

 

Abandoned

TERAWAVE

 

United States

 

09

 

75/625,062

 

1/22/1999

 

2,713,742

 

5/6/2003

 

Registered

TERAWAVE

 

China (People’s Republic Of)

 

 

 

 

 

 

 

 

 

 

 

Proposed

THE DAWN OF OPTICAL ACCESS

 

United States

 

09

 

75/937,926

 

3/7/2000

 

 

 

 

 

Abandoned

TMS

 

United States

 

09

 

 

 

 

 

 

 

 

 

Dropped

TW

 

United States

 

09

 

76/015,241

 

3/31/2000

 

3,114,509

 

7/11/2006

 

Registered

VIRTUALPON

 

United States

 

09

 

75/939,743

 

3/7/2000

 

 

 

 

 

Abandoned

V-PON

 

United States

 

09

 

75/939,743

 

3/7/2000

 

 

 

 

 

Abandoned

 

Trade Secrets

 

Seller relies on trade secret protection and takes steps in connection with such
protection consistent with industry standards.

 

Internet Properties

 

www.terawave.com

 

--------------------------------------------------------------------------------


 

Schedule 2.1(b)

 

Assigned In-License Contracts

 

Licensing and Supply Agreement between Terawave Communications, Inc. and Ikanos
Communications, Inc., dated June 28, 2007

 

ELCP OEM Source Code License Agreement between Terawave Communications, Inc. and
Tdsoft Ltd., dated November 2, 2005

 

Patent License Agreement between Terawave Communications, Inc. and Telcordia
Technologies, Inc., dated September 9, 2005

 

Software License Agreement between Terawave Communications, Inc. and Unicoi
Systems, Inc., dated November 27, 2006

 

Software License Agreement between Terawave Communications, Inc. and Flextronics
Software Systems, Ltd. dated December 22, 2005.

 

Design, Development & Sales Agreement between Terawave Communications, Inc. and
Mindspeed Technologies, Inc. dated July 14, 2006

 

Object Design PSE Pro Royalty Agreement between Terawave Communications, Inc.
and Progress Software Corporation, dated August 12, 1999, as amended by First
Amendment to Object Design PSE Pro Royalty Agreement dated November 1, 2006

 

Asic Design, Development & Sales Agreement, dated February 1, 2005, by and
between Seller and K-Micro (a/k/a Kawasaki Microelectronics America, Inc.).

 

ii

--------------------------------------------------------------------------------


 

Schedule 2.1(c)

 

Additional Assigned Contracts

 

All Proprietary Information, Confidentiality and Invention Assignment Agreements
(excluding employment agreements) with past and present employees of Seller.

 

Seller Lease Agreement for its headquarters located at 30680 Huntwood Avenue,
Hayward, California.

 

iii

--------------------------------------------------------------------------------


 

Schedule 4.5(c) Inventory List

 

DATE OF PURCHASE

 

PART_ID

 

PART_DESC

 

STOCK ON HAND

 

22-Oct-07

 

35-00020-01

 

LABEL,ESD CAUTION,YELLOW,2”X2”,OTS

 

118,775.00

 

22-Oct-07

 

71-00002-01

 

RES,402,TF,1206,1/8W,1%

 

26,500.00

 

22-Oct-07

 

35-00017-01

 

LABEL,ESD,1.25”x0.25”,BLACK ON YELLOW

 

21,154.00

 

22-Oct-07

 

71-00004-55

 

RES,150,TF,0805,1/10W,1%

 

19,450.00

 

22-Oct-07

 

71-00003-01

 

RES,113,TF,1206,1/8W,1%

 

19,030.00

 

22-Oct-07

 

51-00028-02

 

CAP,0.47UF,X7R,1206,25V,10%

 

18,890.00

 

22-Oct-07

 

71-00004-26

 

RES,130,TF,0805,1/10W,1%

 

17,858.00

 

22-Oct-07

 

71-00001-15

 

RES,ARRAY,24x4,ISO,1608,5%

 

17,590.00

 

22-Oct-07

 

71-00004-17

 

RES,71.5,TF,0805,1/10W,1%

 

16,937.00

 

22-Oct-07

 

51-00100-01

 

CAP,0.1uF,X5R,0402,10V,10%,PbF

 

16,617.00

 

22-Oct-07

 

55-00013-03

 

IND,15NH,0402,130MA,1500MHZ,5%

 

16,458.00

 

22-Oct-07

 

32-00032-05

 

SCREW,MS,LOCK,PATCH,M3X0.5X8,FLAT_90,CHR

 

16,182.00

 

22-Oct-07

 

71-00004-02

 

RES,1.33K,TF,0805,1/10W,1%

 

15,848.00

 

22-Oct-07

 

51-00165-01

 

CAP,47pF,NPO,0201,16V,5%,RoHS

 

14,564.00

 

22-Oct-07

 

51-00025-01

 

CAP,0.1uF,X7R,0603,16V,10%

 

13,867.00

 

22-Oct-07

 

51-00001-01

 

CAP,0.001UF,X7R,0805,50V,20%

 

13,368.00

 

22-Oct-07

 

71-00004-11

 

RES,33.2,TF,0805,1/10W,1%

 

12,745.00

 

22-Oct-07

 

71-00037-11

 

RES,160,TF,0603,1/16W,5%

 

12,492.00

 

22-Oct-07

 

71-00047-02

 

RES,ARRAY,0x4,ISO,1608,Jumper,PbF

 

12,360.00

 

22-Oct-07

 

71-00004-48

 

RES,15.4,TF,0805,1/10W,1%

 

11,798.00

 

22-Oct-07

 

71-00006-01

 

RES,2.7,TF,1206,1/4W,5%

 

11,069.00

 

22-Oct-07

 

71-00035-03

 

RES,ARRAY,33x4,ISO,1608,2%

 

11,008.00

 

22-Oct-07

 

71-00004-43

 

RES,75,TF,0805,1/10W,1%

 

10,705.00

 

22-Oct-07

 

71-00004-42

 

RES,21.5,TF,0805,1/10W,1%

 

9,995.00

 

22-Oct-07

 

71-00004-72

 

RES,200K,TF,0805,1/10W,1%

 

9,690.00

 

22-Oct-07

 

71-00054-02

 

RES,10K,TF,0402,1/16W,1%

 

9,557.00

 

22-Oct-07

 

71-00078-03

 

RES,6.49K,TF,0402,1/16W,1%,PbF

 

9,530.00

 

22-Oct-07

 

71-00054-13

 

RES,49.9K,TF,0402,1/16W,1%

 

9,480.00

 

22-Oct-07

 

71-00054-19

 

RES,39,TF,0402,1/16W,1%

 

9,480.00

 

22-Oct-07

 

71-00081-07

 

RES,52.3K,TF,0603,1/16W,1%,PbF

 

9,476.00

 

22-Oct-07

 

51-00059-01

 

CAP,1.2PF,NPO,0402,25V,+-0.25PF

 

9,460.00

 

22-Oct-07

 

51-00115-03

 

CAP,56pF,NPO,0402,16V,2%

 

9,260.00

 

22-Oct-07

 

55-00013-05

 

IND,6.8nH,0402,130mA,1500MHz,5%

 

9,260.00

 

22-Oct-07

 

51-00115-04

 

CAP,120pF,NPO,0402,16V,2%

 

9,240.00

 

22-Oct-07

 

34-00044-01

 

HDWR,CLIP,EMI,Shielding,1Finger,STD,ZINC

 

9,166.00

 

22-Oct-07

 

71-00079-03

 

RES,6.49K,TF,0603,1/10W,1%,PbF

 

9,166.00

 

22-Oct-07

 

71-00078-05

 

RES,100,TF,0402,1/16W,1%,PbF

 

9,155.00

 

22-Oct-07

 

71-00008-72

 

RES,154,TF,0603,1/16W,1%

 

9,140.00

 

22-Oct-07

 

71-00054-26

 

RES,475,TF,0402,1/16W,1%

 

9,140.00

 

22-Oct-07

 

71-00004-46

 

RES,59,TF,0805,1/10W,1%

 

9,085.00

 

22-Oct-07

 

51-00115-02

 

CAP,39pF,NPO,0402,16V,2%

 

9,060.00

 

22-Oct-07

 

51-00115-01

 

CAP,10pF,NPO,0402,16V,2%

 

8,980.00

 

22-Oct-07

 

71-00054-04

 

RES,20,TF,0402,1/16W,1%

 

8,688.00

 

22-Oct-07

 

71-00053-01

 

RES,169,TF,0805,1/10W,1%

 

8,636.00

 

22-Oct-07

 

71-00004-20

 

RES,31.6,TF,0805,1/10W,1%

 

8,586.00

 

22-Oct-07

 

71-00030-05

 

RES,3.48K,TF,1206,1/8W,1%

 

8,545.00

 

22-Oct-07

 

51-00115-05

 

CAP,270pF,NPO,0402,16V,2%

 

8,540.00

 

22-Oct-07

 

71-00054-27

 

RES,200,TF,0402,1/16W,1%

 

8,520.00

 

22-Oct-07

 

71-00004-37

 

RES,12.1K,TF,0805,1/10W,1%

 

8,497.00

 

22-Oct-07

 

71-00008-45

 

RES,12.1K,TF,0603,1/16W,1%

 

8,480.00

 

22-Oct-07

 

71-00044-04

 

RES,47K,TF,1206,1/8W,5%

 

8,390.00

 

22-Oct-07

 

71-00078-08

 

RES,200,TF,0402,1/16W,1%,PbF

 

8,304.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00065-02

 

RES,90.9K,TF,0603,1/10W,1%

 

8,295.00

 

22-Oct-07

 

71-00004-63

 

RES,2.32K,TF,0805,1/10W,1%

 

8,262.00

 

22-Oct-07

 

71-00007-08

 

RES,2.2K,TF,0805,1/10W,5%

 

8,260.00

 

22-Oct-07

 

71-00004-57

 

RES,267,TF,0805,1/10W,1%

 

8,220.00

 

22-Oct-07

 

71-00078-06

 

RES,130,TF,0402,1/16W,1%,PbF

 

8,194.00

 

22-Oct-07

 

71-00078-07

 

RES,82.5,TF,0402,1/16W,1%,PbF

 

8,131.00

 

22-Oct-07

 

71-00008-49

 

RES,140K,TF,0603,1/16W,1%

 

7,973.00

 

22-Oct-07

 

51-00004-01

 

CAP,0.10uF,X7R,0805,25V,20%

 

7,880.00

 

22-Oct-07

 

71-00054-28

 

RES,402,TF,0402,1/16W,1%

 

7,860.00

 

22-Oct-07

 

71-00004-38

 

RES,37.4,TF,0805,1/10W,1%

 

7,797.00

 

22-Oct-07

 

71-00008-43

 

RES,4.12K,TF,0603,1/16W,1%

 

7,788.00

 

22-Oct-07

 

71-00030-03

 

RES,102,TF,1206,1/8W,1%

 

7,780.00

 

22-Oct-07

 

20-00175-01

 

FAB,LABEL,BLANK,1.00”Lx0.38”W

 

7,700.00

 

22-Oct-07

 

71-00054-11

 

RES,100,TF,0402,1/16W,1%

 

7,685.00

 

22-Oct-07

 

71-00054-14

 

RES,150,TF,0402,1/16W,1%

 

7,672.00

 

22-Oct-07

 

71-00030-02

 

RES,10,TF,1206,1/8W,1%

 

7,579.00

 

22-Oct-07

 

55-00002-01

 

IND,1.000UH,0805,50MA,10%

 

7,471.00

 

22-Oct-07

 

71-00004-70

 

RES,9.09K,TF,0805,1/10W,1%

 

7,471.00

 

22-Oct-07

 

71-00008-78

 

RES,1.24K,TF,0603,1/16W,1%

 

7,296.00

 

22-Oct-07

 

51-00086-01

 

CAP,CER,27pF,NPO Auto-Tin,0603,100V,5%,-

 

7,170.00

 

22-Oct-07

 

71-00008-44

 

RES,5.62K,TF,0603,1/16W,1%

 

7,090.00

 

22-Oct-07

 

20-00159-01

 

FAB,LABEL,BLANK,2.50INL X 0.75INW

 

7,000.00

 

22-Oct-07

 

20-00204-01

 

FAB,LABEL,BLANK,1.00INL X 0.25INW

 

7,000.00

 

22-Oct-07

 

71-00078-04

 

RES,0.0,TF,0402,Jumper,PbF

 

6,928.00

 

22-Oct-07

 

51-00003-02

 

CAP,470PF,X7R,0805,50V,20%

 

6,916.00

 

22-Oct-07

 

71-00007-16

 

RES,33K,TF,0805,1/10W,5%

 

6,866.00

 

22-Oct-07

 

20-00148-01

 

FAB,LABEL,Blank,3.0”x4.0”

 

6,780.00

 

22-Oct-07

 

71-00007-09

 

RES,510,TF,0805,1/10W,5%

 

6,376.00

 

22-Oct-07

 

71-00029-01

 

RES,1.1K,TF,1206,1/8W,1%

 

6,361.00

 

22-Oct-07

 

71-00001-06

 

RES,ARRAY,47KX4,ISO,1608,5%

 

6,250.00

 

22-Oct-07

 

71-00004-05

 

RES,10K,TF,0805,1/10W,1%

 

6,219.00

 

22-Oct-07

 

71-00004-39

 

RES,2.21K,TF,0805,1/10W,1%

 

6,210.00

 

22-Oct-07

 

60-00055-01

 

IC,74LVC1G32A,SO5-1,3.3V,SINGLE 2-INPUT

 

6,170.00

 

22-Oct-07

 

51-00122-02

 

CAP,100pF,X7R,0603,25V,20%,PbF

 

6,158.00

 

22-Oct-07

 

71-00054-09

 

RES,82.5,TF,0402,1/16W,1%

 

6,110.00

 

22-Oct-07

 

61-00008-01

 

IC,FLASH,SST39VF160,TRC=90NS,3.3V,0/+70

 

6,080.00

 

22-Oct-07

 

71-00054-10

 

RES,130,TF,0402,1/16W,1%

 

6,080.00

 

22-Oct-07

 

51-00040-01

 

CAP,680PF,NPO,0805,50V,5%

 

5,970.00

 

22-Oct-07

 

51-00075-01

 

CAP,3300pF,,X7R,0603,50V,5%

 

5,846.00

 

22-Oct-07

 

51-00015-01

 

CAP,150UF,AE,SMT,10V,20%,10DX8H

 

5,761.00

 

22-Oct-07

 

71-00066-01

 

THERMISTOR,PTC,SMT,50ohm,600V,2W,20%

 

5,714.00

 

22-Oct-07

 

44-00009-01

 

FERRITE,Bead,0603,470ohm @ 100MHz,600ohm

 

5,616.00

 

22-Oct-07

 

51-00118-02

 

CAP,0.10uF,X7R,0805,25V,20%,PbF

 

5,610.00

 

22-Oct-07

 

71-00004-44

 

RES,100K,TF,0805,1/10W,1%

 

5,597.00

 

22-Oct-07

 

71-00054-06

 

RES,332,TF,0402,1/16W,1%

 

5,586.00

 

22-Oct-07

 

71-00054-05

 

RES,0.0,TF,0402,JUMPER

 

5,580.00

 

22-Oct-07

 

71-00037-05

 

RES,2.7K,TF,0603,1/16W,5%

 

5,571.00

 

22-Oct-07

 

51-00052-02

 

CAP,18NF,X7R,0603,25V,10%

 

5,556.00

 

22-Oct-07

 

54-00014-01

 

RECTIFIER,SIDACTOR,DO-214,25VS,6VDRM,100

 

5,489.00

 

22-Oct-07

 

32-00005-01

 

SCREW,SHLDR,CAPTIVE,CUSTOM

 

5,389.00

 

22-Oct-07

 

51-00078-03

 

CAP,47pF,NPO,0603,50V,2%

 

5,356.00

 

22-Oct-07

 

71-00004-03

 

RES,10.0,TF,0805,1/10W,1%

 

5,336.00

 

22-Oct-07

 

71-00071-02

 

RES,ARRAY,68.1x4,ISO,1608,1%

 

5,250.00

 

22-Oct-07

 

51-00055-01

 

CAP,0.022uF,Y5V,0402,25V,+80/-20%

 

5,193.00

 

22-Oct-07

 

71-00054-01

 

RES,1K,TF,0402,1/16W,1%

 

5,193.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

44-00016-01

 

FERRITE,BEAD,1206,800OHM@100MHZ,500MA,DC

 

5,095.00

 

22-Oct-07

 

71-00094-05

 

RES,1.21K,TF,0603,1/10W,0.5%,RoHS

 

5,050.00

 

22-Oct-07

 

71-00008-04

 

RES,20.0,TF,0603,1/16W,1%

 

5,018.00

 

22-Oct-07

 

20-00145-01

 

FAB,LABEL,BLANK,0.500INL X 0.375INW

 

5,000.00

 

22-Oct-07

 

20-00149-01

 

FAB,LABEL,Blank,1.00”Lx0.38”W

 

5,000.00

 

22-Oct-07

 

71-00004-68

 

RES,22.6K,TF,0805,1/10W,1%

 

5,000.00

 

22-Oct-07

 

71-00071-04

 

RES,ARRAY,100x4,ISO,1608,1%

 

5,000.00

 

22-Oct-07

 

71-00088-01

 

RES,100,Thin Film,0603,1/16W,0.1%,PbF

 

5,000.00

 

22-Oct-07

 

71-00093-07

 

RES,20.5K,TF,0603,1/16W,1%,PbF

 

5,000.00

 

22-Oct-07

 

20-00174-01

 

FAB,LABEL,BLANK,2.00INL X 0.02INW

 

4,976.00

 

22-Oct-07

 

71-00079-31

 

RES,7.32K,TF,0603,1/10W,1%,PbF

 

4,975.00

 

22-Oct-07

 

71-00079-64

 

RES,113K,TF,0603,1/10W,1%,PbF

 

4,974.00

 

22-Oct-07

 

71-00079-80

 

RES,28.7K,TF,0603,1/10W,1%,PbF

 

4,974.00

 

22-Oct-07

 

71-00079-82

 

RES,51.1K,TF,0603,1/10W,1%,PbF

 

4,974.00

 

22-Oct-07

 

71-00079-84

 

RES,26.1K,TF,0603,1/10W,1%,PbF

 

4,974.00

 

22-Oct-07

 

71-00079-73

 

RES,340K,TF,0603,1/10W,1%,PbF

 

4,970.00

 

22-Oct-07

 

71-00079-79

 

RES,9.31K,TF,0603,1/10W,1%,PbF

 

4,954.00

 

22-Oct-07

 

71-00079-86

 

RES,18.7K,TF,0603,1/10W,1%,PbF

 

4,950.00

 

22-Oct-07

 

71-00094-04

 

RES,191,TF,0603,1/10W,0.5%,RoHS

 

4,943.00

 

22-Oct-07

 

71-00081-01

 

RES,75.0K,TF,0603,1/16W,1%

 

4,940.00

 

22-Oct-07

 

71-00008-99

 

RES,402K,TF,0603,1/16W,1%

 

4,930.00

 

22-Oct-07

 

71-00008-42

 

RES,4.02K,TF,0603,1/16W,1%

 

4,924.00

 

22-Oct-07

 

71-00031-02

 

RES,130,TF,1210,1/4W,5%

 

4,912.00

 

22-Oct-07

 

71-00094-02

 

RES,287,TF,0603,1/10W,0.5%,RoHS

 

4,910.00

 

22-Oct-07

 

71-00037-03

 

RES,820,TF,0603,1/16W,5%

 

4,907.00

 

22-Oct-07

 

71-00004-75

 

RES,0.47,TF,0805,1/10W,1%

 

4,900.00

 

22-Oct-07

 

71-00008-88

 

RES,76.8K,TF,0603,1/16W,1%

 

4,900.00

 

22-Oct-07

 

71-00094-03

 

RES,10.7K,TF,0603,1/10W,0.5%,RoHS

 

4,893.00

 

22-Oct-07

 

71-00083-11

 

RES,0.47,TF,0805,1/10W,1%,PbF

 

4,890.00

 

22-Oct-07

 

71-00094-01

 

RES,15K,TF,0603,1/10W,0.5%,RoHS

 

4,870.00

 

22-Oct-07

 

71-00079-43

 

RES,5.62K,TF,0603,1/10W,1%,PbF

 

4,866.00

 

22-Oct-07

 

71-00079-56

 

RES,3.16K,TF,0603,1/10W,1%,PbF

 

4,866.00

 

22-Oct-07

 

71-00086-06

 

RES,102,TF,1206,1/8W,1%,PbF

 

4,860.00

 

22-Oct-07

 

71-00093-06

 

RES,634,TF,0603,1/16W,1%,PbF

 

4,860.00

 

22-Oct-07

 

71-00085-10

 

RES,ARRAY,15x4,ISO,1608,5%,PbF

 

4,850.00

 

22-Oct-07

 

71-00079-81

 

RES,332,TF,0603,1/10W,1%,PbF

 

4,847.00

 

22-Oct-07

 

71-00079-83

 

RES,14K,TF,0603,1/10W,1%,PbF

 

4,847.00

 

22-Oct-07

 

71-00079-85

 

RES,442,TF,0603,1/10W,1%, PbF

 

4,843.00

 

22-Oct-07

 

71-00083-14

 

RES,22.6K,TF,0805,1/8W,1%,PbF

 

4,843.00

 

22-Oct-07

 

71-00004-89

 

RES,2.2,TF,0805,1/10W,+/- 1%

 

4,840.00

 

22-Oct-07

 

71-00065-07

 

RES,750K,TF,0603,1/10W,1%

 

4,840.00

 

22-Oct-07

 

71-00086-07

 

RES,464K,TF,1206,1/8W,1%,PbF

 

4,840.00

 

22-Oct-07

 

71-00086-10

 

RES,20,TF,1206,1/4W,1%,PbF

 

4,840.00

 

22-Oct-07

 

71-00090-01

 

RES,470K,TF,1210,1/4W,5%,PbF

 

4,840.00

 

22-Oct-07

 

71-00079-63

 

RES,150K,TF,0603,1/10W,1%,PbF

 

4,833.00

 

22-Oct-07

 

71-00093-11

 

RES,390K,TF,0603,1/16W,5%,PbF

 

4,833.00

 

22-Oct-07

 

71-00086-08

 

RES,8.2K,TF,1206,1/8W,1%,PbF

 

4,830.00

 

22-Oct-07

 

61-00045-04

 

IC,ASIC,Rocky_B(Rev3.0),PBGA256,Atmel

 

4,827.00

 

22-Oct-07

 

71-00081-04

 

RES,130,TF,0603,1/16W,1%

 

4,820.00

 

22-Oct-07

 

71-00037-15

 

RES,510K,TF,0603,1/16W,5%

 

4,816.00

 

22-Oct-07

 

71-00008-35

 

RES,30.1K,TF,0603,1/16W,1%

 

4,812.00

 

22-Oct-07

 

71-00079-16

 

RES,118,TF,0603,1/10W,1%,PbF

 

4,810.00

 

22-Oct-07

 

71-00008-98

 

RES,2.43K,TF,0603,1/16W,1%

 

4,800.00

 

22-Oct-07

 

71-00093-02

 

RES,18,TF,0603,1/16W,1%,PbF

 

4,800.00

 

22-Oct-07

 

71-00093-05

 

RES,390,TF,0603,1/16W,1%,PbF

 

4,800.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00079-69

 

RES,12.1K,TF,0603,1/10W,1%,PbF

 

4,797.00

 

22-Oct-07

 

71-00081-08

 

RES,78.7K,TF,0603,1/16W,1%,PbF

 

4,795.00

 

22-Oct-07

 

51-00098-01

 

CAP,1uF,X5R,0402,6.3V,10%

 

4,787.00

 

22-Oct-07

 

61-00273-03

 

IC,ASIC,BMDR,PBGA-233,GPON,V1.2,Burst

 

4,786.00

 

22-Oct-07

 

71-00079-46

 

RES,24.9,TF,0603,1/10W,1%,PbF

 

4,780.00

 

22-Oct-07

 

71-00079-71

 

RES,82.5K,TF,0603,1/10W,1%,PbF

 

4,780.00

 

22-Oct-07

 

71-00086-05

 

RES,10,TF,1206,1/4W,1%,PbF

 

4,780.00

 

22-Oct-07

 

71-00090-02

 

RES,10K,TF,1210,1/4W,5%,PbF

 

4,780.00

 

22-Oct-07

 

71-00079-72

 

RES,287K,TF,0603,1/10W,1%,PbF

 

4,774.00

 

22-Oct-07

 

71-00037-17

 

RES,390K,TF,0603,1/16W,5%

 

4,763.00

 

22-Oct-07

 

71-00083-12

 

RES,1.0,TF,0805,1/10W,1%,PbF

 

4,756.00

 

22-Oct-07

 

71-00008-62

 

RES,232,TF,0603,1/16W,1%

 

4,750.00

 

22-Oct-07

 

71-00093-03

 

RES,47,TF,0603,1/16W,1%,PbF

 

4,740.00

 

22-Oct-07

 

71-00079-27

 

RES,90.9,TF,0603,1/10W,1%,PbF

 

4,734.00

 

22-Oct-07

 

71-00037-08

 

RES,3.9M,TF,0603,1/16W,5%

 

4,723.00

 

22-Oct-07

 

71-00079-45

 

RES,27.4K,TF,0603,1/10W,1%,PbF

 

4,719.00

 

22-Oct-07

 

71-00093-08

 

RES,200K,TF,0603,1/16W,1%,PbF

 

4,719.00

 

22-Oct-07

 

61-00072-01

 

IC,PS2701-1,SO4,SM,ISOLATOR,OPTICALLY

 

4,718.00

 

22-Oct-07

 

71-00079-44

 

RES,5.49K,TF,0603,1/10W,1%,PbF

 

4,716.00

 

22-Oct-07

 

71-00093-01

 

RES,6.65K,TF,0603,1/16W,1%,PbF

 

4,713.00

 

22-Oct-07

 

71-00028-01

 

RES,1K,TF,1206,1/8W,1%

 

4,710.00

 

22-Oct-07

 

71-00085-14

 

RES,ARRAY,330x4,ISO,1608,5%,PbF

 

4,709.00

 

22-Oct-07

 

71-00079-42

 

RES,20K,TF,0603,1/10W,1%,PbF

 

4,705.00

 

22-Oct-07

 

71-00079-40

 

RES,6.65K,TF,0603,1/10W,1%,PbF

 

4,699.00

 

22-Oct-07

 

71-00079-76

 

RES,73.2K,TF,0603,1/10W,1%,PbF

 

4,686.00

 

22-Oct-07

 

71-00081-05

 

RES,523,TF,0603,1/16W,1%,PbF

 

4,680.00

 

22-Oct-07

 

71-00037-13

 

RES,200K,TF,0603,1/16W,5%

 

4,671.00

 

22-Oct-07

 

71-00079-47

 

RES,1.27K,TF,0603,1/10W,1%,PbF

 

4,663.00

 

22-Oct-07

 

71-00004-23

 

RES,221,TF,0805,1/10W,1%

 

4,660.00

 

22-Oct-07

 

71-00079-05

 

RES,120KTF,0603,1/10W,1%,PbF

 

4,646.00

 

22-Oct-07

 

71-00079-77

 

RES,127K,TF,0603,1/10W,1%,PbF

 

4,645.00

 

22-Oct-07

 

71-00079-78

 

RES,121K,TF,0603,1/10W,1%,PbF

 

4,645.00

 

22-Oct-07

 

71-00008-58

 

RES,18.2,TF,0603,1/16W,1%

 

4,640.00

 

22-Oct-07

 

71-00004-69

 

RES,5.11K,TF,0805,1/10W,1%

 

4,635.00

 

22-Oct-07

 

71-00065-12

 

RES,6.34K,TF,0603,1/10W,1%

 

4,635.00

 

22-Oct-07

 

71-00065-10

 

RES,97.6K,TF,0603,1/10W,1%

 

4,633.00

 

22-Oct-07

 

71-00079-26

 

RES,68.1,TF,0603,1/10W,1%,PbF

 

4,628.00

 

22-Oct-07

 

51-00097-01

 

CAP,1uF,X7R,0603,6.3V,10%

 

4,622.00

 

22-Oct-07

 

71-00004-62

 

RES,374K,TF,0805,1/10W,1%

 

4,620.00

 

22-Oct-07

 

71-00008-41

 

RES,2.74K,TF,0603,1/16W,1%

 

4,620.00

 

22-Oct-07

 

71-00022-06

 

RES,4.02K,THIN FILM,0603,1/16W,0.1%

 

4,620.00

 

22-Oct-07

 

71-00007-02

 

RES,240,TF,0805,1/10W,5%

 

4,617.00

 

22-Oct-07

 

71-00083-13

 

RES,2.2,TF,0805,1/10W,+/- 1%,PbF

 

4,616.00

 

22-Oct-07

 

71-00086-04

 

RES,1.1K,TF,1206,1/8W,1%,PbF

 

4,616.00

 

22-Oct-07

 

71-00065-11

 

RES,66.5K,TF,0603,1/10W,1%

 

4,613.00

 

22-Oct-07

 

71-00008-80

 

RES,5.11K,TF,0603,1/16W,1%

 

4,610.00

 

22-Oct-07

 

71-00079-74

 

RES,2.74K,TF,0603,1/10W,1%,PbF

 

4,602.00

 

22-Oct-07

 

71-00079-20

 

RES,2.87K,TF,0603,1/10W,1%,PbF

 

4,600.00

 

22-Oct-07

 

71-00092-02

 

RES,100K,TF,1206,1/8W,5%,PbF

 

4,595.00

 

22-Oct-07

 

71-00083-03

 

RES,1K,TF,0805,1/10W,1%,PbF

 

4,590.00

 

22-Oct-07

 

71-00079-12

 

RES,110,TF,0603,1/10W,1%,PbF

 

4,582.00

 

22-Oct-07

 

71-00008-37

 

RES,56.2,TF,0603,1/16W,1%

 

4,570.00

 

22-Oct-07

 

51-00040-04

 

CAP,47PF,NPO,0805,50V,5%

 

4,564.00

 

22-Oct-07

 

71-00079-75

 

RES,4.22K,TF,0603,1/10W,1%,PbF

 

4,562.00

 

22-Oct-07

 

71-00004-16

 

RES,7.5K,TF,0805,1/10W,1%

 

4,554.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00081-02

 

RES,280,TF,0603,1/16W,1%

 

4,550.00

 

22-Oct-07

 

71-00081-03

 

RES,42.2K,TF,0603,1/16W,1%

 

4,550.00

 

22-Oct-07

 

71-00092-01

 

RES,4.7,TF,1206,1/8W,5%,PbF

 

4,549.00

 

22-Oct-07

 

71-00008-48

 

RES,46.4K,TF,0603,1/16W,1%

 

4,547.00

 

22-Oct-07

 

71-00079-60

 

RES,4.02K,TF,0603,1/10W,1%,PbF

 

4,546.00

 

22-Oct-07

 

71-00079-51

 

RES,118K,TF,0603,1/10W,1%,PbF

 

4,526.00

 

22-Oct-07

 

71-00079-14

 

RES,14.7K,TF,0603,1/10W,1%,PbF

 

4,516.00

 

22-Oct-07

 

71-00008-60

 

RES,75.0,TF,0603,1/16W,1%

 

4,511.00

 

22-Oct-07

 

71-00079-68

 

RES,30.1K,TF,0603,1/10W,1%,PbF

 

4,509.00

 

22-Oct-07

 

71-00008-77

 

RES,24.9,TF,0603,1/16W,1%

 

4,490.00

 

22-Oct-07

 

71-00093-09

 

RES,249K,TF,0603,1/16W,1%,PbF

 

4,471.00

 

22-Oct-07

 

71-00083-05

 

RES,402K,TF,0805,1/10W,1%,PbF

 

4,470.00

 

22-Oct-07

 

71-00079-25

 

RES,6.04K,TF,0603,1/10W,1%,PbF

 

4,461.00

 

22-Oct-07

 

71-00093-10

 

RES,499K,TF,0603,1/16W,1%,PbF

 

4,461.00

 

22-Oct-07

 

71-00008-86

 

RES,45.3,TF,0603,1/16W,1%

 

4,460.00

 

22-Oct-07

 

51-00040-06

 

CAP,10pF,NPO,0805,50V,5%

 

4,458.00

 

22-Oct-07

 

32-00035-08

 

SCREW,MS,12-24X1/2,PAN,CHR,SST,ANSI B18.

 

4,455.00

 

22-Oct-07

 

71-00085-07

 

RES,ARRAY,100x4,ISO,1608,5%,PbF

 

4,450.00

 

22-Oct-07

 

71-00044-07

 

RES,2.4K,TF,1206,1/8W,5%

 

4,446.00

 

22-Oct-07

 

71-00079-49

 

RES,137K,TF,0603,1/10W,1%,PbF

 

4,445.00

 

22-Oct-07

 

71-00030-06

 

RES,205,TF,1206,1/8W,1%

 

4,411.00

 

22-Oct-07

 

71-00079-36

 

RES,1M,TF,0603,1/10W,1%,PbF

 

4,398.00

 

22-Oct-07

 

71-00008-40

 

RES,2.67K,TF,0603,1/16W,1%

 

4,394.00

 

22-Oct-07

 

71-00079-50

 

RES,56.2K,TF,0603,1/10W,1%,PbF

 

4,392.00

 

22-Oct-07

 

51-00029-01

 

CAP,1000PF,X7R,0402,50V,10%

 

4,378.00

 

22-Oct-07

 

71-00091-03

 

RES,510,TF,0603,1/16W,5%,PbF

 

4,370.00

 

22-Oct-07

 

71-00037-10

 

RES,82,TF,0603,1/16W,5%

 

4,366.00

 

22-Oct-07

 

71-00083-07

 

RES,3.01K,TF,0805,1/10W,1%,PbF

 

4,363.00

 

22-Oct-07

 

71-00086-03

 

RES,1K,TF,1206,1/8W,1%,PbF

 

4,356.00

 

22-Oct-07

 

71-00004-91

 

RES,3.01K,TF,0805,1/10W,1%

 

4,350.00

 

22-Oct-07

 

71-00079-15

 

RES,1.24K,TF,0603,1/10W,1%,PbF

 

4,344.00

 

22-Oct-07

 

71-00065-13

 

RES,9.09K,TF,0603,1/10W,1%

 

4,335.00

 

22-Oct-07

 

51-00023-11

 

CAP,68pF,NPO,0603,50V,5%

 

4,326.00

 

22-Oct-07

 

71-00083-10

 

RES,10.0,TF,0805,1/10W,1%,PbF

 

4,315.00

 

22-Oct-07

 

71-00065-03

 

RES,69.8K,TF,0603,1/10W,1%

 

4,306.00

 

22-Oct-07

 

71-00004-56

 

RES,499,TF,0805,1/10W,1%

 

4,297.00

 

22-Oct-07

 

71-00091-04

 

RES,3.9M,TF,0603,1/16W,5%,PbF

 

4,292.00

 

22-Oct-07

 

71-00083-06

 

RES,17.4K,TF,0805,1/10W,1%,PbF

 

4,290.00

 

22-Oct-07

 

71-00083-08

 

RES,2K,TF,0805,1/10W,1%,PbF

 

4,289.00

 

22-Oct-07

 

71-00079-48

 

RES,2.21K,TF,0603,1/10W,1%,PbF

 

4,264.00

 

22-Oct-07

 

71-00081-06

 

RES,26.7K,TF,0603,1/16W,1%,PbF

 

4,251.00

 

22-Oct-07

 

71-00008-12

 

RES,294,TF,0603,1/16W,1%

 

4,243.00

 

22-Oct-07

 

71-00004-08

 

RES,22.1K,TF,0805,1/10W,1%

 

4,230.00

 

22-Oct-07

 

51-00023-07

 

CAP,39PF,NPO,0603,50V,5%

 

4,226.00

 

22-Oct-07

 

71-00079-30

 

RES,5.11K,TF,0603,1/10W,1%,PbF

 

4,226.00

 

22-Oct-07

 

71-00030-04

 

RES,22.1K,TF,1206,1/8W,1%

 

4,217.00

 

22-Oct-07

 

71-00008-65

 

RES,1.69K,TF,0603,1/16W,1%

 

4,214.00

 

22-Oct-07

 

71-00045-01

 

RES,0.0,TF,1206,JUMPER

 

4,194.00

 

22-Oct-07

 

71-00030-11

 

RES,750K,TF,1206,1/8W,1%

 

4,190.00

 

22-Oct-07

 

71-00065-14

 

RES,86.6K,TF,0603,1/10W,1%

 

4,185.00

 

22-Oct-07

 

71-00079-28

 

RES,232K,TF,0603,1/10W,1%,PbF

 

4,180.00

 

22-Oct-07

 

71-00008-59

 

RES,37.4,TF,0603,1/16W,1%

 

4,170.00

 

22-Oct-07

 

71-00008-06

 

RES,49.9,TF,0603,1/16W,1%

 

4,164.00

 

22-Oct-07

 

71-00079-04

 

RES,15K,TF,0603,1/10W,1%,PbF

 

4,162.00

 

22-Oct-07

 

71-00008-74

 

RES,10.2K,TF,0603,1/16W,1%

 

4,150.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00008-97

 

RES,82.5K,TF,0603,1/16W,1%

 

4,138.00

 

22-Oct-07

 

71-00037-06

 

RES,3K,TF,0603,1/16W,5%

 

4,135.00

 

22-Oct-07

 

71-00044-17

 

RES,1.0,TF,1206,1/8W,5%

 

4,134.00

 

22-Oct-07

 

71-00008-89

 

RES,3.16K,TF,0603,1/16W,1%

 

4,126.00

 

22-Oct-07

 

75-00005-01

 

XSTR,FMMT3904,SOT23,NPN

 

4,100.00

 

22-Oct-07

 

71-00008-56

 

RES,33.2,TF,0603,1/16W,1%

 

4,094.00

 

22-Oct-07

 

71-00008-87

 

RES,1.3K,TF,0603,1/16w,1%

 

4,090.00

 

22-Oct-07

 

71-00079-38

 

RES,4.75K,TF,0603,1/10W,1%,PbF

 

4,078.00

 

22-Oct-07

 

51-00026-10

 

CAP,680pF,X7R,0603,50V,10%

 

4,060.00

 

22-Oct-07

 

71-00037-01

 

RES,2K,TF,0603,1/16W,5%

 

4,051.00

 

22-Oct-07

 

71-00091-02

 

RES,75,TF,0603,1/16W,5%,PbF

 

4,034.00

 

22-Oct-07

 

71-00001-02

 

RES,ARRAY,10KX4,ISO,1608,5%

 

4,023.00

 

22-Oct-07

 

71-00004-59

 

RES,63.4,TF,0805,1/10W,1%

 

4,013.00

 

22-Oct-07

 

60-00242-01

 

IC,B1101UA,MS-013(Jedec),SLIC Protector,

 

4,002.00

 

22-Oct-07

 

51-00026-01

 

CAP,0.01uF,X7R,0603,50V,10%

 

4,000.00

 

22-Oct-07

 

71-00004-82

 

RES,113,TF,0805,1/10W,1%

 

3,991.00

 

22-Oct-07

 

51-00054-01

 

CAP,15PF,NPO,0603,50V,+/-10%

 

3,980.00

 

22-Oct-07

 

51-00070-02

 

CAP,220pF,NPO,0805,50V,2%

 

3,980.00

 

22-Oct-07

 

51-00159-01

 

CAP,150pF,X7R,0603,50V,10%,PbF

 

3,974.00

 

22-Oct-07

 

71-00079-01

 

RES,49.9,TF,0603,1/10W,1%,PbF

 

3,972.00

 

22-Oct-07

 

71-00079-41

 

RES,27,TF,0603,1/10W,1%,PbF

 

3,969.00

 

22-Oct-07

 

71-00079-21

 

RES,1K,TF,0603,1/10W,1%,PbF

 

3,925.00

 

22-Oct-07

 

71-00031-20

 

RES,0.27,TF,1210,1/4W,5%

 

3,919.00

 

22-Oct-07

 

51-00131-02

 

CAP,47pF,NPO,0805,200V,10%,PbF

 

3,918.00

 

22-Oct-07

 

71-00004-86

 

RES,8.25K,TF,0805,1/10W,1%

 

3,916.00

 

22-Oct-07

 

71-00004-87

 

RES,1.3K,TF,0805,1/10W,1%

 

3,916.00

 

22-Oct-07

 

71-00008-19

 

RES,10K,TF,0603,1/16W,1%

 

3,906.00

 

22-Oct-07

 

71-00008-26

 

RES,182K,TF,0603,1/16W,1%

 

3,905.00

 

22-Oct-07

 

20-00158-01

 

FAB,LABEL,Blank,1.00inL x 0.50inW

 

3,900.00

 

22-Oct-07

 

51-00156-01

 

CAP,CER,0.22uF,X7R,0603,10V,10%,RoHS

 

3,893.00

 

22-Oct-07

 

51-00122-09

 

CAP,1500pF,,X7R,0603,50V,10%,PbF

 

3,890.00

 

22-Oct-07

 

71-00085-15

 

RES,ARRAY,51x4,ISO,1608,5%,RoHS

 

3,890.00

 

22-Oct-07

 

51-00046-01

 

CAP,220pF,NPO,0402,50V,5%

 

3,885.00

 

22-Oct-07

 

71-00035-07

 

RES,ARRAY,100x4,ISO,1608,2%

 

3,885.00

 

22-Oct-07

 

51-00052-03

 

CAP,0.022uF,X7R,0603,25V,10%

 

3,880.00

 

22-Oct-07

 

71-00087-02

 

RES,0.0,TF,2512,Jumper,PbF

 

3,855.00

 

22-Oct-07

 

71-00047-01

 

RES,ARRAY,0X4,ISO,1608,JUMPER

 

3,848.00

 

22-Oct-07

 

71-00093-04

 

RES,180,TF,0603,1/10W,1%,PbF

 

3,847.00

 

22-Oct-07

 

51-00122-13

 

CAP,1nF,X7R,0603,100V,10%,PbF

 

3,846.00

 

22-Oct-07

 

60-00014-01

 

IC,TPS76825Q,TSSOP20,2.5VFAST-TRANSIENT

 

3,844.00

 

22-Oct-07

 

71-00004-88

 

RES,90.9,TF,0805,1/10W,1%

 

3,842.00

 

22-Oct-07

 

51-00122-08

 

CAP,CER,0.068uF,X7R,0603,16V,10%,PbF

 

3,840.00

 

22-Oct-07

 

75-00002-01

 

XSTR,M61N02F,SOT-23,MOSFET,N-CHANNEL 20V

 

3,840.00

 

22-Oct-07

 

71-00008-67

 

RES,14.7K,TF,0603,1/16W,1%

 

3,835.00

 

22-Oct-07

 

71-00004-53

 

RES,3.32K,TF,0805,1/10W,1%

 

3,830.00

 

22-Oct-07

 

71-00079-39

 

RES,510K,TF,0603,1/10W,1%,PbF

 

3,828.00

 

22-Oct-07

 

71-00085-13

 

RES,ARRAY,10Kx4,ISO,1608,5%,PbF

 

3,824.00

 

22-Oct-07

 

71-00083-02

 

RES,10K,TF,0805,1/8W,1%,PbF

 

3,823.00

 

22-Oct-07

 

51-00160-01

 

CAP,33pF,NPO,0603,50V,5%,PbF

 

3,816.00

 

22-Oct-07

 

51-00160-02

 

CAP,22pF,NPO,0603,50V,5%,PbF

 

3,816.00

 

22-Oct-07

 

71-00008-94

 

RES,2K,TF,0603,1/16W,1%

 

3,816.00

 

22-Oct-07

 

51-00145-01

 

CAP,15nF,NPO,0805,25V,5%,PbF

 

3,810.00

 

22-Oct-07

 

51-00146-01

 

CAP,10nF,NPO,0805,50V,5%,PbF

 

3,800.00

 

22-Oct-07

 

51-00167-01

 

CAP,150pF,NPO,0805,100V,5%,RoHS

 

3,800.00

 

22-Oct-07

 

71-00008-85

 

RES,130K,TF,0603,1/16W,1%

 

3,799.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

51-00143-01

 

CAP,CER,0.68uF,X5R,0603,10V,10%,PbF

 

3,790.00

 

22-Oct-07

 

51-00147-01

 

CAP,3.3nF,npo,1206,50v,5%,PbF

 

3,790.00

 

22-Oct-07

 

51-00023-03

 

CAP,47PF,NPO,0603,50V,5%

 

3,780.00

 

22-Oct-07

 

71-00008-66

 

RES,7.32K,TF,0603,1/16W,1%

 

3,762.00

 

22-Oct-07

 

71-00007-10

 

RES,4.7,TF,0805,1/10W,5%

 

3,754.00

 

22-Oct-07

 

51-00122-10

 

CAP,47nF,X7R,0603,25V,10%,PbF

 

3,744.00

 

22-Oct-07

 

51-00133-03

 

CAP,0.01uF,X7R,1206,100V,20%,PbF

 

3,736.00

 

22-Oct-07

 

51-00133-02

 

CAP,0.01uF,X7R,1206,200V,20%,PbF

 

3,715.00

 

22-Oct-07

 

71-00004-15

 

RES,49.9,TF,0805,1/10W,/1%

 

3,714.00

 

22-Oct-07

 

71-00008-51

 

RES,5.49K,TF,0603,1/16W,1%

 

3,698.00

 

22-Oct-07

 

51-00124-03

 

CAP,15pF,NPO,0603,50V,+/-10%,PbF

 

3,680.00

 

22-Oct-07

 

71-00004-04

 

RES,100,TF,0805,1/10W,1%

 

3,670.00

 

22-Oct-07

 

37-00031-01

 

BAG,POLY,3INW X 4INL,4MIL

 

3,660.00

 

22-Oct-07

 

71-00004-79

 

RES,681K,TF,0805,1/10W,1%

 

3,655.00

 

22-Oct-07

 

71-00008-96

 

RES,69.8TF,0603,1/16W,1%

 

3,655.00

 

22-Oct-07

 

51-00124-02

 

CAP,5pF,NPO,0603,50V,+/-0.25pF,PbF

 

3,645.00

 

22-Oct-07

 

71-00008-79

 

RES,2.32K,TF,0603,1/16W,1%

 

3,622.00

 

22-Oct-07

 

44-00040-01

 

FERRITE,Bead,0603,220ohms@100MHz,200ma

 

3,620.00

 

22-Oct-07

 

71-00008-16

 

RES,750,TF,0603,1/16W,1%

 

3,620.00

 

22-Oct-07

 

32-00070-01

 

RETAINER_CLIP,3/16in (0.188) Shaft Dia x

 

3,604.00

 

22-Oct-07

 

71-00084-02

 

RES,0.036,TF,2010,1/2W,1%,PbF

 

3,601.00

 

22-Oct-07

 

20-00147-01

 

FAB,LABEL,Blank,4.0”x6.5”

 

3,600.00

 

22-Oct-07

 

71-00008-73

 

RES,1.91K,TF,0603,1/16W,1%

 

3,590.00

 

22-Oct-07

 

71-00001-12

 

RES,ARRAY,33x4,ISO,1608,5%

 

3,578.00

 

22-Oct-07

 

54-00045-01

 

RECTIFIER,MURS320T3,200V,3A,CASE 403-03

 

3,577.00

 

22-Oct-07

 

51-00011-01

 

CAP,0.01UF,X7R,1206,200V,20%

 

3,569.00

 

22-Oct-07

 

44-00002-01

 

FERRITE,Bead,0805,600ohm@100MHz,500MA

 

3,559.00

 

22-Oct-07

 

51-00122-12

 

CAP,2200pF,,X7R,0603,50V,10%,PbF

 

3,542.00

 

22-Oct-07

 

71-00025-01

 

RES,1M,TF,0805,1/10W,5%

 

3,542.00

 

22-Oct-07

 

51-00118-03

 

CAP,22nF,X7R,0805,100V,10%,PbF

 

3,540.00

 

22-Oct-07

 

51-00133-01

 

CAP,68nF,X7R,1206,100V,10%,PbF

 

3,540.00

 

22-Oct-07

 

51-00122-11

 

CAP,3300pF,,X7R,0603,50V,5%,PbF

 

3,535.00

 

22-Oct-07

 

32-00032-03

 

SCREW,MS,LOCK,PATCH,M3X0.5X6,FLAT_90,CHR

 

3,532.00

 

22-Oct-07

 

71-00022-04

 

RES,1K,THIN FILM,0603,1/16W,0.1%

 

3,500.00

 

22-Oct-07

 

44-00012-02

 

FERRITE,BEAD,0805,120 OHM@100MHZ,25%,300

 

3,492.00

 

22-Oct-07

 

51-00053-06

 

CAP,6.8PF,NPO,0603,50V,+/-0.5PF

 

3,483.00

 

22-Oct-07

 

51-00084-02

 

CAP,100pF,NPO,0805,200V,5%

 

3,477.00

 

22-Oct-07

 

51-00131-01

 

CAP,47pF,NPO,0805,100V,10%,PbF

 

3,466.00

 

22-Oct-07

 

51-00026-02

 

CAP,0.001UF,X7R,0603,50V,10%

 

3,458.00

 

22-Oct-07

 

44-00031-02

 

FERRITE,Bead,0603,120ohm @100MHz,2000mA,

 

3,449.00

 

22-Oct-07

 

71-00008-07

 

RES,100,TF,0603,1/16W,1%

 

3,449.00

 

22-Oct-07

 

51-00026-11

 

CAP,2700pF,X7R,0603,50V,10%

 

3,445.00

 

22-Oct-07

 

51-00078-02

 

CAP,120PF,NPO,0603,50V,2%

 

3,413.00

 

22-Oct-07

 

51-00123-01

 

CAP,0.033uF,X7R,0603,25V,10%,PbF

 

3,410.00

 

22-Oct-07

 

71-00079-32

 

RES,75.0K,TF,0603,1/10W,1%,PbF

 

3,410.00

 

22-Oct-07

 

71-00079-70

 

RES,2K,TF,0603,1/10W,1%,PbF

 

3,387.00

 

22-Oct-07

 

51-00037-02

 

CAP,1000pF,X7R,1206,16V,10%

 

3,375.00

 

22-Oct-07

 

71-00044-03

 

RES,4.7K,TF,1206,1/8W,5%

 

3,373.00

 

22-Oct-07

 

41-00007-01

 

CONN,HEADER,8P x 2R,SMT,2.54mm x 2.54mm,

 

3,338.00

 

22-Oct-07

 

71-00079-13

 

RES,232,TF,0603,1/10W,1%,PbF

 

3,330.00

 

22-Oct-07

 

71-00004-10

 

RES,2K,TF,0805,1/10W,1%

 

3,328.00

 

22-Oct-07

 

71-00079-09

 

RES,249,TF,0603,1/10W,1%,PbF

 

3,314.00

 

22-Oct-07

 

71-00065-01

 

RES,80.6K,TF,0603,1/10W,1%

 

3,285.00

 

22-Oct-07

 

71-00065-09

 

RES,6.04K,TF,0603,1/10W,1%

 

3,283.00

 

22-Oct-07

 

60-00035-01

 

IC,74ACT175,TSSOP16,QUAD D FLIP-FLOP

 

3,256.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00004-41

 

RES,267K,TF,0805,1/10W,1%

 

3,251.00

 

22-Oct-07

 

71-00060-03

 

RES,0.02,TF,1206,1/4W,1%

 

3,251.00

 

22-Oct-07

 

71-00065-04

 

RES,40.2K,TF,0603,1/10W,1%

 

3,223.00

 

22-Oct-07

 

71-00065-16

 

RES,90.9,TF,0603,1/10W,1%

 

3,198.00

 

22-Oct-07

 

51-00023-04

 

CAP,56PF,NPO,0603,50V,5%

 

3,184.00

 

22-Oct-07

 

51-00026-07

 

CAP,560PF,,X7R,0603,50V,10%

 

3,160.00

 

22-Oct-07

 

71-00091-01

 

RES,22,TF,0603,1/16W,5%,PbF

 

3,159.00

 

22-Oct-07

 

51-00124-01

 

CAP,10pF,NPO,0603,50V,+/-0.5pF,PbF

 

3,147.00

 

22-Oct-07

 

44-00035-01

 

FERRITE,Bead,0805,120ohm@100MHz,3.5A,DCR

 

3,124.00

 

22-Oct-07

 

71-00079-35

 

RES,150,TF,0603,1/10W,1%,PbF

 

3,108.00

 

22-Oct-07

 

51-00007-02

 

CAP,820pF,X7R,0805,16V,20%

 

3,101.00

 

22-Oct-07

 

51-00132-03

 

CAP,CER,10uF,X5R,0805,10V,10%,PbF

 

3,096.00

 

22-Oct-07

 

44-00040-03

 

FERRITE,Bead,0603,470ohm@100MHz,1000mA,P

 

3,082.00

 

22-Oct-07

 

71-00044-15

 

RES,470,TF,1206,1/8W,5%

 

3,081.00

 

22-Oct-07

 

51-00023-06

 

CAP,18PF,NPO,0603,50V,5%

 

3,050.00

 

22-Oct-07

 

51-00133-04

 

CAP,470pf,,X7R,1206,2000V,10%,PbF

 

3,045.00

 

22-Oct-07

 

51-00052-04

 

CAP,47nF,X7R,0603,25V,10%

 

3,035.00

 

22-Oct-07

 

71-00079-22

 

RES,511,TF,0603,1/10W,1%,PbF

 

3,032.00

 

22-Oct-07

 

51-00128-01

 

CAP,22uF,Y5V,1210,10V,+80%/-20%,PbF

 

3,026.00

 

22-Oct-07

 

71-00008-69

 

RES,768,TF,0603,1/16W,1%

 

3,022.00

 

22-Oct-07

 

71-00065-05

 

RES,4.32K,TF,0603,1/10W,1%

 

3,009.00

 

22-Oct-07

 

44-00038-02

 

FERRITE,Bead,0805,120ohm@100MHz,250mA,Pb

 

2,994.00

 

22-Oct-07

 

51-00008-01

 

CAP,100UF,AE,SMT,10V,20%,6X8

 

2,991.00

 

22-Oct-07

 

54-00060-01

 

RECTIFIER,MBR052OLT,SOD-123,20V,500mA,SC

 

2,990.00

 

22-Oct-07

 

51-00122-05

 

CAP,0.001uF,X7R,0603,50V,10%,PbF

 

2,988.00

 

22-Oct-07

 

51-00026-12

 

CAP,0.015uF,X7R,0603,50V,10%

 

2,973.00

 

22-Oct-07

 

71-00008-25

 

RES,150K,TF,0603,1/16W,1%

 

2,967.00

 

22-Oct-07

 

54-00098-01

 

DIODE,MMBZ5240B,10V,20mA,350mW,SOT-23

 

2,950.00

 

22-Oct-07

 

75-00032-01

 

XSTR,BSS123,SOT-23,MOSFET,N-Channel,100V

 

2,950.00

 

22-Oct-07

 

54-00085-01

 

DIODE,SDM10K45,SOD-323,RoHS,40VDC,100mA,

 

2,943.00

 

22-Oct-07

 

71-00001-10

 

RES,ARRAY,15X4,ISO,1608,5%

 

2,941.00

 

22-Oct-07

 

54-00093-01

 

DIODE,SR70,SOT-143,PbF,TVS ARRAY,70V

 

2,935.00

 

22-Oct-07

 

54-00100-01

 

DIODE,BZT52C7V5S,7.5V,200mW,SOD-323,ZEN,

 

2,931.00

 

22-Oct-07

 

71-00095-01

 

VARISTOR,MLV,0805,PbF,30Vrms,200pF,5mW

 

2,930.00

 

22-Oct-07

 

75-00025-01

 

XSTR,BSS119,SOT-23,MOSFET,N-CHANNEL,100V

 

2,925.00

 

22-Oct-07

 

51-00137-03

 

CAP,4.7uF,Y5V,1206,10V,+80% -20%,PbF

 

2,920.00

 

22-Oct-07

 

54-00071-05

 

DIODE,MMSZ5248B,18V,500mW,SOD123,ZEN,PbF

 

2,915.00

 

22-Oct-07

 

51-00009-01

 

CAP,10uF,Y5V,1206,10V,+80/-20%

 

2,911.00

 

22-Oct-07

 

54-00084-01

 

DIODE,MMBD4448H,SOT-23,RoHS,80VDC,500mA,

 

2,898.00

 

22-Oct-07

 

54-00088-01

 

DIODE,MMBD1401A,250V,600mA,SOT-23,SIG,Pb

 

2,872.00

 

22-Oct-07

 

51-00026-09

 

CAP,3900pF,,X7R,0603,50V,10%

 

2,871.00

 

22-Oct-07

 

60-00055-02

 

IC,74LVC1G32A,SO5-1,3.3V,Single 2-Input

 

2,870.00

 

22-Oct-07

 

69-00002-01

 

VR,LT1117,3.3V,800MA,DDPKG,SMT

 

2,859.00

 

22-Oct-07

 

71-00004-35

 

RES,6.81K,TF,0805,1/10W,1%

 

2,858.00

 

22-Oct-07

 

71-00008-68

 

RES,60.4,TF,0603,1/16W,1%

 

2,857.00

 

22-Oct-07

 

51-00028-01

 

CAP,0.33UF,X7R,1206,25V,10%

 

2,850.00

 

22-Oct-07

 

71-00008-13

 

RES,200,TF,0603,1/16W,1%

 

2,850.00

 

22-Oct-07

 

51-00118-01

 

CAP,0.01uF,X7R,0805,50V,20%,PbF

 

2,838.00

 

22-Oct-07

 

51-00081-01

 

CAP,22nF,X7R,0805,100V,10%

 

2,830.00

 

22-Oct-07

 

75-00022-02

 

XSTR,MBT3946DW1T1,SOT363,DUAL(NPN/PNP),2

 

2,820.00

 

22-Oct-07

 

71-00079-37

 

RES,47.5K,TF,0603,1/10W,1%,PbF

 

2,814.00

 

22-Oct-07

 

51-00070-05

 

CAP,47pF,NPO,0805,50V,2%

 

2,800.00

 

22-Oct-07

 

54-00044-02

 

DIODE,BAT54LT1,SOT-23,30VDC,200mA,Schott

 

2,799.00

 

22-Oct-07

 

51-00122-07

 

CAP,820pF,,X7R,0603,50V,10%,PbF

 

2,797.00

 

22-Oct-07

 

60-00041-01

 

IC,QS3257,QSOP16,QUAD 2 TO 1 MUX/DEMUX,C

 

2,793.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

75-00012-01

 

XSTR,IRLML6401,SOT23,MOSFET,P-Channel,Vd

 

2,780.00

 

22-Oct-07

 

54-00075-01

 

RECTIFIER,B560C,60V,5A,SMT,SCHOT,-55/+12

 

2,766.00

 

22-Oct-07

 

71-00004-07

 

RES,1K,TF,0805,1/10W,1%

 

2,747.00

 

22-Oct-07

 

71-00044-12

 

RES,100K,TF,1206,1/8W,5%

 

2,744.00

 

22-Oct-07

 

51-00017-01

 

CAP,330PF,X7R,0805,50V,10%

 

2,721.00

 

22-Oct-07

 

54-00017-01

 

RECTIFIER,SIDACTOR,DO-214,77VS,58VDRM,50

 

2,718.00

 

22-Oct-07

 

54-00063-03

 

DIODE,CMR1U-02,200V,1A,SMB,UFASTREC,PbF

 

2,708.00

 

22-Oct-07

 

74-00001-01

 

XFMR,T1064,T1,QUAD

 

2,702.00

 

22-Oct-07

 

54-00071-04

 

DIODE,MMSZ5248B,18V,500mW,SOD123,ZEN

 

2,690.00

 

22-Oct-07

 

75-00028-01

 

XSTR,FDC645N,SSOT6,MOSFET,PbF,N-Chan,30V

 

2,689.00

 

22-Oct-07

 

71-00008-31

 

RES,127,TF,0603,1/16W,1%

 

2,675.00

 

22-Oct-07

 

54-00091-01

 

RECTIFIER,MBRM140,40V,1A,Case 457,PbF,SC

 

2,673.00

 

22-Oct-07

 

54-00018-03

 

DIODE,MMBD914LT1,SOT-23,100VDC,500mA,Hig

 

2,669.00

 

22-Oct-07

 

60-00064-01

 

IC,74ACT00,TSSOP14(0.65MM) PITCH

 

2,668.00

 

22-Oct-07

 

51-00026-06

 

CAP,6800PF,,X7R,0603,50V,10%

 

2,665.00

 

22-Oct-07

 

71-00007-12

 

RES,2.7,TF,0805,1/10W,5%

 

2,654.00

 

22-Oct-07

 

71-00008-70

 

RES,1.13K,TF,0603,1/16W,1%

 

2,639.00

 

22-Oct-07

 

71-00037-12

 

RES,75,TF,0603,1/16W,5%

 

2,637.00

 

22-Oct-07

 

44-00031-01

 

FERRITE,Bead,0603,33ohm @100MHz,3.0A,DCR

 

2,630.00

 

22-Oct-07

 

51-00012-01

 

CAP,0.01UF,X7R,1206,100V,20%

 

2,630.00

 

22-Oct-07

 

71-00004-25

 

RES,200,TF,0805,1/10W,1%

 

2,627.00

 

22-Oct-07

 

71-00037-25

 

RES,10M,TF,0603,1/16W,5%

 

2,626.00

 

22-Oct-07

 

60-00191-01

 

IC,PI7AT04,Active Transmission Line Term

 

2,624.00

 

22-Oct-07

 

71-00079-06

 

RES,11.8K,TF,0603,1/10W,1%,PbF

 

2,605.00

 

22-Oct-07

 

54-00071-01

 

DIODE,MMSZ5256B,30V,500mW,SOD123,ZEN

 

2,595.00

 

22-Oct-07

 

41-00027-01

 

CONN,EDGE,38 POS,F,VERT,SMT,0.25[0.64],M

 

2,590.00

 

22-Oct-07

 

71-00023-01

 

RES,49.9K,THIN FILM,0805,1/10W,0.1%

 

2,575.00

 

22-Oct-07

 

51-00026-13

 

CAP,4.7nF,X7R,0603,50V,10%,PbF

 

2,559.00

 

22-Oct-07

 

71-00001-03

 

RES,ARRAY,4.7KX4,ISO,1608,5%

 

2,558.00

 

22-Oct-07

 

51-00016-02

 

CAP,1500PF,X7R,0805,50V,20%

 

2,545.00

 

22-Oct-07

 

71-00079-08

 

RES,0.0,TF,0603,Jumper,PbF

 

2,542.00

 

22-Oct-07

 

51-00122-06

 

CAP,1uF,X7R,0603,6.3V,10%,PbF

 

2,536.00

 

22-Oct-07

 

64-00005-01

 

OPTIC,OPTOCOUPLER,MOC207-M,SO8,Trans.

 

2,527.00

 

22-Oct-07

 

51-00084-01

 

CAP,56pF,NPO,0805,200V,5%

 

2,520.00

 

22-Oct-07

 

66-00001-01

 

OSC,HCMOS,24.704MHZ,+/-25PPM,SMT

 

2,519.00

 

22-Oct-07

 

71-00004-27

 

RES,150K,TF,0805,1/10W,1%

 

2,505.00

 

22-Oct-07

 

60-00070-02

 

IC,74LVC14A,TSSOP14,Hex Inverting Schmit

 

2,496.00

 

22-Oct-07

 

44-00037-01

 

FERRITE,Bead,2012,100ohm@100MHz,4A,DCR-0

 

2,486.00

 

22-Oct-07

 

54-00090-01

 

RECTIFIER,SIDACTOR,DO-214AA,PbF,77VS

 

2,480.00

 

22-Oct-07

 

55-00001-01

 

IND,0.330MH,0805,250MA,10%

 

2,472.00

 

22-Oct-07

 

71-00030-09

 

RES,464K,TF,1206,1/8W,1%

 

2,468.00

 

22-Oct-07

 

60-00013-02

 

IC,74LVTH573,TSSOP20,3.3V ABT OCT TRANS

 

2,463.00

 

22-Oct-07

 

60-00040-01

 

IC,74LVT16646A,TSSOP56,3.3V,16-BIT BUS T

 

2,462.00

 

22-Oct-07

 

61-00049-02

 

IC,SRAM,128KX8 BIT,TA=10NS,SOJ32,5V

 

2,449.00

 

22-Oct-07

 

75-00031-01

 

XSTR,PSMN006-20K,SO8,MOSFET,N-Channel,20

 

2,432.00

 

22-Oct-07

 

60-00033-02

 

IC,74LCX138,TSSOP16,1-OF-8 DEMUX,PbF

 

2,421.00

 

22-Oct-07

 

54-00073-01

 

RECTIFIER,MBRS1100T3,100V,1A,Case 403A,S

 

2,402.00

 

22-Oct-07

 

51-00133-07

 

CAP,0.1uF,X7R,1206,200V,10%,PbF

 

2,400.00

 

22-Oct-07

 

60-00241-02

 

IC,TISP6NTP2A,S08,SLIC Protector,Quad Pr

 

2,387.00

 

22-Oct-07

 

71-00008-75

 

RES,27.4K,TF,0603,1/16W,1%

 

2,373.00

 

22-Oct-07

 

75-00029-01

 

XSTR,BSS138,SOT-23,MOSFET,N-Channel,50V,

 

2,373.00

 

22-Oct-07

 

71-00037-18

 

RES,150,TF,0603,1/16W,5%

 

2,362.00

 

22-Oct-07

 

51-00133-05

 

CAP,220pf,,X7R,1206,2000V,10%,PbF

 

2,358.00

 

22-Oct-07

 

71-00065-08

 

RES,3.01K,TF,0603,1/10W,1%

 

2,358.00

 

22-Oct-07

 

75-00021-01

 

XSTR,NDT3055L,SOT223,MOSFET,N-Channel,60

 

2,357.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

61-00064-01

 

IC,EEPROM,M24C02,SO-8,2Kbit 2-Wire Bus I

 

2,345.00

 

22-Oct-07

 

51-00024-01

 

CAP,220PF,X7R,0603,50V,10%

 

2,335.00

 

22-Oct-07

 

71-00004-06

 

RES,11.8,TF,0805,1/10W,1%

 

2,320.00

 

22-Oct-07

 

54-00073-02

 

RECTIFIER,MBRS1100T3,100V,1A,Case 403A,S

 

2,307.00

 

22-Oct-07

 

54-00018-01

 

DIODE,MMBD914LT1,SOT-23,100VDC,500MA,HIG

 

2,303.00

 

22-Oct-07

 

75-00026-01

 

XSTR,SI4925BDY,S08,MOSFET,Dual P-Chan,30

 

2,303.00

 

22-Oct-07

 

71-00008-57

 

RES,12.7,TF,0603,1/16W,1%

 

2,302.00

 

22-Oct-07

 

44-00013-01

 

FERRITE,BEAD,0805,600OHM@100MHZ,200MA,DC

 

2,297.00

 

22-Oct-07

 

60-00063-03

 

IC,LM2903M,SO8,Comparator,Dual,Low Power

 

2,295.00

 

22-Oct-07

 

71-00054-15

 

RES,75,TF,0402,1/16W,1%

 

2,286.00

 

22-Oct-07

 

60-00239-02

 

IC,SN74LVC1G04,MO-203(Jedec),1.65 - 5.5V

 

2,285.00

 

22-Oct-07

 

66-00029-01

 

OSC,HCMOS,34.368MHZ,+/-20PPM,SMT,3.3V,0-

 

2,285.00

 

22-Oct-07

 

71-00085-08

 

RES,ARRAY,1Kx4,ISO,1608,5%,PbF

 

2,272.00

 

22-Oct-07

 

60-00003-01

 

IC,74LCX240,TSSOP20,OCTAL BUFFER/LINE DR

 

2,266.00

 

22-Oct-07

 

66-00001-02

 

OSC,HCMOS,1.544MHZ,+/-50PPM,SMT

 

2,264.00

 

22-Oct-07

 

75-00027-01

 

XSTR,SI4431DY,S08,PbF,MOSFET,P-Chan,-30V

 

2,258.00

 

22-Oct-07

 

51-00023-10

 

CAP,390PF,NPO,0603,50V,5%

 

2,256.00

 

22-Oct-07

 

71-00037-16

 

RES,1M,TF,0603,1/16W,5%

 

2,253.00

 

22-Oct-07

 

60-00070-01

 

IC,74LVC14A,TSSOP14,HEX INVERTING SCHMIT

 

2,226.00

 

22-Oct-07

 

51-00040-02

 

CAP,33PF,NPO,0805,50V,5%

 

2,211.00

 

22-Oct-07

 

51-00089-01

 

CAP,ACCU-F,1.8pF,0603,100V,+/-0,1pF,High

 

2,173.00

 

22-Oct-07

 

71-00079-33

 

RES,100,TF,0603,1/10W,1%,PbF

 

2,167.00

 

22-Oct-07

 

51-00023-05

 

CAP,22PF,NPO,0603,50V,5%

 

2,163.00

 

22-Oct-07

 

51-00122-03

 

CAP,0.1uF,X7R,0603,16V,10%,PbF

 

2,146.00

 

22-Oct-07

 

71-00079-02

 

RES,22,TF,0603,1/10W,1%,PbF

 

2,139.00

 

22-Oct-07

 

44-00022-01

 

FERRITE,Bead,1206,600ohm@100MHz,300mA,DC

 

2,135.00

 

22-Oct-07

 

51-00144-01

 

CAP,56nF,PF,Pkg(6.0mmL x 4.1mmW x 2.8mmH

 

2,129.00

 

22-Oct-07

 

71-00007-07

 

RES,47K,TF,0805,1/10W,5%

 

2,127.00

 

22-Oct-07

 

44-00039-02

 

FERRITE,Bead,1206,600ohm@100MHz,500mA,Pb

 

2,124.00

 

22-Oct-07

 

71-00004-12

 

RES,332,TF,0805,1/10W,1%

 

2,120.00

 

22-Oct-07

 

71-00037-07

 

RES,2M,TF,0603,1/16W,5%

 

2,115.00

 

22-Oct-07

 

71-00004-84

 

RES,14.7K,TF,0805,1/10W,1%

 

2,112.00

 

22-Oct-07

 

44-00010-01

 

FERRITE,BEAD,1806(L4.5XW1.6MM),80OHM@100

 

2,102.00

 

22-Oct-07

 

37-00055-01

 

CARTON,CORRUG,(20.50in x 12.00in x 14.38

 

2,097.00

 

22-Oct-07

 

71-00008-71

 

RES,9.76K,TF,0603,1/16W,1%

 

2,097.00

 

22-Oct-07

 

54-00064-01

 

RECTIFIER,MBRS190T3,90V,1A,Case 403A,SCH

 

2,081.00

 

22-Oct-07

 

60-00027-01

 

IC,DS1818R,SOT23,3.3V,10%,ECONORESET W/P

 

2,064.00

 

22-Oct-07

 

71-00008-61

 

RES,110,TF,0603,1/16W,1%

 

2,064.00

 

22-Oct-07

 

71-00026-01

 

RES,470,TF,0805,1/10W,5%

 

2,056.00

 

22-Oct-07

 

51-00023-09

 

CAP,220PF,NPO,0603,50V,5%

 

2,050.00

 

22-Oct-07

 

61-00038-01

 

IC,EEPROM,PCA8581C,SO8,128 X 8-BIT W/I2C

 

2,026.00

 

22-Oct-07

 

51-00137-01

 

CAP,22uF,Y5V,1206,10V,-82/+22%,PbF

 

2,023.00

 

22-Oct-07

 

71-00001-01

 

RES,ARRAY,1KX4,ISO,1608,5%

 

2,023.00

 

22-Oct-07

 

71-00023-02

 

RES,14.0K,THIN FILM,0805,1/10W,0.1%

 

2,020.00

 

22-Oct-07

 

71-00037-19

 

RES,51,TF,0603,1/16W,5%

 

2,020.00

 

22-Oct-07

 

51-00083-01

 

CAP,0.1uF,X7R,1210,100v,10%,PbF

 

2,012.00

 

22-Oct-07

 

20-00317-01

 

FAB,CAST,PCB Mounting Rail,High Speed,TW

 

2,011.00

 

22-Oct-07

 

51-00021-01

 

CAP,4.7uF,Y5V,1206,10V,+80% -20%

 

2,011.00

 

22-Oct-07

 

71-00004-30

 

RES,4.75K,TF,0805,1/10W,1%

 

2,005.00

 

22-Oct-07

 

37-00057-02

 

FOAM, 1.25” Thick,SIM,Clamshell,TW-300

 

2,000.00

 

22-Oct-07

 

40-00027-01

 

FUSE,POLYSWITCH,0.30A,60V,RESET,PbFree,R

 

2,000.00

 

22-Oct-07

 

71-00004-24

 

RES,121,TF,0805,1/10W,1%

 

1,999.00

 

22-Oct-07

 

55-00024-01

 

IND,LL2012FH,390nH,0805,150mA,5%

 

1,992.00

 

22-Oct-07

 

51-00030-01

 

CAP,33PF,NPO,0603,50V,5%

 

1,980.00

 

22-Oct-07

 

55-00057-01

 

IND,1.8uH,SMT(3.2mmX2.5mmX2.2mm),PbF

 

1,959.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

54-00070-02

 

DIODE,MMBD1404,200V,200mA,CC,SOT-23,SIG,

 

1,956.00

 

22-Oct-07

 

41-00192-02

 

CONN,DSUB HD,F,RA,15P,THD,Threaded w/o S

 

1,955.00

 

22-Oct-07

 

51-00141-01

 

CAP,0.1uF,X7R,1210,200V,10%,PbF

 

1,950.00

 

22-Oct-07

 

44-00035-02

 

FERRITE,Bead,0805(PbFree),120ohm@100MHz,

 

1,947.00

 

22-Oct-07

 

40-00026-01

 

FUSE,PTC,1.1A,6V,1206,RESET,-40/85C,PbF

 

1,940.00

 

22-Oct-07

 

32-00033-04

 

SCREW,MS,LOCK,PATCH,2-56X1/4,PAN,CHR,SST

 

1,934.00

 

22-Oct-07

 

51-00058-01

 

CAP,0.1UF,,X7R,0508,16V,20%,LOW ESL

 

1,920.00

 

22-Oct-07

 

60-00027-02

 

IC,DS1818R,SOT23,3.3V,10%,EconoReset w/P

 

1,903.00

 

22-Oct-07

 

54-00055-01

 

DIODE,SLO5,SOT23,TVS,5V,5pF,-55/+125C

 

1,895.00

 

22-Oct-07

 

51-00132-02

 

CAP,4.7uF,X5R,0805,6.3V,10%,PbF

 

1,886.00

 

22-Oct-07

 

60-00306-01

 

IC,TISP6NTP2C,SO8,Hi Voltage RSLIC Prote

 

1,871.00

 

22-Oct-07

 

71-00065-06

 

RES,2.87K,TF,0603,1/10W,1%

 

1,866.00

 

22-Oct-07

 

71-00008-01

 

RES,0.0,TF,0603,Jumper

 

1,850.00

 

22-Oct-07

 

71-00060-04

 

RES,200K,TF,1206,1/4W,1%

 

1,839.00

 

22-Oct-07

 

60-00005-01

 

IC,74LCX32,TSSOP14,Quad 2-Input OR Gate

 

1,835.00

 

22-Oct-07

 

71-00008-55

 

RES,182,TF,0603,1/16W,1%

 

1,832.00

 

22-Oct-07

 

37-00045-01

 

CLAMSHELL,ESD,SIM

 

1,821.00

 

22-Oct-07

 

54-00074-01

 

RECTIFIER,MURS120T3,200V,1A,Case 403A,Ul

 

1,821.00

 

22-Oct-07

 

51-00019-01

 

CAP,100pF,X7R,0603,25V,20%

 

1,819.00

 

22-Oct-07

 

54-00063-02

 

DIODE,CMR1U-04,400V,1A,SMB,UFASTREC

 

1,801.00

 

22-Oct-07

 

98-20092-01

 

Filler Panel,TW-600

 

1,787.00

 

22-Oct-07

 

73-00001-01

 

SOUNDER,PIEZO,30V,4KHz,THD,RoHS,-40/+85C

 

1,785.00

 

22-Oct-07

 

71-00008-23

 

RES,100K,TF,0603,1/16W,1%

 

1,780.00

 

22-Oct-07

 

44-00038-01

 

FERRITE,Bead,0805,600ohm@100MHz,500ma,Pb

 

1,770.00

 

22-Oct-07

 

51-00070-04

 

CAP,10pF,NPO,0805,50V,2%

 

1,770.00

 

22-Oct-07

 

51-00108-01

 

CAP,CER,10uF,X5R,0805,10V,10%

 

1,770.00

 

22-Oct-07

 

32-00002-01

 

NUT,PEM BROACHING,M3X0.5,SST,PC BOARDS

 

1,736.00

 

22-Oct-07

 

51-00048-01

 

CAP,4.7UF,TAN,SMT(L=6.0MM X W=3.2MM X H=

 

1,736.00

 

22-Oct-07

 

71-00008-20

 

RES,20K,TF,0603,1/16W,1%

 

1,730.00

 

22-Oct-07

 

71-00096-01

 

RES,4.7K,TF,2512,1W,5%,PbF

 

1,726.00

 

22-Oct-07

 

71-00004-01

 

RES,0.0,TF,0805,JUMPER

 

1,710.00

 

22-Oct-07

 

51-00134-01

 

CAP,10uF,X5R,1206,25V,10%,PbF

 

1,704.00

 

22-Oct-07

 

32-00038-03

 

SCREW,MS,LOCK,PATCH,M4X0.7X6,PAN,CHR,SST

 

1,700.00

 

22-Oct-07

 

32-00008-01

 

SCREW,MS,M4X8,HEX SOCKET,SST

 

1,692.00

 

22-Oct-07

 

71-00085-09

 

RES,ARRAY,33x4,ISO,1608,5%,PbF

 

1,684.00

 

22-Oct-07

 

54-00004-01

 

LED,GREEN,SMT

 

1,675.00

 

22-Oct-07

 

60-00186-01

 

IC,PI3A125,SOT23,SPST ANALOG/BUS SWITCH,

 

1,670.00

 

22-Oct-07

 

60-00023-01

 

IC,74FST3245,TSSOP20,OCTAL (8-BIT) BUS S

 

1,659.00

 

22-Oct-07

 

51-00014-01

 

CAP,22PF,NPO,0805,50V,5%

 

1,656.00

 

22-Oct-07

 

71-00035-02

 

RES,ARRAY,130X4,ISO,1608,2%

 

1,649.00

 

22-Oct-07

 

60-00139-02

 

IC,MC74VHC1G08,SOT353,Single 2-Input AND

 

1,628.00

 

22-Oct-07

 

71-00065-15

 

RES,68.1,TF,0603,1/10W,1%

 

1,623.00

 

22-Oct-07

 

20-00131-01

 

FAB,CAST,COVER,LATCH,TW-600

 

1,615.00

 

22-Oct-07

 

71-00004-34

 

RES,5.62K,TF,0805,1/10W,1%

 

1,611.00

 

22-Oct-07

 

71-00023-04

 

RES,5.76K,THIN FILM,0805,1/10W,0.1%

 

1,598.00

 

22-Oct-07

 

55-00035-01

 

IND,WIREWOUND,560nH,0805,Ceramic,230mA,5

 

1,595.00

 

22-Oct-07

 

71-00083-04

 

RES,0.0,TF,0805,Jumper,PbF

 

1,585.00

 

22-Oct-07

 

51-00057-03

 

CAP,220pf,,X7R,1206,2000V,10%

 

1,578.00

 

22-Oct-07

 

60-00195-01

 

IC,AM79R241,PLCC32,Intelligent RSLIC (IS

 

1,566.00

 

22-Oct-07

 

51-00020-01

 

CAP,10UF,TAN,EIA3528,10V,10%

 

1,558.00

 

22-Oct-07

 

51-00026-03

 

CAP,470PF,,X7R,0603,50V,10%

 

1,553.00

 

22-Oct-07

 

66-00018-01

 

OSC,HCMOS/TTL,51.84MHZ,+/-25PPM,3.3V,SMT

 

1,552.00

 

22-Oct-07

 

60-00108-01

 

IC,74CBTLV16210,TSSOP48,0.5MM,20BIT FET

 

1,543.00

 

22-Oct-07

 

20-00051-01

 

FAB,MOLDED,HANDLE,INSERT

 

1,529.00

 

22-Oct-07

 

66-00019-01

 

OSC,HCMOS,EC26,SMT,37.056MHZ,+/-25PPM

 

1,519.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

51-00070-01

 

CAP,33PF,NPO,0805,50V,2%

 

1,518.00

 

22-Oct-07

 

51-00122-04

 

CAP,0.01uF,X7R,0603,50V,10%,PbF

 

1,517.00

 

22-Oct-07

 

55-00033-01

 

IND,4.7uH,1210,350mA,20%

 

1,516.00

 

22-Oct-07

 

71-00079-18

 

RES,330,TF,0603,1/10W,1%,PbF

 

1,514.00

 

22-Oct-07

 

51-00007-01

 

CAP,100PF,X7R,0805,16V,20%

 

1,501.00

 

22-Oct-07

 

20-00049-01

 

FAB,MOLDED,OPTICAL CABLE COVER,TW-100/30

 

1,479.00

 

22-Oct-07

 

41-00188-01

 

CONN,RJ45,4Px1R,RA,THD,Shielded

 

1,471.00

 

22-Oct-07

 

60-00142-01

 

IC,74AVC16374,TVSOP48,D-Flip Flop,3-Stat

 

1,458.00

 

22-Oct-07

 

66-00015-02

 

CRYSTAL,20MHz,+/-30ppm,18pF,SMT,-40/+85

 

1,455.00

 

22-Oct-07

 

54-00023-02

 

RECTIFIER,BRIDGE,DF02S,1.5 AMPERE,200V,1

 

1,454.00

 

22-Oct-07

 

51-00057-01

 

CAP,100pf,X7R,1206,2000V,10%

 

1,452.00

 

22-Oct-07

 

71-00004-31

 

RES,82.5,TF,0805,1/10W,1%

 

1,443.00

 

22-Oct-07

 

69-00016-01

 

VR,ML6554,PSOP16,2.3V/4V,3A,Switching,0/

 

1,441.00

 

22-Oct-07

 

20-00168-01

 

FAB,GASKET,TETHER,PAU FACEPLATE,OPTICAL

 

1,434.00

 

22-Oct-07

 

20-00146-01

 

FAB,LABEL,BLANK,0.325INL X 0.115INW

 

1,428.00

 

22-Oct-07

 

51-00026-05

 

CAP,2200PF,,X7R,0603,50V,10%

 

1,428.00

 

22-Oct-07

 

75-00007-01

 

XSTR,MMDF3N03HD,SO8,TMOS DUAL N-CHANNEL,

 

1,426.00

 

22-Oct-07

 

60-00071-02

 

IC,74LVT162244,TSSOP48,3.3V,16 Bit Buffe

 

1,409.00

 

22-Oct-07

 

32-00032-06

 

SCREW,MS,LOCK,PATCH,M3X0.5X10,FLAT_90,CH

 

1,394.00

 

22-Oct-07

 

61-00003-02

 

IC,T7698,BQFP100,0.635MM,Quad T1/E1 Line

 

1,386.00

 

22-Oct-07

 

61-00006-02

 

IC,LC03-6,SO8,Low Capacitance Surface Mo

 

1,377.00

 

22-Oct-07

 

51-00132-01

 

CAP,6.8uF,X5R,0805,6.3V,10%,PbF

 

1,374.00

 

22-Oct-07

 

71-00008-33

 

RES,49.9K,TF,0603,1/16W,1%

 

1,342.00

 

22-Oct-07

 

20-00110-01

 

FAB,CAST,EJECTOR,TW-600/1600

 

1,333.00

 

22-Oct-07

 

51-00078-05

 

CAP,150PF,NPO,0603,50V,2%

 

1,318.00

 

22-Oct-07

 

55-00028-01

 

IND,PCC-N6,4.6uH,SMT 12.5mm x 12.5mm

 

1,306.00

 

22-Oct-07

 

32-00075-02

 

NUT,HEX,KEPS,M4x0.7,CS,ZINC

 

1,304.00

 

22-Oct-07

 

20-00008-01

 

FAB,SHTMTL,BRACKET,MOUNTING,TW-600/1600

 

1,300.00

 

22-Oct-07

 

71-00037-24

 

RES,130,TF,0603,1/16W,5%

 

1,289.00

 

22-Oct-07

 

32-00031-03

 

SCREW,MS,LOCK,PATCH,M3X0.5X6,PAN,CHR,SST

 

1,288.00

 

22-Oct-07

 

71-00037-02

 

RES,4.7K,TF,0603,1/16W,5%

 

1,277.00

 

22-Oct-07

 

51-00023-08

 

CAP,180PF,NPO,0603,50V,5%

 

1,273.00

 

22-Oct-07

 

40-00013-01

 

FUSE,SMT,3A,32V,SMT,1206,SLO

 

1,267.00

 

22-Oct-07

 

32-00099-01

 

NUT,PEM,SMT,RoHS,6-32,CS,PCB

 

1,266.00

 

22-Oct-07

 

51-00095-01

 

CAP,10uF,X5R,1210,16V,10%

 

1,253.00

 

22-Oct-07

 

51-00005-02

 

CAP,470nF,X7R,0805,16V,10%

 

1,240.00

 

22-Oct-07

 

51-00082-01

 

CAP,0.82uF,X7R,0805,10V,10%

 

1,240.00

 

22-Oct-07

 

71-00008-63

 

RES,301,TF,0603,1/16W,1%

 

1,238.00

 

22-Oct-07

 

71-00089-01

 

THERMISTOR,PTC,SMT,35ohm,425V,2W,+15%/-2

 

1,238.00

 

22-Oct-07

 

51-00057-02

 

CAP,470PF,,X7R,1206,2000V,10%

 

1,214.00

 

22-Oct-07

 

44-00006-03

 

FERRITE,BEAD,0603,600 Ohms,25%,100ma,PbF

 

1,200.00

 

22-Oct-07

 

51-00051-01

 

CAP,2.2UF,Y5V,1206,16V,+80/-20%

 

1,195.00

 

22-Oct-07

 

74-00032-01

 

XFMR,VDSL2 EP7,4:3,470uH,SMT,-40/+85C

 

1,195.00

 

22-Oct-07

 

32-00052-03

 

SCREW,MCH_SEMS,M3X0.5X6,PAN,CHR,DBL SEMS

 

1,191.00

 

22-Oct-07

 

55-00055-01

 

IND,FIXED,15uH,SMT,PbF,4.6A,20%

 

1,190.00

 

22-Oct-07

 

71-00008-03

 

RES,10.0,TF,0603,1/16W,1%

 

1,185.00

 

22-Oct-07

 

55-00036-01

 

IND,WIREWOUND,470nH,0805,Ceramic,250mA,5

 

1,180.00

 

22-Oct-07

 

51-00006-01

 

CAP,1.0UF,Y5V,0805,16V,+80/-20

 

1,172.00

 

22-Oct-07

 

71-00079-19

 

RES,130,TF,0603,1/10W,1%,PbF

 

1,168.00

 

22-Oct-07

 

20-00005-01

 

FAB,MOLDED,GROUND COVER,TW-100/300

 

1,153.00

 

22-Oct-07

 

61-00061-04

 

IC,ASIC,BMDR,FBGA-144,Burst Mode Data Re

 

1,137.00

 

22-Oct-07

 

71-00030-10

 

RES,8.2K,TF,1206,1/8W,1%

 

1,133.00

 

22-Oct-07

 

66-00028-01

 

OSC,HCMOS,44.736MHZ,+/-20PPM,SMT,3.3V,0-

 

1,132.00

 

22-Oct-07

 

71-00007-11

 

RES,470K,TF,0805,1/10W,5%

 

1,121.00

 

22-Oct-07

 

71-00004-73

 

RES,174,TF,0805,1/10W,1%

 

1,120.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00079-24

 

RES,3.01K,TF,0603,1/10W,1%,PbF

 

1,120.00

 

22-Oct-07

 

32-00085-01

 

NUT,SQR,M3x0.5,SST,DIN 562 A2,RoHS

 

1,117.00

 

22-Oct-07

 

71-00001-04

 

RES,ARRAY,330X4,ISO,1608,5%

 

1,109.00

 

22-Oct-07

 

20-00003-01

 

FAB,MOLDED,FRAME,POWER,TW-100/300

 

1,104.00

 

22-Oct-07

 

71-00008-32

 

RES,4.75K,TF,0603,1/16W,1%

 

1,092.00

 

22-Oct-07

 

51-00122-01

 

CAP,220pF,X7R,0603,50V,10%,PbF

 

1,083.00

 

22-Oct-07

 

51-00003-01

 

CAP,0.01uF,X7R,0805,50V,20%

 

1,073.00

 

22-Oct-07

 

75-00001-01

 

XSTR,2N7002LT1,TMOS

 

1,055.00

 

22-Oct-07

 

60-00008-01

 

IC,74LVT245,TSSOP20,3.3V,OCTAL TRANSCEIV

 

1,039.00

 

22-Oct-07

 

60-00036-01

 

IC,74LVTH574,TSSOP20,OCTAL D-TYPE FLIP-F

 

1,038.00

 

22-Oct-07

 

60-00007-01

 

IC,74LVT244,TSSOP20,3.3V,OCTAL BUFFER/LI

 

1,032.00

 

22-Oct-07

 

71-00037-20

 

RES,510,TF,0603,1/16W,5%

 

1,019.00

 

22-Oct-07

 

47-00016-01

 

CABLE TIE,NYLON 6/6,0.070”Wx0.030”T

 

1,013.00

 

22-Oct-07

 

51-00068-02

 

CAP,150uF,Polymer TAN,EIA7343,10V,20%,Lo

 

1,000.00

 

22-Oct-07

 

51-00119-02

 

CAP,330uF,AE,SMT,35V,20%,10mmDx10.2mmH

 

1,000.00

 

22-Oct-07

 

51-00065-02

 

CAP,CER,1000pF,NPO,1812,SMT,2000V,10%

 

990.00

 

22-Oct-07

 

51-00016-01

 

CAP,3300PF,X7R,0805,50V,20%

 

970.00

 

22-Oct-07

 

41-00217-01

 

CONN,BT601A,UK Jack,RoHS

 

969.00

 

22-Oct-07

 

32-00018-01

 

NUT,HEX,M4,SST

 

964.00

 

22-Oct-07

 

51-00053-02

 

CAP,10PF,NPO,0603,50V,+/-0.5PF

 

955.00

 

22-Oct-07

 

34-00032-01

 

HDWR,PLUG,O.F. Connector,Square,0.06-0.1

 

954.00

 

22-Oct-07

 

20-00184-06

 

FAB,SHTMTL,FACEPLATE,AIM,ETSI,TW-600/160

 

949.00

 

22-Oct-07

 

32-00097-02

 

SCREW,MCH_SQR_CONE_SEMS,4-40x3/8in,PAN,C

 

946.00

 

22-Oct-07

 

71-00004-60

 

RES,301,TF,0805,1/10W,1%

 

943.00

 

22-Oct-07

 

51-00060-02

 

CAP,47uF,AE,SMT,16V,20%,5.3sqBasex5mmDx5

 

937.00

 

22-Oct-07

 

32-00021-01

 

RIVET,1/8,0.275,0.063-0.125 GRIP,CSKH_12

 

935.00

 

22-Oct-07

 

34-00044-02

 

HDWR,CLIP,EMI,SHIELDING,2FINGER,STD,ZINC

 

934.00

 

22-Oct-07

 

54-00056-01

 

DIODE,USB50405C,SOT143,TVS ARRAY,+-5V,-5

 

930.00

 

22-Oct-07

 

71-00008-15

 

RES,499,TF,0603,1/16W,1%

 

928.00

 

22-Oct-07

 

71-00079-17

 

RES,4.7K,TF,0603,1/10W,1%,PbF

 

926.00

 

22-Oct-07

 

75-00016-01

 

XSTR,MMBT5401LT1,SOT23,PNP,150V,500mA

 

925.00

 

22-Oct-07

 

69-00037-02

 

VR,LP38692,2.7 to 10Vi,1.25 to 9Vo,1A,SO

 

909.00

 

22-Oct-07

 

55-00038-01

 

IND,DO3316,100uH,SMT,1.2A,20%,-40/+85C

 

904.00

 

22-Oct-07

 

32-00031-08

 

SCREW,MS,LOCK,PATCH,M3X0.5X14,PAN,CHR,SS

 

897.00

 

22-Oct-07

 

51-00079-01

 

CAP,22uF,Y5V,1210,10V,+80%/-20%

 

895.00

 

22-Oct-07

 

71-00086-02

 

RES,0.02,TF,1206,1/4W,1%,PbF

 

892.00

 

22-Oct-07

 

56-00002-01

 

PWRMOD,15W,48VI/5VO,SMD

 

890.00

 

22-Oct-07

 

32-00088-01

 

NUT,HEX,KEPS,M3x0.5,SST,RoHS

 

875.00

 

22-Oct-07

 

60-00034-01

 

IC,74ALVC08,TSSOP14,QUADRUPLE 2-INPUT PO

 

874.00

 

22-Oct-07

 

71-00008-84

 

RES,113K,TF,0603,1/16W,1%

 

872.00

 

22-Oct-07

 

40-00008-01

 

FUSE,THERMAL,G7,144C

 

859.00

 

22-Oct-07

 

71-00079-10

 

RES,82.5,TF,0603,1/10W,1%,PbF

 

856.00

 

22-Oct-07

 

20-00166-01

 

FAB,CAST,FACEPLATE,CABLE MANAGER

 

854.00

 

22-Oct-07

 

32-00027-01

 

SCREW,MS,M3X8,FLAT_90,CHR,SST

 

851.00

 

22-Oct-07

 

66-00003-03

 

CRYSTAL,FPX,20MHZ,+/-50PPM,20pF,SMT,-10/

 

845.00

 

22-Oct-07

 

60-00163-02

 

IC,CLC021A,PQFP44,Digital Video Serializ

 

843.00

 

22-Oct-07

 

51-00040-03

 

CAP,150PF,NPO,0805,50V,5%

 

841.00

 

22-Oct-07

 

32-00012-02

 

SCREW,MS,M2.5X8,PAN,CHR,SST

 

839.00

 

22-Oct-07

 

32-00086-03

 

SCREW,MCH_SQR_CONE_SEMS,6-32x5/16in,PAN,

 

839.00

 

22-Oct-07

 

51-00090-01

 

CAP,220uF,AE,SMT,100V,20%,Low Imped,18mm

 

838.00

 

22-Oct-07

 

51-00087-01

 

CAP,470pF,X7R,0805,200V,10%,RoHS

 

835.00

 

22-Oct-07

 

32-00081-06

 

SCREW,MS,M2X0.4X10,PAN,CHR,SST,ANSI B18.

 

830.00

 

22-Oct-07

 

44-00005-01

 

FERRITE,BEAD,1UH,2520,10%

 

830.00

 

22-Oct-07

 

71-00079-29

 

RES,499,TF,0603,1/10W,1%,PbF

 

828.00

 

22-Oct-07

 

51-00099-01

 

CAP,CER,100uF,X5R,1210,6.3V,20%,PbF

 

821.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00184-03

 

FAB, SHTMTL,FACEPLATE,OC3/OC3C,TW-600/16

 

817.00

 

22-Oct-07

 

61-00012-04

 

IC,MAX3226E,SSOP16,RS232 XCVR,-40/+85 C,

 

817.00

 

22-Oct-07

 

75-00002-02

 

XSTR,M61N02F,SOT-23,MOSFET,N-CHANNEL 20V

 

815.00

 

22-Oct-07

 

32-00052-08

 

SCREW,MCH_SEMS,M3X0.5X12,PAN,CHR,DBL SEM

 

813.00

 

22-Oct-07

 

37-00040-01

 

BAG,BUBBLE,6INW X 8INL,PINK,ANTI-STATIC

 

800.00

 

22-Oct-07

 

34-00019-01

 

HDWR,CLIP,EMI,SHIELDING,STRIP,7INL

 

799.00

 

22-Oct-07

 

41-00150-01

 

CONN,MT-RJ(SFP),F,RA,20P,SMT,0.8mm pitch

 

794.00

 

22-Oct-07

 

51-00150-01

 

CAP,47uF,AE,SMT,RoHS,16V,20%,Low Imp,Hig

 

792.00

 

22-Oct-07

 

51-00026-08

 

CAP,1500PF,,X7R,0603,50V,10%

 

784.00

 

22-Oct-07

 

51-00078-01

 

CAP,82PF,NPO,0603,50V,2%

 

783.00

 

22-Oct-07

 

35-00021-01

 

LABEL,WARRANTY VOID,TAMPER SEAL

 

778.00

 

22-Oct-07

 

51-00127-01

 

CAP,1.0uF,Y5V,0805,16V,+80/-20,PbF

 

778.00

 

22-Oct-07

 

51-00130-01

 

CAP,POLYESTER,1.8uF,THD,250V,10%,PbF

 

775.00

 

22-Oct-07

 

32-00052-02

 

SCREW,MCH_SEMS,M3X0.5X5,PAN,CHR,DBL SEMS

 

766.00

 

22-Oct-07

 

32-00088-02

 

NUT,HEX,KEPS,M4x0.7,SST,RoHS

 

765.00

 

22-Oct-07

 

32-00032-02

 

SCREW,MS,LOCK,PATCH,M3X0.5X5,CHR

 

764.00

 

22-Oct-07

 

37-00005-01

 

BAG,POLY,18INW X 24INL,4MIL,PINK,ANTI-ST

 

754.00

 

22-Oct-07

 

55-00026-01

 

IND,LL1608FS,220NH,0603,150MA,5%

 

754.00

 

22-Oct-07

 

54-00040-03

 

LED,ARRAY,1X4,(RED,BLANK,GRN,YEL),RND,TH

 

751.00

 

22-Oct-07

 

71-00067-02

 

RES,0.01,MF,2010,1W,1%

 

751.00

 

22-Oct-07

 

61-00087-02

 

IC,LIU,CX28331,ETQFP80,Single Channel, E

 

750.00

 

22-Oct-07

 

20-00140-01

 

FAB,MCHND,Cable Nob,Power Entry,TW-600

 

740.00

 

22-Oct-07

 

69-00006-03

 

VR,SC1566,2.5V,3A,TO-263-5L,Very Low

 

740.00

 

22-Oct-07

 

60-00183-01

 

IC,OPA,AD8055,SOT23-5,HIGH SPEED,SINGLE,

 

736.00

 

22-Oct-07

 

51-00058-02

 

CAP,1.0uF,X7R,0508,16V,20%,Low ESL

 

734.00

 

22-Oct-07

 

32-00032-07

 

SCREW,MS,LOCK,PATCH,M3X0.5X12,FLAT_90

 

711.00

 

22-Oct-07

 

60-00060-01

 

IC,74LCX157,TSSOP-16,QUAD 2-INPUT MULTIP

 

711.00

 

22-Oct-07

 

32-00013-07

 

SCREW,MCH_SEMS,M3X8,PAN,CHR,SST

 

704.00

 

22-Oct-07

 

51-00161-01

 

CAP,CER(MLC),4700pF,X7R,1812,SMT,2000Vdc

 

704.00

 

22-Oct-07

 

41-00192-01

 

CONN,DSUB HD,F,RA,15P,THD,Threaded w/o S

 

700.00

 

22-Oct-07

 

37-00053-01

 

CARTON,Mailer,SIM,Clamshell,TW-300

 

695.00

 

22-Oct-07

 

54-00066-03

 

LED,Bi-Color,(RED/GRN),RND,THD,RA,0.200i

 

690.00

 

22-Oct-07

 

51-00093-03

 

CAP,220uF,AE,SMT,6.3V,20%,8Dx7H,-55/+105

 

689.00

 

22-Oct-07

 

51-00064-02

 

CAP,68uF,AE,RDL,100V,20%,10Dx16H,-40/105

 

688.00

 

22-Oct-07

 

54-00044-01

 

DIODE,BAT54LT1,SOT-23,30VDC,200MA,SCHOTT

 

685.00

 

22-Oct-07

 

55-00029-01

 

IND,LL2012FH,560NH,0805,50MA,5%

 

682.00

 

22-Oct-07

 

71-00022-03

 

RES,75,THIN FILM,0603,1/16W,0.1%

 

680.00

 

22-Oct-07

 

34-00006-01

 

HDWR,GUIDE PIN,1.000,BACKPLANE

 

666.00

 

22-Oct-07

 

32-00069-05

 

SCREW,MCH,DBL-SEMS,M3X0.5X8,PAN,CHR

 

665.00

 

22-Oct-07

 

51-00142-01

 

CAP,CER,1000pF,NPO,1812,SMT,2000Vdc,10%,

 

664.00

 

22-Oct-07

 

34-00002-01

 

HDWR,CLIP,SNAP LOCK,WIRE ROUTING,NYL FLA

 

662.00

 

22-Oct-07

 

51-00060-01

 

CAP,220UF,AE,SMT,16V,20%,6.3DX8H

 

656.00

 

22-Oct-07

 

75-00020-02

 

XSTR,BCP69T1,SOT223-4,PNP,20V,1A,Tj=-65/

 

654.00

 

22-Oct-07

 

51-00120-02

 

CAP,10uF,Y5V,1206,10V,+80/-20%,PbF

 

652.00

 

22-Oct-07

 

47-00008-01

 

CABLE,Power,US,C13,R/A

 

650.00

 

22-Oct-07

 

66-00015-01

 

CRYSTAL,20MHz,+/-30ppm,20pF,SMT,-10/+70

 

645.00

 

22-Oct-07

 

32-00013-05

 

SCREW,MCH_SEMS,M3X12,PAN,CHR,SST

 

638.00

 

22-Oct-07

 

66-00025-01

 

OSC,PECL,77.76MHz,+/-20ppm,DIP-14,3.3V

 

634.00

 

22-Oct-07

 

71-00027-01

 

RES,0.01,MF,1206,1/2W,5%

 

627.00

 

22-Oct-07

 

71-00008-34

 

RES,1K,TF,0603,1/16W,1%

 

610.00

 

22-Oct-07

 

51-00038-01

 

CAP,100uF,TAN,EIA7343,10V,20%,Low ESR(Ma

 

600.00

 

22-Oct-07

 

71-00035-05

 

RES,ARRAY,25x4,ISO,1608,2%

 

600.00

 

22-Oct-07

 

55-00030-01

 

IND,LL2012FH,680NH,0805,50MA,5%

 

599.00

 

22-Oct-07

 

51-00074-01

 

CAP,47uF,TAN,SMT,EIA6032,6V,20%

 

598.00

 

22-Oct-07

 

32-00060-03

 

SCREW,MS,LOCK,PATCH,2.5X6,PAN,CHR,SST,AN

 

597.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00294-01

 

FAB,LABEL,Regulatory,AC,(FCC,UL,CE),TW-3

 

592.00

 

22-Oct-07

 

20-00123-01

 

FAB,OVERLAY,FACEPLATE,FILLER PANEL

 

591.00

 

22-Oct-07

 

32-00053-14

 

SCREW,MS,LOCK,PATCH,6-32X7/8,PAN,CHR,SST

 

591.00

 

22-Oct-07

 

60-00063-01

 

IC,LM393,SO8,COMPARATOR,DUAL,LOW POWER/O

 

591.00

 

22-Oct-07

 

30-00016-01

 

TERM,PIN,CRIMP,UNINSUL,20-24 AWG,3.0mm

 

589.00

 

22-Oct-07

 

20-00368-01

 

FAB,MOLDED,Faceplate,Fan Tray,TW-400

 

588.00

 

22-Oct-07

 

66-00024-01

 

OSC,HCMOS/TTL,2.048MHZ,+/-50PPM,5.0VDC,S

 

587.00

 

22-Oct-07

 

54-00067-01

 

DIODE,ARRAY,SRDA3.3-4,SO8,TVS

 

584.00

 

22-Oct-07

 

20-00293-01

 

FAB,LABEL,Regulatory,DC,(FCC,UL,CE),TW-3

 

573.00

 

22-Oct-07

 

55-00022-01

 

IND,LQH43MN,22uH,1812,320mA,10%

 

571.00

 

22-Oct-07

 

32-00029-01

 

STNDF,JACK SCREW,F/M,HEX,4X40 X 0.250,PA

 

569.00

 

22-Oct-07

 

51-00052-01

 

CAP,0.033UF,X7R,0603,25V,10%

 

568.00

 

22-Oct-07

 

34-00002-02

 

HDWR,CLIP,Snap Lock,Wire Routing,NYL Fla

 

564.00

 

22-Oct-07

 

92-00022-01

 

ASY,CABLE,Ribbon,34 Conductor,28AWG,3in

 

561.00

 

22-Oct-07

 

71-00060-01

 

RES,0.05,TF,1206,1/4W,1%

 

555.00

 

22-Oct-07

 

20-00376-01

 

FAB,MOLDED,Filler,TW-400

 

552.00

 

22-Oct-07

 

55-00015-01

 

CHOKE,24UH,8P SMT,4 LINES,0.22 OHM DCR M

 

552.00

 

22-Oct-07

 

41-00034-02

 

CONN,HEADER,LOCK,1R x 3P,M,THD,VERT,2.54

 

549.00

 

22-Oct-07

 

32-00086-01

 

SCREW,MCH_SQR_CONE_SEMS,6-32x0.5in,PAN,C

 

548.00

 

22-Oct-07

 

56-00001-01

 

PWRMOD,15W,48VI/3.3VO,SMD

 

547.00

 

22-Oct-07

 

32-00031-01

 

SCREW,MS,LOCK,PATCH,M3X0.5X4,PAN,CHR,SST

 

541.00

 

22-Oct-07

 

51-00135-01

 

CAP,220uF,AE,SMT,16V,20%,6.3Dx8H,PbF

 

541.00

 

22-Oct-07

 

71-00048-01

 

VARISTOR,18V,150A,0.35J,0805,1000PF

 

541.00

 

22-Oct-07

 

37-00068-01

 

FOAM,Front/Back,300 LAN,TxWxL

 

538.00

 

22-Oct-07

 

44-00003-01

 

FERRITE,Bead,1206,120ohm@100MHz,3000mA

 

538.00

 

22-Oct-07

 

37-00025-01

 

CARTON,MASTER PKG,21.375IN X 16.625IN X

 

535.00

 

22-Oct-07

 

37-00078-01

 

BAG,POLY,24‡x18‡,4mil,Pink,Anti-Static,T

 

533.00

 

22-Oct-07

 

41-00186-01

 

CONN,RJ45 (8Contacts) ,Array 4x2,RA,THD

 

531.00

 

22-Oct-07

 

20-00208-01

 

FAB,MOLDED,FACEPLATE,PAU W/ EMI POCKET,T

 

512.00

 

22-Oct-07

 

32-00041-01

 

RIVET,5/32,0.550,0.251-0.375 GRIP,CSKH_1

 

511.00

 

22-Oct-07

 

61-00074-01

 

IC,T7290A,SOJ28,LINE INTERFACE,DS1/T1/CE

 

511.00

 

22-Oct-07

 

51-00104-01

 

CAP,CER(MLC),5600pF,X7R,1812,1500V,10%

 

508.00

 

22-Oct-07

 

61-00025-02

 

IC,MC,MPC850,BGA256,66MHZ,IT,TJ=0/+95 C

 

508.00

 

22-Oct-07

 

37-00043-01

 

CARTON,CORRUG,6X4X2, DIE CUT, OFF-SHELF

 

506.00

 

22-Oct-07

 

37-00067-01

 

FOAM,Top/Bot,300 LAN,TxWxL

 

506.00

 

22-Oct-07

 

41-00061-01

 

CONN,EDGE,F,VERT,2R X 60P,THD,0.050IN(1.

 

505.00

 

22-Oct-07

 

20-00121-01

 

FAB,MOLDED,FACEPLATE,FILLER PANEL,TW-300

 

500.00

 

22-Oct-07

 

51-00068-01

 

CAP,100uF,Polymer TAN,EIA7343,10V,20%

 

500.00

 

22-Oct-07

 

51-00125-03

 

CAP,22uF,AE,SMT,100V,20%,10Dx10H,105C,Pb

 

500.00

 

22-Oct-07

 

66-00031-01

 

OSC,HCMOS/TTL,49.152MHZ,+/-25PPM,3.3V

 

497.00

 

22-Oct-07

 

32-00031-12

 

SCREW,MS,LOCK,PATCH,M3X0.5X25,PAN,CHR,SS

 

492.00

 

22-Oct-07

 

51-00026-04

 

CAP,820PF,,X7R,0603,50V,10%

 

491.00

 

22-Oct-07

 

71-00079-34

 

RES,100K,TF,0603,1/10W,1%,PbF

 

488.00

 

22-Oct-07

 

71-00004-40

 

RES,33.2K,TF,0805,1/10W,1%

 

483.00

 

22-Oct-07

 

20-00295-01

 

FAB,LABEL,Regulatory,DC,(FCC,UL,CE),TW-6

 

482.00

 

22-Oct-07

 

51-00005-01

 

CAP,0.33UF,X7R,0805,16V,10%

 

477.00

 

22-Oct-07

 

60-00010-01

 

IC,74CBTLV16800,TSSOP48,0.04MM,20BIT FET

 

477.00

 

22-Oct-07

 

51-00088-01

 

CAP,100uF,AE,SMT,35V,20%,10mmDx10.2mmH,-

 

472.00

 

22-Oct-07

 

60-00018-01

 

IC,74LCX125,TSSOP14,QUAD BUFFER

 

471.00

 

22-Oct-07

 

54-00043-01

 

RECTIFIER,B34,40V,3A,Case 403-03 Issue B

 

470.00

 

22-Oct-07

 

61-00203-03

 

IC,SDRAM,128Mb(4Mx32)(1Mx32x4banks), 5ns

 

470.00

 

22-Oct-07

 

51-00106-01

 

CAP,33uF,AE,SMT,100V,20%,10mmDx10.2mmH,-

 

469.00

 

22-Oct-07

 

20-00375-01

 

FAB,MOLDED,Faceplate,Power Tray,TW-400

 

467.00

 

22-Oct-07

 

51-00071-01

 

CAP,1000PF,NPO,0805,25V,2%

 

466.00

 

22-Oct-07

 

40-00021-02

 

FUSE,POLYSWITCH,0.13A,60V,SMT,PbF

 

463.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

55-00056-01

 

IND,820uH,SMT(4.5x3.2x3.2mm),PbF

 

463.00

 

22-Oct-07

 

20-00299-01

 

FAB,OVERLAY,Power Entry,TW-300 AC

 

455.00

 

22-Oct-07

 

55-00022-02

 

IND,LQH43MN,22uH,1812,320mA,10%,PbF

 

450.00

 

22-Oct-07

 

71-00007-14

 

RES,5.1,TF,0805,1/10W,5%

 

449.00

 

22-Oct-07

 

20-00428-01

 

FAB,OVERLAY,TW-300 SME

 

448.00

 

22-Oct-07

 

75-00006-01

 

XSTR,2VN4310G,SOT223,MOSFET

 

446.00

 

22-Oct-07

 

34-00031-01

 

HDWR,SPRING,Compression,Flat Wire,0.375i

 

445.00

 

22-Oct-07

 

51-00028-05

 

CAP,1.0UF,X7R,1206,25V,10%

 

443.00

 

22-Oct-07

 

41-00223-01

 

CONN,HEADER,1Rx2P,M,THD,VRT,0.165Px0.138

 

440.00

 

22-Oct-07

 

20-00326-01

 

FAB,LABEL,Regulatory,High Speed,DC,(FCC,

 

438.00

 

22-Oct-07

 

46-00005-02

 

SWITCH,PSHBTN,THD,Momentary,Dual,PbF

 

435.00

 

22-Oct-07

 

71-00004-29

 

RES,1.96K,TF,0805,1/10W,1%

 

430.00

 

22-Oct-07

 

74-00024-01

 

XFMR,10/100Base-T,Quad Port,PoE,1CT:1CT,

 

430.00

 

22-Oct-07

 

44-00042-01

 

FERRITE,Bead,THD,998ohm@100MHz,5A,PbF

 

428.00

 

22-Oct-07

 

47-00009-01

 

CABLE,Power,EC,C13,R/A

 

428.00

 

22-Oct-07

 

71-00079-55

 

RES,402K,TF,0603,1/10W,1%,PbF

 

428.00

 

22-Oct-07

 

61-00056-01

 

IS,SRAM,71V416,TSOP44,4MB (256K X 16),15

 

427.00

 

22-Oct-07

 

34-00029-01

 

HDWR,HANDLE,4.25inL x 1.50inH,6-32,AL,CL

 

420.00

 

22-Oct-07

 

32-00020-01

 

SCREW,MS,M4X0.7X8,FLAT_90,CHR,SST,ANSI B

 

419.00

 

22-Oct-07

 

92-00023-01

 

ASY,Harness,12V,Forked,TW-300_SME

 

418.00

 

22-Oct-07

 

32-00078-01

 

NUT,PEM,BROACHING,M3x0.5,ST,PCB

 

415.00

 

22-Oct-07

 

20-00169-01

 

FAB,GASKET,EBM/PAPST,BOTTOM,FAN TRAY

 

414.00

 

22-Oct-07

 

32-00028-01

 

SCREW,MS,M5X0.8X10,PAN,CHR,SST,ANSI 18.6

 

413.00

 

22-Oct-07

 

66-00004-02

 

OSC,CMOS,19.44MHZ,+/-20PPM,SMT,OUTPUT EN

 

409.00

 

22-Oct-07

 

98-10059-01

 

Filler Panel,SIM,TW-300/400

 

408.00

 

22-Oct-07

 

44-00006-02

 

FILTER,EMI,120 OHMS,1.6X0.8MM(EIA0603),2

 

401.00

 

22-Oct-07

 

38-00008-01

 

CASE,CD,Clamshell,D-Type,Clear

 

400.00

 

22-Oct-07

 

51-00158-01

 

CAP,CER,2200pF,RDL,2000V,10%,RoHS

 

400.00

 

22-Oct-07

 

51-00166-01

 

CAP,CER,2.2uF,X7R,1812,100V,10%,RoHS

 

400.00

 

22-Oct-07

 

60-00285-01

 

IC,ICS83905,TSSOP16,3.3V/2.5V/1.8V,CLOCK

 

400.00

 

22-Oct-07

 

68-00010-01

 

P/S,40W,UAC,(90-264VAC-12VDC),3‡x5‡

 

400.00

 

22-Oct-07

 

20-00213-01

 

FAB,OVERLAY,4XENET,10BASET,TW-300

 

399.00

 

22-Oct-07

 

55-00003-01

 

IND,22MH,D73C,90A,+-20%,w/FERRITE SHIELD

 

399.00

 

22-Oct-07

 

47-00023-01

 

WIRE,STRAND,20AWG,PVC,BLUDK,80 Degrees,U

 

398.00

 

22-Oct-07

 

71-00079-11

 

RES,33.2,TF,0603,1/10W,1%,PbF

 

398.00

 

22-Oct-07

 

41-00069-01

 

CONN,HEADER,1R,3P,F,

 

396.00

 

22-Oct-07

 

60-00037-02

 

IC,74ACT163,SO16,SYNCHRONOUS BINARY COUN

 

393.00

 

22-Oct-07

 

32-00095-01

 

SCREW,MS,LOCK,Patch,4-40x1 3/8,PAN,SLOT,

 

392.00

 

22-Oct-07

 

74-00030-01

 

XMFR,4P,T1/E1,1:1 RX,1:2 TX,SMT,-PbF,40/

 

392.00

 

22-Oct-07

 

69-00006-02

 

VR,SC1566,1.8V,3A,TO-263-5L,Very Low Dro

 

391.00

 

22-Oct-07

 

44-00006-01

 

FILTER,EMI,220 OHMS,0603,25%,200MA

 

390.00

 

22-Oct-07

 

51-00073-02

 

CAP,33uF,AE,SMT,25V,20%,6Dx6H,85C

 

390.00

 

22-Oct-07

 

51-00138-01

 

CAP,47uF,Y5V,1210,6.3V,+80/-20%,PbF

 

390.00

 

22-Oct-07

 

32-00094-01

 

SCREW,MS,LOCK,Patch,4-40x1 3/8,FLAT_100,

 

388.00

 

22-Oct-07

 

60-00197-01

 

IC,AM79Q2242,PLCC68,Quad Intelligent SLA

 

388.00

 

22-Oct-07

 

32-00075-01

 

NUT,HEX,KEPS,M3x0.5,CS,ZINC

 

384.00

 

22-Oct-07

 

51-00107-01

 

CAP,CER,1uF,X7R,1812,100V,10%

 

382.00

 

22-Oct-07

 

41-00051-01

 

CONN,BNC,M,RA,THD,75 OHM

 

381.00

 

22-Oct-07

 

20-00407-01

 

FAB,LABEL,Regulatory,AC,(FCC,UL,CE),TW-3

 

380.00

 

22-Oct-07

 

37-00039-01

 

BAG,POLY,12INW X 15INL,4MIL,PINK,ANTI-ST

 

379.00

 

22-Oct-07

 

60-00157-01

 

IC,MK2731,SO16,MPEG AUDIO CLOCK SYNTHESI

 

378.00

 

22-Oct-07

 

32-00077-01

 

SCREW,MCH_SEMS,6-32x0.5,PAN,CHR,DBL SEMS

 

376.00

 

22-Oct-07

 

60-00009-01

 

IC,74LVT16245,TSSOP48,3.3V,16-BIT TRANSC

 

369.00

 

22-Oct-07

 

74-00031-01

 

XFMR,FLYBACK,Power,500V,3uH,1:4,SMT,RoHS

 

367.00

 

22-Oct-07

 

37-00027-01

 

BAG,ANTISTAT,12”x15”x0.003”

 

363.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

71-00008-76

 

RES,392,TF,0603,1/16W,1%

 

362.00

 

22-Oct-07

 

34-00047-01

 

HDWR,STANDOFF,Hex 6mm,M-F,M3x0.5,16mm,A

 

358.00

 

22-Oct-07

 

51-00119-01

 

CAP,100uF,AE,SMT,10V,20%,6.3Dx5.4H,PbF

 

357.00

 

22-Oct-07

 

52-00007-01

 

RELAY,DPDT,3.3VDC,SMT,NON-LATCHING

 

357.00

 

22-Oct-07

 

60-00158-01

 

IC,ADG451,SO16,QUAD SPST ANALOG SWITCH

 

352.00

 

22-Oct-07

 

54-00040-04

 

LED,ARRAY,1X4,BI-COLOR(YEL-GRN),RND,THD,

 

348.00

 

22-Oct-07

 

61-00270-01

 

IC,FLASH,S29GL128M,4M x 8/16M x 8,TSOP56

 

348.00

 

22-Oct-07

 

60-00031-01

 

IC,AD780,SO8,2.5V/3.0V HIGH PRECISION RE

 

344.00

 

22-Oct-07

 

32-00023-01

 

STNDF,PEM,M3X0.5,16MML,SST

 

339.00

 

22-Oct-07

 

54-00067-02

 

DIODE,ARRAY,SRDA3.3-4,SO8,TVS,PbF

 

336.00

 

22-Oct-07

 

51-00162-01

 

CAP,680uF,AE,SMT,16V,30%,10Dx10.2H,RoHS,

 

330.00

 

22-Oct-07

 

20-00313-01

 

FAB,MOLDED,FACEPLATE,VSIM/ASIM

 

324.00

 

22-Oct-07

 

60-00153-01

 

IC,TL072,SO8,LOW NOISE,JFET INPUT OP AMP

 

323.00

 

22-Oct-07

 

61-00060-02

 

IC,PM8315,PBGA324,REV E,TEMUX

 

321.00

 

22-Oct-07

 

20-00573-01

 

FAB,EXTRUDED,Blank,TW-124G

 

319.00

 

22-Oct-07

 

41-00007-02

 

CONN,HEADER,2Rx8P,M,SMT,VERT,2.54mm x 2.

 

319.00

 

22-Oct-07

 

51-00125-01

 

CAP,330uF,AE,SMT,35V,20%,10mmDx10.2mmH,-

 

309.00

 

22-Oct-07

 

41-00224-01

 

CONN,HEADER,1Rx4P,M,THD,VERT,0.156in Pit

 

305.00

 

22-Oct-07

 

55-00054-01

 

IND,FIXED,33uH,SMT,PbF,1.9A,20%

 

305.00

 

22-Oct-07

 

44-00012-01

 

FERRITE,Bead,0805,120 OHM@100MHz,25%,300

 

296.00

 

22-Oct-07

 

54-00036-05

 

LED,GRN,RND,THD,RA,PbF

 

295.00

 

22-Oct-07

 

20-00582-01

 

FAB,MCHND,Screw,Slot,Shldr,Mounting Heat

 

291.00

 

22-Oct-07

 

51-00093-02

 

CAP,470uF,AE,SMT,6.3V,20%,8Dx10.5H,-55/+

 

291.00

 

22-Oct-07

 

51-00155-01

 

CAP,3.9mF,AE,RDL,16V,20%,16Dx25mmH,Low E

 

291.00

 

22-Oct-07

 

55-00003-02

 

IND,22MH,D73C,90A,+-20%,w/FERRITE SHIELD

 

291.00

 

22-Oct-07

 

71-00004-76

 

RES,1.0,TF,0805,1/10W,1%

 

288.00

 

22-Oct-07

 

41-00010-04

 

CONN,HEADER,2R X 3P,THD,VERT,0.100,0.025

 

285.00

 

22-Oct-07

 

32-00087-01

 

STNDF,PEM,BROACHING,RoHS,M3.6 x 4mmL,CS,

 

282.00

 

22-Oct-07

 

51-00015-02

 

CAP,220uF,AE,SMT,6V,20%,10Dx8H

 

282.00

 

22-Oct-07

 

25-00046-02

 

PCB,THERMAL(BACKPLANE),TW-600,2LAYERS,0.

 

280.00

 

22-Oct-07

 

47-00004-01

 

TUBING,HEATSHRINK,POLYOLEFIN,0.187”

 

280.00

 

22-Oct-07

 

41-00205-01

 

CONN,HEADER,2R x 17P,M,SMT,VERT,0.100”

 

277.00

 

22-Oct-07

 

37-00069-01

 

CARTON,CORRUG,300 LAN

 

275.00

 

22-Oct-07

 

61-00127-04

 

IC,SRAM,K7N163645A,4ns(250Mhz)TQFP100,ZB

 

275.00

 

22-Oct-07

 

51-00163-01

 

CAP,CER,47uF,X5R,1210,16V,20%,RoHS

 

274.00

 

22-Oct-07

 

71-00083-09

 

RES,75,TF,0805,1/10W,1%,PbF

 

274.00

 

22-Oct-07

 

20-00563-02

 

FAB,GASKET,2.50L x 0.188W x 0.063H,TW-12

 

272.00

 

22-Oct-07

 

37-00006-01

 

BAG,POLY,12INW X 12INL,4MIL,TW-300

 

272.00

 

22-Oct-07

 

40-00001-02

 

FUSE,POLYSWITCH,PbF

 

271.00

 

22-Oct-07

 

51-00074-02

 

CAP,22uF,TAN,SMT,EIA6032,6V,20%

 

269.00

 

22-Oct-07

 

51-00125-02

 

CAP,100uF,AE,SMT,35V,20%,10Dx10.2H,-40/+

 

269.00

 

22-Oct-07

 

60-00026-01

 

IC,74LV123,SSOP16(,DUAL RETRIGGER MONOST

 

268.00

 

22-Oct-07

 

20-00187-01

 

FAB,DIE-CUT,Divider,Nomex,SIM

 

264.00

 

22-Oct-07

 

20-00372-01

 

FAB,OVERLAY,Module,Power Supply,DC,120W,

 

264.00

 

22-Oct-07

 

61-00164-01

 

IC,ITVC15,PBGA452,MPEG-2 Encoder/Decoder

 

264.00

 

22-Oct-07

 

74-00035-01

 

XFMR,T1/CEPT/ISDN-PRI,SMTR/XCVR,1CT:1CT/

 

263.00

 

22-Oct-07

 

44-00032-01

 

FERRITE,Bead,3.05 x 5.1mm,31ohm@10MHz.5.

 

259.00

 

22-Oct-07

 

60-00001-01

 

IC,74LCX08,TSSOP14,QUAD 2-INPUT AND GATE

 

258.00

 

22-Oct-07

 

20-00332-01

 

FAB,EXTRUDED,HEATSINK,0.85”x0.45”

 

255.00

 

22-Oct-07

 

69-00006-01

 

VR,SC1566,2.5V,3A,TO-263-5L,Very Low Dro

 

252.00

 

22-Oct-07

 

71-00008-47

 

RES,34.0K,TF,0603,1/16W,1%

 

252.00

 

22-Oct-07

 

25-00149-02

 

PCB,8xPOTS,Sister Card,TW-200,8Layers,7.

 

251.00

 

22-Oct-07

 

51-00042-01

 

CAP,47UF,TAN,EIA7343,10V,20%

 

250.00

 

22-Oct-07

 

61-00127-02

 

IC,SRAM,K7N163645M,TQFP100,ZBT,16MB (512

 

250.00

 

22-Oct-07

 

20-00427-01

 

FAB,SHTMTL,Enclosure,Cover,TW-300 SME

 

249.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

34-00011-07

 

HDWR,CLIP,EMI,Shielding,Strip,6.52inL

 

249.00

 

22-Oct-07

 

32-00055-01

 

NUT,HEX,M3X0.5,STEEL,ZINC PLATING

 

248.00

 

22-Oct-07

 

34-00035-01

 

HDWR,STANDOFF,Hex 4.5mm,F-F,M3x0.5,11mm,

 

247.00

 

22-Oct-07

 

34-00011-08

 

HDWR,CLIP,EMI,Shielding,Strip,8.02inL

 

245.00

 

22-Oct-07

 

66-00102-01

 

OSC,HCMOS,35.328MHz,+/-50ppm,SMT, RoHS,3

 

245.00

 

22-Oct-07

 

75-00015-01

 

XSTR,IRLR2908,D-PAK(TO-252AA),MOSFET

 

244.00

 

22-Oct-07

 

32-00054-01

 

SPCR,RND,0.033”ID,0.255” OD,0.480”L,NYL,

 

243.00

 

22-Oct-07

 

32-00064-01

 

NUT,HEX,2.5MMT X 16.0MMH X 14.0MMW,BNC

 

242.00

 

22-Oct-07

 

54-00070-01

 

DIODE,MMBD1404,200V,200mA,CC,SOT-23,SIG

 

242.00

 

22-Oct-07

 

66-00109-01

 

OSC,LVPECL,155.52MHz,+/-50ppm,SMT,RoHS,3

 

242.00

 

22-Oct-07

 

20-00267-01

 

FAB,EXTRUDED,HEATSINK,8260,TW-300

 

240.00

 

22-Oct-07

 

20-00426-01

 

FAB,SHTMTL,Enclosure,Base,TW-300 SME

 

240.00

 

22-Oct-07

 

51-00119-03

 

CAP,470uF,AE,SMT,6.3V,20%,8Dx10.5H,-55/+

 

240.00

 

22-Oct-07

 

55-00050-01

 

IND,22uH,D75C,1.09A,+-20%,w/FERRITE SHIE

 

239.00

 

22-Oct-07

 

34-00016-01

 

HDWR,OPTIC TRANSCEIVER SHIELD,EMI

 

238.00

 

22-Oct-07

 

34-00035-02

 

HDWR,STANDOFF,Hex 4.5mm,F-F,M3x0.5,14mm,

 

238.00

 

22-Oct-07

 

60-00009-04

 

IC,74LVT16245,TSSOP48,3.3V,16-Bit Transc

 

237.00

 

22-Oct-07

 

37-00037-01

 

BAG,POLY,10INW X 12INL,4MIL,PINK,ANTI-ST

 

236.00

 

22-Oct-07

 

30-00054-01

 

TERM,PIN,CRIMP,FEMALE,26-30, AWG,TIN,RoH

 

235.00

 

22-Oct-07

 

20-00550-01

 

FAB,EXTRUDED,Heatsink,1.05inW x 1.10inL

 

233.00

 

22-Oct-07

 

66-00021-01

 

IC,CY2291F,SOIC20,CLOCK,76.923 MHZ,5V

 

232.00

 

22-Oct-07

 

34-00003-01

 

SPRING,COMPRESSION,0.24INOD X 1.00INL X

 

231.00

 

22-Oct-07

 

61-00173-01

 

IC,DS21372,Bit Error Rate Tester,TQFP32,

 

231.00

 

22-Oct-07

 

38-00035-01

 

CD,CD-R,700MB,80Min,16x,5.25in,Printable

 

230.00

 

22-Oct-07

 

61-00022-01

 

IC,MC92501,GTBGA256,ATM CELL PROCESSOR,5

 

230.00

 

22-Oct-07

 

41-00032-01

 

CONN,HEADER,2PX4R,M,THD,VERT,2.0MM X 2.0

 

226.00

 

22-Oct-07

 

30-00028-01

 

TERMBLK,PLUG,3.5MM,1R,3POS,8A,160V,SCREW

 

225.00

 

22-Oct-07

 

32-00065-01

 

WASHER,EXTLK,12.8MMID,15.9MMOD,0.5THK,BN

 

225.00

 

22-Oct-07

 

61-00171-01

 

IC,SRAM,BGA119,128Kx24,Ta=12ns,3.3V,0/+7

 

225.00

 

22-Oct-07

 

55-00043-01

 

IND,FOIL,5.1uH,SMT(13mm x 13mm),12.79A I

 

224.00

 

22-Oct-07

 

37-00012-01

 

INSERT,FOAM,CONVOLUTE,SIM/PAU,TW-300

 

221.00

 

22-Oct-07

 

44-00004-01

 

FERRITE,Bead,0805,120ohm @ 100MHz,20%

 

221.00

 

22-Oct-07

 

60-00297-01

 

IC,74LVC1G02A,SC-70,3.3V,Single 2-Input

 

221.00

 

22-Oct-07

 

54-00040-10

 

LED,ARRAY,1X4,BI-COLOR(RED-GRN,YEL-GRN,R

 

220.00

 

22-Oct-07

 

68-00008-01

 

P/S,120W,DC (-36 to -72VDC),(3.45V/15A,5

 

220.00

 

22-Oct-07

 

41-00130-01

 

CONN,EDGE,AGP,F,VERT,124 POS,THD,1mm Pit

 

219.00

 

22-Oct-07

 

98-20088-01

 

Fan Tray,TW-600

 

218.00

 

22-Oct-07

 

20-00047-01

 

FAB,MOLDED,CABLE MANAGEMENT,TW-600/1600

 

217.00

 

22-Oct-07

 

66-00043-01

 

XTAL,HC49,4MHZ,SMD,12X5MM,20PF,+-50PPM,-

 

217.00

 

22-Oct-07

 

74-00026-01

 

XFMR,T1/CEPT/ISDN-PRI,XMTR/XCVR,1CT:1CT/

 

214.00

 

22-Oct-07

 

37-00014-01

 

CARTON,CORRUG,SIM,Single

 

213.00

 

22-Oct-07

 

71-00008-30

 

RES,82.5,TF,0603,1/16W,1%

 

213.00

 

22-Oct-07

 

54-00001-01

 

DIODE,SRDA05-4,SO8,TVS ARRAY

 

212.00

 

22-Oct-07

 

44-00023-01

 

FILTER, EMI, COMMON MODE CHOKE, CMA=49DB

 

211.00

 

22-Oct-07

 

41-00093-01

 

CONN,BNC,M,RA,THD,75Ohm,Low Profile,Meta

 

210.00

 

22-Oct-07

 

51-00103-01

 

CAP,CER(MLC),1000pF,X7R,1812,2000V,10%,P

 

210.00

 

22-Oct-07

 

54-00052-02

 

LED,ARRAY,1X2,(RED/GRN BI-COLOR),RND,THD

 

210.00

 

22-Oct-07

 

61-00218-01

 

IC,SDRAM,128Mb(1Mx32x4banks),200MHz(5ns)

 

210.00

 

22-Oct-07

 

20-00164-01

 

FAB,SHTMTL,BRACKET,RACK MOUNTING,19”,TW

 

209.00

 

22-Oct-07

 

60-00152-01

 

IC,AD8170,SOIC8,HIGH SPEED ANALOG,2:1 MU

 

208.00

 

22-Oct-07

 

69-00010-01

 

VR,ADP3335,3.3V,500mA,MSO8,-40/+85 C

 

208.00

 

22-Oct-07

 

30-00027-01

 

TERMBLK,HEADER,3.5MM,1R,3POS,8A,160V,SCR

 

206.00

 

22-Oct-07

 

66-00007-01

 

OSC,CMOS,25MHZ,+/-50PPM,SMT,OUTPUT ENABL

 

205.00

 

22-Oct-07

 

20-00064-01

 

FAB,EXTRUDED,HEATSINK 8260,TW-300

 

203.00

 

22-Oct-07

 

20-00194-01

 

FAB,MCHND,EJECTOR,SCREW,SHLDR,M3X8,PAN,S

 

202.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

41-00010-03

 

CONN,HEADER,1Rx2P,THD,VERT,0.100,0.025,S

 

202.00

 

22-Oct-07

 

32-00080-05

 

SCREW,MS,M4x0.5x8,PAN,CHR,CS,ZI,ANSI B18

 

200.00

 

22-Oct-07

 

34-00011-04

 

HDWR,CLIP,EMI,Shielding,Strip,3.16inL

 

199.00

 

22-Oct-07

 

51-00004-02

 

CAP,0.047UF,X7R,0805,25V,20%

 

199.00

 

22-Oct-07

 

60-00139-01

 

IC,MC74VHC1G08,SOT353,SINGLE 2-INPUT AND

 

195.00

 

22-Oct-07

 

51-00072-01

 

CAP,4.7UF,TAN,SMT,EIA3216,10V,20%

 

194.00

 

22-Oct-07

 

20-00335-01

 

FAB,MOLDED,FACEPLATE,NAU,2xOC-3,TW-300

 

190.00

 

22-Oct-07

 

41-00064-02

 

CONN,RJ45,RA,THD,Shielded,PbF

 

189.00

 

22-Oct-07

 

61-00167-01

 

IC,CS4224,SSOP28,24BIT AUDIO CODEC W/ VO

 

188.00

 

22-Oct-07

 

34-00035-04

 

HDWR,STANDOFF,Hex 4.5mm,F-F,M3x0.5,27mm,

 

185.00

 

22-Oct-07

 

44-00039-01

 

FERRITE,Bead,1206,120ohm@100MHz,3000mA,P

 

184.00

 

22-Oct-07

 

51-00025-02

 

CAP,CER,0.068uF,X7R,0603,16V,10%

 

180.00

 

22-Oct-07

 

69-00029-01

 

VR,TPS72501,3.3Vi,1.22Vo-5Vo,1A,SOT22

 

180.00

 

22-Oct-07

 

30-00001-01

 

TERMINAL,Test Point,SMT,12mmW x 4mmP,RoH

 

179.00

 

22-Oct-07

 

44-00025-01

 

FILTER,MODULE,SMD,-40DB@48.25MHZ,75OHM,0

 

178.00

 

22-Oct-07

 

32-00020-03

 

SCREW,MS,M4X0.7X6,FLAT_90,CHR,SST,ANSI

 

176.00

 

22-Oct-07

 

32-00052-05

 

SCREW,MCH_SEMS,M3X0.5X8,PAN,CHR,DBL SEMS

 

174.00

 

22-Oct-07

 

41-00221-02

 

CONN,HEADER,LOCK,1R x 3P,M,THD,RA,2.54mm

 

174.00

 

22-Oct-07

 

37-00028-01

 

BAG,POLY,30X30,4MIL,PINK,ANTI-STATIC,TW-

 

173.00

 

22-Oct-07

 

37-00079-01

 

FOAM,Filler,1”x5”x21-1/2”,MDU

 

173.00

 

22-Oct-07

 

61-00044-04

 

IC,ASIC,BULLWINKLE_B(REV 3.0),PBGA256,AT

 

171.00

 

22-Oct-07

 

75-00004-01

 

XSTR,FMMT3906,SOT23,PNP

 

171.00

 

22-Oct-07

 

37-00070-01

 

CARTON,CORRUG,RSC,300 SME,21-3/4x12-5/8x

 

168.00

 

22-Oct-07

 

41-00203-02

 

CONN,RJ45,2Px2R,RA,THD,No Chokes,Shielde

 

167.00

 

22-Oct-07

 

34-00037-01

 

HDWR,LED,Optical Light Pipe,Quad High

 

166.00

 

22-Oct-07

 

41-00029-03

 

CONN,HEADER,2Rx5P,M,THD,RA, 2.54 mm

 

165.00

 

22-Oct-07

 

25-00094-02

 

PCB,VSIM,10bT/RS232,Audio Sat,12L

 

164.00

 

22-Oct-07

 

74-00007-01

 

XMFR,T1/E1,1:2.42,SMT,TOU/5,0/+70 C

 

162.00

 

22-Oct-07

 

51-00126-01

 

CAP,CER,47uF,X5R,1210,6.3V,20%,PbF

 

159.00

 

22-Oct-07

 

20-00563-01

 

FAB,GASKET,1.50L x 0.188W x 0.063H,TW-12

 

157.00

 

22-Oct-07

 

60-00263-01

 

IC,ICS661,TSSOP16,Precision Audio Source

 

157.00

 

22-Oct-07

 

41-00199-01

 

CONN,HEADER,2Rx4P,M,SMT,VERT,2.54mm x 2.

 

156.00

 

22-Oct-07

 

51-00139-01

 

CAP,220uF,AE,SMT,RoHS,6.3V,20%,8Dx10.8H,

 

156.00

 

22-Oct-07

 

60-00252-01

 

IC,CS8416,TSSOP28,192kHz,Receiver,Digita

 

154.00

 

22-Oct-07

 

54-00036-01

 

LED,GRN,RND,THD,RA

 

153.00

 

22-Oct-07

 

61-00166-01

 

IC,AD1895,SSOP28,192KHz Stereo Sample Ra

 

153.00

 

22-Oct-07

 

34-00044-04

 

HDWR,CLIP,EMI,SHIELDING,4FINGER,STD,ZINC

 

150.00

 

22-Oct-07

 

51-00092-01

 

CAP,330uF,AE,SMT,35V,20%,10mmDx10.2mmH,-

 

150.00

 

22-Oct-07

 

20-00418-01

 

FAB,OVERLAY,VSIM,Generic,RS-232/10bT,w/a

 

149.00

 

22-Oct-07

 

60-00318-01

 

IC,ADS7887,SOT23-6,10-BIT A/D Converter,

 

148.00

 

22-Oct-07

 

34-00049-01

 

HDWR,SPRING,Compression,Flat Wire,0.437i

 

146.00

 

22-Oct-07

 

34-00033-01

 

HDWR,STANDOFF,Hex 4.5mm,F-F,M3x0.5,16mm,

 

145.00

 

22-Oct-07

 

69-00012-01

 

VR,TPS54610,0.9VDC TO 3.3VDC,6A,TSSOP28,

 

145.00

 

22-Oct-07

 

61-00100-02

 

IC,FPGA,XCV600E,BGA432,1.8V,(SPEED -7),T

 

143.00

 

22-Oct-07

 

54-00037-05

 

LED,Array,1x2,(YEL-YEL),RND,THD,RA

 

142.00

 

22-Oct-07

 

61-00021-01

 

IC,RS8250,BGA156,15MM,ATM PHY,3.3V,-40/+

 

141.00

 

22-Oct-07

 

61-00042-01

 

IC,SDRAM,128Mb (8 Meg x 16) (2 Meg x 16

 

141.00

 

22-Oct-07

 

61-00130-01

 

IC,SY100EPT21L,MSOP8,Single LVPECL-to-LV

 

141.00

 

22-Oct-07

 

20-00312-01

 

FAB,MOLDED,FACEPLATE,NAU,2XDS3,TW-300

 

140.00

 

22-Oct-07

 

97-00183-01

 

ASY,MECH,HEAT-STAKE,4XENET

 

139.00

 

22-Oct-07

 

41-00075-01

 

CONN,RJ45,RA,THD,T1 W/CHOKE,SHIELDED

 

135.00

 

22-Oct-07

 

41-00212-01

 

CONN,20mm,Button Cell Holder,THD,RoHS

 

135.00

 

22-Oct-07

 

51-00013-01

 

CAP,22UF,AE,SMT,100V,20%,10DX10H,105C

 

135.00

 

22-Oct-07

 

92-00043-01

 

ASY,HARNESS,Power AC,UAC,TW-124

 

135.00

 

22-Oct-07

 

51-00018-01

 

CAP,1UF,Y5V,1206,25V,+80%/-20%

 

134.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

98-10125-01

 

TW-300_LAN,2xLAN,SFF

 

134.00

 

22-Oct-07

 

71-00037-09

 

RES,330,TF,0603,1/16W,5%

 

133.00

 

22-Oct-07

 

25-00096-02

 

PCB,Interposer,VSIM/TSIM,6Layer,1.01inW

 

130.00

 

22-Oct-07

 

37-00002-01

 

ENDCAP,FOAM,TW-300/Lite

 

130.00

 

22-Oct-07

 

74-00020-02

 

XFMR,10/100Base-T,1CT:1CT,Auto MDIX,Sing

 

130.00

 

22-Oct-07

 

41-00029-02

 

CONN,HEADER,2Rx5P,M,SMT,VERT, 2.54mm x 2

 

129.00

 

22-Oct-07

 

55-00021-01

 

IND,PTL1608,10nH,0603,250mA,250MHz,4%

 

129.00

 

22-Oct-07

 

41-00010-05

 

CONN,HEADER,2R x 4P,THD,VERT,0.100,0.025

 

128.00

 

22-Oct-07

 

30-00053-01

 

HDWR,SFP Dust Cover,94-V0,RoHS

 

127.00

 

22-Oct-07

 

61-00222-01

 

IC,EEPROM,AT25HP256,SO8,256K,8 Bit,2.7V

 

126.00

 

22-Oct-07

 

71-00008-52

 

RES,47.5K,TF,0603,1/16W,1%

 

125.00

 

22-Oct-07

 

74-00020-03

 

XFMR,10/100Base-T,1CT:1CT,Auto MDIX,Sing

 

124.00

 

22-Oct-07

 

55-00047-01

 

IND,DO3316,10uH,SMT,3.9A,20%,-40/+85C

 

123.00

 

22-Oct-07

 

34-00011-02

 

HDWR,CLIP,EMI,Shielding,Strip,2.00inL

 

122.00

 

22-Oct-07

 

47-00010-02

 

CABLE,Power,UK,320C5,BS 1363A

 

122.00

 

22-Oct-07

 

65-00004-02

 

OPTIC,PM,Adapter,SC,No FLG,Straight Spli

 

122.00

 

22-Oct-07

 

98-20153-01

 

PCU,622SM,SC,IR,32MB/16MB,TW-600

 

122.00

 

22-Oct-07

 

20-00487-02

 

FAB,OVERLAY,MDU,1xPON,4xTDM,0xPoE

 

121.00

 

22-Oct-07

 

71-00079-23

 

RES,10K,TF,0603,1/10W,1%,PbF

 

121.00

 

22-Oct-07

 

96-00038-01

 

ASY,PRGM,CYPRESS,MULTI-CLOCK GENERATOR,T

 

121.00

 

22-Oct-07

 

37-00023-02

 

CARTON,CORRUG,Chassis,TW-600,w/ Cover Op

 

120.00

 

22-Oct-07

 

60-00286-01

 

IC,ICS853011,SO8,3.3V/2.5V,CLOCK DRIVER,

 

120.00

 

22-Oct-07

 

60-00295-01

 

IC,LE88211,ELQFP80,Dual Chan Track Batt

 

120.00

 

22-Oct-07

 

20-00046-01

 

FAB,SHTMTL,Rack Mount,23” ETSI,TW-600

 

119.00

 

22-Oct-07

 

20-00555-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),TW-148G

 

119.00

 

22-Oct-07

 

60-00175-01

 

IC,SK100ELT20W,MSOP8,TTL-to-Diff PECL Tr

 

119.00

 

22-Oct-07

 

47-00009-02

 

CABLE,Power,EC,320C5,CEE 7/7

 

117.00

 

22-Oct-07

 

69-00025-01

 

VR,LT1170,60V,5A,DD 5-Lead,SMT

 

115.00

 

22-Oct-07

 

36-00010-01

 

OEM,ASY,Molded Enclosure,ADC,TW-124G

 

114.00

 

22-Oct-07

 

60-00063-02

 

IC,LM393,SO8,Comparator,Dual,Low Power/O

 

113.00

 

22-Oct-07

 

20-00041-01

 

FAB,OVERLAY,FAN TRAY,TW-600

 

112.00

 

22-Oct-07

 

61-00043-01

 

IC,SDRAM,64Mb (4Mx16) (1Mx16x4 banks),6n

 

112.00

 

22-Oct-07

 

98-10069-01

 

NAU,ATM,2xDS3c,TW-300

 

112.00

 

22-Oct-07

 

51-00136-01

 

CAP,680uF,AE,SMT,35V,20%,12.5mmDx13.5mmH

 

111.00

 

22-Oct-07

 

54-00040-08

 

LED,ARRAY,1X4,(YEL-GRN BI-COLOR,BLANK,BL

 

111.00

 

22-Oct-07

 

60-00266-01

 

IC,QS3VH245,TSSOP20,OCTAL(8-BIT) High Ba

 

111.00

 

22-Oct-07

 

34-00021-01

 

HDWR,CLIP,EMI,SHIELDING,STRIP,0.375INH X

 

110.00

 

22-Oct-07

 

37-00034-01

 

CARTON,CORRUG,12.625IN X 10.125IN X 4.50

 

110.00

 

22-Oct-07

 

51-00114-01

 

CAP,CER,0.68uF,X5R,0603,10V,10%

 

110.00

 

22-Oct-07

 

60-00166-01

 

IC,CLC007,SO8,DIGITAL VIDEO CABLE DRIVER

 

110.00

 

22-Oct-07

 

61-00041-03

 

IC,SDRAM,256Mb (16Mx16) (4Mx16x4 banks),

 

110.00

 

22-Oct-07

 

66-00089-03

 

OSC,LVPECL/LVDS,155.52MHz,+/-25ppm,SMT,3

 

110.00

 

22-Oct-07

 

69-00009-01

 

VR,ADP3335,2.5V,500mA,MSO8,-40/+85 C

 

110.00

 

22-Oct-07

 

92-00015-01

 

ASY_HARNESS,DC,Power Cord,TW-400

 

110.00

 

22-Oct-07

 

60-00288-01

 

IC,SY89858U,MLF32,1:8 Fanout Buffer,2.5/

 

109.00

 

22-Oct-07

 

61-00170-01

 

IC,SP721,SO8,LOW CAPACITANCE ESD PROTECT

 

109.00

 

22-Oct-07

 

61-00179-02

 

IC,FPGA,EP20K300E,BGA652,(Speed -2),1.8V

 

109.00

 

22-Oct-07

 

61-00168-01

 

IC,SP3238,SSOP28,RS-232 XCVR,5Tx/3 Rx,3V

 

108.00

 

22-Oct-07

 

98-10011-02

 

PAU,622SM,ETSI,IR,SC,TW-300/400

 

108.00

 

22-Oct-07

 

52-00006-01

 

RELAY,SPDT,5VDC,Dual Latching,High Frequ

 

107.00

 

22-Oct-07

 

55-00019-01

 

IND,ELL6SH,2.7UH,SMT 6.0MM X 6.4MM,2.4A,

 

107.00

 

22-Oct-07

 

60-00250-01

 

IC,MK2703,SO8,PLL Audio Clock Synthesize

 

106.00

 

22-Oct-07

 

60-00287-01

 

IC,FXLP34,SC70,3.3V/1V,SIGNAL LEVEL CONV

 

106.00

 

22-Oct-07

 

61-00133-01

 

IC,SDRAM,MT48LC4M32B2,TSOP86,128Mb (4Mx3

 

106.00

 

22-Oct-07

 

66-00052-01

 

CLOCK,AD9851BRS,DDS,SSOP28,180MHz

 

106.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00569-01

 

FAB,OVERLAY,UIM,Dual Slot,1xGPON,

 

105.00

 

22-Oct-07

 

34-00028-02

 

HDWR,STANDOFF,HEX 4.5MM,F-F,M3X0.5,39.4M

 

105.00

 

22-Oct-07

 

41-00114-01

 

CONN,RJ45,1000 BASE-T,Single Port w/Mag

 

105.00

 

22-Oct-07

 

60-00066-01

 

IC,PLL,(TRU-050),38.88MHZ/19.44MHZ,3.3V

 

105.00

 

22-Oct-07

 

60-00155-01

 

IC,LT1358,SO8,25MHz, Dual Op Amp,-+18V,-

 

105.00

 

22-Oct-07

 

60-00277-01

 

IC,GS9092,QFN56(PbFree/RoHS),Digital Vid

 

105.00

 

22-Oct-07

 

60-00278-01

 

IC,GS9090,QFN56(PbFree/RoHS),Digital Vid

 

105.00

 

22-Oct-07

 

60-00279-01

 

IC,GS9074A,QFN16(PbFree/RoHS),Adaptive C

 

105.00

 

22-Oct-07

 

74-00025-01

 

XFMR,AES3,Digital Audio,500VDC,110ohm,1:

 

105.00

 

22-Oct-07

 

75-00013-01

 

XSTR,IRF7811A,SO8,MOSFET,N-Channel,28V,1

 

105.00

 

22-Oct-07

 

20-00309-01

 

FAB,SHTMTL,FACEPLATE,VSIM/ASIM,TW-300

 

104.00

 

22-Oct-07

 

32-00016-07

 

SCREW,MS,M3X25,PAN,CHR,SST

 

103.00

 

22-Oct-07

 

55-00046-02

 

IND,3.0mH,SMT(LLCI-50),2.50A,Common Mode

 

103.00

 

22-Oct-07

 

66-00080-03

 

CLOCK,CY22392,TSSOP16,Clk Generator,200M

 

103.00

 

22-Oct-07

 

20-00348-01

 

FAB,SHTMTL,Faceplate,NIM,IP,2xGIGE,TW-60

 

102.00

 

22-Oct-07

 

55-00048-01

 

IND,XFTPRH1207,33.92uH 20% Parallel,SMT,

 

102.00

 

22-Oct-07

 

61-00083-01

 

IC,SRAM,MT55L256L18P,TQFP100,5NS,100MHZ,

 

102.00

 

22-Oct-07

 

20-00493-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),TW-300_

 

101.00

 

22-Oct-07

 

41-00206-01

 

CONN,HEADER,1Rx3P,M,THD,RA,0.165Pitch, 0

 

101.00

 

22-Oct-07

 

60-00073-01

 

IC,TPS76818Q,TSSOP20,1.8V,FAST-TRANSIENT

 

101.00

 

22-Oct-07

 

20-00316-01

 

FAB,SHTMTL,BRACKET,MOUNTING,FACEPLATE,VS

 

100.00

 

22-Oct-07

 

20-00441-01

 

FAB,SHTMTL,Bracket, Wall Mount,TW-300_SM

 

100.00

 

22-Oct-07

 

20-00533-02

 

FAB,LABEL,Regulatory,(FCC,CE),UAC,TW-124

 

100.00

 

22-Oct-07

 

20-00564-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),UAC,SAG

 

100.00

 

22-Oct-07

 

20-00570-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),SAGEM,B

 

100.00

 

22-Oct-07

 

20-00570-02

 

FAB,LABEL,Regulatory,(FCC,CE),SAGEM,Broa

 

100.00

 

22-Oct-07

 

20-00571-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),SAGEM,B

 

100.00

 

22-Oct-07

 

32-00079-05

 

SCREW,MS,M3x0.5x8,PAN,CHR,ZI,ANSI B18.6.

 

100.00

 

22-Oct-07

 

32-00091-01

 

SCREW,Captive,Panel,M3x0.5,8mm x 8mm Hd

 

100.00

 

22-Oct-07

 

34-00012-01

 

HDWR,Handle,Round,4”Lx1”H,6-32,SST,Passi

 

100.00

 

22-Oct-07

 

41-00216-01

 

CONN,EDGE,F,VERT,2R X 40P,SMT,RoHS,0.315

 

100.00

 

22-Oct-07

 

51-00117-01

 

CAP,1.5F,NF,RDL,21.5mmD.,5.5V,30%,-25

 

100.00

 

22-Oct-07

 

60-00022-02

 

IC,2309,TSSOP-16,ZERO DELAY BUFFER,3.3V,

 

100.00

 

22-Oct-07

 

60-00320-01

 

IC,OPA343NA,SOT23-5,Op Amp,RoHS,-40/+85C

 

100.00

 

22-Oct-07

 

66-00002-01

 

OSC,HCMOS,38.880MHZ,+/-100PPM,SMT

 

100.00

 

22-Oct-07

 

66-00018-02

 

OSC,HCMOS,51.84MHZ,+/-25ppm,3.3V,SMT,RoH

 

100.00

 

22-Oct-07

 

66-00075-01

 

OSC,PECL,180MHz,+/-50ppm,SMT,3.3V,0/+70C

 

99.00

 

22-Oct-07

 

34-00035-03

 

HDWR,STANDOFF,Hex 4.5mm,F-F,M3x0.5,25mm,

 

98.00

 

22-Oct-07

 

54-00087-01

 

RECTIFIER,PDS5100H,100V,5A,PowerDI-5,RoH

 

98.00

 

22-Oct-07

 

25-00138-01

 

PCB,Backplane,TW-300lite,4Layers,7.91inL

 

97.00

 

22-Oct-07

 

41-00191-01

 

CONN,RECEPT,AC,RoHS

 

97.00

 

22-Oct-07

 

41-00200-01

 

CONN,RJ45,10/100Base-T POE,Single Port

 

97.00

 

22-Oct-07

 

60-00071-01

 

IC,74LVT162244,TSSOP48,3.3V,16 BIT BUFFE

 

97.00

 

22-Oct-07

 

41-00033-01

 

CONN,HEADER,LOCK,2 POS,2P x 1R,M,THD,VER

 

96.00

 

22-Oct-07

 

60-00319-01

 

IC,TPS2111A,TSSOP8,Analog,2:1 Power MUX,

 

96.00

 

22-Oct-07

 

98-10116-01

 

Power Supply,120W,AC,(3.45V/15A,5.1V/5A,

 

96.00

 

22-Oct-07

 

41-00213-02

 

CONN,HEADER,1Rx2P,M,THD,RA,0.165Pitch, 0

 

95.00

 

22-Oct-07

 

54-00040-12

 

LED,Array,1x4,Bi-Color(RED-GRN),RND,THD,

 

95.00

 

22-Oct-07

 

60-00257-02

 

IC,SY58026U,MLF32,2:1 MUX,2.5-to-3.3V,-4

 

95.00

 

22-Oct-07

 

60-00300-01

 

IC,PCA9564D,SO20,RoHS,Parallel to I2C Bu

 

95.00

 

22-Oct-07

 

66-00020-01

 

OSC,HCMOS,19.44MHZ,+/-25ppm,SMT,3.3V,0/+

 

95.00

 

22-Oct-07

 

66-00103-01

 

OSC,LVPECL,155.52MHz,+/-20ppm,SMT,RoHS,3

 

95.00

 

22-Oct-07

 

98-10001-01

 

Chassis,AC,TW-300

 

95.00

 

22-Oct-07

 

25-00144-02

 

PCB,SIM,2x/4xV.35,DB26,TW-300/400,10Laye

 

94.00

 

22-Oct-07

 

34-00009-01

 

HDWR,Rubber Foot,0.75inW x 0.14inH,Chass

 

94.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00331-01

 

FAB,EXTRUDED,HEATSINK,0.50”Wx0.33”L

 

93.00

 

22-Oct-07

 

20-00456-01

 

FAB,OVERLAY,ASIM,Generic,RS-232

 

92.00

 

22-Oct-07

 

52-00001-01

 

RELAY,DPDT,5V,SMT,Non-Latching

 

92.00

 

22-Oct-07

 

66-00080-04

 

CLOCK,CY22392,TSSOP16,Clk Generator,200M

 

92.00

 

22-Oct-07

 

71-00052-01

 

VARISTOR,450PF,THD,ZOV,130VRMS, 35J

 

92.00

 

22-Oct-07

 

40-00001-01

 

FUSE,POLYSWITCH

 

91.00

 

22-Oct-07

 

61-00299-01

 

IC,SRAM,CY7C1041CV33,SOJ44, PbF,4Mb(256K

 

91.00

 

22-Oct-07

 

20-00184-04

 

FAB,SHTMTL,FACEPLATE,PCU,155/622,TW-600/

 

90.00

 

22-Oct-07

 

20-00482-01

 

FAB,OVERLAY,SIM,X.21,Generic,2xD15

 

90.00

 

22-Oct-07

 

20-00562-01

 

FAB,OVERLAY,Module,Power Supply,24VDC

 

90.00

 

22-Oct-07

 

41-00237-01

 

CONN,HEADER,Micro BMI,4Px2R,M,THD,RA

 

90.00

 

22-Oct-07

 

61-00142-03

 

IC,FLASH,S29AL032D ,4M x 8/2M x 16,TSOP4

 

90.00

 

22-Oct-07

 

74-00027-01

 

XFMR,1000bT,Dual Port,PoE,1CT:1CT,SMT,Pb

 

90.00

 

22-Oct-07

 

98-10134-08

 

MDU,24P,2xBPON,4xDS1/E1,0xPoE,12V

 

90.00

 

22-Oct-07

 

98-10100-01

 

SIM,DS1/E1,Structured,8 Port,RJ-48,TW-30

 

89.00

 

22-Oct-07

 

54-00094-01

 

RECTIFIER,MBRS330T3,30V,3A,Case 403-03 I

 

88.00

 

22-Oct-07

 

46-00010-02

 

SWITCH,TACTILE,Flat,RA,THD,50mA,50VDC,15

 

87.00

 

22-Oct-07

 

54-00023-01

 

IC,DF02S,RECTIFIER,BRIDGE,1.5 AMPERE,200

 

87.00

 

22-Oct-07

 

20-00420-01

 

FAB,MOLDED,Faceplate,SIM,Generic,TW-300/

 

86.00

 

22-Oct-07

 

32-00073-01

 

WASHER,INTLK,#4,SST

 

86.00

 

22-Oct-07

 

37-00042-01

 

CARTON,CORRUG,13X10X2, DIE CUT, OFF-SHEL

 

86.00

 

22-Oct-07

 

92-00024-01

 

ASY,Harness,AC Ground,SME/BIZ/GPON

 

86.00

 

22-Oct-07

 

40-00024-01

 

FUSE,POLYSWITCH,9.00A,16V,RDL,RESET

 

85.00

 

22-Oct-07

 

54-00046-01

 

DIODE,SLVU2.8-4,SO8,SMT,EPD TVS ARRAY

 

85.00

 

22-Oct-07

 

60-00268-01

 

IC,LE88221,ELQFP80,Dual Channel (ABS) Vo

 

85.00

 

22-Oct-07

 

20-00531-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),TW-800

 

84.00

 

22-Oct-07

 

20-00533-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),UAC

 

84.00

 

22-Oct-07

 

51-00103-03

 

CAP,CER,1uF,X7R,1812,100V,10%,PbF

 

84.00

 

22-Oct-07

 

54-00040-01

 

LED,ARRAY,1X4,(GRN,GRN,GRN,GRN),RND EXTE

 

83.00

 

22-Oct-07

 

60-00067-01

 

IC,74LVC162244A,TSSOP48 (TYPE II),0.5MM

 

83.00

 

22-Oct-07

 

66-00113-01

 

OSC,HCMOS,50.000MHz,+/-25ppm,3.3V,SMT,+/

 

83.00

 

22-Oct-07

 

20-00328-01

 

FAB,DIE-CUT,Divider,Nomex,NAU

 

82.00

 

22-Oct-07

 

20-00483-01

 

FAB,OVERLAY,SIM,ATM,ANSI,1xDS3,BNC,TW-30

 

82.00

 

22-Oct-07

 

20-00488-02

 

FAB,SHTMTL,Enclosure,Base,1xPON,TW-300_M

 

82.00

 

22-Oct-07

 

60-00296-01

 

IC,PEF 88601,TSSOP-16,VDSL2 LINE DRIVER,

 

82.00

 

22-Oct-07

 

61-00294-01

 

IC,PEF 88102E,BGA676,VDSL2 W/ ANALOG FRO

 

82.00

 

22-Oct-07

 

98-20001-03

 

Chassis,DC -48V,TW-601,w/o Cover,w/o DS3

 

82.00

 

22-Oct-07

 

20-00487-08

 

FAB,OVERLAY,MDU,2xPON,4xTDM,0xPoE

 

81.00

 

22-Oct-07

 

74-00002-01

 

XFMR,T3001,T3/DS3,EXT. TEMP.

 

81.00

 

22-Oct-07

 

20-00472-01

 

FAB,LABEL,Regulatory,High Speed,DC,(FCC,

 

80.00

 

22-Oct-07

 

20-00566-04

 

FAB,OVERLAY,1xGPON,8x1000bT,1xGE,UAC

 

80.00

 

22-Oct-07

 

20-00585-01

 

FAB,SHTMTL,Bracket,Rack Mounting,19in,TW

 

80.00

 

22-Oct-07

 

37-00035-01

 

INSERT,FOAM,SET,POLY,ESD,FAN TRAY,TW-600

 

80.00

 

22-Oct-07

 

37-00041-01

 

BAG,BUBBLE,12INW X 15-1/2INL,PINK,ANTI-S

 

80.00

 

22-Oct-07

 

41-00058-01

 

CONN,CUSTOM,BACKPLANE,F,RA,6RX24P(144)

 

80.00

 

22-Oct-07

 

41-00231-01

 

CONN,RJ45,6/6,3Px2R,RA,THD,Shielded,RoHS

 

80.00

 

22-Oct-07

 

44-00041-01

 

FILTER,MODULE,XDSL Splitter,BT-SIN-346

 

80.00

 

22-Oct-07

 

61-00034-01

 

IC,CPLD,XC95288XL,TQFP-144,7ns,5V IO Tol

 

80.00

 

22-Oct-07

 

61-00207-02

 

IC,SRAM,K7N803649B,4.0ns(250Mhz),TQFP100

 

78.00

 

22-Oct-07

 

66-00108-01

 

OSC,HCMOS,44.928MHz,+/-25ppm,3.3V,SMT

 

78.00

 

22-Oct-07

 

98-70041-01

 

ACSY,CONVERTER,AC/DC,48V,1.0A,w/ Strippe

 

78.00

 

22-Oct-07

 

41-00165-01

 

CONN,HEADER,1Rx3P,M,THD,VERT,0.165in Pit

 

77.00

 

22-Oct-07

 

54-00040-09

 

LED,ARRAY,1X4,BI-COLOR(RED-GRN),RND

 

77.00

 

22-Oct-07

 

69-00037-01

 

VR,LP38692,2.7 to 10Vi,1.25 to 9Vo,1A,SO

 

77.00

 

22-Oct-07

 

98-10124-01

 

TW-300_SME,8xFXS,2xLAN

 

77.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00459-02

 

FAB,OVERLAY,w/POTS,UAC,TW-300_BIZ

 

76.00

 

22-Oct-07

 

60-00039-02

 

IC,100ELT22,SO8,3.3V,Dual TTL-to-DIFF

 

76.00

 

22-Oct-07

 

63-00087-01

 

OPTIC,AM,Transceiver,SFP,155Mbs,15km,131

 

76.00

 

22-Oct-07

 

60-00267-02

 

IC,88E6063,PQFP128,1.5V,Integrated 7-Por

 

75.00

 

22-Oct-07

 

66-00093-01

 

CLOCK,AD9833,DDS,MSOP10(RoHS),25MHz,2.3V

 

75.00

 

22-Oct-07

 

69-00026-02

 

VR,TPS54310,0.9VDC to 3.3VDC,3A,TSSOP20,

 

75.00

 

22-Oct-07

 

20-00535-02

 

FAB,OVERLAY,PAU,1xGPON,2x100bT,UAC,TW-12

 

74.00

 

22-Oct-07

 

75-00013-02

 

XSTR,IRF7811A,SO8,MOSFET,N-Channel,28V,1

 

74.00

 

22-Oct-07

 

34-00046-01

 

HDWR,HANDLE,0.1875 DIA x 1.25inL x 1inH,

 

73.00

 

22-Oct-07

 

41-00236-02

 

CONN,HEADER,12Px1R,M,THD,VERT,2mm Pitch,

 

73.00

 

22-Oct-07

 

60-00056-02

 

IC,QS3VH126,QSOP16,3.3V Quad Active High

 

73.00

 

22-Oct-07

 

60-00135-04

 

IC,MIC39100,SOT223,1A Low-Voltage/Dropou

 

73.00

 

22-Oct-07

 

60-00266-02

 

IC,QS3VH245,TSSOP20,OCTAL(8-BIT) High Ba

 

73.00

 

22-Oct-07

 

60-00321-01

 

IC,PCA9555,SSOP24,I2C/SMB I/O Port,2.3-5

 

73.00

 

22-Oct-07

 

66-00106-01

 

OSC,HCMOS,44.736MHz,+/-25ppm,3.3V,SMT,Ro

 

73.00

 

22-Oct-07

 

20-00083-01

 

FAB,OVERLAY,NIM,ATM,ANSI,1xOC-12c,SC,SM,

 

72.00

 

22-Oct-07

 

54-00066-02

 

LED,Bi-Color,(YEL/GRN),RND,THD,RA,0.200i

 

72.00

 

22-Oct-07

 

69-00024-01

 

VR,TLV431,2.5-36V,100mA,SOIC8,Program Sh

 

72.00

 

22-Oct-07

 

20-00370-01

 

FAB,OVERLAY,SIM,Video,NLL/LL

 

71.00

 

22-Oct-07

 

60-00033-01

 

IC,74LCX138,TSSOP16,1-OF-8 DEMUX

 

71.00

 

22-Oct-07

 

92-00026-01

 

ASY,MECH,Fan,w/Conn,Whisper

 

71.00

 

22-Oct-07

 

98-10003-02

 

PAU,622SM,ANSI,IR,SC,TW-300/400

 

71.00

 

22-Oct-07

 

25-00093-02

 

PCB,VSIM,BASE MODULE,12L

 

70.00

 

22-Oct-07

 

34-00034-01

 

HDWR,STANDOFF,Rnd 0.75in Dia,0.218 THRU,

 

70.00

 

22-Oct-07

 

40-00024-02

 

FUSE,POLYSWITCH,9.00A,16V,RDL,RESET,PbF

 

70.00

 

22-Oct-07

 

60-00002-02

 

IC,74LCX11,TSSOP14,Triple 3-Input AND Ga

 

70.00

 

22-Oct-07

 

60-00005-02

 

IC,74LCX32,TSSOP14,Quad 2-Input OR Gate

 

70.00

 

22-Oct-07

 

60-00008-03

 

IC,74LVT245,TSSOP20,3.3V,Octal,PbF

 

70.00

 

22-Oct-07

 

66-00050-01

 

OSC,HCMOS,25.000MHz,+/-20ppm,SMT,3.3V,0/

 

70.00

 

22-Oct-07

 

66-00069-01

 

OSC,HCMOS,76.8MHZ,+/-2.5PPM,DIP14,3.3V,A

 

70.00

 

22-Oct-07

 

66-00104-01

 

XTAL,32.768KHz,+/-20ppm,12.5pF,SMT,7.9mm

 

70.00

 

22-Oct-07

 

71-00075-02

 

VARISTOR,14V,4000pf,THD,-55/+85C,PbF

 

70.00

 

22-Oct-07

 

54-00040-06

 

LED,ARRAY,1X4,(RED,YEL,YEL,YEL),RND,THD,

 

69.00

 

22-Oct-07

 

60-00177-02

 

IC,LM87,TSSOP24,System Hardware Monitor,

 

69.00

 

22-Oct-07

 

66-00091-01

 

OSC,HCMOS,27.000MHz,+/-10ppm,SMT,3.3V,-1

 

69.00

 

22-Oct-07

 

66-00105-01

 

OSC,HCMOS,66.667MHz,+/-25ppm,3.3V,SMT,Ro

 

69.00

 

22-Oct-07

 

54-00081-01

 

LED,Array,1x4,(GRN,GRN,GRN,GRN)RND,THD,R

 

68.00

 

22-Oct-07

 

60-00236-01

 

IC,SP319,QFP80,XCVR,V.35 Interface/RS-23

 

68.00

 

22-Oct-07

 

61-00059-01

 

IC,PM73122,SBGA352,REV A,ALLIGATOR 32

 

68.00

 

22-Oct-07

 

63-00071-01

 

OPTIC,AM,Transceiver,SFP,GIGE,10km,1310n

 

68.00

 

22-Oct-07

 

20-00143-01

 

FAB,GASKET,EBM/PAPST,TOP,FAN TRAY,TW-600

 

67.00

 

22-Oct-07

 

20-00342-01

 

FAB,OVERLAY,NAU,ATM,2xOC-12c/STM-4c,TW-3

 

67.00

 

22-Oct-07

 

37-00036-01

 

BAG,ANTISTAT,12.0”x12.0x0.003”

 

67.00

 

22-Oct-07

 

40-00030-01

 

FUSE,PICO II,3A,125V,AXL,7.11x2.8mm,VFAS

 

67.00

 

22-Oct-07

 

51-00093-04

 

CAP,150uF,AE,SMT,6.3V,20%,8Dx7H,-55/+105

 

67.00

 

22-Oct-07

 

55-00037-01

 

IND,MSS1260,4.7uH,SMT,5.80A,20%,PbF

 

67.00

 

22-Oct-07

 

60-00112-01

 

IC,AD7801,SO20,8-BIT DAC,2.7V/+5.5V, -40

 

67.00

 

22-Oct-07

 

61-00122-01

 

IC,SDRAM,MT48LC2M32B2,TSOP86,64MB (2MEGX

 

67.00

 

22-Oct-07

 

92-00041-01

 

ASY,HARNESS,Power Battery,UAC,TW-124

 

67.00

 

22-Oct-07

 

96-00057-01

 

ASY,PRGM,OTP,MR. PEABODY,NO SHAPING,TDM,

 

67.00

 

22-Oct-07

 

41-00229-02

 

CONN,HEADER,LOCK,1Rx3P,M,THD,RA,2.54mm,0

 

66.00

 

22-Oct-07

 

54-00065-01

 

LED,Array,1x2,(GRN-GRN),RND,THD,RA,High

 

66.00

 

22-Oct-07

 

65-00032-01

 

OPTIC,PM,Adapter,SC,Bulkhead,Simplex

 

66.00

 

22-Oct-07

 

98-10134-01

 

MDU,24P,1xBPON,4xDS1/E1,0xPoE,12V

 

66.00

 

22-Oct-07

 

20-00535-03

 

FAB,OVERLAY,PAU,1xGPON,2x100bT,2xFXS,UAC

 

65.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00552-01

 

FAB,OVERLAY,ENCLOSURE,BATTERY,TW-124G

 

65.00

 

22-Oct-07

 

60-00025-01

 

IC,CY2305,SO8,3.3V ZERO DELAY BUFFER

 

65.00

 

22-Oct-07

 

60-00301-01

 

IC,SY58012U,MLF16,PbF,5GHz 1:2 LVPECL

 

65.00

 

22-Oct-07

 

60-00304-01

 

IC,SN74LVC07A,TSSOP14,RoHS,1.6-5V,Hex Bu

 

65.00

 

22-Oct-07

 

66-00114-01

 

OSC,HCMOS,20.000MHz,+/-20ppm,SMT,3.3V,Ro

 

65.00

 

22-Oct-07

 

92-00004-01

 

ASY,HARNESS,Power DC,(PVC Insulation),TW

 

65.00

 

22-Oct-07

 

98-10002-01

 

Chassis,DC,TW-300

 

65.00

 

22-Oct-07

 

20-00417-01

 

FAB,OVERLAY,SIM,4xV.35,DB26,TW-300/400

 

64.00

 

22-Oct-07

 

20-00429-01

 

FAB,SHTMTL,Bracket,Mounting,Rack,TW-200

 

64.00

 

22-Oct-07

 

54-00066-01

 

LED,Bi-Color,(RED/GRN),RND,THD,RA,0.200i

 

64.00

 

22-Oct-07

 

60-00293-01

 

IC,MAX6650,5/12V Fan-Speed Regulator,3.3

 

64.00

 

22-Oct-07

 

54-00081-05

 

LED,Array,1x4,Bi-Color(YEL-GRN,YEL-GRN,Y

 

63.00

 

22-Oct-07

 

60-00315-01

 

IC,74VHCT541A,TSSOP20,5V,Octal Bus Buffe

 

63.00

 

22-Oct-07

 

61-00055-01

 

IC,LXT974A,PQFP160,FAST ETHERNET 10/100

 

63.00

 

22-Oct-07

 

63-00059-03

 

OPTIC,AM,Transceiver,ONU,LR,Lightron,DFB

 

63.00

 

22-Oct-07

 

74-00019-01

 

XFMR,T1/CEPT/ISDN-PRI,1CT:2.42CT/1CT:2.4

 

63.00

 

22-Oct-07

 

20-00440-01

 

FAB,LABEL,Regulatory,DC,(FCC,UL,CE),TW-3

 

62.00

 

22-Oct-07

 

40-00028-01

 

FUSE,PTC,8A,30V,TH,RESET,-40/85C

 

62.00

 

22-Oct-07

 

61-00025-03

 

IC,MC,MPC850,BGA256,50MHZ,3.3V,TJ= 0/+95

 

62.00

 

22-Oct-07

 

75-00023-01

 

XSTR,ZVN4310G,DPAK,MOSFET,100V,7.7A,RoHS

 

62.00

 

22-Oct-07

 

98-10121-01

 

Chassis,AC,TW-300lite

 

62.00

 

22-Oct-07

 

20-00393-01

 

FAB,OVERLAY,Power Entry/,TW-300 Lite

 

61.00

 

22-Oct-07

 

20-00567-01

 

FAB,OVERLAY,TSIM,8 BNC,SFP-GIGE,TW-400

 

61.00

 

22-Oct-07

 

37-00066-01

 

CARTON,CORRUG,Chassis,TW-300 Lite

 

61.00

 

22-Oct-07

 

37-00080-01

 

CARTON,CORRUG,Chassis,TW-124G,15Lx12Wx8D

 

61.00

 

22-Oct-07

 

69-00033-02

 

VR,SC2595,vo=vin/2, 1.5A,SOIC-8L EDP,Lin

 

61.00

 

22-Oct-07

 

41-00221-01

 

CONN,HEADER,LOCK,1R x 3P,M,THD,RA,2.54mm

 

60.00

 

22-Oct-07

 

54-00086-01

 

RECTIFIER,BRIDGE,GBU,8 AMPERE,1000V,pb F

 

60.00

 

22-Oct-07

 

61-00281-02

 

IC,MC,HV311LG,S08,HOT SWAP,Active LOW,-4

 

60.00

 

22-Oct-07

 

66-00033-01

 

OSC,PECL,155.5200MHZ,+/-20PPM,THD,3.3V

 

60.00

 

22-Oct-07

 

41-00027-02

 

CONN,EDGE,38 POS,F,VERT,SMT,0.25[0.64],M

 

59.00

 

22-Oct-07

 

20-00055-01

 

FAB,SHTMTL,FACEPLATE,4XENET

 

58.00

 

22-Oct-07

 

41-00031-01

 

CONN,PCB,8P X 1R,F,THD,VERT,3.96MM X 1.4

 

58.00

 

22-Oct-07

 

41-00165-02

 

CONN,HEADER,1Rx3P,M,THD,VERT,0.165in Pit

 

58.00

 

22-Oct-07

 

60-00021-01

 

IC,DS1721,SO8,2-WIRE DIGITAL THERMOMETER

 

58.00

 

22-Oct-07

 

61-00206-01

 

IC,SDRAM,128Mb(8Mx16)(2Mx16x 4banks),7.5

 

58.00

 

22-Oct-07

 

20-00358-01

 

FAB,OVERLAY,TSIM,4xRS-530,DB-15,TW-300/4

 

57.00

 

22-Oct-07

 

20-00581-01

 

FAB,BRAISED,Heatsink,1.65inW x 5.80inL x

 

57.00

 

22-Oct-07

 

60-00177-01

 

IC,LM87,TSSOP24,System Hardware Monitor,

 

57.00

 

22-Oct-07

 

60-00182-01

 

IC,TLV5614,SO16,QUAD 12-BIT DAC,2.7V/5V

 

57.00

 

22-Oct-07

 

60-00239-01

 

IC,SN74LVC1G04,MO-203(Jedec),1.65 - 5.5V

 

57.00

 

22-Oct-07

 

61-00082-01

 

IC,LIU,SY100EL56V,SO20,5V/3.3V DUAL DIFF

 

57.00

 

22-Oct-07

 

66-00070-01

 

OSC,HCMOS,25.000MHz,+/-25ppm,SMT,3.3V,0/

 

57.00

 

22-Oct-07

 

97-00332-01

 

ASY,Kit,Wall Mount,TW-124G

 

57.00

 

22-Oct-07

 

20-00165-01

 

FAB,SHTMTL,Rack Mount,23”,TW-300

 

56.00

 

22-Oct-07

 

20-00489-01

 

FAB,SHTMTL,Enclosure,Cover,TW-300_MDU

 

56.00

 

22-Oct-07

 

44-00040-02

 

FERRITE,Bead,0603,470ohm@100MHz,200mA,Pb

 

56.00

 

22-Oct-07

 

55-00018-01

 

IND,DO1608,47UH,SMT(0.26” X 0.175”),500M

 

56.00

 

22-Oct-07

 

61-00048-01

 

IC,MC,LTC1422,S08,HOT SWAP

 

56.00

 

22-Oct-07

 

61-00123-01

 

IC,SRAM,ZBT,MT55L512L18P,TQFP100,8Mb (51

 

56.00

 

22-Oct-07

 

98-10125-02

 

TW-300_LAN+,2xLAN,1xDS1/E1, Small

 

56.00

 

22-Oct-07

 

20-00389-01

 

FAB,OVERLAY,TSIM,2xATSC,TW-300

 

55.00

 

22-Oct-07

 

20-00411-01

 

FAB,OVERLAY,FACEPLATE,SIM,FXS,8P,VSI,2-w

 

55.00

 

22-Oct-07

 

60-00150-01

 

IC,ADV7194,LQFP80,10BIT ANALOG VIDEO ENC

 

55.00

 

22-Oct-07

 

60-00215-01

 

IC,ICS8304,SO8,Freq Clock Driver,LVCMOS/

 

55.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

60-00222-01

 

IC,TVP5145,TQFP80,10Bit NTSC/PAL/SECAM (

 

55.00

 

22-Oct-07

 

61-00189-01

 

IC,LXT971A,LQFP64,Dual Speed Ethernet 10

 

55.00

 

22-Oct-07

 

74-00003-01

 

XFMR,E1,4 XMTR 1:1.36T/4 RCVR, 1:1.36CT

 

55.00

 

22-Oct-07

 

41-00222-02

 

CONN,FCC 68 RJ45,CAT 5+,8P,THD,VERT,PbF

 

54.00

 

22-Oct-07

 

66-00013-01

 

IC,SY100ELT23L,SO8,Clock,Dual Diff LVPEC

 

54.00

 

22-Oct-07

 

66-00051-01

 

CLOCK,AD9834,DDS,TSSOP20,50MHz,2.5V/+5.5

 

54.00

 

22-Oct-07

 

20-00205-01

 

FAB,FORGED,HEATSINK,BMDR

 

53.00

 

22-Oct-07

 

40-00029-04

 

FUSE,GMA,6A,125VAC,CART,5x20mm,Fast,RoHS

 

53.00

 

22-Oct-07

 

41-00146-01

 

CONN,CAGE,SFP Transceiver, PFIT,GIGE

 

53.00

 

22-Oct-07

 

54-00036-03

 

LED,RED,RND,THD,RA

 

53.00

 

22-Oct-07

 

55-00038-02

 

IND,DO3316,100uH,SMT,1.2A,20%,RoHS,-40/+

 

53.00

 

22-Oct-07

 

60-00002-01

 

IC,74LCX11,TSSOP14,TRIPLE 3-INPUT AND GA

 

53.00

 

22-Oct-07

 

61-00202-01

 

IC,MC,BCM5421SKPF,10/100/1000 Transceive

 

53.00

 

22-Oct-07

 

61-00247-01

 

IC,CS4272,TSSOP28,24Bit,192kHz Stereo Au

 

53.00

 

22-Oct-07

 

61-00282-01

 

IC,FPGA,EP2C35,BGA672,(Speed -8),1.2V Co

 

53.00

 

22-Oct-07

 

66-00076-01

 

OSC,HCMOS,TCXO,77.76MHz,+/-1ppm,DIP14,3.

 

53.00

 

22-Oct-07

 

20-00117-01

 

FAB,SHTMTL,SPACER,DC MOUNTING,TW-100/300

 

52.00

 

22-Oct-07

 

20-00283-01

 

FAB,OVERLAY,AIM,ETSI

 

52.00

 

22-Oct-07

 

54-00037-01

 

LED,Array,1x2,(GRN-GRN),RND,THD,RA

 

52.00

 

22-Oct-07

 

56-00028-01

 

PWR_CONV,DC/DC,5VI,-+12VO,83MA,2W,-25/+7

 

52.00

 

22-Oct-07

 

60-00006-01

 

IC,74LVT16244,TSSOP48,3.3V,16 BIT BUFFER

 

52.00

 

22-Oct-07

 

61-00198-01

 

IC,FPGA,XC2V1500,BGA575,1.5V,(Speed-5),0

 

52.00

 

22-Oct-07

 

61-00254-01

 

IC,SRAM,GS76024AB,10ns,BGA119,256K x 24(

 

52.00

 

22-Oct-07

 

66-00094-01

 

OSC,HCMOS,76.8MHz,+/-50ppm,DIP14,3.3V,0/

 

52.00

 

22-Oct-07

 

96-00099-02

 

ASY,PRGM,Flash Binary Image,VSIM,100BT

 

52.00

 

22-Oct-07

 

96-00152-01

 

ASY,PRGM,Flash Binary Image,VSIM,100BT

 

52.00

 

22-Oct-07

 

20-00327-01

 

FAB,DIE-CUT,Divider,Nomex,VSIM

 

51.00

 

22-Oct-07

 

47-00008-02

 

CABLE,Power,US,320C5,5-15P

 

51.00

 

22-Oct-07

 

61-00169-01

 

IC,DSP56L307,MAP-BGA196,160MHZ,24BIT DSP

 

51.00

 

22-Oct-07

 

61-00186-02

 

IC,FPGA,EP20K600E,BGA652,(Speed-2),1.8V

 

51.00

 

22-Oct-07

 

61-00193-02

 

IC,SCIMITAR,BGA1413,OC-48,SAR,Rev. B2,6.

 

51.00

 

22-Oct-07

 

61-00255-01

 

IC,FPGA,EP1S10,FBGA484,16 Chan,(Speed -7

 

51.00

 

22-Oct-07

 

74-00021-02

 

XFMR,FLYBACK,1500V,1.4A,1:2.2 2:2.22:2.2

 

51.00

 

22-Oct-07

 

96-00137-01

 

ASY,PRGM,Flash,Binary Image,ASIM,RS-232/

 

51.00

 

22-Oct-07

 

20-00344-01

 

FAB,OVERLAY,NAU,ATM,OC-3c/STM-1c,TW-300

 

50.00

 

22-Oct-07

 

20-00422-01

 

FAB,SHTMTL,Bracket,Mounting,TW-300_LAN

 

50.00

 

22-Oct-07

 

20-00530-02

 

FAB,OVERLAY,4xGPON,2xGIGE,TW-800

 

50.00

 

22-Oct-07

 

25-00041-01

 

PCB,POWER ENTRY/CABLE CONNECTOR MODULE,T

 

50.00

 

22-Oct-07

 

25-00154-02

 

PCB,VSIM,Audio Sat,100bT,Analog 2x In /

 

50.00

 

22-Oct-07

 

25-00158-03

 

PCB,ASIM,Satellite,RS232,4P,(2Di-or-2Do)

 

50.00

 

22-Oct-07

 

25-00169-03

 

PCB,SIM/VAU,100Base-T,4P,2Ai+2Ao,MPEG-2,

 

50.00

 

22-Oct-07

 

60-00243-01

 

IC,LTC1696,SOT23,Overvoltage Protection

 

50.00

 

22-Oct-07

 

61-00001-01

 

IC,DS1834AS,SOIC8,Dual EconoReset with P

 

50.00

 

22-Oct-07

 

61-00015-01

 

VR,UC382TD-ADJ,TO-263,2.1V,3A,LINEAR REG

 

50.00

 

22-Oct-07

 

69-00014-01

 

VR,LM2663,-5VDC,200mA,SO8,Switched Capac

 

50.00

 

22-Oct-07

 

54-00081-02

 

LED,Array,1x4,Bi-Color(YEL-GRN,YEL-GRN,Y

 

49.00

 

22-Oct-07

 

66-00079-01

 

OSC,TTL/HCMOS,125MHz,+/-50ppm,SMT,3.3V,0

 

49.00

 

22-Oct-07

 

67-00001-01

 

BATTERY,LITHIUM,Coin Cell,3V,150mAh,20mm

 

49.00

 

22-Oct-07

 

25-00098-02

 

PCB,Interposer,NAU,TW-300,4Layers,0.95in

 

48.00

 

22-Oct-07

 

32-00053-06

 

SCREW,MS,LOCK,PATCH,6-32X3/8,PAN,CHR,SST

 

48.00

 

22-Oct-07

 

61-00130-02

 

IC,SY100EPT21L,MSOP8,Single LVPECL-to-LV

 

48.00

 

22-Oct-07

 

65-00004-01

 

OPTIC,PM,Adapter,SC/SC,Diecast,Ceramic

 

48.00

 

22-Oct-07

 

98-10163-02

 

TW-124FL,100BX10U,EC UAC

 

48.00

 

22-Oct-07

 

98-20138-01

 

NIM,IP,2xGIGE,IR,TW-600

 

48.00

 

22-Oct-07

 

20-00508-01

 

FAB,OVERLAY,NIM,IP,2xGIGE,TW-600

 

47.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00588-02

 

FAB,LABEL,Regulatory,(FCC,UL,CE),TW-802

 

47.00

 

22-Oct-07

 

41-00183-01

 

CONN,Power Jack,F,RA,1POS,THD,94V-0,5A

 

47.00

 

22-Oct-07

 

52-00003-01

 

RELAY,DPDT,3VDC,COIL 178 X 28.1MA

 

47.00

 

22-Oct-07

 

60-00234-02

 

IC,HCPL-091J,SOIC16Narrow Body,HSDI,Quad

 

47.00

 

22-Oct-07

 

61-00037-01

 

IC,PM5342,SBGA256,SPECTRA-155,5V,-40/+85

 

47.00

 

22-Oct-07

 

66-00058-01

 

XTAL,14.31818MHZ,+-50PPM,32PF,HC49 SMT,-

 

47.00

 

22-Oct-07

 

20-00499-01

 

FAB,OVERLAY,Cable Routing Instructions,w

 

46.00

 

22-Oct-07

 

20-00500-01

 

FAB,OVERLAY,Cable Routing Instructions,w

 

46.00

 

22-Oct-07

 

44-00043-01

 

FILTER,EMI,LINE,342ohm@100MHz,10A,THD,Ro

 

46.00

 

22-Oct-07

 

56-00039-01

 

PWR_CONV,DC/DC,(3.3-to-16Vi),(-0.4-to-34

 

46.00

 

22-Oct-07

 

98-10113-01

 

T/A,Fan Tray,RG90,TW-400

 

46.00

 

22-Oct-07

 

37-00065-01

 

CARTON,CORRUG,Kraft RSC,WxLxH,Chassis,TW

 

45.00

 

22-Oct-07

 

46-00010-01

 

SWITCH,TACTILE,Flat,RA,THD,50mA,50VDC,15

 

45.00

 

22-Oct-07

 

55-00039-01

 

IND,DO3316,330uH,SMT,0.6A,20%,-40/+85C

 

45.00

 

22-Oct-07

 

66-00111-01

 

OSC,HCMOS,25.00MHz,+/-25ppm,SMT,3.3V,Tri

 

45.00

 

22-Oct-07

 

20-00306-01

 

FAB,OVERLAY,SIM,Telemetry,4xTTL,BNC,TW-3

 

44.00

 

22-Oct-07

 

41-00035-03

 

CONN,RJ45,4Px1R,10/100 MAGNTIC,w/1000pF

 

44.00

 

22-Oct-07

 

66-00032-01

 

OSC,HCMOS,77.76MHz,+/-25ppm,SMT,3.3V,Out

 

44.00

 

22-Oct-07

 

92-00042-01

 

ASY,HARNESS,Power DC,UAC,TW-124

 

44.00

 

22-Oct-07

 

98-10024-01

 

SIM,TDM,ETSI,8xE1,120ohm,TW-300

 

44.00

 

22-Oct-07

 

98-10071-01

 

TSIM,4xTTL,BNC,18MHz

 

44.00

 

22-Oct-07

 

98-10141-01

 

VSIM/VAU,100Base-T,4P,2Ai+2Ao,MPEG-2,TW-

 

44.00

 

22-Oct-07

 

20-00386-01

 

FAB,OVERLAY,Filler,PAU/NAU Slot,TW-400

 

43.00

 

22-Oct-07

 

51-00091-01

 

CAP,22uF,AE,SMT,50V,20%,7.8mmW x 6.6mmL,

 

43.00

 

22-Oct-07

 

54-00040-05

 

LED,ARRAY,1X4,(GRN,GRN,YEL,GRN),RND,THD,

 

43.00

 

22-Oct-07

 

54-00081-04

 

LED,Array,1x4,Bi-Color(RED-GRN,RED-GRN,R

 

43.00

 

22-Oct-07

 

61-00305-01

 

IC,TPS2393,TSSOP14,HOT SWAP Power Manage

 

43.00

 

22-Oct-07

 

98-10115-01

 

Power Supply,120W,DC,(3.45V/15A,5.1V/5A,

 

43.00

 

22-Oct-07

 

20-00141-01

 

FAB,GASKET,THERMAL PLENUM,TW-600

 

41.00

 

22-Oct-07

 

41-00056-01

 

CONN,CUSTOM,F,RA,6RX36P(216),THD,PCU

 

41.00

 

22-Oct-07

 

71-00086-01

 

RES,0.1,TF,1206,1/4W,1%,PbF

 

41.00

 

22-Oct-07

 

20-00032-01

 

FAB,OVERLAY,TDM,ETSI,8XE1,TW-300

 

40.00

 

22-Oct-07

 

20-00549-01

 

FAB,SHTMTL,Battery Clamp,UAC,TW-124G

 

40.00

 

22-Oct-07

 

20-00584-02

 

FAB,OVERLAY,2xGPON,8xGIGE,TW-802

 

40.00

 

22-Oct-07

 

37-00076-01

 

INSERT,CORRUG,Cover,TW-600

 

40.00

 

22-Oct-07

 

55-00052-02

 

IND,0.81mH,SMT(BIG FOOT),9.7A,Common Mod

 

40.00

 

22-Oct-07

 

56-00037-02

 

PWR_CONV,DC/DC,3.3Vi,1.2Vo,5A,6W,THD

 

40.00

 

22-Oct-07

 

65-00035-01

 

OPTIC,PM,Adapter,SC,FLG,Straight Split

 

40.00

 

22-Oct-07

 

71-00080-01

 

RES,4.42K,TF,2010,1/2W1%

 

40.00

 

22-Oct-07

 

98-10078-02

 

Chassis,Fixed Config,TW-400

 

39.00

 

22-Oct-07

 

98-20148-01

 

NIM,TDM,1xSTR OC3/STM,TW-600

 

39.00

 

22-Oct-07

 

98-70085-01

 

ACSY,KIT,Rack Mount,23in,TW-400

 

39.00

 

22-Oct-07

 

20-00415-01

 

FAB,SHTMTL,FACEPLATE,SIM,4xV.35,DB26,TW-

 

38.00

 

22-Oct-07

 

20-00416-01

 

FAB,MOLDED,FACEPLATE,SIM,4xV.35,DB26,TW-

 

38.00

 

22-Oct-07

 

30-00050-01

 

TERMBLK,Plug,3.81mm,1R,2Pos,STRAIGHT,8A,

 

38.00

 

22-Oct-07

 

41-00208-01

 

CONN,HEADER,1Rx3P,M,THD,RA,0.165Pitch, 0

 

38.00

 

22-Oct-07

 

61-00036-01

 

IC,PROM-OTP,XC1704L,VQFP44,3.3V,-40/+85

 

38.00

 

22-Oct-07

 

69-00032-01

 

VR,TPS54910,0.9 TO 2.5VDC,9A,TSSOP28,Syn

 

38.00

 

22-Oct-07

 

98-10097-02

 

T/A,Blower Tray,-48VDC,TW-300

 

38.00

 

22-Oct-07

 

52-00007-02

 

RELAY,DPDT,3.3VDC,SMT,Non-Latching,Minia

 

37.00

 

22-Oct-07

 

60-00056-01

 

IC,QS3VH126,QSOP16,3.3V

 

37.00

 

22-Oct-07

 

60-00206-02

 

IC,CY2304NZ,TSSOP8,Clock Buffer/Driver,3

 

37.00

 

22-Oct-07

 

98-10102-01

 

VSIM,SDI/LL,w/ Internal Audio,TW-400

 

37.00

 

22-Oct-07

 

20-00085-01

 

FAB,SHTMTL,FACEPLATE,SIM,ATM,ANSI,1XDS3,

 

36.00

 

22-Oct-07

 

20-00186-01

 

FAB,DIE-CUT,Divider,Fire Shield,PAU

 

36.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00530-04

 

FAB,OVERLAY,2xGPON,2xGIGE,TW-800

 

36.00

 

22-Oct-07

 

20-00588-01

 

FAB,LABEL,Regulatory,(FCC,UL,CE),TW-804

 

36.00

 

22-Oct-07

 

34-00011-06

 

HDWR,CLIP,EMI,Shielding,Strip,1.29inL

 

36.00

 

22-Oct-07

 

51-00099-02

 

CAP,CER,47uF,X5R,1210,6.3V,20%

 

36.00

 

22-Oct-07

 

98-20002-01

 

AIM,ANSI

 

36.00

 

22-Oct-07

 

20-00300-01

 

FAB,OVERLAY,Power Entry,DC,TW-300

 

35.00

 

22-Oct-07

 

34-00040-01

 

HDWR,Gasket,Shielding,RFI/EMI,Dual Elast

 

35.00

 

22-Oct-07

 

51-00155-02

 

CAP,2.7mF,AE,RDL,16V,20%,16Dx20mmH,Low E

 

35.00

 

22-Oct-07

 

56-00040-01

 

PWR_CONV,DC/DC,3.3Vi,1.5vO,5A,6W,SMT,0/+

 

35.00

 

22-Oct-07

 

60-00013-01

 

IC,74LVTH573,TSSOP20,3.3V ABT OCT TRANS

 

35.00

 

22-Oct-07

 

60-00275-01

 

IC,PS8802-2,SO8,PbF,Photocoupler,2-Chan,

 

35.00

 

22-Oct-07

 

69-00030-01

 

VR,TPS61090,1.8-5.5Vi,ADJ Vo,2A,QFN16,Sy

 

35.00

 

22-Oct-07

 

47-00015-01

 

CABLE TIE,Nylon 66,0.10inWx0.045inT

 

34.00

 

22-Oct-07

 

54-00036-02

 

LED,YEL,RND,THD,RA

 

34.00

 

22-Oct-07

 

60-00149-03

 

IC,CY2309,CLOCK DRIVER,SOIC-16,SDRAM Buf

 

34.00

 

22-Oct-07

 

61-00287-01

 

IC,FLASH,S29GL64M,4Mx16/8Mx8,TSOP,3.3V,P

 

34.00

 

22-Oct-07

 

98-10080-01

 

NAU,ATM,2xOC-12c,TW-400

 

34.00

 

22-Oct-07

 

20-00207-01

 

FAB,GASKET,EMI,PAU,CONNECTOR

 

33.00

 

22-Oct-07

 

20-00219-01

 

FAB,FORGED,Heatsink,1.25inSQ x 0.50inH

 

33.00

 

22-Oct-07

 

20-00319-01

 

FAB,SHTMTL,Bracket,DSUB,High Speed,SIM,T

 

33.00

 

22-Oct-07

 

68-00009-01

 

P/S,,15W,12VDC,1.5-2.1A,TW-300 LAN/LAN+

 

33.00

 

22-Oct-07

 

20-00485-01

 

FAB,SHTMTL,Faceplate-Latching,SIM,ATM,AN

 

32.00

 

22-Oct-07

 

41-00187-02

 

CONN,DSUB HD (26POS),Array 1x2,F,RA,THD

 

32.00

 

22-Oct-07

 

54-00069-01

 

RECTIFIER,B330B,30V,3A,SMB,SCHOT,-55/+12

 

32.00

 

22-Oct-07

 

56-00021-01

 

PWR_CONV,DC/DC,48VI,3.3VO,4250MA,15W,THD

 

32.00

 

22-Oct-07

 

56-00077-01

 

PWR_CONV,DC/DC,4.5-14Vi,0.7-3.6Vo,50A,SM

 

32.00

 

22-Oct-07

 

60-00251-01

 

IC,ADG452,SO16,Quad SPST Analog Switch,+

 

32.00

 

22-Oct-07

 

96-00098-01

 

ASY,PRGM,CLOCK,NAU,SATELLITE,16XMULTIPLY

 

32.00

 

22-Oct-07

 

98-20003-01

 

AIM,ETSI

 

32.00

 

22-Oct-07

 

37-00064-01

 

FOAM,Front,TW-400,Poly,Die Cut,ESD,

 

31.00

 

22-Oct-07

 

40-00003-01

 

FUSE,POLYSWITCH,1.35A,60V,RDL,RESET

 

31.00

 

22-Oct-07

 

56-00064-01

 

PWR_CONV,DC/DC,7-36Vi,2.5-12.6Vo,6A,SMD

 

31.00

 

22-Oct-07

 

60-00211-01

 

IC,ICS83948I-147,LQFP32,Fanout Buffer,DI

 

31.00

 

22-Oct-07

 

96-00097-01

 

ASY.PRGM,CLOCK,NAU,SATELLITE,2XMULTIPLY

 

31.00

 

22-Oct-07

 

20-00425-01

 

FAB,OVERLAY,TW-300_LAN

 

30.00

 

22-Oct-07

 

20-00438-01

 

FAB,EXTRUDED,Heatsink,0.85”SQx0.75”H

 

30.00

 

22-Oct-07

 

20-00540-01

 

FAB,SHTMTL,Enclosure Cover,Left,UAC

 

30.00

 

22-Oct-07

 

30-00008-01

 

TERMBLK,HEADER PLUG,5.0MM,1R,3POS,12A,25

 

30.00

 

22-Oct-07

 

34-00005-01

 

HDWR,STANDOFF,4.5mm HEX,F-F,M3x40,AL,Iri

 

30.00

 

22-Oct-07

 

37-00063-01

 

FOAM,Bottom,TW-400,Poly,Die Cut,ESD

 

30.00

 

22-Oct-07

 

38-00062-01

 

MANUAL,Hardcopy,Safety and Compliance In

 

30.00

 

22-Oct-07

 

41-00028-02

 

CONN,RJ45 10 BASE-T,w/LEDS,F,THD

 

30.00

 

22-Oct-07

 

41-00043-01

 

CONN,BACKPLANE POWER MODULE,3 BLADE,THD

 

30.00

 

22-Oct-07

 

54-00096-01

 

LED,BI-COLOR,(RED/GRN),SMT,3.2x2.7mm,-25

 

30.00

 

22-Oct-07

 

56-00038-01

 

PWR_CONV,DC/DC,3.3Vi,2.5Vo,15A,37.5W,THD

 

30.00

 

22-Oct-07

 

60-00210-01

 

IC,ICS95V847,TSSOP24,Freq Clock Driver,S

 

30.00

 

22-Oct-07

 

60-00224-01

 

IC,MC10H680,4-Bit DIFF ECL Bus-to-TTL Bu

 

30.00

 

22-Oct-07

 

60-00316-01

 

IC,74ACT244,SSOP20,Octal Buffer w/3-Stat

 

30.00

 

22-Oct-07

 

61-00064-03

 

IC,EEPROM,M24C02,SO-8,2Kbit 2-Wire Bus I

 

30.00

 

22-Oct-07

 

63-00081-01

 

OPTIC,AM,Transceiver,OLT,622Mbs,1490nmTX

 

30.00

 

22-Oct-07

 

75-00018-01

 

XSTR,IRFL210,SOT223,HEX/MOSFET,N-Channel

 

30.00

 

22-Oct-07

 

20-00443-01

 

FAB,SHTMTL,Faceplate,NIM,TDM,Structured,

 

29.00

 

22-Oct-07

 

20-00537-01

 

FAB,SHTMTL,Optics Connector Cover,UAC,TW

 

29.00

 

22-Oct-07

 

30-00037-01

 

TERMBLK,Header,3.5mm,1R,4POS,8A,160V

 

29.00

 

22-Oct-07

 

41-00139-01

 

CONN,MCX,PCB Edge Card,VERT,Receptacle,S

 

29.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

54-00096-02

 

LED,BI-COLOR,(YEL/GRN),SMT,3.2x2.7mm,-30

 

29.00

 

22-Oct-07

 

61-00095-01

 

IC,CPLD,XC9572XL,5NS,VQFP64,3.3V,0-70C

 

29.00

 

22-Oct-07

 

69-00028-01

 

VR,TPS75701,3.3Vi,1.22Vo to 5Vo,1A,TO-26

 

29.00

 

22-Oct-07

 

20-00387-01

 

FAB,DIE-CUT,Spacer,RG90 Fan Tray,TW-400

 

28.00

 

22-Oct-07

 

20-00539-01

 

FAB,SHTMTL,Enclosure Cover,Right,UAC,TW-

 

28.00

 

22-Oct-07

 

46-00005-01

 

SWITCH,PSHBTN,THD,MOMENTARY,DUAL

 

28.00

 

22-Oct-07

 

61-00187-01

 

IC,MP,XPC8250(HIP4 Rev B),TBGA480,200/13

 

28.00

 

22-Oct-07

 

20-00023-01

 

FAB,OVERLAY,TDM,ANSI,8XDS1,TW-300

 

27.00

 

22-Oct-07

 

20-00409-01

 

FAB,SHTMTL,FACEPLATE,SIM,FXS,8P,VSI,2-wi

 

27.00

 

22-Oct-07

 

20-00460-01

 

FAB,LABEL,Regulatory,AC,TW-300 BIZ

 

27.00

 

22-Oct-07

 

20-00566-01

 

FAB,OVERLAY,1xGPON,4xDS1/E1,8x1000bT

 

27.00

 

22-Oct-07

 

20-00566-02

 

FAB,OVERLAY,1xGPON,8x1000bT,1xGE,16xFXS,

 

27.00

 

22-Oct-07

 

20-00566-03

 

FAB,OVERLAY,1xGPON,4xDS1/E1,8x1000bT

 

27.00

 

22-Oct-07

 

20-00566-11

 

FAB,OVERLAY,1xGPON,4xDS1/E1,8x1000bT,1xG

 

27.00

 

22-Oct-07

 

20-00566-12

 

FAB,OVERLAY,1xGPON,8x1000bT,1xGE,16xFXS,

 

27.00

 

22-Oct-07

 

20-00566-13

 

FAB,OVERLAY,1xGPON,4xDS1/E1,8x1000bT,1xG

 

27.00

 

22-Oct-07

 

20-00566-14

 

FAB,OVERLAY,1xGPON,8x1000bT,1xGE,UAC,TW-

 

27.00

 

22-Oct-07

 

30-00045-02

 

FUSEHLDR,CART,5x20mm,THD,RA,1 Pole,-40/+

 

27.00

 

22-Oct-07

 

56-00034-01

 

PWR_CONV,DC/DC,33/75Vi,3.3Vo,25A,82.5W,P

 

27.00

 

22-Oct-07

 

60-00219-01

 

IC,ICS8745,LQFP32,Freq Clock Driver,1-5

 

27.00

 

22-Oct-07

 

61-00012-02

 

IC,MAX3226E,SSOP16,RS232 XCVR,-40/+85 C

 

27.00

 

22-Oct-07

 

61-00208-01

 

IC,SRAM,K7N403609B,4.0ns(250Mhz),TQFP100

 

27.00

 

22-Oct-07

 

61-00209-02

 

IC,SRAM,K7N323645M,4.0ns(166Mhz),TQFP100

 

27.00

 

22-Oct-07

 

61-00225-01

 

IC,FPGA,EP1C3,TQFP144,1.5V Core,(Speed -

 

27.00

 

22-Oct-07

 

96-00112-01

 

ASY,PRGM,Clock,GIGE NIM,TW-600

 

27.00

 

22-Oct-07

 

96-00113-02

 

ASY,PRGM,PROM,Mr. Peabody #1,GIGE NIM,TW

 

27.00

 

22-Oct-07

 

96-00114-02

 

ASY,PRGM,PROM,Mr. Peabody #2,GIGE NIM,TW

 

27.00

 

22-Oct-07

 

96-00116-02

 

ASY,PRGM,PROM,PUL3 #2,GIGE NIM,TW-600

 

27.00

 

22-Oct-07

 

96-00117-02

 

ASY,PRGM,Flash,GIGE NIM, TW-600

 

27.00

 

22-Oct-07

 

98-10133-02

 

TW-300_BIZ,1xBPON,4xE1/T1,4xLAN,w/POTS,U

 

27.00

 

22-Oct-07

 

98-70082-01

 

ACSY,Cover,TW-600,ETSI (non-GIGE)

 

27.00

 

22-Oct-07

 

20-00184-07

 

FAB,SHTMTL,Faceplate,OC12/STM-4,TW-600/1

 

26.00

 

22-Oct-07

 

20-00433-01

 

FAB,LABEL,Regulatory,DC,(FCC,UL,CE),TW-3

 

26.00

 

22-Oct-07

 

25-00122-02

 

PCB,NIM,IP,2xGIGE,SM,IR,TW-600,24Layers,

 

26.00

 

22-Oct-07

 

55-00052-01

 

IND,0.81mH,SMT(BIG FOOT),9.7A,Common Mod

 

26.00

 

22-Oct-07

 

60-00227-03

 

IC,SY10EP11U,MSOP8,1:2 DIFF PECL/LVPECL/

 

26.00

 

22-Oct-07

 

61-00196-01

 

IC,NP,NP4GS3(R3.0),BSM-CCGA1088,OC48 Net

 

26.00

 

22-Oct-07

 

61-00197-01

 

IC,UDASL,CBGA360,DASL-to-UTOPIA Level 3

 

26.00

 

22-Oct-07

 

66-00061-01

 

OSC,HCMOS,66.000MHz,+/-20ppm,SMT,3.3V,0/

 

26.00

 

22-Oct-07

 

66-00088-01

 

OSC,TTL/HCMOS,44.928Mhz,+/-25ppm,SMD,3.3

 

26.00

 

22-Oct-07

 

96-00115-02

 

ASY,PRGM,PROM,PUL3 #1,GIGE NIM,TW-600

 

26.00

 

22-Oct-07

 

98-10110-01

 

TSIM,4xRS-530,DB-15,TW-300/400

 

26.00

 

22-Oct-07

 

20-00212-01

 

FAB,FORGED,HEATSINK,1”Wx1”L

 

25.00

 

22-Oct-07

 

20-00308-01

 

FAB,SHTMTL,FACEPLATE,NAU,2XDS3,TW-300

 

25.00

 

22-Oct-07

 

20-00419-01

 

FAB,OVERLAY,TSIM,SMPTE-310/SSI,TW-300/40

 

25.00

 

22-Oct-07

 

20-00565-01

 

FAB,FORGED,Heatsink,1.5inSQ x 0.450inH

 

25.00

 

22-Oct-07

 

25-00091-02

 

PCB,NAU,ATM,PHY SATELLITE,1XDS3/2XDS3

 

25.00

 

22-Oct-07

 

47-00010-01

 

CABLE,Power,UK,C13,R/A

 

25.00

 

22-Oct-07

 

61-00175-01

 

IC,MC,HV301LG,S08,HOT SWAP,-40/+85 C

 

25.00

 

22-Oct-07

 

61-00288-01

 

IC,SRAM,QDR2,512Kx36,250Mhz,165FBGA,1.8V

 

25.00

 

22-Oct-07

 

66-00100-01

 

XSTAL,25MHz,50ppm,20pF,SMT,13.2x5.0,RoHS

 

25.00

 

22-Oct-07

 

97-00278-01

 

ASY,MECH,Faceplate,TSIM,2xATSC,BNC,TW-30

 

25.00

 

22-Oct-07

 

98-70082-02

 

ACSY,Cover,TW-600,ANSI (GIGE)

 

25.00

 

22-Oct-07

 

20-00058-01

 

FAB,SHTMTL,FACEPLATE,8XDS1/E1,TW-300

 

24.00

 

22-Oct-07

 

74-00004-01

 

XMFR,T1/E1/CEPT/ISDN,XMTR/RCVR,1CT:2CT/1

 

24.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

97-00334-01

 

ASY,MECH,Molded Enclosure,UAC,TW-124G

 

24.00

 

22-Oct-07

 

98-20039-02

 

NIM,ATM,ANSI,1xOC-3c,SC,SM,IR,32MB,TW-60

 

24.00

 

22-Oct-07

 

20-00584-01

 

FAB,OVERLAY,4xGPON,8xGIGE,TW-804

 

23.00

 

22-Oct-07

 

41-00080-02

 

CONN,HEADER,2R x 17P,THD,M,VERT,0.100

 

23.00

 

22-Oct-07

 

44-00027-01

 

FILTER,EMI,ENTRY,6A,DC RFI Filter,Shield

 

23.00

 

22-Oct-07

 

60-00142-02

 

IC,74AVC16374,SSOP48,D-Flip Flop,3-State

 

23.00

 

22-Oct-07

 

61-00276-03

 

IC,MP,MPC8247,PBGA516,RoHS,400/200/100MH

 

23.00

 

22-Oct-07

 

95-00131-02

 

PCA,TSIM,Satellite,SMPTE-310/SSI,TW-300

 

23.00

 

22-Oct-07

 

36-00003-01

 

OEM,AIR FILTER,TW-600

 

22.00

 

22-Oct-07

 

37-00071-01

 

FOAM,Edge Cap,Pizza Box

 

22.00

 

22-Oct-07

 

41-00068-01

 

CONN,HEADER,2R,4P,F

 

22.00

 

22-Oct-07

 

69-00039-01

 

VR,MIC49150,ADJ(1.4-6.5Vi,0.9-6.0Vo),1.5

 

22.00

 

22-Oct-07

 

98-10111-01

 

SIM,2xV.35,DB26,TW-300/400

 

22.00

 

22-Oct-07

 

20-00369-01

 

FAB,SHTMTL,Faceplate,SIM,Video,NLL/LL,TW

 

21.00

 

22-Oct-07

 

20-00541-01

 

FAB,MACHINED,Heatsink,6.60inW x 8.30inL

 

21.00

 

22-Oct-07

 

25-00090-05

 

PCB,NAU,Base Module,TW-300,14L,5.95

 

21.00

 

22-Oct-07

 

41-00036-01

 

CONN,RJ45,10 BASE-T, w/MAGNETICS

 

21.00

 

22-Oct-07

 

60-00206-01

 

IC,CY2304NZ,TSSOP8,Clock Buffer/Driver,3

 

21.00

 

22-Oct-07

 

60-00228-01

 

IC,XRT8001,SOIC18,WAN Clock Syncronizer

 

21.00

 

22-Oct-07

 

66-00115-01

 

CLOCK,CY22381,SO8,Clk Generator,200MHz

 

21.00

 

22-Oct-07

 

71-00075-01

 

VARISTOR,4000pf,THD Standard Lead,14V,-5

 

21.00

 

22-Oct-07

 

75-00015-02

 

XSTR,IRLR2908,D-PAK(TO-252AA),MOSFET(HEX

 

21.00

 

22-Oct-07

 

20-00318-01

 

FAB,SHTMTL,Bracket,DSUB,High Speed,NAU/P

 

20.00

 

22-Oct-07

 

20-00345-01

 

FAB,SHTMTL,Faceplate,NAU,2xOC-12/STM-4,T

 

20.00

 

22-Oct-07

 

20-00371-01

 

FAB,SHTMTL,Bracket,Mounting,Faceplate

 

20.00

 

22-Oct-07

 

20-00454-01

 

FAB,SHTMTL,Retainer, Fan,TW-300_MDU-PtP

 

20.00

 

22-Oct-07

 

20-00488-01

 

FAB,SHTMTL,Enclosure,Base,2xPON,TW-300_M

 

20.00

 

22-Oct-07

 

32-00026-01

 

SCREW,CAPTIVE,PANEL,M3X0.5,SS,PASSIVATED

 

20.00

 

22-Oct-07

 

37-00075-01

 

CARTON,CORRUG,Cover,TW-600

 

20.00

 

22-Oct-07

 

60-00284-01

 

IC,CY2308-4,SO16,3.3V,Zero Delay Buffer/

 

20.00

 

22-Oct-07

 

60-00314-01

 

IC,MAX962,SO8,High Speed Comparator,Dual

 

20.00

 

22-Oct-07

 

61-00296-01

 

IC,FLASH,MD8832,FBGA 9mm x 10mm(69 Ball)

 

20.00

 

22-Oct-07

 

61-00306-01

 

IC,XRT83SL30,TQFP64,Single T1/E1 LIU,3.3

 

20.00

 

22-Oct-07

 

63-00110-01

 

OPTIC,AM,OLT,GPON,B+,1490nmTX,2.5GpbsDFB

 

20.00

 

22-Oct-07

 

66-00066-01

 

OSC,HCMOS,TCXO,20MHZ,+/-10PPM,DIP14,5V,0

 

20.00

 

22-Oct-07

 

66-00080-01

 

CLOCK,CY22392,TSSOP16,Clk Generator,200M

 

20.00

 

22-Oct-07

 

69-00026-01

 

VR,TPS54310,0.9VDC to 3.3VDC,3A,TSSOP20,

 

20.00

 

22-Oct-07

 

92-00039-01

 

ASY,HARNESS,Power Output,12VDC,BIZ/GPON

 

20.00

 

22-Oct-07

 

98-10070-01

 

NAU,ATM,2xOC-3c/STM-1c,TW-300

 

20.00

 

22-Oct-07

 

98-10165-02

 

TW-124GX,1xGPON,4xLAN,2xFXS

 

20.00

 

22-Oct-07

 

41-00241-01

 

CONN,MICRO-FIT, (3.0),2Rx6P,BMI,FLOATING

 

19.00

 

22-Oct-07

 

51-00164-01

 

CAP,330uF,AE,SMT,16V,20%,8Dx10H,Low ESR,

 

19.00

 

22-Oct-07

 

69-00040-02

 

VR,TPS78601,2.7-5.5Vi,1.2-5Vo,1.5A,TO-26

 

19.00

 

22-Oct-07

 

98-10096-01

 

VSIM,MPEG-2,10Base-T,2P,TW-300

 

19.00

 

22-Oct-07

 

98-10128-01

 

ASIM,RS232,4P,2Di+1Ai+1Ao,TW-300/400

 

19.00

 

22-Oct-07

 

98-20051-02

 

NIM,ATM,ETSI,1xSTM-1c,SC,SM,IR,32MB,TW-6

 

19.00

 

22-Oct-07

 

20-00258-01

 

FAB,EXTRUDED,HEATSINK,BGA,4FINS,TW-300

 

18.00

 

22-Oct-07

 

20-00430-01

 

FAB,FORGED,Heatsink,1.5inSQ x 0.30inH,12

 

18.00

 

22-Oct-07

 

20-00459-01

 

FAB,OVERLAY,TW-300_BIZ

 

18.00

 

22-Oct-07

 

37-00018-01

 

CARTON,CORRUG,NIM,Single

 

18.00

 

22-Oct-07

 

46-00007-01

 

SWITCH,PSHBTN,MOM,SPST,1A,24VAC/DC

 

18.00

 

22-Oct-07

 

61-00185-01

 

IC,SDRAM,MT48LC2M32B2,TSOP86,64MB (2MEGX

 

18.00

 

22-Oct-07

 

65-00006-01

 

OPTIC,PM,ADAPTER,SC/ST,DIECAST,CERAMIC

 

18.00

 

22-Oct-07

 

66-00040-01

 

CLOCK,CY2071,SO8,Clk Generator,2User Sel

 

18.00

 

22-Oct-07

 

71-00082-01

 

VARISTOR,18Vwork,42VClamp,0.3J,0805,PbF,

 

18.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

74-00018-01

 

XFMR,10Base-T,TX 1CT:2CT/RX1CT:2CT,CMC,S

 

18.00

 

22-Oct-07

 

20-00378-01

 

FAB,OVERLAY,Chassis,Filler,TW-400

 

17.00

 

22-Oct-07

 

34-00011-03

 

HDWR,CLIP,EMI,SHIELDING,STRIP,5.00INL

 

17.00

 

22-Oct-07

 

34-00036-01

 

HDWR,STANDOFF,Rnd 4.5mm,F-F,M3x0.5,32mm,

 

17.00

 

22-Oct-07

 

98-20015-01

 

NIM,TDM,ANSI,1xOC3,SM,SC,IR,TW-600/1600

 

17.00

 

22-Oct-07

 

20-00142-01

 

FAB,SHTMTL,THERMAL PLENUM,TW-600

 

16.00

 

22-Oct-07

 

25-00014-06

 

PCB,SIM,TDM,ANSI,8XDS1/8XE1,TW-300,8L

 

16.00

 

22-Oct-07

 

41-00193-02

 

CONN,RJ45,2Px1R,RA,THD,Shielded,PbF

 

16.00

 

22-Oct-07

 

61-00226-01

 

IC,MC,BCM5222,MQFP100,10/100Base-TX Dual

 

16.00

 

22-Oct-07

 

98-70076-01

 

ACSY,KIT,Wall Mount,TW-300_LAN

 

16.00

 

22-Oct-07

 

20-00502-02

 

FAB,SHTMTL,Faceplate-Latching,TSIM,8 BNC

 

15.00

 

22-Oct-07

 

25-00187-01

 

PCB,Power Entry Board,-48V,TW-802

 

15.00

 

22-Oct-07

 

34-00011-01

 

HDWR,CLIP,EMI,SHIELDING,STRIP,5.800”L

 

15.00

 

22-Oct-07

 

41-00223-02

 

CONN,HEADER,2Rx2P,M,THD,VRT,0.165Px0.138

 

15.00

 

22-Oct-07

 

43-00012-01

 

FAN,38mm SQUARE x 28mm THICK,12V,RoHS

 

15.00

 

22-Oct-07

 

56-00073-01

 

PWR_CONV,DC/DC,4.5-14Vi,0.69-5.5Vo,16A,S

 

15.00

 

22-Oct-07

 

60-00289-01

 

IC,SY89832U,MLF16,PbF,1:4 Fanout Buffer/

 

15.00

 

22-Oct-07

 

60-00291-01

 

IC,LE88241,RSLIC/CODE,Dual Channel,3.3v/

 

15.00

 

22-Oct-07

 

61-00075-02

 

IC,SY100ELT21L,SOIC8,3.3V Differential L

 

15.00

 

22-Oct-07

 

61-00244-01

 

FLASH-ISP,XCF02S,2Mb,TSSOP20,3.3V,-40/+8

 

15.00

 

22-Oct-07

 

61-00304-01

 

IC,SRAM,CY7C1061AV33,12ns,TSOP54,2MB(1Mx

 

15.00

 

22-Oct-07

 

63-00011-01

 

OPTIC,AM,Transceiver,155MBd,SM,ATM/SDH

 

15.00

 

22-Oct-07

 

63-00083-01

 

OPTIC,AM,Transceiver,SFP,GIGE,550m,850nm

 

15.00

 

22-Oct-07

 

98-10021-01

 

SIM,ATM,ANSI,1xDS3,TW-300

 

15.00

 

22-Oct-07

 

98-10119-01

 

T/A,Filler Panel,Single Slot,PAU/NAU,TW-

 

15.00

 

22-Oct-07

 

41-00189-01

 

CONN,RJ45,RA,THD,Shielded,No Tabs

 

14.00

 

22-Oct-07

 

41-00225-02

 

CONN,RJ45,2PX2R,RA,THD,w/EMI Choke

 

14.00

 

22-Oct-07

 

60-00178-01

 

IC,SN75LBC171,SSOP20,Triple Differential

 

14.00

 

22-Oct-07

 

61-00047-01

 

IC,PM73121,QFP240,AAL1GATOR

 

14.00

 

22-Oct-07

 

61-00228-02

 

IC,PM4351,MQFP80,Comet E1/T1 Transceiver

 

14.00

 

22-Oct-07

 

61-00297-01

 

IC,SDRAM,128Mb(8Mx16)(2Mx16x4banks),7.5n

 

14.00

 

22-Oct-07

 

61-00301-01

 

IC,FLASH,MD2534,FBGA 9.0mm x 12.0mm(115

 

14.00

 

22-Oct-07

 

63-00014-01

 

OPTIC,AM,Transceiver,622Mbps,SM,1300nm

 

14.00

 

22-Oct-07

 

66-00023-01

 

OSC,CMOS,CB3,32.7680MHZ,+-50PPM,5V,0-70C

 

14.00

 

22-Oct-07

 

98-10078-01

 

Chassis,High Speed,TW-400

 

14.00

 

22-Oct-07

 

98-10128-02

 

ASIM,RS232,4P,2Do+1Ai+1Ao,TW-300/400

 

14.00

 

22-Oct-07

 

98-20157-01

 

TW-804,4xGPON,8xGigE,-48V

 

14.00

 

22-Oct-07

 

20-00576-01

 

FAB,SHTMTL,Enclosure,Base,4xGPON,8xGIGE,

 

13.00

 

22-Oct-07

 

20-00577-01

 

FAB,SHTMTL,Enclosure,Cover,TW-804

 

13.00

 

22-Oct-07

 

20-00578-01

 

FAB,SHTMTL,Fantray Faceplate,TW-804

 

13.00

 

22-Oct-07

 

20-00580-01

 

FAB,SHTMTL,Fantray Fan Bracket,TW-804

 

13.00

 

22-Oct-07

 

41-00210-01

 

CONN,HEADER,2Rx100P,F,SMT,VERT,.80mm Pit

 

13.00

 

22-Oct-07

 

60-00072-01

 

IC,PCF8575,SSOP24,REMOTE 16 BIT

 

13.00

 

22-Oct-07

 

61-00004-01

 

IC,LXT905,PLCC28,10BASE-T Transceiver,3.

 

13.00

 

22-Oct-07

 

61-00240-03

 

IC,SRAM,QDR2,FBGA165,6.0ns,167Mhz,512K x

 

13.00

 

22-Oct-07

 

92-00050-01

 

ASY,HARNESS,FANS,TW-804

 

13.00

 

22-Oct-07

 

96-00157-02

 

ASY,PRGM,FLASH,TW802/4 Base Board(LOC U5

 

13.00

 

22-Oct-07

 

98-10136-01

 

TW-124G,1xGPON,2x100bT,UAC

 

13.00

 

22-Oct-07

 

20-00442-01

 

FAB,OVERLAY,NIM,TDM,Structured,SFP,TW-60

 

12.00

 

22-Oct-07

 

32-00089-01

 

SCREW,SHLDR,6mm Dia, 5mm Long, 10mm Dia.

 

12.00

 

22-Oct-07

 

34-00039-01

 

HDWR,SPRING,Compression,Flat Wire,0.375i

 

12.00

 

22-Oct-07

 

41-00064-01

 

CONN,RJ45,RA,THD,Shielded

 

12.00

 

22-Oct-07

 

41-00202-01

 

CONN,DSUB,Array 1x2,F,RA,15P/15P,THD,0.7

 

12.00

 

22-Oct-07

 

61-00011-06

 

IC,MP,XPC8260C2,TBGA480,200/133/66MHZ,2.

 

12.00

 

22-Oct-07

 

61-00103-01

 

IC,FLASH,AM29DL323,4M x 8/2M x 16,TSOP48

 

12.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

61-00137-02

 

IC,SRAM,GS8160Z36T,TQFP100,Flow-Thru ZBT

 

12.00

 

22-Oct-07

 

61-00256-01

 

IC,FLASH,AM29LV640,4Mx16/8Mx8,TSOP,3V,-4

 

12.00

 

22-Oct-07

 

63-00017-01

 

OPTIC,AM,Transceiver(3LV9),ATM,155SM,LR

 

12.00

 

22-Oct-07

 

69-00040-01

 

VR,TPS78601,2.7 to 5.5Vi,1.225 to 5Vo,1.

 

12.00

 

22-Oct-07

 

20-00220-01

 

FAB,FORGED,Heatsink,0.75inSQ x 0.50inH,9

 

11.00

 

22-Oct-07

 

30-00047-01

 

TERMBLK,Header,3.81mm,2R,2Pos,THD,RA,8A,

 

11.00

 

22-Oct-07

 

41-00054-01

 

CONN,EDGE,F,VERT,4 POWER CONTACTS,PFIT

 

11.00

 

22-Oct-07

 

56-00057-01

 

PWRMOD,80W,6-14Vi/0.8-5Vo,16A, SMT

 

11.00

 

22-Oct-07

 

60-00165-01

 

IC,GS9024,SO14,DIGITAL VIDEO CABLE EQUAL

 

11.00

 

22-Oct-07

 

60-00247-01

 

IC,MAX6651,QSOP16,5/12V Fan-Speed Regula

 

11.00

 

22-Oct-07

 

63-00102-01

 

OPTIC,AM,ONU, 2.5Gbps D/ 1.25Gbps U,GPON

 

11.00

 

22-Oct-07

 

66-00034-01

 

OSC,HCMOS,100MHZ,+/-50PPM,SMT,3.3V

 

11.00

 

22-Oct-07

 

66-00078-02

 

OSC,PECL,TCXO,155.52MHz,+/-10ppm,3.3V,Lo

 

11.00

 

22-Oct-07

 

98-10151-01

 

Power Supply,TW-500,48VDC

 

11.00

 

22-Oct-07

 

98-20042-01

 

NIM,ATM,ANSI,1xOC-12c,SC,SM,IR,TW600/160

 

11.00

 

22-Oct-07

 

98-70010-01

 

ACSY,SPLITTER,SM,1U LGX,1x2,EVEN,SC/UPC,

 

11.00

 

22-Oct-07

 

20-00033-01

 

FAB,SHTMTL,PLATE,DC MOUNTING,BACK,TW-100

 

10.00

 

22-Oct-07

 

20-00273-01

 

FAB,FORGED,Heatsink,0.5inSQ x 0.5inH

 

10.00

 

22-Oct-07

 

20-00434-01

 

FAB,MCHND,PCB,Mounting Rail,POTS/FXS,TW-

 

10.00

 

22-Oct-07

 

20-00439-01

 

FAB,OVERLAY,TDM,8xDS1/E1,Generic,TW-300/

 

10.00

 

22-Oct-07

 

20-00537-02

 

FAB,SHTMTL,Optics Connector Cover,UAC,TW

 

10.00

 

22-Oct-07

 

20-00539-02

 

FAB,SHTMTL,Enclosure Cover,Right,UAC,TW-

 

10.00

 

22-Oct-07

 

20-00540-02

 

FAB,SHTMTL,Enclosure Cover,Left,UAC,TW-1

 

10.00

 

22-Oct-07

 

25-00184-02

 

PCB,BASE,TW-802/4,16L,9.825inW x 14.750i

 

10.00

 

22-Oct-07

 

25-00185-01

 

PCB,SAT,18L,12V,TW-802/4

 

10.00

 

22-Oct-07

 

36-00008-02

 

HDWR,Lace Bar,Horiz.,1.5” Offset

 

10.00

 

22-Oct-07

 

37-00061-01

 

CARTON,CORRUG,Kraft RSC,22-1/8‡x14-3/8‡x

 

10.00

 

22-Oct-07

 

41-00061-02

 

CONN,EDGE,F,VERT,2R x 92P,THD,0.050in(1.

 

10.00

 

22-Oct-07

 

41-00170-01

 

CONN,HEADER,Mini BMI,5P x 2R,M,THD,VERT,

 

10.00

 

22-Oct-07

 

41-00176-01

 

CONN,HEADER,Mini BMI,5P x 2R,F,Panel Mou

 

10.00

 

22-Oct-07

 

43-00009-01

 

FAN,BLOWER,5.30in x 1.50in,BB,12DC,6W,24

 

10.00

 

22-Oct-07

 

56-00055-01

 

PWR_CONV,DC/DC,6-14Vi,0.75-3.63Vo,16A

 

10.00

 

22-Oct-07

 

56-00055-02

 

PWR_CONV,DC/DC,8.3-14Vi,0.75-3.63Vo,16A,

 

10.00

 

22-Oct-07

 

60-00313-01

 

IC,74LVC2G126,TSSOP8,Dual Buffer w/3-sta

 

10.00

 

22-Oct-07

 

61-00041-04

 

IC,SDRAM,256Mb (16Mx16) (4Mx16x4 banks),

 

10.00

 

22-Oct-07

 

61-00307-01

 

IC,CPLD,XC2C256,FBGA256,1.8V,RoHS,0/+70C

 

10.00

 

22-Oct-07

 

66-00089-01

 

OSC,LVPECL/LVDS,155.52MHz,+/-25ppm,SMT,3

 

10.00

 

22-Oct-07

 

66-00101-01

 

OSC,HCMOS/TTL,2.048MHz,+/-25ppm,3.2x5mm,

 

10.00

 

22-Oct-07

 

98-10154-05

 

TW-148G,1xGPON,8x1000bT,1xGE

 

10.00

 

22-Oct-07

 

30-00004-01

 

HDWR,COVER,FUSE,GMT

 

9.00

 

22-Oct-07

 

40-00009-01

 

FUSE,GMT,10A,125VAC/60VDC,CART,FAST

 

9.00

 

22-Oct-07

 

41-00021-03

 

CONN,RJ45,2Px4R,RA,THD,T1 w/Choke,Shield

 

9.00

 

22-Oct-07

 

44-00014-01

 

FERRITE,BEAD,BLK,CASE1.005INWX0.926INHX0

 

9.00

 

22-Oct-07

 

60-00205-01

 

IC,VSC8115,TSSOP20,Clock Recovery,3.3V,-

 

9.00

 

22-Oct-07

 

61-00156-01

 

IC,PM4354,PBGA208,Comet Quad E1/T1/J1 Fr

 

9.00

 

22-Oct-07

 

61-00276-02

 

IC,MP,MPC8247,PBGA516(PbFree),300/200/10

 

9.00

 

22-Oct-07

 

63-00092-01

 

OPTIC,AM,Transceiver,SFP,ONU,622Mbps

 

9.00

 

22-Oct-07

 

66-00083-01

 

OSC,HCMOS,27.000MHz,+/-25ppm,SMT,3.3V,-1

 

9.00

 

22-Oct-07

 

71-00051-01

 

THERMISTOR,NTC,PTH,10A,0.7 OHM,25%,15MM

 

9.00

 

22-Oct-07

 

74-00020-01

 

XFMR,10/100Base-T,1CT:1CT,Auto MDIX,Sing

 

9.00

 

22-Oct-07

 

92-00001-01

 

ASY,HARNESS,POWER SUPPLY,AC,TW-300

 

9.00

 

22-Oct-07

 

98-10019-01

 

SIM,TDM,ANSI,8xDS1,100ohm,TW-300

 

9.00

 

22-Oct-07

 

98-10023-01

 

SIM,4x10Base-T,TW-300

 

9.00

 

22-Oct-07

 

98-10123-01

 

VSIM/VAU,100Base-T,4P,2Ai+2Ao,MPEG-2,TW-

 

9.00

 

22-Oct-07

 

98-10152-01

 

Power Supply,TW-500,110/220VAC

 

9.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

98-70084-01

 

ACSY,KIT,Rack Mount,23in,TW-300

 

9.00

 

22-Oct-07

 

20-00367-01

 

FAB,SHTMTL,Top,Fan Tray,RG125,TW-400

 

8.00

 

22-Oct-07

 

20-00484-01

 

FAB,MOLDED,Faceplate-Latching,SIM,ATM,AN

 

8.00

 

22-Oct-07

 

30-00002-01

 

FUSEHLDR,CART,GMT 1 POLE

 

8.00

 

22-Oct-07

 

41-00047-08

 

CONN,HEADER,BACKPLANE W/GUIDE PIN-A KEY-

 

8.00

 

22-Oct-07

 

41-00050-03

 

CONN,HEADER,JR BMI/CPI,2Px2R,M,THD,VERT

 

8.00

 

22-Oct-07

 

41-00063-01

 

CONN,DSUB,F,RA,15P,THD

 

8.00

 

22-Oct-07

 

41-00141-01

 

CONN,DSUB,COMBO-D,VERT,SLDR,5 POS/50ohm

 

8.00

 

22-Oct-07

 

41-00214-01

 

CONN,HEADER,2Rx40P,F,SMT,VERT,.80mm Pitc

 

8.00

 

22-Oct-07

 

41-00214-02

 

CONN,HEADER,2Rx60P,F,VERT,SMT,0.80mm Pit

 

8.00

 

22-Oct-07

 

44-00018-02

 

FERRITE,Bead,Array,0402x4,220ohm@100MHz,

 

8.00

 

22-Oct-07

 

54-00095-01

 

LED,GRN,0.200 Sq,THD,VRT,0.52”H,PbF

 

8.00

 

22-Oct-07

 

56-00078-01

 

PWR_CONV,DC/DC,36/75Vi,12Vo,25A,300W,Neg

 

8.00

 

22-Oct-07

 

60-00253-01

 

IC,CS8406,TSSOP28,192kHz,Transmitter,Dig

 

8.00

 

22-Oct-07

 

60-00267-03

 

IC,88E6063,PQFP128,1.5V,Integrated 7-Por

 

8.00

 

22-Oct-07

 

60-00298-02

 

IC,LTC4007,SSOP24,Li-Ion Battery Charger

 

8.00

 

22-Oct-07

 

60-00303-01

 

IC,ISL1208,SOIC8,PbF,Real Time Clock/Cal

 

8.00

 

22-Oct-07

 

61-00157-01

 

IC,PM73123,PBGA324,AAL1GATOR-8,SAR,-40/+

 

8.00

 

22-Oct-07

 

61-00293-01

 

IC,FLASH,S29GL128N,8Mx16,TSOP56,3.3V,PbF

 

8.00

 

22-Oct-07

 

63-00059-02

 

OPTIC,AM,Transceiver,ONU,Lightron,622.08

 

8.00

 

22-Oct-07

 

66-00095-01

 

OSC,HCMOS,TCXO,20MHz,+/-4.6ppm,7x10mm,SM

 

8.00

 

22-Oct-07

 

80-00009-01

 

GAP FILLER,Thermally Conductive,Two Part

 

8.00

 

22-Oct-07

 

97-00349-01

 

ASY,KIT,Rack Mount,19”,TW-804/2

 

8.00

 

22-Oct-07

 

98-10068-01

 

VSIM,MPEG,RS-232,2P,TW-300

 

8.00

 

22-Oct-07

 

98-10099-01

 

SIM,FXS,8P,VSI,2-wire,RJ-48,TW-400

 

8.00

 

22-Oct-07

 

98-20004-02

 

PCU,622SM,SC,IR,32MB/16MB Flash,TW-600

 

8.00

 

22-Oct-07

 

30-00005-01

 

TERMBLK,6.35MM,1R,2POS,32A,500V,24-10AWG

 

7.00

 

22-Oct-07

 

40-00008-03

 

FUSE,THERMAL,G7,144C,PbF

 

7.00

 

22-Oct-07

 

41-00209-01

 

CONN,HEADER,2Rx100P,M,SMT,VERT,.80mm Pit

 

7.00

 

22-Oct-07

 

56-00059-01

 

PWR_CONV,DC/DC,3.3Vi,.8Vo to 2.5Vo,10A,S

 

7.00

 

22-Oct-07

 

56-00063-01

 

PWRMOD,DC/DC,3.3Vi,Adjustable Vo; PbF,-4

 

7.00

 

22-Oct-07

 

60-00135-03

 

IC,MIC39100,SOT223,RoHS,1A Low-Voltage/D

 

7.00

 

22-Oct-07

 

60-00311-01

 

IC,LM94,TSSOP56,TruTherm Hdw Monitor w/P

 

7.00

 

22-Oct-07

 

61-00011-09

 

IC,MP,MPC8280(HIP7),TBGA480,333/250/83MH

 

7.00

 

22-Oct-07

 

61-00163-01

 

IC,FLASH,AM29LV641,4M X 16,TSOP48,UNIFOR

 

7.00

 

22-Oct-07

 

61-00250-01

 

IC,SLK2511,PZP100,SONET/SDH Multirate Tr

 

7.00

 

22-Oct-07

 

61-00264-01

 

IC,XRT83SL34,TQFP128,Quad T1/E1 LIU,3.3V

 

7.00

 

22-Oct-07

 

61-00268-01

 

IC,MP,MPC8275,PBGA516,266/200/66MHz,1.5V

 

7.00

 

22-Oct-07

 

61-00298-01

 

IC,FPGA,EP2S130,FBGA1020,1.2V Core,(Spee

 

7.00

 

22-Oct-07

 

63-00086-01

 

OPTIC,AM,Transceiver,ONU,SFF,NEC,622Mbps

 

7.00

 

22-Oct-07

 

74-00034-01

 

XFMR,10/100Base-T,1CT:1CT,Auto MDIX,Sing

 

7.00

 

22-Oct-07

 

92-00040-01

 

ASY,HARNESS,Door Sensor,TW-124

 

7.00

 

22-Oct-07

 

96-00063-01

 

ASY,PRGM,CYPRESS CLOCK,ATM NIM,TW-60

 

7.00

 

22-Oct-07

 

96-00089-02

 

ASY,PRGM,FLASH,NAU System Boot/Program F

 

7.00

 

22-Oct-07

 

96-00096-01

 

ASY,PRGM,CPLD,NAU,SATELLITE

 

7.00

 

22-Oct-07

 

20-00259-01

 

FAB,EXTRUDED,HEATSINK,BMDR,5FINS

 

6.00

 

22-Oct-07

 

20-00448-01

 

FAB,OVERLAY,NAU,ATM,2xDS3/E3,Generic,TW-

 

6.00

 

22-Oct-07

 

37-00081-01

 

FOAM,End Cap,TW-124G

 

6.00

 

22-Oct-07

 

41-00039-01

 

CONN,EDGE,PCI,PS/2,40P

 

6.00

 

22-Oct-07

 

44-00007-01

 

FILTER,MODULE,10A,100Vdc,THD

 

6.00

 

22-Oct-07

 

54-00037-02

 

LED,Array,1x2,(RED-RED),RND,THD,RA

 

6.00

 

22-Oct-07

 

56-00059-02

 

PWR_CONV,DC/DC,3.3Vi,.8Vo to 2.5Vo,10A,T

 

6.00

 

22-Oct-07

 

60-00233-02

 

IC,HCPL-092J,SOIC16Narrow Body,HSDI,CMOS

 

6.00

 

22-Oct-07

 

61-00012-01

 

IC,MAX3226E,SSOP16,RS232 XCVR

 

6.00

 

22-Oct-07

 

61-00050-02

 

IC,CPLD,XC9572XL,Tptp delay=7.5ns,VQFP64

 

6.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

61-00129-01

 

IC,SY100EPT23L,MSOP8,Dual LVPECL-to-LVTT

 

6.00

 

22-Oct-07

 

61-00147-01

 

IC,MAX3244E,SSOP28,RS232 XCVR,-40/+85 C

 

6.00

 

22-Oct-07

 

61-00176-01

 

IC,SRAM,MT58L512Y32D,TQFP100,10ns,18Mb P

 

6.00

 

22-Oct-07

 

61-00219-01

 

IC,SM16LC12C,SO16,Low Capacitance BiDi T

 

6.00

 

22-Oct-07

 

63-00078-01

 

OPTIC,AM,Transceiver,622SM,OC-12/STM-4

 

6.00

 

22-Oct-07

 

63-00079-01

 

OPTIC,AM,Transceiver,155MM,OC-3/STM-1

 

6.00

 

22-Oct-07

 

69-00011-01

 

VR,MAX764,-5VDC,250mA,SO8,Switching

 

6.00

 

22-Oct-07

 

69-00031-01

 

VR,SP6648,0.95-4.5Vi,Adj Vo,0.5A,MSOP10

 

6.00

 

22-Oct-07

 

98-10139-01

 

SIM,X.21,TW-300/400

 

6.00

 

22-Oct-07

 

20-00200-01

 

FAB,SHTMTL,CHASSIS,COVER,TW-300

 

5.00

 

22-Oct-07

 

20-00201-01

 

FAB,SHTMTL,CHASSIS,TW-300

 

5.00

 

22-Oct-07

 

20-00304-01

 

FAB,OVERLAY,NAU,ATM,2XDS3,TW-300

 

5.00

 

22-Oct-07

 

20-00314-01

 

FAB,MOLDED,Faceplate,SIM,Telemetry,4xTTL

 

5.00

 

22-Oct-07

 

20-00346-01

 

FAB,MOLDED,Faceplate,NAU,2xOC-12/STM-4,T

 

5.00

 

22-Oct-07

 

20-00359-01

 

FAB,SHTMTL,Faceplate,TSIM,4xRS-530,DB-15

 

5.00

 

22-Oct-07

 

20-00388-01

 

FAB,SHTMTL,Faceplate,TSIM,2xATSC,TW-300

 

5.00

 

22-Oct-07

 

20-00497-01

 

FAB,OVERLAY,Faceplate,Power Entry,TW-601

 

5.00

 

22-Oct-07

 

25-00114-01

 

PCB,Interposer,NAU,TIC-S,TW-300,4Layers,

 

5.00

 

22-Oct-07

 

41-00047-03

 

CONN,HEADER,BACKPLANE W/GUIDE PIN

 

5.00

 

22-Oct-07

 

41-00050-04

 

CONN,HEADER,JR BMI/CPI,7P X 2R,M,THD,VER

 

5.00

 

22-Oct-07

 

41-00144-01

 

CONN,DSUB,COMBO-D,VERT,SLDR,8 POS/50ohm

 

5.00

 

22-Oct-07

 

41-00156-02

 

CONN,HEADER,Mini BMI,2R x 5P,F,THD,VERT

 

5.00

 

22-Oct-07

 

41-00173-01

 

CONN,HEADER,HCS,12P x 2R,M,THD,VERT,4.20

 

5.00

 

22-Oct-07

 

41-00195-01

 

CONN,CAGE,SFP Transceiver,2R x 1P,Std Pr

 

5.00

 

22-Oct-07

 

41-00213-01

 

CONN,HEADER,2Rx2P,M,THD,RA,0.165Pitch, 0

 

5.00

 

22-Oct-07

 

41-00215-03

 

CONN,HEADER,2Rx40P,M,SMT,VERT,.80mm Pitc

 

5.00

 

22-Oct-07

 

41-00225-03

 

CONN,RJ45,2PX2R,RA,THD,w/EMI Choke

 

5.00

 

22-Oct-07

 

41-00238-01

 

CONN,HEADER,Micro BMI,4Px2R,F,THD,RA,3mm

 

5.00

 

22-Oct-07

 

44-00024-01

 

FILTER,MODULE,SMD,-40DB@21.5MHZ,75OHM,0/

 

5.00

 

22-Oct-07

 

56-00056-01

 

PWR_CONV,DC/DC,3.3Vi,.8Vo to 2.5Vo,15A,S

 

5.00

 

22-Oct-07

 

56-00068-01

 

PWR_CONV,DC/DC,36/75Vi,12Vo,1.25a,15w,Ne

 

5.00

 

22-Oct-07

 

60-00050-01

 

IC,OPA340NA,SOT23,OP AMP

 

5.00

 

22-Oct-07

 

60-00241-01

 

IC,TISP6NTP2A,S08,SLIC Protector,Quad Pr

 

5.00

 

22-Oct-07

 

61-00011-02

 

IC,MP,MPC8260A3,TBGA480,200/133/66MHZ,2.

 

5.00

 

22-Oct-07

 

61-00012-03

 

IC,MAX3226E,SSOP16,RS232 XCVR,PbF

 

5.00

 

22-Oct-07

 

61-00017-02

 

IC,CY2292F,SOIC16,Clock,76.923 MHz

 

5.00

 

22-Oct-07

 

61-00041-01

 

IC,SDRAM,256Mb (16Mx16) (4Mx16x4 banks),

 

5.00

 

22-Oct-07

 

61-00072-03

 

IC,PS2701-1,SO4,SM,Isolator,Optically Co

 

5.00

 

22-Oct-07

 

61-00090-01

 

IC,SDRAM,64MB (8 MEG X 8) (2 MEG X 8 X 4

 

5.00

 

22-Oct-07

 

61-00091-01

 

IC,SRAM,MT58L256L32D,TQFP100,5ns,8Mb Pip

 

5.00

 

22-Oct-07

 

61-00127-01

 

IC,SRAM,MT55L512Y36P,10ns,TQFP100,ZBT,16

 

5.00

 

22-Oct-07

 

61-00162-01

 

IC,PM5384,STBGA196,S/UNI-IX 155,2.5V Cor

 

5.00

 

22-Oct-07

 

61-00220-01

 

IC,MP,ADSP-2191M,LQFP144,160MHz,2.5Vint/

 

5.00

 

22-Oct-07

 

61-00235-01

 

IC,SRAM,CY7C1355B,TQFP100,8.5ns,100MHz,8

 

5.00

 

22-Oct-07

 

61-00245-01

 

FLASH-ISP,XCF04S,4Mb,TSSOP20,3.3V,-40/+8

 

5.00

 

22-Oct-07

 

61-00278-04

 

IC,FPGA,EP2S180,FBGA1020,1.2V Core,(Spee

 

5.00

 

22-Oct-07

 

61-00286-01

 

IC,CPLD,XC2C128,TQFP144,1.8V,PbF,0/70C

 

5.00

 

22-Oct-07

 

61-00290-01

 

IC,MC,VSC8211,10/100/1000BT/1000BX PHY,L

 

5.00

 

22-Oct-07

 

61-00302-01

 

IC,FLASH,S29GL256N,16Mx16,TSOP56,3.3V

 

5.00

 

22-Oct-07

 

61-00303-01

 

IC,FPGA,EP2S15,FBGA484,1.2V Core

 

5.00

 

22-Oct-07

 

92-00025-01

 

ASY,Harness,AC Power,SME/BIZ/GPON

 

5.00

 

22-Oct-07

 

96-00076-02

 

ASY,PRGM,CY2292F,CLOCK,PAU 64BIT,30MHZ,U

 

5.00

 

22-Oct-07

 

98-70087-01

 

TW-101F,Media Convert,EC P/S

 

5.00

 

22-Oct-07

 

20-00037-01

 

FAB,SHTMTL,CHASSIS,COVER,MAIN,TW-600

 

4.00

 

22-Oct-07

 

20-00059-01

 

FAB,SHTMTL,FIRE BAFFLE,TW-300

 

4.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

20-00285-01

 

FAB,OVERLAY,PCU,622,ANSI,SC,SM,IR,TW-600

 

4.00

 

22-Oct-07

 

20-00323-01

 

FAB,SHTMTL,Combo-D,5W5,Straight PCB,50 O

 

4.00

 

22-Oct-07

 

20-00360-01

 

FAB,MOLDED,Faceplate,TSIM,4xRS-530,DB-15

 

4.00

 

22-Oct-07

 

20-00502-01

 

FAB,SHTMTL,Faceplate-Latching,TSIM,4xTTL

 

4.00

 

22-Oct-07

 

20-00574-01

 

FAB,FORGED,Heatsink,2.0inSQ x 0.450inH

 

4.00

 

22-Oct-07

 

41-00047-05

 

CONN,HEADER,BACKPLANE W/GUIDE PIN-B KEY-

 

4.00

 

22-Oct-07

 

41-00074-01

 

CONN,RJ45,10/100 BASE-T,w/MAGNETICS & EM

 

4.00

 

22-Oct-07

 

56-00037-01

 

PWR_CONV,DC/DC,3.3Vi,1.2Vo,5A,6W,SMT,0/+

 

4.00

 

22-Oct-07

 

56-00064-02

 

PWR_CONV,DC/DC,7-36Vi,2.5-12.6Vo,6A,THD,

 

4.00

 

22-Oct-07

 

60-00173-01

 

IC,DS92LV1023,SSOP28,LVDS Serializer,3.3

 

4.00

 

22-Oct-07

 

60-00245-02

 

IC,LTC3704,MSOP10,Pos-to-Neg DC/DC Contr

 

4.00

 

22-Oct-07

 

60-00249-01

 

IC,88E3082,TFBGA224,1.5V,8-Port 10/100Ba

 

4.00

 

22-Oct-07

 

60-00256-02

 

IC,SY58021U,MLF16,4GHz 1:4 LVPECL Fanout

 

4.00

 

22-Oct-07

 

61-00005-01

 

IC,LXT970A,PQFP64,Dual-Speed Transceiver

 

4.00

 

22-Oct-07

 

61-00011-08

 

IC,MP,MPC8260A(HIP4 Rev B),TBGA480,300/2

 

4.00

 

22-Oct-07

 

61-00011-10

 

IC,MP,MPC8280A(HIP7 Rev A),TBGA480,333/2

 

4.00

 

22-Oct-07

 

61-00039-02

 

IC,MC,MPC860,PGBA357,66MHz,Quad Integrat

 

4.00

 

22-Oct-07

 

61-00050-01

 

IC,CPLD,XC9572XL,TPTP DELAY=7.5NS,VQFP64

 

4.00

 

22-Oct-07

 

61-00059-03

 

IC,PM73122,SBGA352,Rev C,AAL1igator 32

 

4.00

 

22-Oct-07

 

61-00124-01

 

IC,SRAM,MT55L128L32P,TQFP100,ZBT,4Mb,(12

 

4.00

 

22-Oct-07

 

61-00152-01

 

IC,PROM-ISP,XC18V04,PQFP44,3.3V,0/+70 C

 

4.00

 

22-Oct-07

 

61-00279-02

 

IC,SDRAM,MT48LC32M16,512Mb (32Mx16) (8Mx

 

4.00

 

22-Oct-07

 

61-00291-01

 

IC,MC,VSC7389,16P GigE Switch,TBGA596,1.

 

4.00

 

22-Oct-07

 

63-00067-01

 

OPTIC,AM,Transceiver,622Mbps,OC-12/STM-4

 

4.00

 

22-Oct-07

 

63-00084-01

 

OPTIC,AM,Transceiver,SFP,GIGE,40km,1310n

 

4.00

 

22-Oct-07

 

66-00053-01

 

CLOCK,DS1511,DIP28,3.3V,Y2KC WATCHDOG RT

 

4.00

 

22-Oct-07

 

66-00055-01

 

OSC,HCMOS,20MHZ,+/-20PPM,SMT,OUTPUT ENAB

 

4.00

 

22-Oct-07

 

68-00003-01

 

P/S,50W,UAC (85-264VAC, 47-63HZ),COPPER

 

4.00

 

22-Oct-07

 

68-00004-01

 

P/S,50W,DC (-38 TO -60VDC),COPPER HEATSI

 

4.00

 

22-Oct-07

 

92-00011-01

 

ASY,HARNESS,Power Output,TW-400

 

4.00

 

22-Oct-07

 

96-00145-01

 

ASY,PRGM,FLASH,PCU 622SM EOL VERSION (LO

 

4.00

 

22-Oct-07

 

97-00245-01

 

ASY,MECH,Heat Stake,MOLDED/SHTMTL,NAU,2x

 

4.00

 

22-Oct-07

 

98-10143-02

 

TW-500F,24F,100bBX10-D,2xGigE,2x AC P/S

 

4.00

 

22-Oct-07

 

98-70087-05

 

TW-101F,Media Convert,US P/S

 

4.00

 

22-Oct-07

 

98-70096-01

 

ACSY,KIT,Rack Mount,23in,TW-600

 

4.00

 

22-Oct-07

 

20-00391-01

 

FAB,SHTMTL,Chassis,TW-300lite

 

3.00

 

22-Oct-07

 

20-00392-01

 

FAB,SHTMTL,Chassis,Cover,TW-300lite

 

3.00

 

22-Oct-07

 

20-00458-01

 

FAB,SHTMTL,Enclosure,Cover,TW-300_BIZ

 

3.00

 

22-Oct-07

 

25-00092-01

 

PCB,NAU,ATM,PHY Sat,1xOC-3/2xOC-3

 

3.00

 

22-Oct-07

 

25-00127-01

 

PCB,TSIM,Base,4xTTL/ECL/RS-530,BNC,w/o O

 

3.00

 

22-Oct-07

 

41-00215-02

 

CONN,HEADER,2Rx60P,M,SMT,VERT,0.80mm Pit

 

3.00

 

22-Oct-07

 

56-00036-01

 

PWR_CONV,DC/DC,3.3Vi,1.8Vo,5A,9W,SMT,0/+

 

3.00

 

22-Oct-07

 

56-00066-01

 

PWR_CONV,DC/DC,10.8-13.2Vi,1.2-5.5Vo,10A

 

3.00

 

22-Oct-07

 

60-00022-03

 

IC,2309,TSSOP-16,ZERO DELAY BUFFER,3.3V

 

3.00

 

22-Oct-07

 

60-00149-01

 

IC,CY2309,CLOCK DRIVER,SOIC-16,SDRAM Buf

 

3.00

 

22-Oct-07

 

60-00231-01

 

IC,HCPL-0900,SO8,HSDI,CMOS,Single Channe

 

3.00

 

22-Oct-07

 

60-00235-01

 

IC,LTC1871,MSOP10,Sync Switch Power Cont

 

3.00

 

22-Oct-07

 

60-00247-02

 

IC,MAX6651,QSOP16,5/12V Fan-Speed Reg.

 

3.00

 

22-Oct-07

 

60-00248-01

 

IC,BCM5650,PBGA841,1.25V,24FE+4GE Integr

 

3.00

 

22-Oct-07

 

60-00271-01

 

IC,88E6095,TQFP176,8FE+3GE Ethernet Swit

 

3.00

 

22-Oct-07

 

60-00284-02

 

IC,CY2308-3,SO16,3.3V,Zero Delay Buffer

 

3.00

 

22-Oct-07

 

60-00294-01

 

IC,CY23EP05,SO8,2.5V/3.3V; 1-5 Clock Di

 

3.00

 

22-Oct-07

 

61-00004-02

 

IC,LXT905,PLCC28,10BASE-T XCVR,3.3V/5V,-

 

3.00

 

22-Oct-07

 

61-00071-01

 

IC,MC,PM5357,SBGA304(1.27mm),S/UNI-622-A

 

3.00

 

22-Oct-07

 

61-00213-01

 

IC,PM73124,AAL1gator-4,PBGA324,SAR,-40/+

 

3.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

61-00239-02

 

IC,PM5320,CABGA196,1.8V Core,155 Channel

 

3.00

 

22-Oct-07

 

61-00241-01

 

IC,MP,MPC8270,TBGA480,333/250/83MHz,1.5V

 

3.00

 

22-Oct-07

 

61-00274-02

 

IC,MP,M82501,FBGA484,4 Channel Voice Ove

 

3.00

 

22-Oct-07

 

61-00277-01

 

IC,FPGA,XC3S1500,FBGA456,1.2V Core,(Spee

 

3.00

 

22-Oct-07

 

61-00278-02

 

FPGA,EP2S90,FBGA1020,(Speed -5),1.8V Cor

 

3.00

 

22-Oct-07

 

61-00280-02

 

IC,MP,M82511,FBGA484,16 Channel Voice Ov

 

3.00

 

22-Oct-07

 

68-00017-01

 

P/S,120W,DC (-18 to -36VDC),(3.45V/15A

 

3.00

 

22-Oct-07

 

96-00070-03

 

ASY,PRGM,FLASH,BINARY IMAGE,SIM,ATM,DS3

 

3.00

 

22-Oct-07

 

96-00072-01

 

ASY,PRGM,MULTI-CLOCK GENERATOR,CYPRESS,S

 

3.00

 

22-Oct-07

 

96-00095-01

 

ASY,PRGM,CPLD,ATM.OC-12

 

3.00

 

22-Oct-07

 

96-00101-01

 

ASY,PRGM,CPLD,NAU,OC3,Satellite

 

3.00

 

22-Oct-07

 

96-00103-01

 

ASY,PRGM,CPLD,XC9572XL,TSIM Satellite Co

 

3.00

 

22-Oct-07

 

96-00153-01

 

ASY,PRGM, Clock,TW-300-BIZ

 

3.00

 

22-Oct-07

 

96-00164-01

 

ASY,PRGM,CPLD,TW802/4 Base Board (LOC U3

 

3.00

 

22-Oct-07

 

97-00048-01

 

ASY,MODULE,BACKPLANE,TW-300

 

3.00

 

22-Oct-07

 

98-10098-01

 

TSIM,SMPTE-310/SSI,TW-300

 

3.00

 

22-Oct-07

 

98-10144-02

 

TW-500E,24E,10/100bT,2xGigE,2x AC P/S

 

3.00

 

22-Oct-07

 

98-10155-01

 

TSIM2,4xTTL,BNC,35MHz,GIGE I/F

 

3.00

 

22-Oct-07

 

98-20004-03

 

PCU,622SM,SC,FT,32MB/16MB Flash,TW-600

 

3.00

 

22-Oct-07

 

98-20027-01

 

NIM,TDM,ETSI,1xSTM-1,SC,TW-600/1600

 

3.00

 

22-Oct-07

 

98-20154-04

 

TW-800,2xGPON,2xGigE,-48V

 

3.00

 

22-Oct-07

 

98-70005-01

 

ACSY,SPLITTER,SM,1U LGX,1x2,10/90,SC/UPC

 

3.00

 

22-Oct-07

 

20-00361-01

 

FAB,OVERLAY,Fan Tray,TW-400

 

2.00

 

22-Oct-07

 

20-00373-01

 

FAB,SHTMTL,Bottom,Power Supply,TW-400

 

2.00

 

22-Oct-07

 

20-00374-01

 

FAB,SHTMTL,Top,Power Supply,TW-400

 

2.00

 

22-Oct-07

 

20-00457-01

 

FAB,SHTMTL,Enclosure,Base,TW-300_BIZ

 

2.00

 

22-Oct-07

 

20-00475-01

 

FAB,SHTMTL,Chassis,Base,TW-400

 

2.00

 

22-Oct-07

 

20-00501-01

 

FAB,MOLDED,Faceplate-Latching,TSIM,4xTTL

 

2.00

 

22-Oct-07

 

20-00529-01

 

FAB,SHTMTL,Enclosure,Cover,TW-800

 

2.00

 

22-Oct-07

 

25-00079-01

 

PCB,INTERPOSER,TW-600,6LAYERS,8.40INL X

 

2.00

 

22-Oct-07

 

41-00177-01

 

CONN,DSUB-HD,5P x 3R,Dual Position,F,RA

 

2.00

 

22-Oct-07

 

41-00193-01

 

CONN,RJ45,2Px1R,RA,THD,Shielded

 

2.00

 

22-Oct-07

 

54-00081-03

 

LED,Array,1x4,Bi-Color(YEL-GRN,YEL-GRN,Y

 

2.00

 

22-Oct-07

 

56-00014-01

 

PWRMOD,15W,48VI/5V,THD

 

2.00

 

22-Oct-07

 

60-00167-01

 

IC,MT9045,SSOP48,T1/E1/OC3 SYSTEM SYNC

 

2.00

 

22-Oct-07

 

60-00176-01

 

IC,TVP5040,TQFP80,10BIT ANALOG VIDEO DEC

 

2.00

 

22-Oct-07

 

60-00282-01

 

IC,XRT86VL32IB,PBGA225,Dual T1/E1/J1 Tra

 

2.00

 

22-Oct-07

 

61-00017-01

 

IC,CY2292F,SOIC16,Clock,76.923 MHz,6 Out

 

2.00

 

22-Oct-07

 

61-00073-01

 

IC,SRAM,MT55L256L36P,TQFP100,5ns,ZBT,8Mb

 

2.00

 

22-Oct-07

 

61-00089-03

 

IC,MC,APC64013,LBGA600,45x45mm,ATM Port

 

2.00

 

22-Oct-07

 

61-00137-01

 

IC,SRAM,GS8160Z36T,TQFP100,Flow-Thru ZBT

 

2.00

 

22-Oct-07

 

61-00186-01

 

IC,FPGA,EP20K600E,BGA652,(Speed-3),1.8V

 

2.00

 

22-Oct-07

 

61-00231-01

 

IC,PM8316,PBGA324,TEMUX-84 T1/E1 Framer

 

2.00

 

22-Oct-07

 

61-00232-01

 

IC,PM8610,UBGA552,SBS SBI Bus Serializer

 

2.00

 

22-Oct-07

 

61-00239-01

 

IC,PM5320,CABGA196,1.8V Core,155 Channel

 

2.00

 

22-Oct-07

 

61-00242-01

 

IC,FPGA,XC2V2000,1.5V,(Speed -5),0/+70C

 

2.00

 

22-Oct-07

 

61-00243-01

 

IC,FPGA,XC2S200,1.8V,(Speed -6),0/+85C

 

2.00

 

22-Oct-07

 

61-00252-03

 

IC,FPGA,XC3S50,PQ208,1.2V Core,(Speed -5

 

2.00

 

22-Oct-07

 

61-00266-02

 

IC,MC,BCM5461S,10/100/1000BT Transceiver

 

2.00

 

22-Oct-07

 

61-00271-02

 

IC,FPGA,EP2S30,FBGA484,1.2V Core

 

2.00

 

22-Oct-07

 

61-00303-02

 

IC,FPGA,EP2S15,FBGA484,1.2V Core,(Speed

 

2.00

 

22-Oct-07

 

66-00003-01

 

CRYSTAL,FPX,20MHZ,+/-50PPM,20pF,SMT,-10/

 

2.00

 

22-Oct-07

 

68-00016-01

 

P/S,75W,UAC,(90-264VAC-12VDC),3in x 5in

 

2.00

 

22-Oct-07

 

80-00007-01

 

ADHESIVE,Thermal,Acrylic,Loctite #3873

 

2.00

 

22-Oct-07

 

92-00012-01

 

ASY,HARNESS,Coaxial,HS,NAU

 

2.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

92-00014-01

 

ASY,HARNESS,Ground,Power Supply,TW-400

 

2.00

 

22-Oct-07

 

96-00012-01

 

ASY,PRGM,CLOCK,4XENET,TW-300

 

2.00

 

22-Oct-07

 

96-00047-03

 

ASY,PRGM,FLASH,SYSTEM PROGRAM,BOOTROM

 

2.00

 

22-Oct-07

 

96-00071-02

 

ASY,PRGM,OTP,CPLD,ROCKY INTERFACE,ATM SI

 

2.00

 

22-Oct-07

 

96-00087-01

 

ASY,PRGM,CLOCK,NAU UTOPIA BUS PLL,TW-300

 

2.00

 

22-Oct-07

 

96-00087-02

 

ASY,PRGM,Clock,NAU ATM OC-12c/STM-4c

 

2.00

 

22-Oct-07

 

96-00088-02

 

ASY,PRGM,CPLD,NAU Bus Control PLD,H4

 

2.00

 

22-Oct-07

 

96-00089-04

 

ASY,PRGM,Flash,NAU System Boot/Program

 

2.00

 

22-Oct-07

 

96-00090-02

 

ASY,PRGM,PROM,Mr.Peabody #1,ATM,OC-12

 

2.00

 

22-Oct-07

 

96-00091-02

 

ASY,PRGM,PROM,Mr.Peabody #2,ATM,OC-12

 

2.00

 

22-Oct-07

 

96-00093-02

 

ASY,PRGM,Flash,ATM,OC-12

 

2.00

 

22-Oct-07

 

96-00094-02

 

ASY,PRGM,PROM,ESI,ATM.OC-12

 

2.00

 

22-Oct-07

 

96-00097-02

 

ASY.PRGM,Clock,NAU,Satellite,2xMultiply

 

2.00

 

22-Oct-07

 

96-00098-02

 

ASY,PRGM,Clock,NAU,Satellite,16xMultiply

 

2.00

 

22-Oct-07

 

96-00099-01

 

ASY,PRGM,FLASH BINARY IMAGE,VSIM,TW-300/

 

2.00

 

22-Oct-07

 

96-00104-01

 

ASY,PRGM,TSIM System Boot/Flash Memory,T

 

2.00

 

22-Oct-07

 

96-00109-01

 

ASY,PRGM,CPLD,NAU,OC12,Satellite

 

2.00

 

22-Oct-07

 

96-00123-01

 

ASY,PRGM,CPLD,XC95208XL-7TQ144,FXS 8P,TW

 

2.00

 

22-Oct-07

 

96-00124-02

 

ASY,PRGM,CPLD,XC9572XL-7VQ64,FXS LED,TW-

 

2.00

 

22-Oct-07

 

96-00125-01

 

ASY,PRGM,CPLD,XC95208XL-7TQ144,V35,TW-30

 

2.00

 

22-Oct-07

 

96-00131-01

 

ASY,PRGM,Flash,NIM,STDM,TW-600

 

2.00

 

22-Oct-07

 

96-00132-02

 

ASY,PRGM,PROM,Mr.Peabody #1,NIM,STDM,TW-

 

2.00

 

22-Oct-07

 

96-00133-02

 

ASY,PRGM,PROM,Mr.Peabody #2,NIM,STDM,TW-

 

2.00

 

22-Oct-07

 

96-00134-01

 

ASY,PRGM,PROM,SHB,NIM,STDM,TW-600

 

2.00

 

22-Oct-07

 

96-00139-01

 

ASY,PRGM,Clock,Rocky 1,TW-300_MDU

 

2.00

 

22-Oct-07

 

96-00144-02

 

ASY,PRGM,CPLD,PCU 622SM EOL VERSION (LOC

 

2.00

 

22-Oct-07

 

96-00146-01

 

ASY,PRGM,CLOCK,PCU 622SM EOL VERSION (LO

 

2.00

 

22-Oct-07

 

96-00151-01

 

ASY,PRGM,Clock,FXS16-Port,Sat,TW-300/148

 

2.00

 

22-Oct-07

 

96-00154-01

 

ASY,PRGM,Flash,Binary Image,TW-300BIZ

 

2.00

 

22-Oct-07

 

96-00155-01

 

ASY,PRGM,Cypress,Multi-ClockGenerator,TW

 

2.00

 

22-Oct-07

 

96-00156-01

 

ASY,PRGM,Flash,System Program,BootROM, T

 

2.00

 

22-Oct-07

 

96-00157-01

 

ASY,PRGM,FLASH,Binary Image, Base Board(

 

2.00

 

22-Oct-07

 

96-00158-01

 

ASY,PRGM,CPLD,Base Board (LOC U35),TW-80

 

2.00

 

22-Oct-07

 

96-00160-01

 

ASY,PRGM,FLASH,ESW Image (MS82501),TW-12

 

2.00

 

22-Oct-07

 

96-00163-01

 

ASY,PRGM,Flash,Binary,Image,TSIM,4xTTL,3

 

2.00

 

22-Oct-07

 

97-00342-01

 

ASY,MECH,Kit,10-32 Screws,Clip Nuts,TW-4

 

2.00

 

22-Oct-07

 

98-10105-01

 

NAU,2xOC-3c/STM-1c,SM,LR,1550nm,(4xTDM,

 

2.00

 

22-Oct-07

 

98-10157-01

 

TW-124G,Sagem,1xGPON,2x100bT,UAC

 

2.00

 

22-Oct-07

 

98-70064-01

 

ACSY,CABLE,RS-530,6ft,DCE(HD D15/Male Pi

 

2.00

 

22-Oct-07

 

20-00062-01

 

FAB,OVERLAY,PAU,ETSI,SI,SC,TW-100/300

 

1.00

 

22-Oct-07

 

20-00325-01

 

FAB,OVERLAY,Module,Power Supply,AC,120W,

 

1.00

 

22-Oct-07

 

20-00377-01

 

FAB,OVERLAY,Brand Identifier,Terawave,TW

 

1.00

 

22-Oct-07

 

20-00410-01

 

FAB,MOLDED,FACEPLATE,SIM,FXS,8P,VSI,2-wi

 

1.00

 

22-Oct-07

 

20-00425-02

 

FAB,OVERLAY,TW-300_LAN+,SMALL

 

1.00

 

22-Oct-07

 

20-00477-01

 

FAB,SHTMTL,Plenum Filler,TW-400

 

1.00

 

22-Oct-07

 

20-00528-01

 

FAB,SHTMTL,Enclosure,Base,4xGPON,2xGIGE,

 

1.00

 

22-Oct-07

 

20-00553-01

 

FAB,SHTMTL,Enclosure,Base,1xGPON,TW-148G

 

1.00

 

22-Oct-07

 

25-00034-03

 

PCB,AIM,ETSI,TW-600/1600,6 LAYERS,9.50IN

 

1.00

 

22-Oct-07

 

25-00132-02

 

PCB,SIM,Base,FXS,8P,VSI,2-Wire,RJ-48,TW-

 

1.00

 

22-Oct-07

 

25-00181-01

 

PCB,TSIM,Sat,4xTTL,BNC,35MHz,GIGE,I/F,12

 

1.00

 

22-Oct-07

 

41-00046-04

 

CONN,HEADER,BACKPLANE W/GUIDE PIN-A KEY-

 

1.00

 

22-Oct-07

 

44-00028-01

 

FILTER,EMI,ENTRY,6A,AC RFI Filter,IEC,Sh

 

1.00

 

22-Oct-07

 

54-00040-15

 

LED,Array,1x8,Bi-Color,(RED/GRN),RND,THD

 

1.00

 

22-Oct-07

 

56-00011-01

 

PWR_CONV,DC/DC,48/60Vi,3.3Vo/20A,66W,Pos

 

1.00

 

22-Oct-07

 

56-00051-01

 

PWR_CONV,DC/DC,12Vi,1.2Vo to 5.5Vo,18A

 

1.00

 

 

--------------------------------------------------------------------------------


 

22-Oct-07

 

56-00069-01

 

PWR_CONV,DC/DC,33/75Vi,3.3Vo,50a,165w,Ne

 

1.00

 

22-Oct-07

 

60-00001-02

 

IC,74LCX08,TSSOP14,Quad 2-Input AND Gate

 

1.00

 

22-Oct-07

 

60-00265-01

 

IC,ZL30407,LQFP80,SONET/SDH Network Elem

 

1.00

 

22-Oct-07

 

60-00269-01

 

IC,BCM56500,FCBGA1156,RoHS,24GbE Mutilay

 

1.00

 

22-Oct-07

 

60-00283-01

 

IC,KSZ8001L,TQFP48,10/100BaseT PHY,RMII/

 

1.00

 

22-Oct-07

 

60-00302-01

 

IC,ZL30116,CABGA100,SONET/SDH Low Jitter

 

1.00

 

22-Oct-07

 

61-00023-01

 

IC,PM7347,TBGA256,S/UNIJET NETWORK I/F

 

1.00

 

22-Oct-07

 

61-00039-01

 

IC,MC,MPC860,PGBA357,66MHz,Quad Integrat

 

1.00

 

22-Oct-07

 

61-00126-01

 

IC,FPGA,XCV1000E,BGA560,1.8V,(SPEED -7),

 

1.00

 

22-Oct-07

 

61-00150-01

 

IC,FPGA,XCV300E,FBGA352,1.8V,(Speed -6),

 

1.00

 

22-Oct-07

 

61-00161-01

 

IC,FPGA,EP20K100E,FBGA324,(SPEED-3),1.8V

 

1.00

 

22-Oct-07

 

61-00210-01

 

IC,FPGA,XCV600E,FBGA676,1.8V(Speed -6),T

 

1.00

 

22-Oct-07

 

61-00215-01

 

IC,SP508,TQFP100,20Mbps,Multi-Proto XCVR

 

1.00

 

22-Oct-07

 

61-00230-02

 

IC,PM5366,PBGA324,TEMAP-84 VT/TV Mapper

 

1.00

 

22-Oct-07

 

61-00233-01

 

IC,PM4332,PBGA324,TE-32 Hi-Density 32-CH

 

1.00

 

22-Oct-07

 

61-00241-02

 

IC,MP,MPC8270(HIP7),PBGA516,266/200/66MH

 

1.00

 

22-Oct-07

 

61-00262-01

 

IC,MP,MPC860DT,PGBA357,66MHz,Quad Integr

 

1.00

 

22-Oct-07

 

66-00067-01

 

CLOCK,SCG2000,77.76MHz,+/-20ppm Output,8

 

1.00

 

22-Oct-07

 

66-00067-02

 

CLOCK,SCG2050,77.76MHz,+/-20ppm Output

 

1.00

 

22-Oct-07

 

66-00068-01

 

FREQ_XLATOR,FX-500,19.44MHz Output,8KHz

 

1.00

 

22-Oct-07

 

68-00015-01

 

P/S,60W,UAC,(90-264VAC-15VDC),2inx4in,Ro

 

1.00

 

22-Oct-07

 

80-00001-01

 

ADHESIVE,LOCTITE #222MS,10ml Bottle

 

1.00

 

22-Oct-07

 

80-00010-01

 

ADHESIVE,Silicone,Sealant,White,205C,Max

 

1.00

 

22-Oct-07

 

92-00010-01

 

ASY,HARNESS,Power Input,TW-400

 

1.00

 

22-Oct-07

 

92-00013-01

 

ASY,HARNESS,Coaxial,HS,VSIM/TSIM

 

1.00

 

22-Oct-07

 

96-00086-01

 

ASY,PRGM,CLOCK,NAU CPU PLL,TW-300

 

1.00

 

22-Oct-07

 

96-00104-02

 

ASY,PRGM,TSIM System Boot/Flash Memory,T

 

1.00

 

22-Oct-07

 

96-00110-02

 

ASY,PRGM,XC95208XL-7TQ144,ST1/E1 Bus Int

 

1.00

 

22-Oct-07

 

96-00111-02

 

ASY,PRGM,XC9572XL-7VQ64,ST1/E1 LED Contr

 

1.00

 

22-Oct-07

 

96-00119-01

 

ASY,PRGM,CPLD,Rico,TSIM RS530 Satellite,

 

1.00

 

22-Oct-07

 

96-00130-01

 

ASY,PRGM,Clock,NIM,STDM,TW-600

 

1.00

 

22-Oct-07

 

96-00142-03

 

ASY,PRGM,PROM,BMDR,Rocky 1,Dual PON

 

1.00

 

22-Oct-07

 

96-00147-02

 

ASY,PRGM,Flash,Binary Image,TW-300_MDU,R

 

1.00

 

22-Oct-07

 

96-00159-01

 

ASY,PRGM,FLASH,ESW Image (MPC8247)

 

1.00

 

22-Oct-07

 

97-00244-01

 

ASY,MECH,Faceplate w/ Mntg Rails,NAU,2xO

 

1.00

 

22-Oct-07

 

98-10003-05

 

PAU,622SM,ANSI,SI,SC,LR,TW-300

 

1.00

 

22-Oct-07

 

98-10144-01

 

TW-500E,24E,10/100bT,2xGigE

 

1.00

 

22-Oct-07

 

98-20001-02

 

Chassis,DC -48V,TW-600,w/o Cover

 

1.00

 

22-Oct-07

 

98-20157-02

 

TW-802,2xGPON,8xGigE,-48V

 

1.00

 

22-Oct-07

 

98-70007-01

 

ACSY,SPLITTER,SM,1U LGX,1x2,20/80,SC/UPC

 

1.00

 

22-Oct-07

 

98-70008-01

 

ACSY,SPLITTER,SM,1U LGX,1x2,30/70,SC/UPC

 

1.00

 

22-Oct-07

 

98-70022-01

 

ACSY,SPLITTER,SM,2U LGX,1x8,Even,SC/UPC,

 

1.00

 

22-Oct-07

 

98-70024-01

 

ACSY,SPLITTER,SM,3U LGX,1x16,Even,SC/UPC

 

1.00

 

22-Oct-07

 

98-70026-01

 

ACSY,CHASSIS,Splitter,LGX,4 Slot,19/23in

 

1.00

 

22-Oct-07

 

98-70027-01

 

ACSY,CHASSIS,Splitter,LGX,12 Slot,19/23i

 

1.00

 

 

--------------------------------------------------------------------------------


SCHEDULE 4.11(a)

 

SELLER PRODUCTS LIST

 

Product Family

 

Product

 

Description

Gigabit Passive Optical Networking (GPON)

 

Terawave GPON products address the critical service needs of both residential
and business subscribers, including those in multiple tenant buildings and
campuses.

 

 

 

TW-124GH ONT – GPON Secured ONT for Residential and SOHO & Small Business Sites

 

The Terawave TW-124GH Optical Network Terminals (ONTs) are compact, low-cost
units designed to provide analog and IP voice, Ethernet data, and IP video
services to individual homes, apartment units, and small, single-occupant
offices over an ITU-T G.984 compliant Gigabit Passive Optical Network (GPON).
Available in a hardened, secure form factor, the TW-124GH is designed to serve
small subscribers in the most cost-effective manner possible.

 

TW-124GX ONT – GPON Indoor ONT for Residential and SOHO & Small Business Sites

 

The Terawave TW-124GX Optical Network Terminal (ONT) is a compact, low-cost unit
designed to provide analog and IP voice, Ethernet data, and IP video services to
individual homes, apartment units, and small, single-occupant offices over an
ITU-T G.984 compliant Gigabit Passive Optical Network (GPON). Presented in an
attractive package for desktop or indoor wall mount, the TW-124GX is designed to
serve small subscribers in the most cost-effective manner possible.

 

TW-148G ONT – for Business Applications

 

The Terawave TW-148G Optical Network Terminals (ONT) is a powerful, compact unit
designed to provide voice, data, and circuit services to businesses, hotels,
government agencies, schools and hospitals over an ITUT G.984 compliant Gigabit
Passive Optical Network (GPON). The TW-148G provides all services to virtually
any small to medium business site, in a single unit.

 

TW-500E ONU – Multi-subscriber Ethernet aggregation

 

The Terawave TW-500E is a stackable 1.5 RU Optical Network Unit (ONU) with 24
10/100Base-T subscriber ports and two configurable optical network interface
slots for single or dual Gigabit Ethernet (GigE), CWDM, or ITU-T G.984 compliant
Gigabit Passive Optical Network (GPON) uplinks. Dual uplinks provide
carrier-class 50ms 1:1 protection in case of fiber or port failure.

 

TW-500F ONU – Multi-subscriber EFM aggregation

 

The Terawave TW-500F is a stackable, service-provider manageable 1.5 RU Optical
Network Unit (ONU) with 24 100Base-BX10 EFM ports and two configurable network
interface slots for single or dual Gigabit Ethernet (GigE), CWDM, or ITU-T G.984
compliant Gigabit Passive Optical Network (GPON) uplinks. Dual uplinks provide
carrier-class 50ms 1:1 protection in case of fiber or port failure. Dual,
field-replaceable AC and/or DC power supplies and fan tray provide reliability,
flexibility, and easy service.

 

TW-500V ONU – Multi-subscriber VDSL2 aggregation

 

The Terawave TW-500V is a stackable 1.5 RU Optical Network Unit (ONU) with 24
VDSL2 ports and two configurable network interface slots for single or dual
Gigabit Ethernet (GigE), CWDM, or ITU-T G.984 compliant Gigabit Passive Optical
Network (GPON) uplinks. Dual uplinks provide carrier-class 50ms 1:1 protection
in case of OLT port, fiber, or ONT port failure.

 

--------------------------------------------------------------------------------


 

 

 

TW-804 OLT – GPON Optical Line Terminal

 

The TW-804 is a very compact, cost-effective GPON OLT that provides scalable
FTTP access networking to homes, businesses, and government sites. Strictly and
fully compliant with the ITU-T G.984 specifications, the TW-804 provides
multi-vendor interoperability, even more bandwidth, more bandwidth efficiency,
and more subscribers on a single-fiber, converged multiservice optical access
network. Its small size and low cost facilitates pay-as-you-grow scalability.

 

Terawave Management System (TMS)

 

The Terawave Management System (TMS) is a powerful, integrated suite of
applications that enables service providers to rapidly deploy and manage a
Terawave access network of any size. TMS simplifies and automates the typical
tasks performed by the network operations staff, reducing training and
deployment time, reducing installation and operating costs, and increasing
service velocity. It provides FCAPS element management support for the entire
Terawave family of access products, streamlining fault, performance,
configuration and service management functions for all nodes in any network
configuration.

Broadband Passive Optical Networking (BPON)

 

Terawave has the industry’s broadest, most reliable, and highest performing BPON
portfolio to meet the needs of business and institutional subscribers. These
products are deployed today in over 90 customer networks on 5 continents.

 

And

 

ATM Integrated Access
Terawave’s Integrated Network Terminals (INTs) provide a staggering variety of
services over a

 

TW-600 OLT

 

The highly modular TW-600 offers the intelligence and scalability to support a
growing customer base and responds swiftly to demand for additional services.
The pay-as-you grow economic model allows service providers to layer in services
and add customers non-disruptively. Modular interfaces smoothly interpolate with
IP routers, voice switches, ATM switches and TDM digital cross-connects,
allowing the TW-600 to seamlessly integrate into any existing network
infrastructure.

 

TW-400 ONT / INT

 

The Terawave TW-400 is a flexible, modular chassis that can be configured with a
wide variety of network- and service interface modules to fit virtually any
application. It features five slots for field-replaceable units, including one
fan tray, one AC or DC power supply, two Service Interface Modules (SIMs), and
one Network Access Unit (NAU) or PON Adapter Unit (PAU).

 

TW-401 ONT / INT

 

The Terawave TW-401 is a flexible, modular chassis that can be configured with a
wide variety of network- and service interface modules to fit virtually any
application. It features five slots for field-replaceable units, including one
fan tray, one AC or DC power supply, two Service Interface Modules (SIMs), and
one Network Access Unit (NAU) or PON Adapter Unit (PAU).

 

TW-400 OSP

 

The Terawave TW-400 OSP is a bundled solution that incorporates a
specially-configured TW-400 ONT or INT in a NEMA/EEMAC Type 4 cabinet. It is
designed to address several applications in which customers need to provide
DS1/E1, Ethernet, and/or Telemetry services to locations — such as cellular and
other wireless transmission towers, military ranges, launch pads and runways —
that are not environmentally conditioned.

 

TW-300 ONT/INT

 

The affordable and flexible TW-300 ONT delivers cost-effective multi-service,
multi-protocol voice, data and video over QoS- and SLA-aware Passive Optical
Networks. Highly scalable, the TW-300 ONT is suited to the small- to medium-size
businesses/enterprises. Working with Terawave’s TW-600 Optical Line Terminal,
the TW-300 ONT seamlessly aggregates, grooms and transports service traffic over
a single-fiber PON infrastructure and interfaces to any combination of
SDH/SONET, IP or ATM metro or backbone networks. The device allows a broadband
access infrastructure to handle varied content-plus dynamically

 

--------------------------------------------------------------------------------


 

standard ATM UNI operating at DS3, E3, OC3c, STM1c, OC12c, or STM4c rates.

 

 

 

alter service capabilities without degrading service delivery. Terawave’s
patented Dynamic Bandwidth Allocation (DBA) enables smooth delivery of bursty
data traffic, along with strict QoS guarantees for all traffic types.

 

TW-300 Lite

 

The Terawave TW-300 Lite is a compact, modular chassis that can be configured
with a PON access unit (PAU) or ATM UNI network access unit (NAU) to allow
service providers to deliver cost-effective TDM private lines, PBX access,
Internet access, and Ethernet-based VPN’s to small and medium business and
institutional sites. Carrier-class TDM Services

 

TW-300 SME

 

The Terawave TW-300 SME is a high-density, 1 RU optical network terminal (ONT)
designed to allow service providers to deliver cost-effective TDM and IP voice,
Ethernet, and TDM private line services to small and medium business and
institutional sites.

 

TW-300 LAN Plus

 

The TW-300 LAN PLUS provides just the right amount of service to small-to-medium
businesses – at just the right cost. Equipped with two 10/100BaseT service ports
and one DS1/E1 port, the LAN PLUS can provide internet access, Ethernet private
line, corporate VLAN-based VPNs (VPLNs) and standard PBX telephony over a single
fiber. Terawave equipment allows independent SLA enforcement for each Ethernet
port, with advanced features like explicit bit-rate control, group shaping, VLAN
trunk-port frame forwarding, VLAN ID filtering and VLAN tag stacking (Q in Q).
The DS1/E1 port provides full toll-quality circuit emulation service with
guaranteed bandwidth and QoS, for delivery in the CO to Class 5 telephone
switches or TDM private line networks.

 

TW-300 LAN

 

Whenever space or cost is a critical consideration in the choice of optical
network terminals, the TW-300 LAN is the ideal LAN transport solution. Equipped
with two 10/100BaseT service ports, and with independent SLA enforcement for
each port, your network connects directly to the TW-300 with no additional IAD
or auxiliary equipment cost. The TW-300 LAN has advanced features like explicit
bit-rate control, group shaping, VLAN trunk-port frame forwarding, VLAN ID
filtering and VLAN tag stacking. The TW-300 LAN is only 8.5 x 10 inches (215 mm
x 250 mm) to fit in any service cabinet or on any desktop.

 

TW-300 MDU

 

The Terawave TW-300 MDU is a high-density, 1 RU optical network terminal (ONT)
designed to allow service providers to deliver cost-effective Ethernet, TDM and
IP voice, IP video, and private line services to multiple dwelling and
multiple-tenant sites such as apartment buildings, office buildings, condominium
and town home complexes.

Carrier Ethernet-in-the-First-Mile (EFM)

 

 

 

TW-101F FMC – Intelligent WDM Fiber Media Converter

 

The Terawave TW-101F Fiber Media Converter (FMC) is a compact, low-cost unit
designed to provide 10/100Base-T Ethernet data services to individual homes,
apartment and condominium units, and small, single-occupant offices. Service
delivery is over a single point-to-point (p2p) fiber from a Terawave TW-500F,
which is connected to the service provider central office over gigabit Ethernet,
CWDM, or G.984 compliant Gigabit Passive Optical Network (GPON).

New in 2006, Terawave provides the

 

TW-124E MAG – Multi-service Ethernet Media

 

Terawave TW-124E Media Adapter Gateways (MAGs) are compact, low-cost units
designed to provide analog and IP voice,

 

--------------------------------------------------------------------------------


 

option to deliver up to 100 Mbps or business or residential services over
100Base-BX10, IEEE-compliant fiber links. Up to 96 subscribers can be served
from a single logical GPON or GigE node.

 

Adapter Gateway

 

Ethernet data, and IP video services to individual homes, apartment units, and
small, single-occupant offices over a 10/100 Base-T Ethernet from Terawave’s
TW-500E connected to either a p2p GigE network or a point-to-multipoint (p2mp)
ITU.T G.984 compliant Gigabit Passive Optical Network (GPON).

 

TW-124F MAG – EFM Media Adapter Gateway

 

The Terawave TW-124F Media Adapter Gateways (MAGs) are compact, low-cost units
designed to provide analog and IP voice, Ethernet data, and IP video services to
individual homes, apartment units, and small, single-occupant offices over a
single point-to-point (p2p) fiber from Terawave’s TW-500F connected to either a
p2p GigE network or a point-to-multipoint (p2mp) ITU.T G.984 compliant Gigabit
Passive Optical Network (GPON).

 

TW-200E – 24-port Fast Ethernet Optical Access Switch

 

The Terawave TW-200E is a 1 RU layer-2 switch that is designed to allow service
providers to deliver cost-effective IP data, voice, and video services over
standard Ethernet Category 5 cabling to multiple individual subscribers in
condominium and town home complexes, apartment buildings, office buildings, and
industrial parks.

 

TW-500E ONU – Multi-subscriber Ethernet aggregation

 

The Terawave TW-500E is a stackable 1.5 RU Optical Network Unit (ONU) with 24
10/100Base-T subscriber ports and two configurable optical network interface
slots for single or dual Gigabit Ethernet (GigE), CWDM, or ITU-T G.984 compliant
Gigabit Passive Optical Network (GPON) uplinks. Dual uplinks provide
carrier-class 50ms 1:1 protection in case of fiber or port failure.

 

TW-500F ONU – Multi-subscriber EFM aggregation

 

The Terawave TW-500F is a stackable, service-provider manageable 1.5 RU Optical
Network Unit (ONU) with 24 100Base-BX10 EFM ports and two configurable network
interface slots for single or dual Gigabit Ethernet (GigE), CWDM, or ITU-T G.984
compliant Gigabit Passive Optical Network (GPON) uplinks. Dual uplinks provide
carrier-class 50ms 1:1 protection in case of fiber or port failure. Dual,
field-replaceable AC and/or DC power supplies and fan tray provide reliability,
flexibility, and easy service.

 

TW-500V ONU – Multi-subscriber VDSL2 aggregation

 

The Terawave TW-500V is a stackable 1.5 RU Optical Network Unit (ONU) with 24
VDSL2 ports and two configurable network interface slots for single or dual
Gigabit Ethernet (GigE), CWDM, or ITU-T G.984 compliant Gigabit Passive Optical
Network (GPON) uplinks. Dual uplinks provide carrier-class 50ms 1:1 protection
in case of OLT port, fiber, or ONT port failure.

 

Terawave Management System (TMS)

 

The Terawave Management System (TMS) is a powerful, integrated suite of
applications that enables service providers to rapidly deploy and manage a
Terawave access network of any size. TMS simplifies and automates the typical
tasks performed by the network operations staff, reducing training and
deployment time, reducing installation and operating costs, and increasing
service velocity. It provides FCAPS element management support for the entire
Terawave family of access products, streamlining fault, performance,
configuration and service management functions for all nodes in any network
configuration.

VDSL2
New in 2006,

 

TW-124V MAG - VDSL2 Media Adapter Gateway

 

The Terawave TW-124V Media Adapter Gateways (MAGs) are compact, low-cost units
designed to provide analog and IP voice,

 

--------------------------------------------------------------------------------


 

Terawave provides a simple, affordable, stackable, GigE or GPON-fed IP DSLAM
providing up to 100 Mbps of IPTV, data, and voice service over existing Cat3
copper to 24 residential or business subscribers.

 

 

 

Ethernet data, and IP video services to individual homes, apartment units, and
small, single-occupant offices from Terawave’s TW-500V connected to either a p2p
GigE network or a p2mp ITU.T G.984 compliant Gigabit Passive Optical Network
(GPON).

 

TW-500V ONU – Multi-subscriber VDSL2 aggregation

 

The Terawave TW-500V is a stackable 1.5 RU Optical Network Unit (ONU) with 24
VDSL2 ports and two configurable network interface slots for single or dual
Gigabit Ethernet (GigE), CWDM, or ITU-T G.984 compliant Gigabit Passive Optical
Network (GPON) uplinks. Dual uplinks provide carrier-class 50ms 1:1 protection
in case of OLT port, fiber, or ONT port failure.

Modules for TW-600

 

PCU PON Controller Unit

 

Complementing the aggregation, grooming and transport capabilities of the TW-600
Optical Line Terminal, the PON Controller Unit (PCU) is the controlling unit for
the ITU-T G.983.x series compatible (FSAN) Passive Optical Network architecture.
The Terawave PCU supports single-fiber 622 Mbps bi-directional transmission with
the added advantage of Dynamic Bandwidth Allocation (DBA). DBA gives a
throughput boost for data services on the PON by near-instantaneously adjusting
bandwidth allocation of traffic flows to match real-time bandwidth demands of
each customer.

 

NIMs ATM OC3/12/STM1/4

 

Terawave ATM network interface modules (NIMs) provide the TW-600 OLT with
multiservice uplink and/or interconnect ports for aggregation, switching, and
grooming of all types of traffic.

 

NIM Gigabit Ethernet

 

The Terawave Gigabit Ethernet network interface module (GigE NIM) provides the
TW-600 OLT with a high-speed connection to IP core networks.

Service Interface Modules (SIM) for TW-300 and TW-400

 

SIM DS1/E1 8 port

 

The DS1/E1 service interface module (SIM) is a compact modular unit that fits
into the SIM slots of the Terawave TW-300 and TW-400 Optical Network Terminals
(ONTs) or Integrated Network Terminals (INTs) to provide toll-quality circuit
services over broadband PON or ATM networks.

 

SIM Data V.35 2 port

 

The V.35 Service Interface Module (SIM) is the component of Terawave’s family of
Integrated Network Terminal (INT) and Optical Network Terminal (ONT) access
platforms specifically designed to provide a direct V.35 DCE interface for the
ONT and INT Optical Access Platforms at Nx64K data rates to connect together DTE
(data terminating equipment) and DCE (data communication equipment) interfaces
for data networking applications where a router or some other terminating
equipment is connected to a DSU, channel bank, or some other wide area network
access device.

 

SIM Data Ethernet 10/100 4 port

 

Terawave’s ESIM is ideal for expanding Ethernet service coverage as well as
addressing the concerns of low transport efficiency. As an integral component of
Terawave’s optical access product family, the ESIM can be utilized in any of its
INT and/or ONT platforms.

 

 

SIM ATM DS3 1 port

 

The DS3 ATM service interface module (SIM) is a compact modular unit that fits
into the SIM slots of the Terawave TW-300 and TW-400 Optical Network Terminals
(ONTs) or Integrated Network Terminals (INTs) to provide ATM multiplexing and
transport over broadband PON or ATM networks.

 

--------------------------------------------------------------------------------


 

Service Interface Modules (SIM) for TW-400

 

 

 

 

 

SIM POTS/FXS 8 port

 

The FXS service interface module (SIM) is a compact modular unit that fits into
either SIM slot in the Terawave TW-400 chassis to provide standard analog 2-wire
POTS and FXS services into ATM or broadband PON access networks.

 

SIM Telemetry TTL 4 port

 

The TTL TSIM is installed into a Terawave TW-400 INT (Integrated Network
Terminal) chassis to enable the transport of four independent telemetry streams
at rates of 1Kbps to 20 Mbps. Four TTL compliant interfaces are supported per
TTL TSIM. Each port can be individually configured via software as either an
input or output port. A maximum bandwidth of 70Mbps is supported per TSIM
module.

 

SIM Telemetry RS530 4 port

 

The RS530 TSIM is installed into a Terawave TW-400 INT (Integrated Network
Terminal) chassis to enable the transport of four independent telemetry streams
at rates of up to 15 Mbps. The ports are RS530, RS422, and MIL-188 compliant.
Each port can be individually configured via software as either an input or
output port. A maximum bandwidth of 70 Mbps is supported per TSIM module.

 

SIM Audio (ASIM)

 

The Audio/IRIG Service Interface Module (ASIM) installs into the Terawave TW-400
INT (Integrated Network Terminal) access platform to enable the transport of
analog or digital audio streams and/or Inter-Range Instrumentation Group (IRIG)
clock over SONET/SDH or asynchronous transfer mode (ATM) networks.

 

SIM Video Multi-format (VSIM)

 

The Video Service Interface Module (VSIM) installs into the Terawave TW-400
Integrated Network Terminal (INT) and Optical Network Terminal (ONT) access
platforms to enable the transport of video streams over broadband networks. The
VSIM contains a high quality video MPEG encoder & decoder that supports one and
two-way transmission of real time video/audio signals over DVB-ASI, ATM, or IP
Networks.

 

SIM Video Access Unit (VAU)

 

The VAU is a standalone, high-quality video MPEG-2 encoder & decoder with
amazing flexibility to support one-way and two-way transmission of real-time
video and audio signals over DVB/ASI and IP Networks. The MPEG encoder section
of the VAU compresses an NTSC, PAL or SDI video signal using industry standard
MPEG-2 compression algorithms and encapsulates it in either DVB/ASI or IP for
transport.

 

SIM Video SMPTE 310 2 port

 

The SMPTE 310M SIM can be installed into Terawave’s TW-400 Integrated Network
Terminal (INT) chassis to transport two bidirectional SMPTE 310 compliant
streams at rates of 19.39 Mbps.

 

SIM Video SDI Lossless 2 port

 

The VSIM 270 can be installed into Terawave’s TW-400 Integrated Network Terminal
(INT) chassis to enable the transport of native digital video 270Mb/s serial
data streams across broadband networks. The VSIM 270 is compliant with a range
of 270 Mb/s streams including SDI (BT.656-5, SMPTE 259M), SDTI (SMPTE 305) and
DVB-ASI (A010/EN50083-9). The VSIM 270 transports the entire 270Mb/s data stream
with no compression or data loss, ensuring accurate transport of all ancillary
data and embedded audio information.

Network Interface

 

ATM Integrated Network Access Units (NAUs)

 

Terawave is a leader in integrated, multiservice access, including both passive
optical networking (PON) and ATM.

 

--------------------------------------------------------------------------------


 

Modules for TW-300, TW-300 Lite, and TW-400

 

(DS3c, E3c, OC-3c/STM1c, OC12c/STM4c)

 

The DS3c, E3c, OC3c, STM1c, OC12c, and STM4c network access units (NAUs) turn
the TW-400, TW-300, and TW-300 Lite modular chasses into powerful, flexible ATM
integrated access (INT) multiplexers for all types of voice, data, video, and
telemetry services.

 

PON Adapter Unit (PAU) for TW-300, TW-300 Lite, and TW-400

 

Complementing the aggregation, grooming and transport capabilities of the TW-600
Optical Line Terminal, the PON Controller Unit (PCU) is the controlling unit for
the ITU-T G.983.x series compatible (FSAN) Passive Optical Network architecture.
The Terawave PCU supports single-fiber 622 Mbps bi-directional transmission with
the added advantage of Dynamic Bandwidth Allocation (DBA). DBA gives a
throughput boost for data services on the PON by near-instantaneously adjusting
bandwidth allocation of traffic flows to match real-time bandwidth demands of
each customer.

Element Manager

 

Terawave Management System (TMS)

 

The Terawave Management System (TMS) is a powerful, integrated suite of
applications that enables service providers to rapidly deploy and manage a
Terawave access network of any size. TMS simplifies and automates the typical
tasks performed by the network operations staff, reducing training and
deployment time, reducing installation and operating costs, and increasing
service velocity. It provides FCAPS element management support for the entire
Terawave family of access products, streamlining fault, performance,
configuration and service management functions for all nodes in any network
configuration.

 

--------------------------------------------------------------------------------